Case 9:18-cv-80176-BB Document 590-13 Entered on FLSD Docket 06/19/2020 Page 1 of
                                      117


                         Craig Wright Redacted Designations
                                  March 18, 2020

                                          5:3-11
                                         7:10-16
                                        7:19-8:20
                                         23:9-18
                                         26:4-19
                                         27:7-15
                                        31:2-32:4
                                       32:24-33:6
                                        51:13-16
                                        54:2-56:7
                                        62:12-19
                                         64:3-21
                                       66:11-67:4
                                         67:9-16
                                       68:23-69:9
                                        69:11-20
                                        70:10-21
                                          72:6-9
                                        72:11-13
                                        72:15-19
                                        72:21-24
                                         73:9-19
                                      74:12-75:25
                                       77:21-83:2
                                      91:24-92:24
                                         93:4-13
                                        93:15-17
                                      93:19-94:22
                                          95:2-6
                                        104:8-11
                                     112:25-113:5
                                        113:7-19
                                     114:1-115:11
                                        116:7-13
                                       116:23-25
                                         117:3-4
                                      117:6-118:5
                                    118:20-119:16
                                     119:22-120:2
                                    120:24-121:18
                                       122:14-19
                                        123:9-21


                                         1
Case 9:18-cv-80176-BB Document 590-13 Entered on FLSD Docket 06/19/2020 Page 2 of
                                      117


                                    125:15-126:5
                                   126:10-128:19
                                       129:3-12
                                   131:12-132:23
                                    135:12-136:1
                                        139:4-7
                                      139:15-23
                                        140:6-8
                                   140:21-141:21
                                       142:1-14
                                      143:13-25
                                       144:5-12
                                   144:16-145:14
                                    146:13-147:4
                                    147:25-149:4
                                       149:9-15
                                    149:18-150:3
                                   152:17-153:12
                                    157:24-158:8
                                    158:21-163:3
                                     163:8-165:7
                                   165:18-167:11
                                      167:16-21
                                    167:25-168:9
                                   168:11-169:13
                                    169:17-171:3
                                   171:21-173:21
                                    173:23-174:7
                                       174:9-11
                                        174:13
                                      174:15-21
                                   178:23-179:12
                                        191:6-9
                                        192:1-4
                                    192:24-193:2
                                      193:16-22
                                     194:6-195:3
                                   195:17-196:17
                                       198:8-15
                                   199:17-200:12
                                      200:22-25
                                    201:20-203:4
                                    206:17-207:2
                                    207:22-208:5
                                     208:9-209:6


                                        2
Case 9:18-cv-80176-BB Document 590-13 Entered on FLSD Docket 06/19/2020 Page 3 of
                                      117


                                      209:16-23
                                    210:17-211:5
                                    211:18-212:7
                                   212:18-213:13
                                       215:1-24
                                        216:1-3
                                   216:19-217:14
                                    217:16-218:6
                                     218:8-219:6
                                     220:7-221:8
                                       224:7-23
                                      226:14-25
                                        227:4-7
                                    227:23-228:6
                                    229:1-230:12
                                       247:4-21
                                       262:1-21
                                        264:3-5
                                       265:1-15
                                    265:23-266:5
                                      266:10-14
                                       267:9-12




                                        3
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document511-1
                                 590-13Entered
                                         Entered
                                               on on
                                                  FLSD
                                                     FLSD
                                                        Docket
                                                          Docket
                                                               05/18/2020
                                                                 06/19/2020Page
                                                                             Page
                                                                                1 of4 114
                                                                                      of
                                         117

                                                                               Page 1
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.:9:18-cv-80176-BB/BR

              ----------------------------------------
              IRA KLEIMAN, as the personal             )
              representative of the Estate of David    )
              Kleiman, and W&K Info Defense            )
              Research, LLC                            )
                                  Plaintiffs,.         )
                                                       )
                      v.                               )
                                                       )
              CRAIG WRIGHT                             )
                                  Defendant.           )
              ----------------------------------------

                                  VIDEO-TAPED DEPOSITION OF

                                         DR. CRAIG WRIGHT

                                                 on

                                  Wednesday, March 18, 2020

                                        At the offices of:
                                           SCA Ontier
                                          Halton House
                                          20-23 Holborn
                                         London EC1N 3JD
                                         United Kingdom

              Taken by:
              AMY COLEY, Court Reporter
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document511-1
                                 590-13Entered
                                         Entered
                                               on on
                                                  FLSD
                                                     FLSD
                                                        Docket
                                                          Docket
                                                               05/18/2020
                                                                 06/19/2020Page
                                                                             Page
                                                                                2 of5 114
                                                                                      of
                                         117
                                                                 Page 2                                                   Page 4
        1             APPEARANCES                                          1              THE VIDEOGRAPHER: We are now on
        2
            For the Plaintiffs (via telephone):                            2   the record. This is the continued deposition of
        3
            ROCHE CYRULNIK FREEDMAN LLP                                    3   Dr. Craig Wright. Today is March 18th, 2020 and
        4   200 S Biscayne Blvd, Suite 5500                                4   the time is 12.09 p.m. This video deposition is
            Miami, Florida 33131
        5   Telephone: (305) 357-3861                                      5   taking place at the offices of SCA Ontier, Halton
            Email: Vel@rcfllp com
        6
                                                                           6   House, 20-23 Holborn, London EC1N 3JD, United
            By: Velvel (Devin) Freedman, Esq                               7   Kingdom. Will counsel and all parties present
        7
        8   BOIES SCHILLER FLEXNER LLP                                     8   state their appearances and who they represent.
            100 SE 2nd Street, Suite 2800
        9   Miami, Florida 33131
                                                                           9              MR. FREEDMAN: Velvel Freedman for
            Tel 305-539-8400                                              10   the Plaintiff.
       10   Email: Abrenner@bsfllp com
       11   By: Andrew S Brenner, Esq                                     11              MR. BRENNER: Andrew Brenner for
       12
            For the Defendants (via telephone):
                                                                          12   the plaintiffs.
       13                                                                 13              MR. RIVERO: Andrés Rivero,
            RIVERO MESTRE LLP
       14   2525 Ponce de Leon Boulevard, Suite 1000                      14   together with Julio Paez, for Dr. Wright.
            Miami, Florida 33134                                          15              THE WITNESS: Dr. Craig Wright.
       15   Phone: 305 445 2500
            E-mail: Arivero@riveromestre com                              16
       16
            By: Andrés Rivero, Esq                                        17        CROSS-EXAMINATION BY MR. FREEDMAN
       17     Julio Paez, Esq                                             18        Q. Good morning, Dr. Wright, or good
       18
            Also present:                                                 19   afternoon for you ----
       19   Judge Reinhardt (via telephone)
            Oliver Cain, Esq (SCA Ontier UK) (in person)
                                                                          20            MR. CAIN: Here in London we have
       20   Joe Woodward (SCA Ontier UK) (in person)                      21   Oliver Cain and Joe Woodward of SCA Ontier,
            Amy Coley (Court Reporter on behalf of Magna Legal
       21   Services)                                                     22   English counsel for Dr. Wright.
            Linda Fleet (Videographer on behalf of Magna Legal
       22   Services)
                                                                          23   BY MR. FREEDMAN:
       23                                                                 24        Q. Good morning, Dr. Wright, or good
       24
       25                                                                 25   afternoon for you.
                                                                 Page 3                                                   Page 5
                        INDEX
        1
        2   Exhibit                      Page
                                                                           1          A.   Good afternoon. Good morning for
        3   DEF 01074241
            DEF 51780                        67
                                                54                         2   you.
        4   Tag 1
            Tag 2
                                         72
                                         72
                                                                           3         Q. You understand that you are still
        5   Tag 3
            DEF 00119167
                                         74
                                                85
                                                                           4   under oath today?
        6   KLEIMAN 561744                         95                      5         A. I certainly do.
            Exhibit 08 (Craig Wright 4-4-19 Depo)      96
        7   DEFAUS 112977                        114                       6         Q. You understand that the same ground
            DEF 46093                        117
        8   DEF 41                         119                             7   rules we set out yesterday still apply?
            DEF 45457                        125
        9   DEF 45461                        126                           8         A. On Monday.
            DEF 51010                        139
       10   DEF 51013                        141                           9         Q. Yes, sorry, on Monday. They still
            DEF 1588028                        141
       11   DEF 1616105                        144                        10   apply, right?
       12
            DEF 1591420
            DEF 1587950
                                               145
                                               146
                                                                          11         A. That is correct.
       13
            DEF 1588062
            DEF 1590093
                                               148
                                               149
                                                                          12         Q. I am going to ask you to please pay
       14
            DEF 00013376
            Z16                          160
                                                153                       13   attention to the question that is being asked and
       15
            DEF 1854321
            DEF 01854320
                                               176
                                                186
                                                                          14   do your best to answer the question that is being
            DEF 46098                        194                          15   asked. I know you may think you know where I am
       16   DEF 00027325                        196
            DEF 00027396                        198                       16   going or what I am implying, but it is important
       17   DEFAUS 00115520                        207
            DEF 00053142                        208                       17   that we have a clean record and you let me ask the
       18   DEF 00068665                        209
            DEF 560317                        212                         18   follow-up questions as opposed to trying to
       19   DEF 68665                        216
            DEFAUS 560317                        218                      19   anticipate it, okay?
       20   DEF 53141
            DEF 68505
                                             224
                                             225
                                                                          20         A. I have been.
       21   DEF 68503
            DEF 46800
                                             226
                                             229
                                                                          21         Q. Dr. Wright, do you have a Bitcoin
       22   DEF 1674223
            DEF 112094
                                               247
                                              247
                                                                          22   trust in Panama?
       23   DEF 00028003
            DEF 13808                        251
                                                249                       23         A. What you are putting there is a
       24   DEF 22208                        251                          24   Bitcoin ----
            Document entry 376                   258
       25   DEF HC1518378                        262                      25         Q. Dr. Wright, I just asked if you




                                                                                                    2 (Pages 2 to 5)
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document511-1
                                 590-13Entered
                                         Entered
                                               on on
                                                  FLSD
                                                     FLSD
                                                        Docket
                                                          Docket
                                                               05/18/2020
                                                                 06/19/2020Page
                                                                             Page
                                                                                3 of6 114
                                                                                      of
                                         117
                                                    Page 6                                                    Page 8
       1   have a Bitcoin trust in Panama. Please pay            1   I set up the Coin-Exch PTY Limited in Australia
       2   attention to the question being asked. Do you         2   I had created, under the shareholder agreement, a
       3   have a Bitcoin trust in Panama?                       3   set and a class of shares known as founder shares.
       4             MR. RIVERO: Let Dr. Wright answer           4   Those shares had differential voting rights. The
       5   the question. Please answer the question.             5   rights on those preferential shares were
       6         A. I will answer the question as I was          6   differentiated from normal common shares and, as
       7   going to say. If you want to interject we can         7   I had told first Louis and then told Ira Kleiman,
       8   keep going back and forwards here for hours. As       8   I had said that the estate belonging to David
       9   I was saying, your question is do I have a Bitcoin    9   Kleiman had rights to those shares. It was my
      10   trust in Panama. A Bitcoin trust is something        10   understanding from Ira that he was the person in
      11   I cannot answer because I do not know what a         11   charge of the estate and as such, as the executor
      12   Bitcoin trust is. Can you please tell me what a      12   of the estate, he had rights to those shares. Not
      13   Bitcoin trust is?                                    13   only did he have rights, he had those shares
      14   BY MR. FREEDMAN:                                     14   issued.
      15         Q. As you understand the word. If you          15         Q. Did you ever tell Ira Kleiman or
      16   don't understand it then the answer is "I don't      16   instruct anyone to tell Ira Kleiman that Ira and
      17   understand what a Bitcoin trust is". Do you not      17   his father owned 49.4% of the founder shares in
      18   understand?                                          18   Coin-Exch?
      19         A. No, I understand the words. Can             19         A. The estate owned 49.5, to my best
      20   you please let me -- if I start speaking and         20   knowledge, of the founder shares in that company.
      21   I have given two seconds or not even, it does not    21         Q. Dr. Wright, did you ever tell Ira
      22   mean I am finished. My mouth is still moving, so     22   Kleiman or instruct anyone to tell Ira Kleiman
      23   please let me actually finish. I am giving you       23   that the book value of Coin-Exch was around $5-7
      24   that courtesy. If I am giving you that courtesy      24   million?
      25   I expect the same. Quite simply, you are asking      25         A. No, I did not. It is not Coin-Exch
                                                    Page 7                                                    Page 9
       1   me do I know what a Bitcoin trust is. Are you         1   ----
       2   saying a trust that holds Bitcoin? Are you saying     2         Q. Dr. Wright, you have answered the
       3   a technical thing? What? There is nothing that        3   question. Dr. Wright, did you ever tell Ira
       4   you will find in the dictionary saying a Bitcoin      4   Kleiman or ----
       5   trust. There is nothing technically by anyone         5         A. Do you mind letting me finish the
       6   that is a Bitcoin trust so, no, if I put two words    6   question? I am giving you the courtesy of
       7   randomly together and say "do you understand          7   finishing a question and not interrupting. If you
       8   these", that does not mean that they have any         8   want we can go back and forwards on the same
       9   meeting.                                              9   thing.
      10         Q. Doctor, I am going to ask that you          10              MR. RIVERO: Mr. Freedman, do not
      11   answer the exact question that is being asked. We    11   interrupt Dr. Wright's answers. If you wish to
      12   have a limited amount of time, we have a lot of      12   take it up with Judge Bloom at trial please do, or
      13   ground to cover. For purposes of moving forward,     13   whatever you need to do, but do not interrupt this
      14   I am going to move to the next question. Did you     14   witness's answers.
      15   ever tell Calvin Ayre that you had a Bitcoin trust   15              MR. FREEDMAN: Mr. Rivero --
      16   in Panama?                                           16   finish, please.
      17              MR. RIVERO: Objection to the              17              MR. RIVERO: State the question and
      18   predicate. Please answer the question.               18   try to get an answer and keep moving.
      19         A. I don't believe I told anyone I had         19              MR. FREEDMAN: Mr. Rivero, on the
      20   a Bitcoin trust in Panama.                           20   first day of this deposition it was very apparent
      21   BY MR. FREEDMAN:                                     21   to me that the answers Dr. Wright was giving were
      22         Q. Did you ever tell Ira Kleiman or            22   a lot longer-winded than were necessary to answer
      23   instruct anyone to tell Ira Kleiman that Dave has    23   the question and we have a lot of ground to cover
      24   a right to the founder shares in Coin-Exch?          24   and I really need the answers to the questions
      25         A. I had said to Ira Kleiman that when         25   I am asking. I am hopeful that you can work with




                                                                                         3 (Pages 6 to 9)
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document511-1
                                 590-13Entered
                                         Entered
                                               on on
                                                  FLSD
                                                     FLSD
                                                        Docket
                                                          Docket
                                                               05/18/2020
                                                                 06/19/2020Page
                                                                             Page
                                                                                4 of7 114
                                                                                      of
                                         117
                                                    Page 10                                                   Page 12
        1   your client to get him to answer the actual           1         A. No, they did not have 40% of
        2   question and not filibuster, but if not I will        2   Coin-Exch. The estate would be the owner. The
        3   potentially have to ask the court to get involved.    3   estate, I was led to believe because the amounts
        4             MR. RIVERO: Mr. Freedman I not              4   changed from Ira all the time and he kept trying
        5   only deny the allegation, I deny the alligator.       5   to alter it so that he would not pay tax and would
        6   Ask your next question and let's move on. That is     6   not report to the IRS. But no, at no point was it
        7   how depositions work.                                 7   ever told to the estate that they had 40%, that is
        8   BY MR. FREEDMAN:                                      8   not correct and they could have very simply
        9        Q. Did you ever tell Ira Kleiman or              9   checked the amounts, as issued, on the company
       10   instruct anyone to tell Ira Kleiman that Dave's      10   documents.
       11   estate had half of Dave's founder shares in          11         Q. Dr. Wright, did you ever tell
       12   Coin-Exch?                                           12   anyone or instruct anyone to tell Ira Kleiman that
       13        A. I will reiterate this and correct            13   Ira, Louis or the estate had 7% of Coin-Exch?
       14   you. You can keep saying Coin Exchange. There is     14         A. Again, the number of shares were
       15   no company called Coin Exchange, there is            15   very simple to check. This was a company that was
       16   Coin-Exch PTY Limited, Australia. If you want me     16   all recorded and they were given shareholding
       17   to answer truthfully, honestly and correctly, if     17   certificates and other such material. All they
       18   you say Coin Exchange one more time my answer is     18   needed to do was calculate themselves. I am not
       19   no. There is no Coin Exchange company. If that       19   very interested in percentages of shares, I don't
       20   is what your question is then, no, because Coin      20   work that way. You have a number of shares. You
       21   Exchange does not exist.                             21   have certain voting rights.
       22        Q. Dr. Wright, when I say Coin                  22         Q. Dr. Wright, please just answer the
       23   Exchange I mean Coin-Exch PTY Limited. If I say      23   question. Did you ever tell anyone -- did you
       24   Coin-Exch then I am referring to the company         24   ever tell Ira Kleiman or instruct anyone to tell
       25   Coin-Exch PTY Limited.                               25   Ira Kleiman that Ira, Louis or the estate had 7%
                                                    Page 11                                                   Page 13
       1          A. Then say it.                                 1   of Coin-Exch?
       2          Q. Did you ever tell Ira Kleiman or             2             MR. RIVERO: Objection, asked and
       3    instruct anyone to tell Ira Kleiman that as Dave's    3   answered. You can answer.
       4    estate he had half of his founder shares in           4         A. Would you like to have me repeat
       5    Coin-Exch?                                            5   the same answer because that is the same answer.
       6          A. No, I did not. 49.5 is not half.             6   I am stating for the record that my previous
       7          Q. Dr. Wright, did you ever tell Ira            7   answer remains the same.
       8    Kleiman or instruct anyone to tell Ira Kleiman        8             MR. FREEDMAN: Dr. Wright, you did
       9    that Ira's Coin-Exch shares were not founder          9   not answer -- Mr. Rivero, could you please ask
      10    shares?                                              10   your client to answer the question? I have
      11          A. No. The company ended up being              11   checked the real time. He did not answer yes or
      12    part of a public company group. All of the           12   no as to whether or he not he ever told anyone or
      13    information was public information, lodged and       13   instructed anyone to tell Ira Kleiman that Ira
      14    recorded. As a public company we were required,      14   Louis or the estate had 7% of Coin-Exch?
      15    when filing, to actually have these audited and      15         A. I answered the question. If your
      16    recorded. As a public company there is no error      16   comprehension is not adequate to understand it,
      17    between telling someone what they think they have    17   I apologise. My question has been answered.
      18    or not. This is the whole purpose of a public        18             MR. RIVERO: Dr. Wright, there is
      19    company. If he wanted he could have had his          19   no pending question. Mr. Freedman, please ask a
      20    lawyers check through all of the documents at any    20   question.
      21    stage.                                               21   BY MR. FREEDMAN:
      22          Q. Dr. Wright, did you ever tell Ira           22         Q. Dr. Wright, you told Ira, Louis or
      23    Kleiman or instruct anyone to tell Ira Kleiman       23   the estate that they had 7% of Coin-Exch, is that
      24    that Ira, Louis and the estate had 40% of            24   not right?
      25    Coin-Exch?                                           25         A. Your statement, attempting to lead




                                                                                       4 (Pages 10 to 13)
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document511-1
                                 590-13Entered
                                         Entered
                                               on on
                                                  FLSD
                                                     FLSD
                                                        Docket
                                                          Docket
                                                               05/18/2020
                                                                 06/19/2020Page
                                                                             Page
                                                                                5 of8 114
                                                                                      of
                                         117
                                                    Page 14                                                   Page 16
        1   an answer, is incorrect.                              1   not a director or an officer of the company. At
        2         Q. So you did not tell them that?               2   no point should he have actually gotten a copy.
        3         A. Once again, I will state your                3   He is only a shareholder.
        4   statement attempting to make a leading question       4         Q. Did your company Hotwire use the
        5   and get an answer that way is not correct.            5   W&K software package?
        6              MR. RIVERO: Dr. Wright go ahead --         6         A. No, we did not use the W&K software
        7   even though you have answered, answer the question    7   package. We used the package that we had
        8   again, just to keep things moving.                    8   implemented that was meant to be updated by W&K
        9         A. I did. It is incorrect. Incorrect            9   but was never in fact was updated by W&K. As you
       10   is the negative.                                     10   will notice from the court order, we kept what we
       11   BY MR. FREEDMAN:                                     11   had. Nothing was returned. Mr. Kleiman -- David
       12         Q. It is unclear if you are telling me         12   Kleiman that is -- committed suicide a number of
       13   that my question is incorrect or that the answer     13   days before he was due and required under the
       14   to my question is incorrect. Can you just clarify    14   contract to return the software and other
       15   that for the record?                                 15   payments.
       16         A. Your question is improper, which is         16         Q. Did your company Hotwire purchase
       17   not incorrect, and the answer is the negative.       17   the W&K software package?
       18         Q. Dr. Wright, you told Stefan                 18         A. No, we did not purchase the W&K
       19   Matthews that Ira did not have founder shares in     19   software package. We went through a court, sort
       20   Coin-Exch; isn't that right?                         20   of allocation of rights, where the original rights
       21         A. No, that is not correct.                    21   in our software cancelled all licenses in effect,
       22         Q. Dr. Wright, you told Baker McKenzie         22   allowing no claims or whatever else from W&K. W&K
       23   that Ira did not have founder shares in Coin-Exch    23   did not complete the task that they were given,
       24   change; isn't that right?                            24   they did not deliver the software, thus the only
       25         A. No, I did not. What I did was give          25   software we ended up using was the original
                                                    Page 15                                                   Page 17
       1    the share register over to each of the companies.     1   software that we had given to be updated that W&K
       2    That is a difference, and telling is not the same     2   were meant to enhance but did not.
       3    as handing. The share register listed all of the      3         Q. Dr. Wright, I did not ask you what
       4    founder shares. Those founder shares were in the      4   you did, I just asked if you used it. Please
       5    estate.                                               5   answer the question I am asking you. Dr. Wright,
       6          Q. Dr. Wright, you sent Ira Kleiman an          6   isn't it true that Hotwire purchased or used the
       7    analysis of the software that you or Coin-Exch        7   W&K software with the objective of establishing a
       8    owned; do you recall that?                            8   worldwide Bitcoin banking system?
       9          A. No, I do not.                                9               MR. RIVERO: Object to the form.
      10          Q. Do you recall having someone send           10         A. I again repeat my last answer. The
      11    that analysis of software to Ira Kleiman?            11   answer that I gave you was an answer to your
      12          A. I do not know which analysis you            12   question and remains an answer to this question as
      13    are talking about.                                   13   well.
      14          Q. Did you ever send Ira Kleiman a             14   BY MR. FREEDMAN:
      15    cost estimation for a W&K Information Defense or     15         Q. So the answer is yes, you did?
      16    WKID software package?                               16         A. I did not answer in the positive on
      17          A. No, I did not.                              17   the other question, so no. Please do not
      18          Q. Did you ever have someone send that         18   paraphrase what I said. What you are doing right
      19    to him?                                              19   now is saying that I answered yes when I clearly
      20          A. That would be the same answer; no.          20   said something in the negative. I said I never
      21          Q. Did you ever send Ira Kleiman a             21   received the software, in any form, from W&K. If
      22    cost valuation for the WKID software package that    22   I have not received the software from any entity
      23    valued it of a minimum of AUD 276,268,599?           23   then I have not purchased the software. If I had
      24          A. Again, no. At no point did I send           24   done a lawsuit and then closed a contract without
      25    that or authorise it because it was not -- he was    25   receipt I have not received or purchased. I am




                                                                                       5 (Pages 14 to 17)
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document511-1
                                 590-13Entered
                                         Entered
                                               on on
                                                  FLSD
                                                     FLSD
                                                        Docket
                                                          Docket
                                                               05/18/2020
                                                                 06/19/2020Page
                                                                             Page
                                                                                6 of9 114
                                                                                      of
                                         117
                                                    Page 18                                                   Page 20
        1   very sure that you understand the difference as       1   has not been involved in the research that has led
        2   you are a lawyer, but I did not purchase the          2   to a patent, he has not filed a paper academically
        3   software. That is my position and that is what        3   leading to a patent. I have filed around -- at
        4   happened.                                             4   the moment I believe it is just over 1,000
        5         Q. So you did not purchase the W&K              5   patents. In the pipeline we have 1,600 papers and
        6   software package from W&K from about $55 million?     6   by the end of the current backlog of research we
        7             MR. RIVERO: Objection.                      7   will have around 6,000 patents, placing me at
        8         A. No, I did not purchase the W&K               8   approximately 500% of the total life work of
        9   software package because the W&K entity did not       9   Thomas Edison.
       10   complete the software.                               10         Q. I did not ask you where you placed
       11   BY MR. FREEDMAN:                                     11   in the total life work of Tom Edison. I simply
       12         Q. Did you tell the ATO that Coin-Exch         12   asked whether you and Dave Kleiman worked on a
       13   purchased the W&K software package from W&K for      13   number of patents together. That's yes or no
       14   about $55 million?                                   14   question. Please try to answer the question I'm
       15         A. That is not what I told the ATO.            15   asking you.
       16         Q. Did you or Dave Kleiman create              16             MR. RIVERO: Objection.
       17   Coin-Exch to start building -- strike that. Did      17   BY MR. FREEDMAN:
       18   you and Dave Kleiman create Coin-Exch to start       18         Q. Dr. Wright did you tell the ATO
       19   building an exchange platform?                       19   that you and Dave Kleiman worked on a number of
       20         A. No, I founded Coin-Exch. I offered          20   patents together?
       21   Mr. Kleiman -- David Kleiman -- shares. I was        21             MR. RIVERO: Objection to the
       22   going to build that platform. I capitalized that     22   speech and objection to the form of the question.
       23   platform, I provided the software for that           23   Dr. Wright, you may answer the question.
       24   platform. I purchased the MT4 trading software       24         A. I just answered that question.
       25   for that platform, I purchased the other rights to   25   I do not really care if you like the fact that I
                                                    Page 19                                                   Page 21
       1    other software for that platform. Nothing from        1   didn't use yes or no. I answered the question.
       2    Mr. Kleiman was ever used in the development of       2   If your comprehension of that question is
       3    that platform, no development of code was done by     3   inadequate, too bad.
       4    Mr. Kleiman for that platform. So, very simply,       4   BY MR. FREEDMAN:
       5    even though I had no reason nor right or whatever     5         Q. Maybe you misheard me. This
       6    else, other than personal obligations to a friend,    6   question is different than the prior one. I asked
       7    I did not need to give a single share to the          7   whether you told the ATO that you and Dave Kleiman
       8    estate because nothing had been delivered, under      8   worked on a number of patents together.
       9    the contract, from Mr. Kleiman. Yet, with that        9         A. I did not.
      10    complete knowledge that he was never going to        10         Q. Dr. Wright, did Coin-Exch use the
      11    deliver, with a court order stating that I did not   11   W&K software?
      12    need to deliver, or whatever else, I still gave      12         A. Again, I have many times told you
      13    his family what I had promised him.                  13   this one already. There is no W&K software.
      14          Q. Did you tell the ATO that you and           14   There is software that was owned by my company
      15    Kleiman created Bitcoin X to start building an       15   that was licensed to W&K for them to enhance, that
      16    exchange platform?                                   16   was never returned. We have the original version
      17          A. No.                                         17   of the code. If we have the original version of
      18              MR. RIVERO: Objection, asked and           18   the code that we updated without any aid, help or
      19    ask.                                                 19   anything else from W&K then we do not have the W&K
      20    BY MR. FREEDMAN:                                     20   software.
      21          Q. Did you and Dave Kleiman work on a          21         Q. Did Cloud Croft purchase or use the
      22    number of patents together?                          22   W&K software package?
      23          A. Mr. Kleiman has never worked on any         23         A. No, it did not.
      24    patent in his life, to my knowledge. He has not      24         Q. Did Coin purchase or use the W&K
      25    filed a patent, he has not written a patent, he      25   software package?




                                                                                       6 (Pages 18 to 21)
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document511-1
                                 590-13Entered
                                         Entered
                                               onon
                                                  FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              05/18/2020
                                                                06/19/2020Page
                                                                            Page
                                                                               7 of
                                                                                 10114
                                                                                    of
                                         117
                                                  Page 22                                                   Page 24
       1             MR. RIVERO: Object to the form.            1         Q. Dr. Wright, in 2015 were you in
       2         A. No.                                         2   discussions with Calvin Ayre about a business
       3   BY MR. FREEDMAN:                                     3   deal?
       4         Q. Have you ever been focused on               4         A. You will have to be a little more
       5   designing a payment processing solution for the      5   specific. What do you mean by "a business deal"
       6   gambling and porn sectors based around a Bitcoin     6   and what do you mean "in discussions" about it?
       7   trading platform?                                    7   Do you mean was I talking to Calvin about
       8         A. No, I have no interactions with the         8   investing, was I talking about setting up a new
       9   pornography industry at all.                         9   company, was I talking about Cal investing in
      10         Q. Did you ever prepare a presentation        10   something, was I talking about buying shares and
      11   for Stefan Matthews that described an exit          11   telling him about it? Please be a little bit
      12   strategy for DeMorgan?                              12   specific.
      13         A. I had no interest in an exit               13         Q. All the above. Were you in
      14   strategy for DeMorgan.                              14   discussions with Calvin Ayre about any of the
      15         Q. Were you ever involved in preparing        15   above?
      16   such a presentation to Stefan Matthews?             16         A. About any of the above? Yes.
      17         A. Again, I did not provide any exit          17   I talked to him about purchasing shares in a
      18   strategy. My exit strategy is when I turn 120       18   number of international banks because I thought it
      19   I will be still working and I will drop dead on     19   would be good. I also talked about a possible
      20   the job; that is my exit strategy.                  20   short on Deutsche Bank. I thought Deutsche Bank
      21         Q. Did you ever tell potential                21   was overvalued and I thought that would be a good
      22   DeMorgan investors that you planned to list the     22   investment and I recommended that his family
      23   group and go to IPO?                                23   company should also do something like that.
      24         A. I had been seeking to list DeMorgan        24         Q. Dr. Wright, I did not ask you about
      25   and go to IPO.                                      25   what those discussions were about, just whether
                                                  Page 23                                                   Page 25
       1         Q. Did you ever tell Ira Kleiman about         1   you had them. Please pay attention to what I am
       2   a potential IPO of DeMorgan?                         2   asking you.
       3         A. I had informed Ira that I was going         3         A. I answered in the positive by doing
       4   as a public company, in time, to list DeMorgan.      4   that.
       5         Q. Did you ever tell Ira Kleiman about         5         Q. Dr. Wright, in 2015 were you in
       6   the potential IPO of Coin-Exch?                      6   discussions with Calvin Ayre about buying your
       7         A. No. Coin-Exch was owned by                  7   Australian businesses?
       8   DeMorgan.                                            8         A. No.
       9         Q. In 2015 did you tell Calvin Ayre            9         Q. Were you in discussions with Calvin
      10   you did not want to have challenges to any IP       10   Ayre about buying intellectual property that
      11   later on when things start to get big?              11   belonged to you or your Australian companies?
      12         A. Yes. I talked to the person who            12         A. No.
      13   was my mentor and discussed the sort of             13         Q. Did you ever mention any such
      14   difficulties, and one of those was if people were   14   discussions to Ira Kleiman?
      15   doing something like Facebook and people who had    15         A. No. Ira had no rights to know of
      16   no real sort of say in the development of a         16   any such discussions. We did not discuss who any
      17   product pop up saying "We are greedy, we want       17   potential investors were or who the investors
      18   money".                                             18   actually ended up as.
      19         Q. Did you tell Calvin Ayre that you          19         Q. Did you ever mention Calvin Ayre to
      20   wanted to remove any ownership from former          20   Ira Kleiman?
      21   directors before that they know what it could       21         A. No, because Ira and -- there was no
      22   become, so they could not challenge anything        22   investment from Calvin so why would I introduce
      23   later?                                              23   someone who is not investing to, well, someone who
      24         A. At no point did I say any such             24   is just greedy?
      25   thing.                                              25         Q. Dr. Wright, was Cafe Holdings doing




                                                                                     7 (Pages 22 to 25)
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document511-1
                                 590-13Entered
                                         Entered
                                               onon
                                                  FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              05/18/2020
                                                                06/19/2020Page
                                                                            Page
                                                                               8 of
                                                                                 11114
                                                                                    of
                                         117
                                                   Page 26                                                   Page 28
       1   business witness the Sterling Group, Calvin Ayre's    1   Coin-Exch?
       2   venture capital company?                              2         A. Again, I am not the director and
       3        A. No.                                           3   I am not the person who put it together. I worked
       4        Q. In 2015 were you in discussions               4   as the chief scientist to help list what we were
       5   with Sterling Group about a business deal?            5   working on at the time and to help the lawyers, in
       6        A. That is a very fluffy question once           6   discussions, formulate documents. I was not the
       7   again, but I will actually help you. Sterling         7   director and I did not act as one.
       8   Group brokers deals, so it depends on how you want    8         Q. So is your answer that you do not
       9   to define that. Once again you are making a --        9   know the answer to the question?
      10   you're casting a very wide net. As a broker we       10         A. My answer ----
      11   talked to them about finding potential investors.    11              MR. RIVERO: Dr. Wright, let's do
      12        Q. Did you ever mention these                   12   this. I think the question is actually properly
      13   discussions to Ira Kleiman?                          13   limited. He is just asking whether or you know or
      14        A. No, we did not. He had no right to           14   not. Let's answer that and then it sounds like
      15   know.                                                15   there may be a confidentiality issue if you do
      16        Q. In 2015 were you in discussions              16   know. Answer, first, whether you know or not and
      17   with Stefan Matthews about a business deal?          17   we will take it up after that.
      18        A. Matthews was the principal of                18         A. I do know.
      19   Sterling.                                            19   BY MR. FREEDMAN:
      20        Q. Dr. Wright, did you ever mention             20         Q. Dr. Wright, did that deal include
      21   those discussions to Ira Kleiman?                    21   any intellectual property or technology belonging
      22        A. No. Once again, I would not                  22   to Coin-Exch?
      23   discuss that with a shareholder. The company         23         A. Again, I know that were
      24   DeMorgan Limited was a public company in             24   discussions. I was not the person doing all of
      25   Australia. There are requirements for trading,       25   those discussions.
                                                   Page 27                                                   Page 29
       1   insider trading, whatever else, on all these          1             MR. FREEDMAN: Mr. Rivero, if you
       2   things because the shares could have been sold in     2   could please have a discussion with your client.
       3   DeMorgan. Even to, sort of, the limited subset of     3   He needs to answer the question.
       4   people that we were talking to, telling Ira about     4             MR. RIVERO: I actually think he has
       5   potential investors or others would be a breach of    5   answered now. Ask the next question. I am not
       6   corporate regulation, so no.                          6   sure what you are putting.
       7         Q. Dr. Wright, did your companies               7   BY MR. FREEDMAN:
       8   enter into an agreement in late 2015 or early 2016    8         Q. Did the deal with nCrypt Holdings
       9   to assign all of their intellectual property and      9   include any intellectual property or technology
      10   technology to nCrypt Holdings in exchange for $1.5   10   belonging to Coin-Exch?
      11   million?                                             11         A. I reiterate, that was not my deal.
      12         A. No.                                         12   I was not a director of the company. If you want
      13         Q. Did that deal -- did you enter into         13   you may talk to the directors of that company.
      14   any deal with nCrypt Holdings at that time?          14   The directors of that company will have all of
      15         A. Yes.                                        15   those notes. I had resigned before that deal took
      16         Q. Did that deal include any                   16   place.
      17   intellectual property belonging to Coin-Exch?        17             MR. FREEDMAN: Your Honour, are you
      18         A. At that time I was resigned as              18   on the line with us? Judge Reinhardt?
      19   director of the company, so you would have to go     19             JUDGE REINHARDT: Yes, I am here.
      20   over the final deal with the company directors,      20             MR. FREEDMAN: I do not know if you
      21   which I was not and thus I am not at liberty to.     21   have access to the online transcript, your Honour,
      22         Q. Dr. Wright, I am not asking whether         22   but I have asked Dr. Wright multiple times whether
      23   you are at liberty to, I am just asking whether      23   or not the deal with nCrypt Holdings has included
      24   you know. Do you know if that deal included any      24   any intellectual property or technology belonging
      25   intellectual property or technology belonging to     25   to Coin-Exch and he has repeatedly told me that I




                                                                                      8 (Pages 26 to 29)
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document511-1
                                 590-13Entered
                                         Entered
                                               onon
                                                  FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              05/18/2020
                                                                06/19/2020Page
                                                                            Page
                                                                               9 of
                                                                                 12114
                                                                                    of
                                         117
                                                   Page 30                                                  Page 32
       1   need to asked the directors that question although    1   same.
       2   he has confirmed that he knows the answer.            2         Q. Would the answer be the same for
       3         A. That is not correct.                         3   Coin?
       4              JUDGE REINHARDT: I have been               4         A. For Coin, yes.
       5   listening so I am aware of the questioning and the    5         Q. Did that deal include W&K software?
       6   answers and the back and forth that has been going    6         A. Again, there is no W&K software.
       7   on. I'll simply instruct Dr. Wright as follows;       7   My understanding is that Mr. Kleiman did not do
       8   if you know the answer you are to answer the          8   any work on W&K software. Subsequent to 2013,
       9   question. If you do not know the answer simply        9   after his death, which I did not realise at the
      10   say you do not know the answer, but it is not a      10   time, if Mr. Kleiman -- the current Ira -- wants
      11   proper answer to the question to say "I know it      11   to have all out, is that any monies that I had
      12   but you need to ask somebody else anyway". I am      12   given David Kleiman to basically build software
      13   not saying that is the answer Dr. Wright is          13   ended up basically going into Silk Road and other
      14   giving, but if that is the answer Mr. Freedman is    14   sources to supply a drug habit that Mr. Kleiman
      15   hearing I would agree that's not a proper answer.    15   hid from certain people but not everyone. So zero
      16   If the correct answer is simply "I don't know" or    16   software was developed in W&K, but if you want to
      17   "I cannot answer that because I don't know" then     17   destroy David Kleiman's reputation and drag him
      18   Dr. Wright should say so clearly. That would be      18   through this then that is your choice.
      19   my ruling.                                           19         Q. Did you ever tell the Australian
      20              THE WITNESS: Your Honour, what I am       20   Tax Office that Dave Kleiman developed software
      21   saying is I know there were discussions, I know      21   for you and W&K?
      22   the directors had board meetings that I was not      22         A. I told them that he was engaged to
      23   party to. I know I had subsequent conversations      23   write software and that he did not deliver any.
      24   with my wife, who was still a director and she       24         Q. Dr. Wright, you entered into an
      25   discussed what she should do.                        25   agreement to assign all of your or your company's
                                                   Page 31                                                  Page 33
       1   BY MR. FREEDMAN:                                      1   intellectual property to nCrypt Holdings, did you
       2         Q. Dr. Wright, I just need to know if           2   not?
       3   the final deal that was signed in late 2015 or        3         A. Not to nCrypt Holdings, no.
       4   early 2016 included any intellectual property or      4         Q. Who did you assign it to?
       5   technology belonging to Coin-Exch. The answer is      5         A. I don't remember the name of the
       6   either, "Yes, it did", "No, it didn't" or "I don't    6   company.
       7   know whether it did or did not". Let me ask one       7         Q. That deal included software and
       8   more time very clearly so we have a clear record;     8   code used in the creation of a Bitcoin system as
       9   did the deal with nCrypt Holdings, in late 2015 or    9   developed under a project for the development of a
      10   early 2016, include any intellectual property or     10   Bitcoin SDK and exchange conducted on behalf of
      11   technology belonging to Coin-Exch?                   11   W&K Info Defense Research LLC, did it not?
      12         A. My understanding, as far as I know,         12         A. No, W&K did not ever produce any
      13   in the deal, is that there was no intellectual       13   exchanges and, in fact, the only work that was
      14   property, only licences that were able to be         14   ever produced, which was by myself, in W&K was the
      15   assigned from third parties, belonging to            15   four BAA projects. These each were not ever
      16   Coin-Exch at all that could have been assigned.      16   completed because Mr. Kleiman (David) did not ever
      17   My understanding is that the intellectual property   17   file the required registrations with the
      18   was third party software rights and software         18   Department of Homeland Security. So,
      19   belonging to third parties. I believe that was       19   unfortunately, the only work that ever happened
      20   assigned. I do not have the contracts, nor have      20   was my producing academic documents and software
      21   I fully read them.                                   21   that was then released freely.
      22         Q. Dr. Wright, did that deal with              22         Q. Dr. Wright, that deal also included
      23   nCrypt Holdings include any intellectual property    23   software and code used by US Military, Department
      24   or technology belonging to Cloud Croft?              24   of Homeland Security and other associated parties
      25         A. The answer on that one will be the          25   as developed under a project conducted on before




                                                                                     9 (Pages 30 to 33)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page10
                                                                          13of
                                                                            of
                                      114
                                      117
                                                  Page 34                                                   Page 36
      1   W&K Info Defense Research LLC, did it not?            1        Q. So you did not assign it?
      2        A. Any of the work that I did on the             2        A. Once again, you cannot assign
      3   SCADA software or other controlled software that I    3   something that does not exist. You keep having a
      4   published between 2011 and 2013 for W&K was never     4   problem with that.
      5   funded correctly because Mr. Kleiman never            5        Q. So your answer is that it never
      6   completed the administrative task that he was         6   existed?
      7   given. The software, if used, was used freely         7        A. My answer is because Dave never
      8   because I open sourced it.                            8   finished anything, because he never took anything
      9        Q. Dr. Wright, that deal included                9   and did anything and probably never even started
     10   software and code used by the US Military,           10   working on anything, that no, I doubt it ever
     11   Department of Homeland Security and other            11   existed. The only things that ever existed were
     12   associated parties, as developed under a project     12   my academic work, which I released openly.
     13   conducted on behalf of W&K Info Defense Research     13        Q. Dr. Wright, as part of these
     14   LLC, did it not?                                     14   agreements with nCrypt and nCrypt Holdings you
     15        A. You just asked me the same question          15   received 37% of issued and outstanding voting
     16   and the same answer applies.                         16   common stock in nCrypt Holdings, did you not?
     17        Q. I would like an answer. Not what             17        A. No.
     18   you did, not what you funded, just an answer to      18        Q. Dr. Wright, as part of these
     19   the question. Did the deal include that software     19   agreements with nCrypt or nCrypt Holdings you also
     20   and code?                                            20   received a $1 million initial rights payment, did
     21        A. Sorry, which deal?                           21   you not?
     22        Q. Did the deal you entered into to             22        A. No.
     23   assign all of your intellectual property and your    23             MR. RIVERO: Objection. One
     24   company's intellectual property include software     24   moment. I am going to object to this line of
     25   and code used by the US Military, Department of      25   questioning unless you can connect it to the
                                                  Page 35                                                   Page 37
      1   Homeland Security and other associated parties as     1   merits ----
      2   developed under a project conducted on behalf of      2              MR. FREEDMAN: The merits are that
      3   W&K Info Defense Research LLC?                        3   the plaintiffs contend this deal is part of a plan
      4        A. Once again, I will very simply                4   to strip the W&K intellectual property out and
      5   break this down for you. The software that I          5   actually was how the W&K intellectual property
      6   produced, that was never funded because               6   came out and ended up being monetised by
      7   Mr. Kleiman did not complete the administrative       7   Dr. Wright. It's directly relevant to our
      8   tasks, thus never completing any registration or      8   intellectual property claims.
      9   any other editions that was associated with the       9              MR. RIVERO: Mr. Freedman, I will
     10   four BAA projects with the Department of Homeland    10   ask you to let me finish my objection. How the
     11   Security, was all given freely. It was open          11   percentage of Dr. Wright's ownership in nCrypt
     12   sourced, so there was no assignment at all because   12   relates even to the theory you just stated, which
     13   there is no value. If anyone wants to use it they    13   does not relate to this case, would not advance
     14   can. That means you, that means someone in           14   even that theory, which is not the theory of this
     15   Uzbekistan, it does not matter. It is completely     15   case, so I object to the question. I am going to
     16   free. It is under an MIT licence and it has not      16   reserve and see where this goes, but I don't think
     17   been updated since 2012.                             17   this is relevant. Dr. Wright, I will permit an
     18        Q. So you did assign it as part of              18   answer here but I think -- go ahead and answer
     19   that deal.                                           19   that question, but I think this is way beyond what
     20              MR. RIVERO: Objection. Asked and          20   this case is about.
     21   answered.                                            21         A. Can you ask the question again,
     22        A. I just answered and I did not say            22   please?
     23   yes, but you are implying that my answer was a       23   BY MR. FREEDMAN:
     24   yes.                                                 24         Q. The transcript shows that you
     25   BY MR. FREEDMAN:                                     25   answered the last question so we can move on to




                                                                                   10 (Pages 34 to 37)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page11
                                                                          14of
                                                                            of
                                      114
                                      117
                                                  Page 38                                                   Page 40
      1   the next question. Dr. Wright, as part of these       1   conversations with your wife, you should not.
      2   agreements with nCrypt or nCrypt Holdings you         2              MR. FREEDMAN: Your Honour, this
      3   received a five year $2.5 million contract to         3   relates specifically to the companies that this
      4   serve as chief scientist for nCrypt and nChain,       4   court has already held no privilege exists.
      5   didn't you?                                           5   Discussions between Ms. Watts and Craig that
      6              MR. RIVERO: Your Honour, I believe         6   relate to the businesses we would submit are not
      7   this cannot relate to this sphere of the case.        7   privileged if they relate to the business
      8   Judge, I don't see how Dr. Wright's contractual       8   undertakings of companies that both Ms. Watts and
      9   relationship with an entity well after the events     9   Dr. Wright were working for.
     10   here -- Mr. Kleiman died in April 2013 -- could      10         A. That is not correct. I am talking
     11   relate even to a willing or a theory of coverup of   11   about things after I resigned.
     12   the possible alleged fraud and I ask a ruling that   12              MR. RIVERO: Dr. Wright, please.
     13   this is irrelevant.                                  13   This is not a question of testimony. Your Honour,
     14              JUDGE REINHARDT: This is just for         14   I am not sure I understand that position. If
     15   discovery purposes only. I'm not ruling as to any    15   there were no companies then the conversation is
     16   such evidence would be admissible at a trial but     16   simply a husband and wife conversation and that is
     17   I will allow the question and this line of           17   plainly privileged under our law. I have asserted
     18   questioning so I overrule your objection.            18   a privilege as to conversations between Dr. Wright
     19   BY MR. FREEDMAN:                                     19   and his wife.
     20         Q. Dr. Wright, as part of these                20              JUDGE REINHARDT: My prior ruling
     21   agreements with nCrypt and nCrypt Holding you also   21   relating to the conversations between Dr. Wright
     22   received a five year $2.5 million contract to        22   and Ms. Watts was based on my finding that those
     23   serve as chief scientist for nCrypt and nChain,      23   conversations were not intended to remain
     24   didn't you?                                          24   confidential, which is the baseline question. The
     25         A. No.                                         25   fact that they arise in a business context is
                                                  Page 39                                                   Page 41
      1        Q. As part of these agreements with              1   evidence that they were not intended to remain
      2   nCrypt and nCrypt Holdings DeMorgan received a two    2   confidential. Mr. Freedman, if you want to try
      3   year $4.5 million services contract, did it not?      3   and lay a more specific predicate to the question
      4        A. It was going to but it has not, no.           4   I will then be able to better rule on this, but at
      5        Q. Dr. Wright, as part of these                  5   least at this point I am not going to overall the
      6   agreement between you and your companies and          6   privilege claim. It is Mr. Rivero's burden and
      7   nCrypt and nCrypt Holdings, did anyone identify       7   Dr. Wright's burden to sustain the privilege, but
      8   any red flags for the intellectual property that      8   I think I need a better factual basis, so if you
      9   was being assigned?                                   9   can ask some additional predicate questions I will
     10        A. Again, I was not involved, I was             10   be able to rule at that time.
     11   not a director, so I am not able to answer that.     11   BY MR. FREEDMAN:
     12        Q. You don't know whether or anyone             12         Q. Dr. Wright, was Ms. Watts
     13   identified any red flags for the intellectual        13   consulting you for business advice when she asked
     14   property that was being assigned?                    14   you about -- when you had these discussions with
     15             MR. RIVERO: Object to the form and         15   her?
     16   note that the objection to the prior question was    16         A. No.
     17   not captured because of the crosstalk.               17         Q. Did these questions relate to
     18        A. I can say that I have had                    18   businesses that you were a former director in?
     19   discussions with my wife. Do I go into               19         A. Yes.
     20   discussions with my wife that I have had about her   20         Q. Did these business decisions of the
     21   interaction with this? I believe that my wife        21   companies have an effect on your own economic
     22   talking to me is privileged. Do you want me to       22   situation?
     23   answer that, Andreas?                                23         A. No, I don't believe that the
     24             MR. RIVERO: No, Dr. Wright. If             24   conversations did.
     25   you cannot answer the question without describing    25         Q. Did you and your -- prior to you




                                                                                   11 (Pages 38 to 41)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page12
                                                                          15of
                                                                            of
                                      114
                                      117
                                                 Page 42                                                   Page 44
      1   resigning did you and your wife have discussions     1               MR. FREEDMAN: If I can just
      2   about these businesses regularly?                    2   quickly respond to that, which I believe the court
      3          A. We had private discussions as              3   in its last order found that these companies were
      4   husband and wife and we also had business            4   potentially alter-egos of Dr. Wright and Ms. Watts
      5   meetings. Both were separate.                        5   and the resignation of Dr. Wright, in our
      6          Q. Did you regularly have business            6   submission, would not constitute a true
      7   meetings about these companies before your           7   resignation from the company and he was still very
      8   resignation?                                         8   much involved in the business transactions.
      9          A. When we had business meetings we           9               MR. RIVERO: I think that would
     10   had meetings of directors, meetings of managers,    10   involve a much deeper enquiry than, if that ever
     11   whatever else. When I was a director we would be    11   happens. I was not present at the hearing but to
     12   calling director meetings, the minutes of all       12   determine alter-ego, Judge, in my experience in 33
     13   those meetings would be recorded and filed. When    13   years I have seen it done once. I don't think
     14   that occurred my wife was also a director so we     14   that can be a basis either there has not been a
     15   would both discussion things in front of other      15   factual predicate and that's a heavy burden for
     16   people, including other directors. After my         16   Mr. Freedman to establish in order to defeat this
     17   resignation that was no longer the case.            17   privilege.
     18               MR. FREEDMAN: I am not sure if          18               JUDGE REINHARDT: I am going to
     19   that is enough of a predicate or not. I don't       19   overrule the objection. I think that the
     20   want to spend much more time on this particular     20   proponent of the privilege has the burden of
     21   line so I would ask the court for a ruling, even    21   establishing that it was intended for being
     22   if it is against me, at this point.                 22   confidential, at least on the record that is
     23               JUDGE REINHARDT: Sorry, can you         23   before me right now. I am hard pressed to
     24   just go back and refresh me; what was the           24   understand how that kind of a conversation between
     25   underlying question for which privilege was         25   a corporate director and their spouse, related to
                                                 Page 43                                                   Page 45
      1   invoked?                                             1   corporate business or corporate red flags, was
      2             MR. FREEDMAN: I asked Dr. Wright           2   intended to remain confidential so I will overrule
      3   whether any of the agreements between him and his    3   the objection and direct Dr. Wright to answer the
      4   companies and nCrypt Holdings -- as part of those    4   question.
      5   agreements did anyone identify any red flags for     5   BY MR. FREEDMAN:
      6   the intellectual property being assigned. He said    6         Q. As part of the agreements between
      7   he had discussions with his wife but cannot go       7   you and your companies and nCrypt or nCrypt
      8   into details, I believe.                             8   Holdings, did your wife mention to you that they
      9             JUDGE REINHARDT: Is that the               9   were red flags for the intellectual property that
     10   question that you believe is on the table,          10   was being assigned?
     11   Mr. Rivero?                                         11         A. If you have asked me that way then
     12             MR. RIVERO: Judge, I do believe           12   no, because basically what you've just said is my
     13   there was a question which I objected to the form   13   dealings with the companies. I was not a director
     14   of anyway. There was a question related to red      14   at that stage, I had stood down. I had agreed to
     15   flags. You Honour, it is of course real-time.       15   talk to my wife solely on the purpose of basically
     16   Briefly, my position is this is post Dr. Wright's   16   end of day things and sometimes bedtime talk and
     17   resignation, it does not have to do with the        17   whatever else. I was not involved at all.
     18   ongoing business of the companies as to which you   18   People, including lawyers such as Baker &
     19   previously ruled and this is a discussion between   19   McKenzie, were very careful to ensure that there
     20   husband and wife at a later time. There is no       20   was no way that could be held, that I was
     21   predicate that there was regular communication on   21   personally able to direct anything. I made sure
     22   businesses at this point. The businesses were, as   22   I stood down and all the rest, so the only
     23   I understand, done. I don't think the rationale     23   conversations I had were not to do with the
     24   of the previous ruling applies and I ask that the   24   ongoing running of my companies in any way ever.
     25   court sustain the privilege objection.              25         Q. Did your wife ever identify red




                                                                                  12 (Pages 42 to 45)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page13
                                                                          16of
                                                                            of
                                      114
                                      117
                                                  Page 46                                                   Page 48
      1   flags to any intellectual property that was being     1   assigned?
      2   assigned?                                             2         A. I don't know.
      3              MR. RIVERO: I repeat the previous          3         Q. When these agreements between you
      4   objection to form as to this question.                4   and you companies and nCrypt or nCrypt Holdings
      5   Dr. Wright, answer if you can.                        5   were executed did you acknowledge that W&K Info
      6         A. That is not what my wife had talked          6   Defense Research LLC may also own some
      7   to me about, no.                                      7   intellectual property rights in connection with
      8   BY MR. FREEDMAN:                                      8   the IP purportedly being assigned?
      9         Q. Dr. Wright, did Baker & McKenzie             9         A. There are two points here. One,
     10   identify red flags for the intellectual property     10   these are not my companies. My shareholding in
     11   that was being assigned?                             11   any of these was minimal, my directorship had been
     12              MR. RIVERO: Objection. Your               12   resigned so they are not my companies. You can
     13   Honour, I am not familiar with the privilege         13   keep saying and whatever else, and if you want to
     14   rulings on this point so if Mr. Freedman is going    14   say they are my companies my answer is going to be
     15   to raise that I want to make sure I am aware of      15   no because they are not my companies. So, if you
     16   your rulings on questions of advice by Baker &       16   want to ask me about my companies; very simple,
     17   McKenzie.                                            17   no.
     18              MR. FREEDMAN: The documents that          18         Q. Dr. Wright, when these agreements
     19   identify red flags by Baker & McKenzie are part of   19   between your former companies and nCrypt or nCrypt
     20   the court's finding that no privilege exists.        20   Holdings were executed did you acknowledge that
     21              JUDGE REINHARDT: Just help me out;        21   W&K Info Defense Research LLC may also own some
     22   Baker & McKenzie was representing who at what        22   intellectual property rights in connection with
     23   time? Help me out there.                             23   the IP purportedly being assigned?
     24              MR. FREEDMAN: I believe it was            24             MR. RIVERO: Object to the form.
     25   DeMorgan.                                            25         A. My answer once again is the same;
                                                  Page 47                                                   Page 49
      1              THE WITNESS: No, Baker & McKenzie          1   they were not my companies, they were not my
      2   represented myself personally.                        2   former companies. If you want to keep saying that
      3              MR. FREEDMAN: I believe Baker &            3   they are my companies and being erroneous in all
      4   McKenzie represented DeMorgan. I am not sure we       4   this then my answer will keep being no. If you
      5   have 100% on that, but it would be shocking if        5   keep saying "my companies" then my answer is just
      6   Baker & McKenzie represented Dr. Wright personally    6   going to be no.
      7   since they did extensive write-ups on the             7   BY MR. FREEDMAN:
      8   intellectual property and the red flags associated    8         Q. Dr. Wright how would you like me to
      9   with them, which he has just said he had nothing      9   refer to the group of companies that you
     10   to do with.                                          10   previously founded in Australia, so we can use the
     11              JUDGE REINHARDT: I'll overrule the        11   same terminology?
     12   objection and direct him to answer the question.     12         A. You can say the companies
     13   Again, all my rulings, for purposes of the           13   I founded, you can say the group of companies ----
     14   deposition, are simply discovery rulings, I'm not    14         Q. That is great. I will use "the
     15   ruling on admissibility at trial, so I will direct   15   companies you founded". Dr. Wright, when these
     16   Dr. Wright to answer the question.                   16   agreements between the companies you founded and
     17   BY MR. FREEDMAN:                                     17   nCrypt and nCrypt Holdings were executed did you
     18         Q. Did Baker & McKenzie identify red           18   acknowledge that W&K Info Defense Research LLC
     19   flags for the intellectual property that was being   19   also owned some intellectual property rights in
     20   assigned?                                            20   connection with the IP purportedly being assigned?
     21         A. I don't know.                               21         A. Did I?
     22         Q. As part of the agreements between           22         Q. Yes.
     23   you and your companies and nCrypt or nCrypt          23         A. No.
     24   Holdings did anyone identify potential competing     24         Q. Dr. Wright, was the W&K software
     25   plains to the intellectual property that was being   25   package some of the most important intellectual




                                                                                   13 (Pages 46 to 49)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page14
                                                                          17of
                                                                            of
                                      114
                                      117
                                                  Page 50                                                   Page 52
      1   property being transferred in the nCrypt and          1        A. There was a person called Alan
      2   nChain deal?                                          2   Pederson, who ran a spreadsheet. I don't know
      3         A. That is actually funny. No, not              3   what he tracked. I know he was a very good
      4   even close. There was not an actual package, so a     4   project manager so I can make assumptions and
      5   deal to transfer nothing is -- no.                    5   I can give you guessing and I will say I am
      6         Q. Dr. Wright, didn't the liquidation           6   guessing that he probably did this as a good
      7   of Hotwire put at risk software intellectual          7   project manager.
      8   property held by Hotwire?                             8        Q. So you don't know whether it
      9         A. Yes.                                         9   tracked that progress?
     10   BY MR. FREEDMAN:                                     10        A. I am not doing someone else's job,
     11         Q. Did the liquidation potentially put         11   no.
     12   at risk software intellectual property of            12        Q. Do you know anything at all about
     13   Coin-Exch?                                           13   that patents application master registry?
     14         A. There was not actually a                    14        A. I create patents, other people do
     15   liquidation at that point so you want to say         15   things with them.
     16   administration, which was a voluntary                16        Q. Do you whether 30 of the patent
     17   administration. It was not a liquidation, so if      17   applications on that registry were ideas sourced
     18   you want to say liquidation I am going to have to    18   from Coin-Exch?
     19   say no.                                              19        A. No, there were no -- anything
     20         Q. The liquidation of Hotwire did not          20   sourced from Coin-Exch on that.
     21   potentially put at risk the software intellectual    21        Q. Do you know whether any of the
     22   property of Coin-Exch?                               22   patent applications were sourced from Cloud Croft?
     23         A. Being that there was not a                  23        A. Every single organisation,
     24   liquidation, then no. If something did not occur     24   including Cloud Croft, started creating patents
     25   then it cannot put anything at risk.                 25   only in the second half of 2015. So even when the
                                                  Page 51                                                   Page 53
      1         Q. Could the W&K IP source code                 1   company in Australia was still going, if there was
      2   potentially expose Satoshi Nakamoto and Core          2   something that was assigned to a particular
      3   Blockchain intellectual property?                     3   company it would be from say August 2015 on.
      4              MR. RIVERO: Object to the form.            4   I did not start working on any patents or IP
      5         A. Seeing as W&K was formed in 2011,            5   before August 2015.
      6   after I had moved on from coding Bitcoin, and that    6         Q. So the patents application --
      7   anything I did with W&K was utterly unrelated to      7   strike that. So the patents application master
      8   anything in Bitcoin, no.                              8   registry did not include any ideas sourced from
      9   BY MR. FREEDMAN:                                      9   Cloud Croft?
     10         Q. Did Stefan Matthews tell you that           10         A. Once again you are asking me about
     11   it could?                                            11   a document that some third party maintained, that
     12         A. No.                                         12   I was not involved in the maintenance of, sitting
     13         Q. Did nCrypt or nChain maintain a             13   here, expanding my knowledge into the minds of
     14   patents application master registry in an Excel      14   other people that you expect me to know what
     15   document?                                            15   existed on other people's work product.
     16         A. I believe so.                               16         Q. Were patent applications ideas
     17         Q. Did the patents application master          17   sourced from Cloud Croft?
     18   registry -- sorry. The patents application master    18         A. Again, nothing was ever sourced
     19   registry tracked progress on patent applications,    19   from Cloud Croft. Everything was made whole cloth
     20   right?                                               20   out of my ideas, my mind. Every single patent
     21         A. It was not my document.                     21   came because I sat down and I designed things.
     22         Q. I did not ask you if it was your            22         Q. Were patent applications sourced
     23   document, I just asked if the patents application    23   from Coin?
     24   master registry tracked progress on patent           24         A. Same.
     25   applications.                                        25         Q. Sorry, I did not get that.




                                                                                   14 (Pages 50 to 53)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page15
                                                                          18of
                                                                            of
                                      114
                                      117
                                                  Page 54                                                   Page 56
      1        A. The same.                                     1   knowledge of patenting process then you will
      2        Q. Dr. Wright, you signed a power of             2   understand this is a very standard, typical
      3   attorney to nChain with regard to intellectual        3   clause.
      4   property in August 2016, did you not?                 4         Q. nCrypt has the right to represent
      5        A. I don't know.                                 5   you in matters of conflicts or disputes relating
      6        Q. I am going to put on the screen for           6   to intellectual property matters, is that right?
      7   you what has been produced in this litigation as      7         A. It has what this document says.
      8   Defense 01074241. Do you see that?                    8         Q. They have the right to take any
      9      (Exhibit Defense 01074241 referred to)             9   steps and do anything in their absolute discretion
     10        A. Yes, I do.                                   10   that they consider desirable in connection with
     11        Q. Do you see it is entitled "power of          11   the intellectual property; isn't that right?
     12   attorney"?                                           12         A. Do you want me to act as a lawyer
     13        A. I do.                                        13   and try and determine what you think -- what
     14        Q. Do you see that the power of                 14   I think this particular document means? You are
     15   attorney was made on August 22, 2016 by Craig        15   asking me to analyse the legal aspects of a
     16   Steven Wright?                                       16   standard power of attorney document.
     17        A. No, I see that there is a document           17         Q. Dr. Wright, does nChain have a lot
     18   there noting my name on that date.                   18   at stake in this litigation?
     19        Q. Dr. Wright, I am going to scroll             19         A. No.
     20   down to the last page of this document. Do you       20              MR. RIVERO: Object to the form.
     21   see where it says "signed as a deed by Craig         21         Q. Does nChain have ability to control
     22   Steven Wright"?                                      22   this litigation with respect to the intellectual
     23        A. I do.                                        23   property?
     24        Q. Is that your signature?                      24              MR. RIVERO: Form.
     25        A. That could be, yes.                          25         A. No. nChain is not involved in any
                                                  Page 55                                                   Page 57
      1         Q. Do you remember signing this                 1   way in this litigation. I know that the people
      2   document?                                             2   funding Mr. Kleiman at the moment, including
      3         A. Can I have a look at the full                3   Tether and Kraken, seek to shut me down because
      4   document please?                                      4   their whole existence in their Ponzi requires that
      5         Q. Absolutely.                                  5   I be seen as a fraud, but quite simply nChain has
      6         A. Can you zoom in at all?                      6   no, and I mean no -- I will reiterate that no --
      7         Q. Yes.                                         7   involvement in this case whatsoever. No funding,
      8         A. Yes, this is a standard employment           8   no anything.
      9   document that was given to everyone employed by       9   BY MR. FREEDMAN:
     10   nChain or nCrypt.                                    10         Q. Dr. Wright, who is paying for your
     11         Q. So you did execute this document,           11   legal Defense in this case?
     12   Dr. Wright?                                          12         A. My legal Defense is paid to my
     13         A. Yes. Every employee of nCrypt does          13   lawyers through myself.
     14   something similar, or now nChain.                    14         Q. Dr. Wright, you pay your lawyers
     15         Q. It authorises nCrypt Limited to act         15   directly for this representation?
     16   in your name and on your behalf in relation to any   16              MR. RIVERO: Object to the form.
     17   intellectual property devised by you and owned by    17   BY MR. FREEDMAN:
     18   or assigned to nCrypt?                               18         Q. You can answer.
     19         A. Yes, this is a standard                     19              MR. RIVERO: Your Honour, I object
     20   intellectual property agreement between employees    20   on relevance grounds here, and also on questions
     21   and their employer.                                  21   of confidentiality. It is no way relevant to
     22         Q. To represent you in and with                22   litigation how we are paid as counsel to
     23   respect to all matters related to the intellectual   23   Dr. Wright and the question how we are paid is a
     24   property?                                            24   matter of confidentiality as well, Judge. I am
     25         A. As I said, if you have any                  25   not asserting privilege because I think the case




                                                                                   15 (Pages 54 to 57)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page16
                                                                          19of
                                                                            of
                                      114
                                      117
                                                  Page 58                                                   Page 60
      1   law is different, but there is no reason that that    1         A. No, he is not.
      2   strong confidentiality protection should be           2   BY MR. FREEDMAN:
      3   overcome, even in a discovery setting, when there     3         Q. Thank you. Dr. Wright, has Calvin
      4   is absolutely no relevance to the questions in        4   Ayre or any of his agents been involved in the
      5   this case, which are whether there was a              5   collection of collecting and producing documents
      6   partnership between Dr. Wright and Dave Kleiman,      6   in this case?
      7   Judge. It was seven years ago. How we are paid        7              MR. RIVERO: Your Honour, this
      8   could have no bearing on that whatsoever,             8   again -- first of all, I can say for the record
      9   certainly not enough relevance to overcome the        9   that the answer is no, but that is from counsel.
     10   confidentiality in our relationship with our         10   How this could possibly be relevant to this case,
     11   client.                                              11   Judge, is beyond me. This case does not have to
     12              JUDGE REINHARDT: Mr. Freedman,            12   do with who gathered -- in this instance, unless
     13   what is the relevance of this question?              13   there is some allegation that there is some
     14              MR. FREEDMAN: There are two, your         14   specific issue about a production, I don't see how
     15   Honour. First of all, in Dr. Wright's last           15   this could be related to the case.
     16   response he said that nChain is not funding the      16              MR. FREEDMAN: Your Honour, in this
     17   litigation so he has opened the door to this line    17   litigation it is our position that Dr. Wright has
     18   of questioning. But more importantly, based on       18   produced a lot of forged documents and we need to
     19   this power of attorney document that we've just      19   know how the documents were collected. That is a
     20   presented we believe that nChain is actually in      20   big issue in this case. There are documents that
     21   control of this litigation, making decisions in      21   have recently come to light that we need to
     22   the litigation and its principal is funding this     22   understand the collection process and I will get
     23   litigation, and this goes to whether they are a      23   to those questions. This is a preliminary to
     24   real party and interest.                             24   that. We believe that Mr. Ayre has a strong
     25              JUDGE REINHARDT: I will sustain           25   interest in the outcome of this litigation and if
                                                  Page 59                                                   Page 61
      1   the objection. No one objected when he answered       1   he participated we need to dig deeper into that.
      2   the question of who was paying and no one objected    2   If the answer is no, the question will go on on
      3   when he answered the question of whether nChain       3   that line.
      4   was controlling the litigation. Whether and how       4               MR. RIVERO: Your Honour, first of
      5   and through what means and how frequently he pays     5   all, if that is actually the basis, which I doubt
      6   his lawyers I would find is not relevant or is        6   very much is relevant in and of itself, but if
      7   otherwise unduly prejudicial and not proportional     7   that were the basis you would not jump, without
      8   to the needs of the case and so I would sustain       8   any predicate, to the very last question in that
      9   that objection.                                       9   series. So if the question is about the
     10              MR. FREEDMAN: I have one more             10   collection of the documents you would start by
     11   question. I'm not sure whether it is incorporated    11   asking who collected the documents, rather than
     12   by the order so I'm going to pause and if you tell   12   asking whether Calvin Ayre or others were involved
     13   me that it is not appropriate we will move right     13   in the collection of the documents. This is so
     14   on. The final question is ----                       14   plainly irrelevant I don't know why the plaintiff
     15              JUDGE REINHARDT: Mr. Freedman, ask        15   is focusing on this matter. This is not related
     16   your question. If Mr. Rivero objects I will be       16   to this case.
     17   happy to rule on the objection.                      17               JUDGE REINHARDT: Anything further
     18   BY MR. FREEDMAN:                                     18   Mr. Freedman?
     19         Q. Dr. Wright, is Calvin Ayre funding          19               MR. FREEDMAN: No, your Honour.
     20   this litigation?                                     20               JUDGE REINHARDT: I seem to recall
     21              MR. RIVERO: Objection. Same               21   from the other day Dr. Wright was asked questions
     22   objection as before.                                 22   about his knowledge of how the documents in this
     23              JUDGE REINHARDT: I will allow him         23   case that have been produced or collected and
     24   to answer that. It is a yes or no question as to     24   I believe his testimony was that he did not have
     25   whether Mr. Ayre is funding the litigation.          25   any personal knowledge, that it had all been done




                                                                                   16 (Pages 58 to 61)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page17
                                                                          20of
                                                                            of
                                      114
                                      117
                                                  Page 62                                                   Page 64
      1   by his lawyers. If that is not a correct              1         A. No, I cannot draft e-mails as
      2   recollection that is probably the way to start, is    2   Stefan Matthews.
      3   to simply ask him -- I agree with Mr. Rivero, I       3         Q. Did ever tell Ira there is no new
      4   think the better way to get at this Mr. Freedman      4   development being done in Coin-Exch?
      5   is to ask him what personal knowledge he has of       5         A. No.
      6   the collection process, separate and apart from       6         Q. Did you ever tell Ira that you
      7   privileged conservations he may have had with his     7   would keep him updated on any material changes
      8   attorneys, and then go from there and we will see     8   with respect to Coin-Exch?
      9   where it takes us. I sustain the objection at         9         A. I said I would inform him as with
     10   this time to this question.                          10   any other shareholder. I did that right until the
     11   BY MR. FREEDMAN:                                     11   period I resigned as a director. Once I am no
     12         Q. Dr. Wright, at any point in 2015            12   longer in charge of anything then I don't have any
     13   did you mention to Ira anything about nCrypt?        13   legal rights to either request anything more
     14         A. No.                                         14   than any other shareholder or to update any other
     15         Q. At any point in 2015 did you tell           15   shareholders on that information. While I was a
     16   Ira about a plan to sell Coin-Exch intellectual      16   director of the company I informed him with the
     17   property and technology to Sterling Group, nCrypt    17   same process of every single other shareholder.
     18   or nChain?                                           18   He was not informed any earlier, although he did
     19         A. No.                                         19   say he believes because of his involvement with
     20         Q. At any point in 2015 did you tell           20   his brother that he requires information earlier,
     21   Ira about a plan to sell the W&K IP software         21   but I informed him that would not be legal.
     22   package to Sterling Group, nCrypt or nChain?         22         Q. Did Ms. Watts ever tell you not to
     23         A. One, you cannot sell a software             23   respond to e-mails from Ira Kleiman?
     24   package that does not exist. That would be fraud.    24         A. I don't know. I don't remember.
     25   I am very certain that Ira would believe that he     25         Q. Dr. Wright, did Stefan Matthews
                                                  Page 63                                                   Page 65
      1   could sell that to other people, but unfortunately    1   ever tell you that if you get a note in any form
      2   if something does not exist you cannot sell it.       2   from Ira's lawyer you would consider a response,
      3   I don't engage in the touting or sale of products     3   but until then Ira can take a flying leap?
      4   that don't exist.                                     4         A. That sounds like something Stefan
      5         Q. Other than confidential discussions          5   Matthews would say, but at that point I was not
      6   between you and your wife did you ever discuss        6   involved as a director so I don't recall. I would
      7   with Ms. Watts how to force Ira to sell his shares    7   not have said anything to Ira.
      8   in Coin-Exch?                                         8         Q. Dr. Wright, did you ever check with
      9         A. I did not discuss how to have Ira            9   Baker & McKenzie before responding to messages
     10   sell shares in Coin-Exch with my wife,               10   from Ira to ensure that you protected the --
     11   confidential or not. I did not discuss how to        11   strike that. Did you ever check with Baker &
     12   force him to sell at all. Basically, he was given    12   McKenzie, before responding to messages from Ira,
     13   shares and his thing was trying to ensure that the   13   to ensure that you protected DeMorgan or nChain's
     14   IRS would never know about them.                     14   IP position?
     15         Q. Did you ever discuss that Stefan            15              MR. RIVERO: Dr. Wright, please at
     16   Matthews how to force Ira to sell his shares in      16   this point answer the question without going into
     17   Coin-Exch?                                           17   conversations. If you will take it step-by-step,
     18         A. Exactly the same answer. I did not          18   please.
     19   really care whether Mr. Kleiman sold shares, kept    19         A. Baker & McKenzie were my personal
     20   shares, whatever else, as long as he let the         20   lawyers and are still used, in part, as personal
     21   business keep going without interfering by calling   21   lawyers for my wife and my myself. After August
     22   up tax office officials and making up and            22   2015 I was not a director of any of the Australian
     23   fabricating documents to them, as he did.            23   companies that I founded and I was not
     24         Q. Did you ever send Ira e-mails               24   represented, in a corporate sense, by Baker &
     25   drafted by Stefan Matthews?                          25   McKenzie. I was personally represented by Baker &




                                                                                   17 (Pages 62 to 65)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page18
                                                                          21of
                                                                            of
                                      114
                                      117
                                                  Page 66                                                   Page 68
      1   McKenzie. I had made requests to Baker & McKenzie     1   don't have to repeat that.
      2   concerning do I just ignore this guy now that I am    2   BY MR. FREEDMAN:
      3   not a director and I had discussions on a personal    3         Q. You don't have to repeat. That I
      4   basis with my lawyers ----                            4   understand your objection. It's preserved as to
      5             MR. RIVERO: Dr. Wright, please              5   any of use of the transcripts. Do you recognise
      6   don't go into those discussions. Don't go into        6   this document?
      7   discussions with those counsel.                       7         A. I have seen this document on
      8        A. In that case, I cannot answer                 8   Gizmodo, yes.
      9   further.                                              9         Q. I am going to ask you to go to page
     10   BY MR. FREEDMAN:                                     10   27. I am going to bring you there. Is this a
     11        Q. Dr. Wright, did you ever tell the            11   good -- can you read this?
     12   Australian Tax Office that you did your best to      12         A. I can.
     13   hide the fact that you had been running Bitcoin      13         Q. 27, here we are. Do you see on
     14   since 2009?                                          14   line 14 it starts with the word "Wright"?
     15        A. Not exactly that terminology. That           15         A. I don't see a line 14. I see a
     16   was transcribed incorrectly.                         16   "Wright" under 10.
     17        Q. What was it that you had said --             17         Q. You are right, that is line 12.
     18   you know what, strike that question. You             18   This line here, I take it this is line 10, this is
     19   acknowledge there is a transcript that represents    19   line 11 and this is line 12. That is the way
     20   you have said that then, is that accurate?           20   I was going to refer to the document. I think we
     21             MR. RIVERO: Objection to the form.         21   are on the same page now. Can you read that --
     22        A. I acknowledge that there is a fake           22   sorry, I apologise. I will take one step back.
     23   transcript that has been leaked by Gizmodo and       23   This purports to be a transcript of a meeting, and
     24   that we had contacted the Australian Tax Office      24   I am going to bring you back to page 1 so you can
     25   and complained about the inaccuracies in a           25   see the document. This purports to be a
                                                  Page 67                                                   Page 69
      1   document that they sought to use to prejudice us,     1   transcript of proceedings of a meeting with the
      2   that was then to be updated and that the updated      2   Australian Tax Office or an interview with the
      3   document -- the real transcript -- has no such        3   Australian Tax Office between Des McMaster, Marina
      4   comment.                                              4   Dolevski, Hoa Doa from the ATO and yourself Craig
      5              MR. RIVERO: Just a moment.                 5   Wright, John Chesher who is your CFO, and Andrew
      6   I reserve all rights with regard to any               6   Sommer who is your lawyer. Is that accurate of
      7   transcripts, including those improperly published.    7   what it purports to be?
      8   BY MR. FREEDMAN:                                      8             MR. RIVERO: Objection.
      9         Q. Understood. Dr. Wright, I am                 9        A. That is what it purports to be.
     10   putting on the screen what you produced in this      10   BY MR. FREEDMAN:
     11   litigation as Defense 51780. Let me know if you      11        Q. I am going to bring you back down
     12   see that up there.                                   12   where we were a moment ago and back to line 12.
     13         (Exhibit Defense 51780 referred to)            13   Can you read for me the full quote attributed to
     14         A. Yes. I will once again state that           14   Wright at line 12:
     15   I did not produce it. My lawyers produced this.      15        A. Yes, I will read the erroneous
     16   I had no part in giving it over.                     16   document starting at "Wright". "I did my best to
     17              MR. RIVERO: You have only been            17   try and hide the fact that I had been running
     18   asked to look at the document. While you are         18   Bitcoin since 2009 but I think it's getting most,
     19   looking at it I just want to state that we will be   19   most -- by the end of this I think half the world
     20   moving to exclude all use of all these               20   is going to bloody know".
     21   transcripts. I will just reserve objections,         21        Q. Did you say that in sum or
     22   Mr. Freedman, if you will agree, without need to     22   substance to the ATO on this date, on February
     23   repeat the objection constantly. We object to the    23   18th, 2014?
     24   use of the transcripts and we intend to move to      24             MR. RIVERO: Objection.
     25   exclude all of this. I hope you will agree that I    25        A. As I stated, this is a horribly




                                                                                   18 (Pages 66 to 69)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page19
                                                                          22of
                                                                            of
                                      114
                                      117
                                                  Page 70                                                  Page 72
      1   erroneous document that was said to be corrected.     1   December. Then it has some photographs underneath
      2   Basically, I would estimate that one word out of      2   and has four entries starting with Bobby Joe and
      3   100 was correct in this document.                     3   ending with Edwin Archer. No Bates number, no
      4   BY MR. FREEDMAN:                                      4   exhibit number.
      5        Q. Dr. Wright, did you say that quote            5   BY MR. FREEDMAN:
      6   in sum or substance to the Australian Tax Office?     6         Q. We are going to identify this
      7              MR. RIVERO: Object to the form.            7   document is Tag 1, which is its file name, so we
      8        A. No, I did not.                                8   can mark exhibits later. Do you recognise this
      9   BY MR. FREEDMAN:                                      9   Facebook post?
     10        Q. Did you begin mining Bitcoin in              10          (Exhibit Tag 1 referred to)
     11   2009?                                                11         A. No, I don't.
     12        A. I did.                                       12         Q. Can you read for the record the
     13        Q. Did there come a time you stopped?           13   Facebook post attributed to Craig S. Wright?
     14        A. Yes.                                         14             MR. RIVERO: Object to the form.
     15        Q. When did you stop?                           15         A. Yes, I see that post. One of the,
     16        A. August in 2010.                              16   I believe, 1500 existing Craig S. Wright's out
     17        Q. Have you ever said that you stopped          17   there, with my picture, has: "Basically,
     18   mining in 2012?                                      18   I stopped mining in 2012. I will leave that for
     19        A. No, that is not actually correct.            19   others now".
     20   What I had stated was that I started mining with     20   BY MR. FREEDMAN:
     21   my son to teach him again at a later period.         21         Q. Have you ever said you stopped
     22        Q. Dr. Wright, I am going to put on             22   mining in 2011?
     23   the screen -- I'm not sure what exhibit number we    23          (Exhibit Tag 2 referred to)
     24   are on, it is tough to keep track of it, but it      24         A. No.
     25   appears to be a -- we'll have to go back and         25             MR. RIVERO: I am trying to find
                                                  Page 71                                                  Page 73
      1   exhibit everything in order. It appears to be a       1   the tag.
      2   snapshot we collected of a Facebook profile Craig     2              MR. FREEDMAN: The entire document
      3   S. Wright. Do you see that?                           3   is displayed on the screen. There is nothing more
      4          A. Yes, I see someone else's Facebook          4   to it. If you look on the screen, you can
      5   profile as it is now.                                 5   research the file.
      6               MR. RIVERO: I'm objecting to the          6              MR. RIVERO: I found it. Just give
      7   use of this document, for completeness and other      7   me one second. Thank you.
      8   reasons.                                              8   BY MR. FREEDMAN:
      9   BY MR. FREEDMAN:                                      9         Q. Do you recognise this as a tweet
     10          Q. Do you recognise --                        10   from your @proffaustus account?
     11               MR. RIVERO: Mr. Freedman, for good       11         A. Yes, that is a tweet from my
     12   order could you just identify what we are looking    12   @proffaustus.
     13   at since it does not have a Bates or exhibit         13         Q. Can you read for the record the
     14   number or anything else, just so we can make a       14   first paragraph of that tweet?
     15   record of what you are referring to.                 15         A. "Neither of us mined after 2011".
     16   BY MR. FREEDMAN:                                     16         Q. Is this a tweet you wrote,
     17          Q. I did say it purports to be a              17   Dr. Wright?
     18   Facebook profile and Dr. Wright says it belongs to   18         A. Yes, I did not mine after 2011.
     19   someone else. Dr. Wright do you recognise this       19   1st January 2011 I was not mining.
     20   post?                                                20         Q. I just asked if you wrote it,
     21               MR. RIVERO: I need to make a             21   nothing else. Please answer the question that is
     22   record also. This is a document that says -- in      22   being asked of you.
     23   its first line it has what appears -- on the left    23              MR. RIVERO: I ----
     24   I see a small snapshot that may be Dr. Wright. It    24              MR. FREEDMAN: Mr. Rivero, you will
     25   says Craig S. Wright. Then it's timeline 2014,       25   have time to redirect your witness as you want.




                                                                                  19 (Pages 70 to 73)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page20
                                                                          23of
                                                                            of
                                      114
                                      117
                                                  Page 74                                                   Page 76
      1   The question was did you write it, not if it's        1         Q. It is true that you mined Bitcoin
      2   true. I would appreciate it, Mr. Rivero, if you       2   as Satoshi in 2009/2010, is it not?
      3   would let me ask the questions unimpeded.             3              MR. RIVERO: Object to the form.
      4             MR. RIVERO: Mr. Freedman, lower             4         A. I have written many things that are
      5   your tone. I move to strike all your comments.        5   not accurate, but that does not mean when I am
      6   Your question has been properly asked.                6   under oath I will not detail them in full. So,
      7   BY MR. FREEDMAN:                                      7   yes, I did not go into trying to explain to people
      8         Q. Did you ever invest in a basic               8   commonly that I set up a company in 2009 called
      9   system, prior to 2014, to make mining more            9   Information Defense, that was registered in
     10   profitable?                                          10   January 2009, that I went through a process with
     11         A. Yes.                                        11   the Australian industry organisation, tried to
     12         Q. Dr. Wright, did you mine Bitcoin as         12   have those companies registered in Australia, set
     13   Satoshi in 2009 and 2010?                            13   up shareholdings and staff and, between different
     14         A. I did not mine as Satoshi at any            14   facilities I ran, operated and managed staff to
     15   point in history.                                    15   run those machines for me. As a simple
     16         Q. Have you ever said that you mined           16   explanation of all of the above, that is what
     17   Bitcoin as Satoshi in 2009 and 2010?                 17   I said without being under oath. If I am under
     18         A. No, I mined owning a company.               18   oath then no I will not say I mined as Satoshi
     19         Q. Dr. Wright, I am going to put on            19   because, well, then I have to be fully truthful
     20   the screen what is identified for this purposes of   20   and just simplifying things for the average person
     21   this deposition at tag 3. Let me know when that      21   generally seems to work.
     22   is up.                                               22   BY MR. FREEDMAN:
     23          (Exhibit Tag 3 referred to)                   23         Q. Dr. Wright, you are saying that
     24         A. Uh-huh.                                     24   your comment on this Slack forum was imprecise?
     25         Q. Do you recognise this as a post             25         A. It is extremely imprecise. It is a
                                                  Page 75                                                   Page 77
      1   from your Slack group?                                1   Slack forum where you don't get to sit there
      2         A. Yes, I do.                                   2   negotiating back and forwards or going into
      3         Q. Dr. Wright can you for the record            3   details. Trying to explain to people from a
      4   please read the last paragraph of this post?          4   variety of different countries, who may not even
      5         A. "My life goal is to increase the             5   speak English as a first language, who are
      6   value of Bitcoin I mined as Satoshi in 2009/2010      6   developers, the legal aspects of "Yes. Well,
      7   to be as great as possible. This will take            7   I started a company. The corporate ownership of
      8   decades. I am bot a beneficiary and I set up so       8   that company then had rights that were transferred
      9   that the 225K will be used for a purpose ----         9   across international boundaries under a warrant.
     10         Q. I think you misread that. Can you           10   The warrant was then executed, the companies did
     11   go back for the records. I think you said 225K.      11   an assignment right in 2010. We closed those
     12         A. Sorry. "825K will be used for a             12   down, merging the other things in", and trying to
     13   purpose ----                                         13   explain that just complicates the matters of
     14         Q. Just so we have a clean record I am         14   trying to get a simple message across so, yes.
     15   going to ask you to start from the beginning of      15         Q. Thanks, Dr. Wright. In May 2013
     16   the quote. Please read for the record the portion    16   was the value of your Bitcoin wallet approximately
     17   of your post that starts from "my life goal"?        17   around AUD 100 million?
     18         A. Yes, I can take the out of context          18         A. Which Bitcoin wallet?
     19   thing and read that again. "My life goal is to       19         Q. Any Bitcoin wallet?
     20   increase the value of Bitcoin I mined as Satoshi     20         A. Of mine, no.
     21   in 2009/2010 to be as great as possible. This        21         Q. Did you ever tell anyone that the
     22   will take decades. I am bot a beneficiary and        22   value of your Bitcoin wallet was approximately AUD
     23   I set it up so that the 825K will be used for a      23   100 million?
     24   purpose, not one Bitcoin that is to be spent on      24         A. If I did I would have been
     25   me".                                                 25   referring to a corporate wallet, as in sometimes




                                                                                   20 (Pages 74 to 77)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page21
                                                                          24of
                                                                            of
                                      114
                                      117
                                                 Page 78                                                   Page 80
      1   I use the royal "we" etc.                            1         Q. But did you transfer something
      2         Q. Was the value of your corporate             2   around that order?
      3   Bitcoin wallet around approximately AUD 100          3         A. Again, you are saying did I. I had
      4   million in May of 2013?                              4   people working and acting for me, so if your
      5         A. That is possible. In 2011, between          5   question is did I instruct people to transfer
      6   March and July, I had used money that I earned       6   Bitcoin, the answer is yes. If you are saying did
      7   from a number of gaming contracts and other such     7   I personally do it, the answer would be no.
      8   things to purchase Bitcoin to be used without        8         Q. Did you instruct people to transfer
      9   linking to my origin invention of Bitcoin from a     9   around that amount of Bitcoin to MJF Mining?
     10   number of exchanges, including Liberty Reserve,     10         A. I don't know the exact amount.
     11   W&K, MIR I believe, mostly the sort of very small   11   That is quite possible.
     12   dodgy places because there was nothing else other   12         Q. Did both of these transfers occur
     13   than small dodgy places in Bitcoin land. Those      13   after Dave died?
     14   had been transferred into the companies. The        14         A. Yes, I believe. What date did you
     15   Bitcoin that I discussed at the time was the        15   say?
     16   purchased Bitcoin. The records for all those        16         Q. August and September 2013.
     17   purchases and all the transfers into the company    17         A. Then, yes, definitely.
     18   will demonstrate they are not mined Bitcoin, if     18         Q. Dr. Wright, did Dave Kleiman
     19   that is what you are trying to get at. So, yes,     19   authorise the payment of these Bitcoin?
     20   I had communicated about the corporate value,       20         A. Dave Kleiman was dead. It is
     21   especially when communicating to different people   21   difficult for a dead person to authorise anything.
     22   about investment etc.                               22         Q. So he did not?
     23         Q. Did you ever pay MJF Mining any            23         A. I cannot preclude that he could
     24   Bitcoin?                                            24   have authorised it beyond the grave. I am
     25         A. I paid a combination of Bitcoin            25   Christian, I was a pastor. I believe that after
                                                 Page 79                                                   Page 81
      1   directly to them and as a direct assignment with     1   death we continue so I cannot say that he did not,
      2   them as an agent.                                    2   if you want to use the correct word of
      3         Q. On 30 August 2013 did you pay MJF           3   "authorise", its meaning. I feel that I did the
      4   Mining the sum of 245,103.89 Bitcoin?                4   right thing but he did not tell me at any point
      5         A. I don't remember the date. There            5   about authorising any of these transactions
      6   was an assignment done. I did not pay personally,    6   because at no point was Dave Kleiman ever involved
      7   if that is what you are asking.                      7   with any of those companies, nor a party to do --
      8         Q. Is that the correct amount that was         8   anything to do with them.
      9   paid?                                                9        Q. Did Dave Kleiman have anything to
     10         A. I would have to look at the                10   do with the deal you struck with Mark Ferrier and
     11   accounts. I am not the accountant.                  11   MJF Mining Services?
     12         Q. Is it approximately what you recall        12        A. The deal that I ended up going
     13   paying them?                                        13   through sort of happened after Dave Kleiman died.
     14         A. It would be somewhere in that              14        Q. That was not what I asked. I just
     15   order.                                              15   asked if Dave Kleiman had anything to do with that
     16         Q. On 15th September 2013 did you             16   deal?
     17   transfer 135,100.10 Bitcoins to MJF Mining?         17        A. Are you asking whether beyond the
     18         A. Again, I was not and have not been         18   grave somehow he managed to have a seance with
     19   the accountant or bookkeeper, or anything like      19   someone? I don't believe in seances.
     20   that, for the companies. I don't remember the       20        Q. So the answer is no.
     21   exact dates on these particular things, they had    21        A. Unless you believe in them, I don't
     22   no particular interest for me to remember the       22   believe he can.
     23   date. If there is something in my life that is      23        Q. So unless Dave Kleiman communicated
     24   emotionally scarring or whatever else I will        24   beyond the grave he did not have anything to do
     25   remember a date. This was not, so I didn't.         25   with these deals; is that an accurate statement?




                                                                                  21 (Pages 78 to 81)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page22
                                                                          25of
                                                                            of
                                      114
                                      117
                                                  Page 82                                                   Page 84
      1         A. Yes.                                         1   Unfortunately, Mr. Ferrier fled overseas so I have
      2         Q. Did MJF Mining Services ever                 2   not tracked how much that is actually worth. The
      3   acknowledge receipt of private keys to you?           3   other was SCADA software. The SCADA software was
      4         A. They announced they had received             4   from Siemens. We were given a complete set of all
      5   it. It was not directly to MJF Mining, it was         5   Siemens software, all control software and all
      6   through accounts function as agent, so I am not       6   management software, including for power plants
      7   sure what was received to them directly and what      7   and other global operations.
      8   was given to other parties.                           8         Q. What is the total remuneration that
      9         Q. Did MJF Mining -- strike that. Was           9   you paid for all of these things?
     10   MJF Mining Services associated with Mark Ferrier?    10         A. I don't know. You would have to
     11         A. Yes, unfortunately.                         11   look at the accounts.
     12         Q. Did Mark Ferrier send you Core              12         Q. Did you and Dave arrange for the
     13   Banking software?                                    13   sail of 500,000 Bitcoin to have access to Core
     14         A. No, Mark Ferrier did not send me            14   Banking software?
     15   Core Banking software.                               15              MR. RIVERO: Object to the form.
     16         Q. Did Mark Ferrier arrange for you to         16         A. As I said, Dave was dead.
     17   receive Core Banking software?                       17   BY MR. FREEDMAN:
     18         A. Yes, Mark Ferrier acted as an agent         18         Q. Did you tell Ira that Dave arranged
     19   for other parties who gave me source code to         19   for the -- strike that. Did you tell Ira that you
     20   Islamic banking software.                            20   and Dave arranged for the sale of 500,000 Bitcoins
     21         Q. Did you pay for that software?              21   to have access to Core Banking software?
     22         A. Yes, I paid for that software.              22              MR. RIVERO: Object to the form.
     23         Q. What form of remuneration did you           23         A. It was not 500,000, off the top of
     24   provide for that software?                           24   my head, for Core Banking software. I would need
     25         A. I made an exchange with a group, a          25   to look at the amounts.
                                                  Page 83                                                   Page 85
      1   Saudi group, to exchange a large amount of Bitcoin    1   MR. FREEDMAN:
      2   for copies of software.                               2         Q. I just asked if you told Ira that
      3         Q. Did you buy anything else from               3   you arranged for the sale of 500,000 BTC so that
      4   Mr. Ferrier, MJF Mining or any other company as       4   you could have access to Core Banking software,
      5   part of that transaction?                             5   not whether the amount was correct. Let me
      6         A. I attempted to buy something else.           6   rephrase so you can hear clearly the question.
      7         Q. What is the total remuneration that          7   Dr. Wright, did you tell Ira that you and Dave
      8   you paid for these things?                            8   arranged for the sale of around 500,000 BTC so
      9         A. The Core Banking software or the             9   that you could have access to Core Banking
     10   things that were not delivered?                      10   software?
     11         Q. Why don't you break it down.                11             MR. RIVERO: Object to the form.
     12   First, for the Core Banking software.                12   Dr. Wright, answer that question.
     13         A. I don't know. It will be in the             13         A. No, but I do know that Mr. Kleiman
     14   company accounts. More than that, I have no idea.    14   has created documents and sent them around saying
     15         Q. What about for the other things             15   that.
     16   that you purchased?                                  16   BY MR. FREEDMAN:
     17         A. I know it was in the tens of                17         Q. Dr. Wright, I am going to share
     18   millions of dollars. There were transfers of gold    18   with you what you have produced in this litigation
     19   that never occurred. Mark Ferrier was meant to be    19   as Defense 00119167. Can you let me know when
     20   mining a mine for Pain, an Australian listed         20   that is up on the screen?
     21   mining company. Unfortunately, it turns out          21      (Exhibit Defense 00119167 referred to)
     22   Mr. Ferrier duped a lot of people and never          22         A. That is up on the screen.
     23   appeared in the contract with Pain. I had no         23         Q. Do you recognise this as a printout
     24   third party rights, so nothing occurred there.       24   of an e-mail that purports to be from you to Ira
     25   I don't remember the value. There was a lawsuit.     25   Kleiman, with a cc to Andrew Sommer?




                                                                                   22 (Pages 82 to 85)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page23
                                                                          26of
                                                                            of
                                      114
                                      117
                                                  Page 86                                                   Page 88
      1         A. No, I did not. There are a number            1         Q. Is it your testimony that this
      2   of problems with this. Where I said that unless       2   document ----
      3   there is something emotionally scarring or            3             MR. RIVERO: I ----
      4   whatever else I don't remember dates, this happens    4   BY MR. FREEDMAN:
      5   to be an emotionally scarring date. On 23rd           5         Q. Mr. Rivero let me finish the
      6   August, this was just before the Tuesday following    6   question and then you will have opportunity to
      7   where we told the staff, on this particular day       7   object. Dr. Wright, it is your testimony that
      8   for the entire day I had been in communications       8   this e-mail was not sent by you?
      9   with McGrathNicol, the external auditors that we      9             MR. RIVERO: Dr. Wright, let me
     10   appointed over Hotwire, KPMG and other entities.     10   speak. Dr. Wright, please answer that question so
     11   Basically, we had decided to appoint external        11   we can proceed.
     12   parties to manage Hotwire due to problems that we    12         A. It is my testimony that this is a
     13   had, so we were renegotiating contracts. We were     13   fraudulently fabricated document involving Ira and
     14   with lawyers and other parties. The entire           14   other people that I was not involved in the
     15   process of spending a day with everything there,     15   sending of.
     16   going through and having to close -- well, not       16   BY MR. FREEDMAN:
     17   close but place not into liquidation, as you said,   17         Q. Can you read for me the first two
     18   but into external administration the company and     18   sentences of this e-mail that purports to be from
     19   restructure was massively scarring, I would say,     19   you?
     20   mentally for me. I remember the day and              20         A. I can read the fabricated document,
     21   unfortunately there was a day when I did not have    21   saying: "I have sold all of the BTC that I plan
     22   any e-mails sent. I did not send a single e-mail     22   to sell now. In doing what we wanted to do, Dave
     23   on 23rd April and there are public records that      23   and I arranged for the sale or around 500,000 BTC
     24   attest that I was in these meetings.                 24   so that we could have access to Core Banking
     25         Q. Dr. Wright, is it your position             25   software.
                                                  Page 87                                                   Page 89
      1   then that you did not send this e-mail?               1        Q. Dr. Wright, you said that Ira
      2          A. It is my position that Mr. Kleiman          2   Kleiman has fabricated this e-mail -- strike that.
      3   has been making up documents and that he has          3   Do you believe Ira Kleiman has fabricated this
      4   worked with other people that I fired that have       4   e-mail?
      5   been doing things like signing my signature to        5             MR. RIVERO: Objection. Asked and
      6   raise money and that Mr. Kleiman has fabricated       6   answered.
      7   quite a lot and then said things that are taken       7        A. I believe that Ira Kleiman worked
      8   from machines that I was no longer involved with      8   with other people who were fired from my
      9   that he would have known have been fabricated,        9   organisation to fabricate this and many other
     10   yes.                                                 10   documents. I believe that he knew that the
     11          Q. I want to break that down. The             11   document dates that were changed in 2014 would
     12   first is, just so the records is clear, it is your   12   have been changed, that the reason -- that the
     13   testimony that this is not an e-mail you sent,       13   administration I told you about where people are
     14   correct?                                             14   talking about e-mail headers and things like that
     15          A. My testimony with the Craig S.             15   changing on that date and being forensically
     16   Wright A, whatever that says, is that Ira Kleiman    16   differed, that was because we had gone through an
     17   has been defrauding everyone, and he can sue me      17   administration and had to rebuild all the servers
     18   for defamation on this one, because I think he is    18   and import e-mails to a new domain being that
     19   a con man.                                           19   Hotwire was not our domain anymore because it was
     20          Q. Dr. Wright, please just answer the         20   under external administration and we had to set up
     21   question I am asking. I really don't want to have    21   a new exchange server. I believe that the only
     22   to ask the court for more time. I really want to     22   reason all of those documents purporting to be my
     23   finish this but if you don't answer the question     23   forged documents that can be demonstrated to be
     24   it is going to take a lot longer.                    24   involved with the administration and the changes
     25          A. I did answer the question.                 25   of re-scanning are all because Mr. Kleiman and




                                                                                   23 (Pages 86 to 89)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page24
                                                                          27of
                                                                            of
                                      114
                                      117
                                                  Page 90                                                   Page 92
      1   other people that used to work for me worked          1   Mark Ferrier or companies associated with him for
      2   basically to take money. That he is a con man, a      2   something he never delivered?
      3   fraud and he is making up things for this court in    3         A. I filed a police report acting for
      4   order to steal or attempt to steal funds. That is     4   corporations. The corporation, in capacity, had a
      5   my testimony.                                         5   police report filed where I acted as the corporate
      6        Q. What evidence do you have ----                6   representative.
      7             MR. CAIN: We need to take a break           7         Q. Because those corporations paid
      8   quite shortly because the SD card for the video       8   Mark Ferrier for something that he never
      9   machine is going to run out.                          9   delivered?
     10             MR. FREEDMAN: How much time do we          10         A. His organisation would have had to
     11   have?                                                11   deliver but, yes, Mark Ferrier was a con man.
     12             MR. CAIN: Five minutes.                    12         Q. The witness statement we reviewed
     13   BY MR. FREEDMAN:                                     13   yesterday was submitted to the New South Wales
     14        Q. Perfect. Dr. Wright, what evidence           14   police as part of that report?
     15   do you have that Ira Kleiman fabricated this         15         A. No, that was a draft document that
     16   e-mail?                                              16   you had that was being produced by my solicitors
     17        A. I have things that I have discussed          17   at the time, so what you had in the draft was
     18   with my solicitors, I have the fact that I was not   18   documents going back and forwards as my solicitors
     19   available or sending e-mails on that day, I have     19   were, basically, instructing me.
     20   the evidence that my machines were compromised,      20         Q. Did you ever send those reports in
     21   I have the evidence that the machines were shut      21   any form, from drafts or file, to the New South
     22   down and rebuilt, I have the public records to do    22   Wales police?
     23   with the administration of the companies, I have     23         A. The final version of the report was
     24   testimony of other people, I have forensic           24   filed in person with the police.
     25   analysis of some of the signatures proving that it   25         Q. Did you file any drafts of the
                                                  Page 91                                                   Page 93
      1   was not me who signed them but other people,          1   report with the police?
      2   I have other documents. Unfortunately what            2         A. The drafts I don't believe would
      3   I don't have, because your side has not put any of    3   have been filed with the police, no.
      4   the required evidence in, are original documents      4         Q. Did you send any of the drafts to
      5   from Mr. Kleiman that he was required under           5   the police?
      6   discovery to provide.                                 6         A. I don't know.
      7        Q. Dr. Wright, what evidence do you              7         Q. Would you have shared a draft with
      8   have that specifically links Ira Kleiman to these     8   the police that you did not believe to be
      9   documents?                                            9   accurate?
     10             MR. RIVERO: Hold on. Objection.            10         A. I doubt it.
     11   Asked and answered. Dr. Wright, just be careful      11         Q. Doctor, were you and Dave working
     12   not to go into any discussions with counsel          12   on creating a completely open and malleable form
     13   anywhere, including us, including London. Go         13   of scriptable money?
     14   ahead and answer.                                    14             MR. RIVERO: Object to the form.
     15        A. I cannot answer that without going           15         A. No, because what happened was
     16   into discussions with counsel as counsel were the    16   I invited Dave to work with me. Dave never worked
     17   people running and managing all the forensic         17   with me.
     18   personnel.                                           18   BY MR. FREEDMAN:
     19             MR. FREEDMAN: Why don't we take            19         Q. Were you and Dave working on ways
     20   that break now, you can switch up your SD card and   20   to program a distributed contract using Bitcoin to
     21   we'll flag this and come back to it.                 21   form agreements with people via the blockchain?
     22        (Recess at 1.58 p m. to 2.29 p.m.)              22         A. No, none of that work ever began.
     23   BY MR. FREEDMAN:                                     23   I invited Dave to be part of something like that
     24        Q. Dr. Wright, would it be accurate to          24   where I would develop a solution. Unfortunately,
     25   say you filed a police report because you paid       25   before any of that started Mr. Kleiman died.




                                                                                   24 (Pages 90 to 93)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page25
                                                                          28of
                                                                            of
                                      114
                                      117
                                                  Page 94                                                  Page 96
      1         Q. Were you and Dave working on                 1   not have a HTC phone, I have a Samsung phone and
      2   solving an issue where a transaction could be         2   I did not set my Samsung phone to say "sent from
      3   issued potentially even after a confirmation if       3   my HTC".
      4   the blockchain is reorganised?                        4         Q. Dr. Wright, I am going to share
      5         A. I think the way you are putting              5   with you now what has been marked as exhibit 8 to
      6   that is a little bit off, but what I will say once    6   your deposition in April of 2019. Do you recall
      7   again is I started working in 2014 on a solution      7   that deposition?
      8   that would enable transaction security. That was      8         A. Yes, I do.
      9   started in 2014, even though I had planned it and     9            (Exhibit 08 referred to)
     10   talked to other people as early as 2011 and 2012.    10         Q. Do you recognise this e-mail as an
     11   No work was conducted until about February in 2014   11   exchange of e-mails between you and Ira Kleiman?
     12   so therefore, being that Mr. Kleiman had died in     12         A. I recognise some of the parts.
     13   2013, it was not possible for him to be working      13   I had sent a bond villains e-mail. What I did not
     14   with me.                                             14   recognise at the time was the "sent from my HTC",
     15         Q. Did you and Dave seek to create             15   so although I had forwarded information to Ira
     16   autonomous agents in the Bitcoin block?              16   I did not notice where, basically, part of this
     17         A. No. Mr. Kleiman has no ability to           17   e-mail was wrong.
     18   code there. Mr. Kleiman was invited to run           18         Q. Which part of this e-mail is right
     19   machines for me. If he had not died I would have     19   and which part is wrong? Do you want me to go to
     20   had him acting as a system engineer and running      20   the beginning of the chain so you can show that to
     21   machines where I had run PSO's and other             21   me?
     22   technology as I experimented with this technology.   22         A. Yes.
     23              MR. RIVERO: I had an objection            23         Q. It looks like that is e-mail number
     24   that was not picked up. I had an objection to the    24   one. On February 20, 2014 at 12.54 a.m., Craig S.
     25   last question. Go ahead, Mr. Freedman.               25   Wright wrote: "Just some e-mails from Dave". Is
                                                  Page 95                                                  Page 97
      1   BY MR. FREEDMAN:                                      1   this a real e-mail you sent?
      2         Q. Was the Bitcoin exchange by which            2         A. I instructed e-mails to be sent, so
      3   smart contracts would be connected an idea that       3   that is quite possible. You are saying that I
      4   you developed with Dave Kleiman?                      4   sent. If I instructed, then it is sent.
      5         A. No, no ideas that I discussed were           5         Q. Either you sent or you instructed
      6   developed when Mr. Kleiman was alive.                 6   this e-mail to be sent to Ira, is that accurate?
      7         Q. Dr. Wright, I am going to share              7         A. The one below, yes.
      8   with you now what we have produced in this            8              MR. RIVERO: I am following on the
      9   litigation as Kleiman 561744. Do you see this         9   screen so we can proceed, but in the Dropbox this
     10   e-mail on the screen?                                10   exhibit I can only see the first page, just so you
     11        (Exhibit Kleiman 561744 referred to)            11   are aware. Keep going, but I cannot follow on the
     12         A. I see the e-mail on the screen.             12   screen.
     13         Q. Is this an exchange of e-mails              13              MR. FREEDMAN: Maybe if you
     14   between you and Ira Kleiman?                         14   download the document it might help.
     15         A. No, because what you will notice is         15              MR. RIVERO: Keep going.
     16   it says "sent from my HTC". Since 2011 I have        16   BY MR. FREEDMAN:
     17   been using Samsung. I have my records for my         17         Q. Dr. Wright, the next e-mail in this
     18   Samsung purchases, going right back to a Samsung     18   chain appears to be from Ira on Saturday 1st March
     19   3. I have not used a HTC. I believe the only         19   2014 at 12.53 p m. Do you recognise this as an
     20   person I know who used a HTC was Uyen and she was    20   e-mail you received from Ira Kleiman?
     21   never authorised to send e-mails such as that from   21         A. Yes, I do.
     22   me.                                                  22         Q. Do you see here it says "GICSR
     23         Q. Is it your testimony that you did           23   Trust in Belize"?
     24   not send this e-mail?                                24         A. Yes.
     25         A. I did not send that e-mail. I did           25         Q. Was Dave affiliated with the GICSR




                                                                                   25 (Pages 94 to 97)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page26
                                                                          29of
                                                                            of
                                      114
                                      117
                                                  Page 98                                                 Page 100
      1   Trust in Belize?                                      1   in this correspondence thread that are e-mails
      2         A. No. What you will notice there is            2   from me.
      3   Ira stating that. I did not say that Dave was         3         Q. Dr. Wright, at your last deposition
      4   associated with any trust in Belize called GICSR.     4   I asked you the following question and you gave
      5         Q. The next e-mail appears to be on             5   the following answer: Question: "Can you read
      6   Friday 3, February 28th 2014, from Craig S.           6   above that?" Your response: "At March 1st, 2014
      7   Wright. Do you recognise that e-mail as an e-mail     7   at 3 p.m." Answer: "Mine. Around that, minus
      8   that you either sent or authorised to be sent?        8   what was needed for the company's use". Do you
      9         A. Yes.                                         9   recall that?
     10         Q. Then the next e-mail is from Ira on         10             MR. RIVERO: Objection.
     11   sat March 4, 2014 at 9.23 a m. Do you recognise      11   Dr. Wright, please. Objection. Improper.
     12   that as an e-mail you received from Ira?             12   Impeachment. Go ahead, Dr. Wright.
     13         A. No.                                         13         A. Yes.
     14         Q. The next e-mail is an e-mail from           14   BY MR. FREEDMAN:
     15   Ira to Craig on Sunday, March 2nd 2014 at 6.42.      15         Q. At your last deposition you used
     16   Do you recognise that as an e-mail that you          16   the word "mine" to refer to this e-mail, isn't
     17   received from Ira?                                   17   that correct?
     18         A. No.                                         18             MR. RIVERO: Objection.
     19         Q. The next e-mail is an e-mail from           19         A. The later part of the e-mail is
     20   Craig S. Wright to Ira on Saturday March 4, 2014     20   mine. What you are trying to say here is that I
     21   at 3 o'clock p.m.; do you recognise that as an       21   would recognise everything. When I see a stream
     22   e-mail you sent or authorised to be sent to Ira?     22   of e-mail communications that are supposedly mine
     23         A. No. Again it is sent from my HTC,           23   and there is a small response, I didn't even think
     24   which is not my HTC. It says "my HTC".               24   that someone would have compromised or otherwise
     25         Q. Dr. Wright, do you recall that at           25   altered machines. I had not thought about that
                                                  Page 99                                                 Page 101
      1   your last deposition I asked you to read Ira's        1   until afterwards, until I thought about the HTC
      2   e-mail from March 2, 2014?                            2   bit. I have been using Samsung phones for a long
      3         A. Yes.                                         3   time. I rib my children and my wife about iPhone
      4         Q. Do you recall that? Do you recall            4   and I have been trying to convince them to use
      5   that I also asked the following -- you to read        5   Samsung for a long, long time. I did not actually
      6   your response on March 4, 2014 at 3 o'clock p m.,     6   pick up on that at first, I thought this must be
      7   that says "around that minus what was needed for      7   something I sent.
      8   the company's use"?                                   8         Q. Dr. Wright, did Dave Kleiman have
      9         A. You had asked me about these things          9   300,000 of the Bitcoin in the trust?
     10   at the time. What I recollect was that the first     10         A. Dave never any had anything in the
     11   e-mails I sent I had no recollection. I did not      11   trust. Dave never owned any property in any trust
     12   think about the fact that there are other parts in   12   I have ever had. The error you are making is in
     13   here, "sent from my HTC". So, effectively            13   Bitcoin I purchased. After 2011 I asked him to
     14   I looked at the first part of the e-mails there      14   hold files. Those files were not Bitcoin. Keys
     15   where I had actually communicated with Ira and       15   are not the property in Bitcoin, contrary to what
     16   I was not at that time believing that Ira could be   16   the people paying your client want people to
     17   involved in fraudulently altering documents for      17   believe so that government cannot stop them. The
     18   people.                                              18   truth of the matter is, no, Mr. Kleiman has never
     19         Q. In April 2019 you believed this was         19   had anything to do with any of my trusts, from an
     20   a real e-mail from you to Ira. You have              20   ownership or rights perspective, ever. He never
     21   subsequently come to realise it is not; is that      21   had anything to do with the companies that I set
     22   accurate?                                            22   up overseas that were owned by those and he's
     23         A. No, I had not thought about the             23   never owned any Bitcoin that I've owned or
     24   first part of the e-mail. I was thinking about       24   purchased.
     25   the other part that I had sent. There are e-mails    25         Q. Was there a trust set up to put




                                                                                 26 (Pages 98 to 101)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page27
                                                                          30of
                                                                            of
                                      114
                                      117
                                                Page 102                                                  Page 104
      1   Bitcoin, that Dave was mining, into?                  1   trust entity. At no point was Dave Kleiman ever
      2         A. I have come to believe no now.               2   mentioned, whereas I listed all the beneficiaries,
      3   I was told by Dave early on that he was doing a       3   paid all the tax and recorded all the
      4   whole lot of things. Dave Kleiman, between 2008       4   documentation for each of these entities, so there
      5   and his death, had informed me that he was running    5   is not a Mr. Dave Kleiman as associated with any
      6   machines. Dave Kleiman had informed me that he        6   of them.
      7   was paying people. I was worried at one stage         7   BY MR. FREEDMAN:
      8   because I'd found out that some of the money that     8         Q. Did you ever mine Bitcoin into a
      9   I had given him ended up in Silk Road. I was          9   Panama trust?
     10   informed by Mr. Kleiman that, "Oh no, I am hiring    10         A. No, I did not mine Bitcoin into a
     11   people in Silk Road", and I was trusting and         11   Panama trust.
     12   gullible enough to have believed him. Since then     12         Q. Dr. Wright is this the same trust
     13   I found out what actually happened, why he           13   -- strike that question. Dr. Wright, did you and
     14   basically was about to be kicked out of his house,   14   Dave ever put assets into the same trust?
     15   was all of that money that he had never went to      15         A. Dave has never had anything to do
     16   running machines, he was incapable of running        16   with any assets that I have owned, other than
     17   those machines, he exaggerated his position and      17   Coin-Exch. The only company that Dave ever had
     18   effectively the cocaine and opiates and other        18   shares for was Coin-Exch and that only occurred
     19   things that he spent it on all basically went --     19   because I honoured a promise even though it turns
     20   instead of running computers, instead of             20   out that the person I thought Dave was was
     21   developing code, instead of doing what he promised   21   different and that he never completed any task nor
     22   he was doing, went into drugs.                       22   had anything that he promised to do.
     23         Q. Was there a trust in Panama set up          23   Unfortunately, Mr. Kleiman committed suicide four
     24   as a funding mechanism for the research you and      24   days before he would be required to put his
     25   Dave were doing?                                     25   Bitcoin that he promised he had into a company
                                                Page 103                                                  Page 105
      1         A. Dave was not doing any research.             1   I had founded, but he was never associated with
      2   Dave was not an academic. Dave didn't even finish     2   any trust I was involved with.
      3   university.                                           3              My trusts are family trusts, they
      4         Q. Did you ever tell the Australian             4   don't involve anyone outside of my family. They
      5   Tax Office such a trust was set up?                   5   don't involve friends, they don't involve
      6              MR. RIVERO: Same objection as              6   co-workers and they don't involve anything else.
      7   previously about reliance on such transcripts. Go     7   At no point have any of my trusts mined Bitcoin.
      8   ahead and answer.                                     8   My trusts hold shares in companies that mined
      9   BY MR. FREEDMAN:                                      9   Bitcoin. I have simplified this for people
     10         Q. We gave you a standing objection to         10   because it becomes difficult at times and they
     11   that, so you don't have to do that.                  11   roll their eyes at me when I explain it.
     12              MR. RIVERO: I'm just establishing         12              I have a trust and that trust owns
     13   my record. Please go ahead.                          13   shares. The shares are in a company. The company
     14         A. Again, those transcripts were not           14   is owned not in the past by multiple people.
     15   even remotely accurate.                              15   Those company records are all filed. The taxes
     16   BY MR. FREEDMAN:                                     16   are paid, the employees are paid. Then those
     17         Q. I did not mention the transcripts.          17   companies act. When I say I am mining Bitcoin and
     18   I just said did you tell the Australian Tax Office   18   I have a staff member, an employee who is under a
     19   such a trust was set up?                             19   contract working for me, then I am mining Bitcoin.
     20         A. No, I did not say that there was a          20   When someone runs a machine under my direction,
     21   trust with Dave. The tax office knew about all of    21   I am mining Bitcoin. When I say I am mining
     22   my trusts, going back until 1996. Craig Wright       22   Bitcoin I mean that the trust that I founded runs
     23   R&D was originally mentioned in an Australian        23   a company that employs people that do an employed
     24   court case in 2003 and all of those things were      24   role to mine Bitcoin into the company, making the
     25   set up with their reciprocal Australian domiciled    25   shares more valuable. By the shares being more




                                                                               27 (Pages 102 to 105)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page28
                                                                          31of
                                                                            of
                                      114
                                      117
                                                Page 106                                                  Page 108
      1   valuable, increase the value in my trust.             1          A. The Bitcoin was in a company.
      2         Q. Dr. Wright, was there ever a trust           2          Q. Who gave you the loan?
      3   where the assets were sourced from you and Dave?      3          A. No one gave me the loan. I don't
      4         A. No, there were no assets that Dave           4   have a loan.
      5   ever owned in any of my trusts. The error that        5          Q. Did you have a trust that held
      6   people keep making is thinking that any keys or       6   Bitcoin which funded entities that you controlled?
      7   files are assets. Bitcoin keys are not assets.        7               MR. RIVERO: Objection. Asked and
      8   Bitcoin keys don't even store Bitcoin. That is a      8   answered. Answer again, Dr. Wright.
      9   misrepresentation by a number of criminals who        9          A. I believe, and it might add a
     10   seek to have law enforcement believe that Bitcoin    10   little bit of clarity for you here, when you see
     11   operates and is like account based, and not a UTXO   11   something -- Craig Wright R&D, Craig S. Wright ABN
     12   based system. If you actually recognise it, it is    12   number etc., you are not saying Craig Wright you
     13   the equivalent of bags of rice; we're holding a      13   are seeing an organisation. Any time that you see
     14   number of tokens. Each of those tokens is what       14   Craig Wright R&D or Craig Wright with an ABN
     15   makes up Bitcoin. Each is individual, indivisible    15   number, an Australian Business Number, then any of
     16   and can be moved between each of the bags, but the   16   those sorts of entities are not me personally.
     17   bags are not the keys.                               17   When I note them -- unfortunately, I have been
     18              MR. FREEDMAN: Mr. Rivero, I would         18   banned from ever naming anything ever again
     19   ask you to please ask your client to limit his       19   because I have this habit of naming things the
     20   answer to the question posed. If you don't and he    20   same thing or my name or whatever else, so there
     21   does not, we are going to end up back in the front   21   are many multiple entities -- companies and
     22   of the court for more time for this deposition.      22   businesses -- called Craig Wright, Craig Wright
     23              MR. RIVERO: Please just ask your          23   R&D and whatever else, but none of those are
     24   next question.                                       24   listed in any contract as Craig Wright. They are
     25   BY MR. FREEDMAN:                                     25   Craig Wright ABN number, Craig Wright other
                                                Page 107                                                  Page 109
      1         Q. Did you ever tell the Australian             1   number. When there is an individual contract --
      2   Tax Office that there was a trust where the assets    2   in person contract for myself, that will either
      3   were sourced from you and Dave?                       3   have my tax file number or other identifying
      4         A. No, that is not what I told the              4   aspects.
      5   Australian Tax Office. The Australian Tax Office      5              MR. RIVERO: Dr. Wright, although
      6   kept trying to make up that story. My comment to      6   I think you have clarified the record, perhaps for
      7   them was I have a trust, that trust has shares,       7   the questioner that was not actually the question.
      8   those shares are the company that I set up in         8   Let's try to answer the question.
      9   Australia that the tax office knew about. I said      9   BY MR. FREEDMAN:
     10   I wanted to work with Dave. I wanted to set up a     10         Q. Dr. Wright, would it be accurate to
     11   new company in 2011 after I'd started mining.        11   say that Craig Wright R&D is really just a
     12         Q. Dr. Wright, did you have a trust            12   business name associated with you individually?
     13   that held Bitcoin which funded seven or eight        13              MR. RIVERO: Object to the form.
     14   entities that you controlled via a loan?             14         A. No, that would not be right.
     15         A. I did not control anyone via a              15   BY MR. FREEDMAN:
     16   loan. You don't control things via loans.            16         Q. Have you ever said that to anyone?
     17         Q. Let me rephrase the question. Dr.           17         A. In early periods of when I set that
     18   Wright, did you have a trust that held Bitcoin       18   up in 1996 that was correct.
     19   which, via a loan, funded seven or eight entities    19         Q. Did you ever have a trust that held
     20   that you controlled?                                 20   ----
     21         A. I had loans used as capitalisation          21              MR. RIVERO: Something happened to
     22   of rights, and those loans were associated with a    22   the audio. I could not hear the question. I do
     23   trust through a company.                             23   not think it is on the record.
     24         Q. How did the Bitcoin get into that           24              MR. FREEDMAN: Can you hear me now?
     25   trust?                                               25              MR. RIVERO: Yes.




                                                                               28 (Pages 106 to 109)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page29
                                                                          32of
                                                                            of
                                      114
                                      117
                                                Page 110                                                  Page 112
      1        A.     I have ----                               1   it reflects, Mr. Rivero. So we have a clear
      2             MR. RIVERO: There is no pending             2   record I am going to read back that question.
      3   question, not a question that I could understand.     3   Dr. Wright, did Tulip Trading actually transfer
      4   BY MR. FREEDMAN:                                      4   the Bitcoin to fund those companies or did it
      5         Q. Did you have a trust that held               5   assign rights to the Bitcoin to fund those
      6   Bitcoin?                                              6   companies?
      7         A. I have never held a trust that               7              MR. RIVERO: Same objection.
      8   holds Bitcoin. I have founded a trust, which I am     8         A. Both.
      9   no longer a trustee of, that holds shares, and        9   BY MR. FREEDMAN:
     10   those shares are in companies that own Bitcoin.      10         Q. Was Panopticrypt ever the guarantor
     11         Q. Did those companies ever fund other         11   of a Seychelles trust?
     12   companies with that Bitcoin?                         12         A. No.
     13         A. That becomes difficult to go into           13         Q. Did you ever tell that to the
     14   because now we are talking about multiple            14   Australian Tax Office?
     15   companies and whatever else. If you are talking      15         A. No.
     16   about Wright International Investments, then no.     16         Q. Was Panopticrypt meant to be there
     17   Wright International Investments holds Bitcoin       17   for Dave?
     18   that I mined between 2009 and August 2010. The       18         A. No, Panopticrypt had nothing to do
     19   rights to all of that Bitcoin reside in that         19   with Dave. Panopticrypt was set up between myself
     20   company. That company has never done anything        20   and Ramona, as I had started living with my now
     21   with its Bitcoin; they have not moved, they have     21   wife and working with her. I set up a company
     22   not transacted, they have not done anything. The     22   with her. It never had any ownership or rights to
     23   only uses of any Bitcoin associated with Wrights     23   do with any other person. The complete company
     24   International Investment were effectively donated    24   records reflect that.
     25   to people like Hal Finney and Mike Hearn, back       25         Q. Dr. Wright, do you recall reaching
                                                Page 111                                                  Page 113
      1   when Bitcoin had zero value, effectively, and a       1   out in 2014 to Patrick Paige about Dave's
      2   couple of other transactions to try to get people     2   involvement in Bitcoin?
      3   to understand how Bitcoin worked. So, they were       3             MR. RIVERO: Object to form.
      4   zero value transactions that were never recorded.     4        A. I don't remember the exact date
      5             The other company is Tulip Trading          5   but, yes, I do.
      6   Limited. Tulip Trading Limited is a company that      6   BY MR. FREEDMAN:
      7   holds Bitcoin I purchased in various times in         7        Q. Did Patrick ask you about a list of
      8   2011, and those purchased Bitcoin have been used      8   Dave's accounts?
      9   in the funding of companies.                          9        A. He was searching for various
     10         Q. Did you actually transfer the               10   information. I believe at one stage he had said
     11   Bitcoin to funds those companies -- strike that.     11   "accounts", which is not technically correct.
     12   Did Tulip Trading actually transfer the Bitcoin to   12   There are no accounts with Bitcoin unless you are
     13   fund those companies or did it assign rights to      13   talking about an exchange, and I have no knowledge
     14   the Bitcoin to fund those companies?                 14   of any involvement Dave might have had with
     15             MR. RIVERO: Objection. I object            15   exchanges.
     16   to the form of the question, based on the previous   16        Q. Do you recall, after he asked you
     17   testimony. I just want to say, in response to a      17   about accounts, that you responded with a list of
     18   prior comment, that I think this series of           18   items?
     19   questions and answers shows the difference between   19        A. Yes, I did.
     20   evasive and lengthy answers and questions that       20        Q. And one of those items was W&K?
     21   misapprehend the stated facts, which in fact have    21        A. I asked him to search for W&K
     22   been answered properly in the way that explains      22   because if there were corporate records then -- if
     23   the situation. Go ahead and answer if you can.       23   Dave had maintained records correctly, as he is
     24             MR. FREEDMAN: Hold on. I am going          24   required to by law, then there should be records
     25   to respond to that. The record will reflect what     25   of any Bitcoin addresses Dave would have owned.




                                                                               29 (Pages 110 to 113)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page30
                                                                          33of
                                                                            of
                                      114
                                      117
                                                Page 114                                                  Page 116
      1         Q. Dr. Wright, I am going to share              1   It is not that he was a beneficiary. I have
      2   with you what you produced in this litigation         2   funded Dave in the past, I paid him money to do
      3   DEFAUS 112977. Do you recognise this as a             3   certain jobs if he had any records that he had
      4   printout of e-mails between you and Patrick Paige?    4   kept, which I discovered later that he did not,
      5        (Exhibit DEFAUS 112977 referred to)              5   then he would have been able to link that to the
      6         A. I recognise this but I did not --            6   payments he was receiving from me to do work.
      7   this was produced by my lawyers from an Australian    7         Q. Dr. Wright do you see above that at
      8   company capture so, no, I didn't produce it.          8   the top of the page is an e-mail from Craig Wright
      9         Q. Do you see here, on the bottom of            9   to Patrick Paige at 12:33:11 p.m.?
     10   the Bates label 11297 -- the top of 112978 the       10         A. Yes, I do.
     11   e-mail from Patrick Paige to Craig Wright on         11         Q. Is that an actual e-mail you sent
     12   Monday 17the February 2014 at 1.01 a m.?             12   to Patrick Paige?
     13         A. Yes.                                        13         A. That looks correct, yes.
     14         Q. Do you see Patrick asked you:               14         Q. Dr. Wright you resigned from GICSR
     15   "What about accounts and location DK had" etc,       15   -- strike that. Dr. Wright you tendered your
     16   "DK" being Dave Kleiman. "I thought you were         16   resignation to GICSR in February 2012, is that
     17   going to put a list together". Do you see that?      17   correct?
     18         A. Yes. I did not realise how little           18         A. I don't remember when I did. The
     19   knowledge Patrick Paige had of Bitcoin.              19   organisation was moved over to a new organisation.
     20   Unfortunately, I over-assume the amount of           20   The same people kept going so, basically, I kept
     21   knowledge people have. There are not accounts in     21   funding the same activities that I was doing in
     22   Bitcoin, but I did not realise -- I keep thinking    22   the new organisation.
     23   that people understand my invention. They don't.     23         Q. Dr. Wright have you ever told the
     24         Q. Is this a real e-mail you received          24   ATO, after Dave's death, that the matter of your
     25   from Patrick Paige, Dr. Wright?                      25   funding was to remain of the upmost secrecy?
                                                Page 115                                                  Page 117
      1        A. That looks correct, yes.                      1             MR. RIVERO: Objection. Same
      2        Q. Then on February 16, 2014 at 3.41             2   objection.
      3   p.m. you responded; do you see that?                  3        A. That is not what I told the ATO,
      4        A. I did.                                        4   no.
      5        Q. Was that actually your response?              5   BY MR. FREEDMAN:
      6   Did you send that?                                    6        Q. Have you ever told the ATO that the
      7        A. Yes, I sent such a response.                  7   funding is in cash and Bitcoin?
      8        Q. You said: "I do not have a lot to             8        A. That is not what I told the ATO,
      9   give you. These may help: W&K Info Defense LLC        9   no.
     10   and then GICSR Trust". Do you see that?              10        Q. Were you ever part of a group that
     11        A. Yes.                                         11   controlled 5% of the global Bitcoin market?
     12        Q. Was Dave a beneficiary of the GICSR          12        A. There is no group. There are
     13   Trust?                                               13   organisations that I am involved with that at one
     14        A. No, Dave was not involved with               14   stage would have controlled that amount.
     15   GICSR at all. GICSR is an organisation set up to     15        Q. Dr. Wright, I am going to share
     16   instruct and fund law enforcement globally. If       16   with you what you have produced in this litigation
     17   you look at the original website etc, what was       17   as Defense 46093. Do you recognise this as the
     18   involved was a combination of NASA, Department of    18   printout of an e-mail between you, Mark Italia at
     19   Homeland Security and the NSA. Basically, my role    19   the ATO with a cc to Ms. Watts and other
     20   in the Asia Pacific area was to teach and instruct   20   individuals?
     21   governments and law enforcement, which I did.        21        (Exhibit Defense 46093 referred to)
     22   I had tried to teach them forensics and the          22        A. It looks familiar.
     23   interception of illegal money laundering             23        Q. Did you send this e-mail?
     24   activities. The GICSR Trust noted there was          24        A. Again, it looks familiar. I am not
     25   because at one stage I had sent Bitcoin to Dave.     25   sure what the from is, so I cannot say.




                                                                               30 (Pages 114 to 117)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page31
                                                                          34of
                                                                            of
                                      114
                                      117
                                                Page 118                                                  Page 120
      1         Q. Do you see, on the sixth line down           1        A. I cannot assume that is Bitcoin.
      2   from the top it says: "Our funding comes as we        2   It could be Thai baht.
      3   are the group that controls 5% of the global          3        Q. Did you have any reason to suspect
      4   Bitcoin market"?                                      4   Dave Kleiman was involved in the currency from
      5         A. Yes.                                         5   Thailand?
      6         Q. Who is the group?                            6        A. Now I would, yes.
      7         A. The group here was the companies             7        Q. Why was he involved in Thailand?
      8   that I was operating. So at this point, if we are     8        A. Because Dave had a lot of
      9   looking at October 2013, then it was Hotwire in       9   interaction with people in Silk Road and the 2IC
     10   Australia, Wright Family Trust in Australia,         10   was involved in the Silk Road from Bangkok.
     11   Panopticrypt in Australia, a number of other         11   Variety Jones was arrested and charged not that
     12   companies subsidiary to those, and overseas          12   long ago when he tried to move some of the Silk
     13   entities that were basically acting as the           13   Road money in Bangkok, and a lot of the operations
     14   controlling entities for the Australian entities.    14   to do with Silk Road happened to do with the drug
     15         Q. Dr. Wright it is true you knew Dave         15   things in Bangkok.
     16   had at least 300,000 Bitcoin, right?                 16        Q. Dr. Wright, I am going to go back
     17              MR. RIVERO: Object to form.               17   up to the e-mail we have been looking at. Do you
     18         A. No, that is not true.                       18   see the e-mail from Craig Wright to Dave Kleiman
     19   BY MR. FREEDMAN:                                     19   on 8th January 2013?
     20         Q. Dr. Wright, did Dave Kleiman ever           20        A. Yes.
     21   tell you that he had at least 300,000 Bitcoin?       21        Q. Did you send that e-mail to Dave
     22         A. Yes, Dave Kleiman told me that he           22   Kleiman?
     23   had 300,000 Bitcoin.                                 23        A. It looks familiar.
     24         Q. Dr. Wright, I am going to share             24        Q. Going to go up again. Do you this
     25   with you what has been produced in this litigation   25   e-mail from Dave Kleiman to Craig Wright on
                                                Page 119                                                  Page 121
      1   as Defense 41. Do you recognise this as the           1   Tuesday January 8th, 2013 at 11.48 p m.?
      2   printout of an e-mail chain between you and Dave      2         A. Gain, it looks familiar.
      3   Kleiman?                                              3         Q. That looks like a real e-mail that
      4         (Exhibit Defense 41 referred to)                4   Dave Kleiman sent to you?
      5         A. Unfortunately it is too small.               5         A. Yes, it looks familiar.
      6   I cannot recall it.                                   6         Q. The e-mail above that, from Craig
      7         Q. Let me zoom in for you.                      7   to Dave on January 8th 2013 at 11.57, does that
      8         A. Thank you.                                   8   look like an e-mail you actually sent to Dave?
      9         Q. How is that?                                 9         A. It could have been.
     10         A. Yes, this is familiar. Yes.                 10         Q. On top of that there is an e-mail
     11         Q. I want to go down to the bottom of          11   from Dave to Craig on January 15the, 2013; is that
     12   this e-mail chain. Do you recognise the last         12   an e-mail you received from Dave?
     13   e-mail on the page from Dave Kleiman to Craig        13         A. It looks right.
     14   Wright on 7th September 2012 as a real e-mail from   14         Q. Then, on top of that, an e-mail
     15   Dave to you?                                         15   from Craig to Craig on January 15th, 2013; is that
     16         A. Yes.                                        16   an e-mail you sent to yourself?
     17         Q. Is it signed with Dave's PGP key?           17         A. I don't know. I could have
     18         A. I cannot verify that, but I believe         18   forwarded an e-mail to myself.
     19   this e-mail was signed by his PGP key. I cannot      19         Q. Dave responds to the e-mail you
     20   look at a PGP signature and, unfortunately, I am     20   sent to yourself on January 16th, 2013. Does that
     21   not a computer, I cannot validate it.                21   look like an e-mail that Dave sent to you?
     22         Q. The last paragraph of this e-mail           22             MR. RIVERO: Before you answer,
     23   it says: "It is confirmed that I have B" --          23   Mr. Freedman let me note for the record I don't
     24   I take it that was Bitcoin -- "320,832.1 and         24   know what that is. It appears like it could be a
     25   change"?                                             25   Post-it and I don't know if that is in the




                                                                               31 (Pages 118 to 121)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page32
                                                                          35of
                                                                            of
                                      114
                                      117
                                                 Page 122                                                 Page 124
      1   original document, or it could have been something    1   that time, yes.
      2   in a production process. I will note that for the     2         Q. The first time you had anyone reach
      3   record. Go ahead and answer, Dr. Wright.              3   out to the Kleiman family was in February 2014,
      4         A. I don't know, so I don't know if             4   correct?
      5   this is things tacked together on that or whether     5         A. No.
      6   I bcc'd him or whatever else. Yes, what I have        6         Q. When was the first time you had
      7   discovered after that was I was dumb enough to        7   somebody reach out to the Kleiman family?
      8   believe that Mr. Kleiman did not use drugs and did    8         A. I was trying to get hold and find
      9   not do a whole lot of things that he did in his       9   where the Kleiman family were for quite some time
     10   life. I had no idea that Dave was not hiring         10   before that.
     11   people off Silk Road. I was too ignorant and         11         Q. How much time?
     12   I actually thought otherwise.                        12         A. From about May of the year before.
     13   BY MR. FREEDMAN:                                     13         Q. So from May of 2013 you began
     14         Q. Dr. Wright, I was just asking if            14   trying to get in contact with the Kleiman family?
     15   this is an e-mail between you -- that you received   15         A. Yes.
     16   from Dave Kleiman. I'm not asking about the          16         Q. It took you ten months to finally
     17   contents at this time.                               17   contact the Kleiman family in February 2014; is
     18         A. I cannot verify it by looking at            18   that accurate?
     19   it, other than it looks familiar.                    19         A. The entire thing I was doing was
     20         Q. Thank you. Dr. Wright, regardless           20   not just searching for the Kleiman family. No, it
     21   of this e-mail, you previously testified that Dave   21   was not me who found them. I was given his
     22   told you he had over 300,000 Bitcoin, correct?       22   address by someone who worked for me.
     23         A. Dave had told me he had 300,000             23         Q. Was there a trustee for a
     24   Bitcoin and I believed him at the time,              24   substantive trust that you were not allowed to get
     25   unfortunately.                                       25   until 2015?
                                                 Page 123                                                 Page 125
      1         Q. Were you aware that Dave kept his            1             MR. RIVERO: Object to form.
      2   Bitcoin mining a secret?                              2         A. 2015? Not that I know of.
      3         A. Actually, I don't believe Dave ever          3   BY MR. FREEDMAN:
      4   Bitcoin mined.                                        4         Q. Did you make Dave Kleiman create
      5         Q. At the time did you believe that             5   such a trust deed?
      6   Dave Kleiman kept his Bitcoin money a secret?         6         A. Dave Kleiman is not a lawyer and
      7         A. I believe that Dave was running              7   Dave Kleiman did not ever create a trust deed for
      8   machines. I don't believe he kept it secret.          8   me.
      9         Q. Did Dave tell you that he told               9         Q. Did you make Dave Kleiman
     10   anyone about his Bitcoin mining?                     10   effectuate -- strike that. Did you ever tell the
     11         A. Dave hardly ever told me anything.          11   Australian Tax Office that you created such a
     12   It was mainly a one-way street where he listened     12   trust deed?
     13   to me and responded.                                 13         A. No, I did not create such a trust
     14         Q. So there was a possibility that             14   deed.
     15   Dave did -- strike that. Just like Dave didn't       15         Q. Dr. Wright, I am going to share
     16   tell you anything, it was possible that he did not   16   with you what has been produced in this litigation
     17   tell anyone else about his Bitcoin mining; is that   17   as Defense 45457. Let me know if you see that on
     18   accurate?                                            18   the screen.
     19             MR. RIVERO: Object to form.                19         (Exhibit Defense 45457 referred to)
     20         A. I don't know what Dave would have           20         A. If you could go in a little bit.
     21   told other people.                                   21         Q. Zoom in?
     22   BY MR. FREEDMAN:                                     22         A. Yes, please.
     23         Q. Dr. Wright you knew Dave died in            23         Q. Okay. Hold on.
     24   April 2013, correct?                                 24         A. Yes, I can see this.
     25         A. I know Dave committed suicide at            25         Q. Do you recognise this as a printout




                                                                               32 (Pages 122 to 125)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page33
                                                                          36of
                                                                            of
                                      114
                                      117
                                                Page 126                                                 Page 128
      1   of an e-mail you sent to Mark Italia at the           1   addresses, but I am assuming that this is the
      2   Australian Tax Office, with a cc to other             2   correct one that he demonstrated.
      3   individuals including Ms. Watts, your wife?           3          Q. Did you review this before he
      4        A. It looks like one that I instructed           4   signed it?
      5   to be sent.                                           5          A. We reviewed it. I missed a couple
      6             MR. RIVERO: I object to everything          6   of points on there, as I just noted, but I cannot
      7   to do with the ATO to the extent that I haven't       7   tell you from memory which Bitcoin addresses will
      8   previously stated. Go ahead.                          8   or will not be correct.
      9   BY MR. FREEDMAN:                                      9          Q.    Did you control the Bitcoin in all
     10        Q. Dr. Wright, you will notice that             10   the addresses you showed Mr. D'Emilio?
     11   there are two pages ending in Defense 45458 and      11          A. He tested number 3 and one of the
     12   there were attachments to this e-mail, as you can    12   other ones and demonstrated that I had full
     13   see here. I am going to load up what was produced    13   control over those two addresses.
     14   as one of the attachments to this e-mail, which is   14          Q. I am asking you, Dr. Wright, could
     15   Defense 45461. Can you see that on your screen?      15   you make transactions with those Bitcoin
     16       (Exhibit Defense 45461 referred to)              16   addresses?
     17        A. Yes.                                         17          A. I would have been able to make a
     18        Q. Do you recognise this declaration?           18   transaction and send it to the network, not just
     19        A. Yes, but it has some errors in it.           19   sign a message for him.
     20        Q. What are the errors in this                  20          Q. How did you obtain these Bitcoins
     21   declaration?                                         21   -- strike that. I will make that question a
     22        A. The HTC phone used was not actually          22   little more precise. How did you obtain control
     23   mine.                                                23   over the -- strike that. How did you obtain
     24        Q. What other errors are in it?                 24   control over these Bitcoin addresses?
     25        A. "Bitcoin wallet addresses" is not            25          A. You don't actually control a
                                                Page 127                                                 Page 129
      1   correct, but I did not correct that. It should        1   Bitcoin address. You control private keys, if
      2   just be "Bitcoin address in a wallet" or              2   that is what you are asking. The control ----
      3   something, but trying to explain that ----            3         Q. That is a great correction. Just
      4         Q. Okay. Any other errors?                      4   so we have a clear record, let me just rephrase
      5         A. No.                                          5   the question. How did you obtain the private keys
      6         Q. Is this an authentic document?               6   to these Bitcoin addresses?
      7         A. It relates to an authentic                   7         A. They were purchased through a
      8   document, yes.                                        8   Russian exchange, I think it was W&KIR, for money
      9         Q. I am not sure what means. Is this            9   through Liberty Reserve.
     10   an authentic document?                               10         Q. And were these Bitcoin addresses
     11         A. That is a scan of an authentic              11   that ended up in Tulip Trading?
     12   document.                                            12         A. Yes.
     13         Q. Are the statements in this document         13         Q. Dr. Wright, before we leave this
     14   true, besides from the errors that you have          14   document, I want to ask whose HTC mobile did you
     15   corrected?                                           15   take with you to Mr. D'Emilio's office?
     16         A. Besides from the errors, yes.               16         A. That was one of the staff members.
     17         Q. So you came to Mr. D'Emilio's               17   I am trying to remember the name. It could have
     18   office on 11th October 2013, right?                  18   been Roberts. I had set things up on ----
     19         A. Yes.                                        19         Q. It was an employee's phone, is that
     20         Q. You showed him a HTC mobile phone           20   fair?
     21   that was not yours, is that right?                   21         A. Yes. We were creating a wallet
     22         A. Yes.                                        22   with what we called Coin and we had a version of
     23         Q. You showed him the addresses listed         23   wallet software running. Sorry, I cannot remember
     24   in paragraph 3; is that correct?                     24   his last name at the moment. It starts with U.
     25         A. I would have to look at the                 25         Q. Robert Urquhart?




                                                                               33 (Pages 126 to 129)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page34
                                                                          37of
                                                                            of
                                      114
                                      117
                                                Page 130                                                 Page 132
      1        A. Yes, I think it was his.                      1   you testified previously that you ended up
      2        Q. Why did you take a staff member's             2   spending all but a little over 100,000 of that
      3   phone number and not use your own?                    3   Bitcoin in your various companies; is that
      4        A. It wasn't a phone number.                     4   accurate?
      5        Q. Why did you take a staff member's             5         A. That is correct.
      6   phone and not your own?                               6             MR. RIVERO: Object to the form.
      7        A. Because we were developing an app             7   BY MR. FREEDMAN:
      8   and it was basically a company phone that was         8         Q. And that Ritzela De Gracia from
      9   being used for the development of -- well, C01N       9   HighSecured was the woman who was managing those
     10   had a wallet. The wallet was going to be similar     10   Bitcoin for you at HighSecured; is that accurate?
     11   to something like HandCash or Sent B we have now,    11         A. That was the final person. There
     12   where you have a simplified phone web-based          12   were other people. I don't have the other names
     13   application allowing you to spend and receive        13   in front of me.
     14   Bitcoin online.                                      14         Q. And that she has fled and with her
     15        Q. You recognise, Dr. Wright, at the            15   taken the balance of Bitcoin -- the little over
     16   time you signed this declaration there was a         16   100,000 Bitcoin with her; is that accurate?
     17   significant amount of Bitcoin in these addresses?    17             MR. RIVERO: Object to form.
     18        A. Yes, I do.                                   18         A. She has taken some Bitcoin with
     19        Q. You put access to that significant           19   her, yes.
     20   amount of capital on to an employee's cell phone?    20   BY MR. FREEDMAN:
     21        A. This was actually by employees. It           21         Q. Did she take the full 100,000 or so
     22   was in the company so there was a company thing      22   or did you get some of that back?
     23   doing -- where I said we are developing an           23         A. No, I didn't get that back.
     24   application we are testing an application, so yes.   24         Q. So far as you know, she disappeared
     25   What you seem to think though is owning the          25   with access to a little over 100,000 of your
                                                Page 131                                                 Page 133
      1   private key is the only part that makes you own       1   Bitcoin; is that accurate?
      2   Bitcoin, which is not correct at all. You own         2        A. I don't know the exact amount.
      3   Bitcoin because you have rights ----                  3        Q. But somewhere in the ball park of
      4         Q. I did not ask you ----                       4   100,000?
      5         A. Actually, you did. You are asking            5        A. It's not my Bitcoin.
      6   me why I did that, that I did it and whatever         6        Q. Tulip Trading's Bitcoin; is that
      7   else.                                                 7   accurate?
      8         Q. Dr. Wright, I want to go back to             8        A. It belongs to different
      9   the statement that these Bitcoin ended up in Tulip    9   assignments, different companies, whatever else,
     10   Trading.                                             10   so you would have to look through all the
     11         A. Yes.                                        11   assignments in the corporate records to which bit
     12         Q. At your previous depositions you            12   owns where. Different companies, different groups
     13   have told us that you had a law firm in Panama       13   owns different amounts and still hold different
     14   called HighSecured that managed this Bitcoin for     14   amounts. I believe the Singaporean company still
     15   you; is that accurate?                               15   has rights to a certain amount, but I am not sure
     16         A. At a later date, yes.                       16   without going through accounts what the exact
     17         Q. You told us that HighSecured                17   amounts that are owed, not owed etc. This is the
     18   managed between 600-750,000 Bitcoin; is that         18   purchased Bitcoin, not the mined Bitcoin, none of
     19   accurate?                                            19   which ----
     20             MR. RIVERO: Object to form.                20        Q. I understand.
     21         A. I would need to see the accounts,           21        A. I don't know -- without the
     22   but somewhere around that amount at one stage,       22   accounts I don't know the exact amounts.
     23   only at the beginning.                               23        Q. I just want to understand; when you
     24   BY MR. FREEDMAN:                                     24   say you spent the 700, all but -- strike that.
     25         Q. Then you said at your previous --           25   When you say you spent all but about 100,000 of




                                                                               34 (Pages 130 to 133)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page35
                                                                          38of
                                                                            of
                                      114
                                      117
                                                Page 134                                                 Page 136
      1   the Bitcoin, do you actually mean transferred it     1   what things were.
      2   across the blockchain or do you mean it was          2        Q. Do you now have access to all of
      3   assigned out into various companies?                 3   the Bitcoin addresses in Tulip Trading?
      4             MR. RIVERO: Object to form.                4        A. Yes.
      5        A. No. When external transfers were             5        Q. Have you recovered that Bitcoin
      6   done they were done by people moving Bitcoins, so    6   from Ritzela De Gracia?
      7   assignments could be done but on external            7        A. No.
      8   allocation all of the amounts would move.            8        Q. So she still made away with -- let
      9   BY MR. FREEDMAN:                                     9   me break that down then. How much Bitcoin is left
     10        Q. If any of the Bitcoin that you              10   in Tulip Trading?
     11   purchased in Tulip Trading are still in the         11        A. I don't know exactly.
     12   original wallets, is it fair to assume that         12        Q. Do you have the private keys to the
     13   Ritzela De Gracia has control over them?            13   Bitcoin that is controlled by Tulip Trading?
     14             MR. RIVERO: Object to form.               14        A. No.
     15        A. No.                                         15        Q. Does your trustee have the private
     16   BY MR. FREEDMAN:                                    16   keys to the Bitcoin controlled by Tulip Trading?
     17        Q. So, for example, I want to direct           17             MR. RIVERO: Object to form.
     18   your attention back to one of the wallets that      18        A. No.
     19   were in statutory declaration that we looked at.    19   BY MR. FREEDMAN:
     20   To the extent that one of those wallets has         20        Q. Does anyone you know have the
     21   Bitcoin still inside of them, do you have control   21   private keys -- strike that. Do you know of
     22   over those Bitcoin or does Ritzela De Gracia have   22   anyone who has the private keys to the Bitcoin
     23   control over that Bitcoin?                          23   held by Tulip Trading?
     24        A. I don't have control over any of            24        A. Yes.
     25   those Bitcoin.                                      25        Q. Who?
                                                Page 135                                                 Page 137
      1               MR. RIVERO: Object to the form.          1         A. I don't know.
      2   BY MR. FREEDMAN:                                     2         Q. I just asked if you knew anyone who
      3          Q. As far as you are aware, Ritzela De        3   had the private keys.
      4   Gracia was the last person who had control over      4         A. No, you said knew of. That is a
      5   it; is that accurate?                                5   distinction.
      6               MR. RIVERO: Object to the form.          6         Q. Okay. Who do you know of who has
      7          A. That's not what I just said. Which         7   the private keys?
      8   ----                                                 8         A. There was a theft and that has been
      9               THE COURT REPORTER: I need to ask        9   traced, by a tracing company, through exchanges
     10   the witness to wait for the objection.              10   that are associated, separate to those keys.
     11   BY MR. FREEDMAN:                                    11   There is a set of court orders now to track that.
     12          Q. Did you have HighSecured manage the       12   It went from Float to Oaky Exchange. The people
     13   expenditure of the Bitcoin you just mentioned?      13   did not realise that Oaky and Float are the same
     14   Let me ask that better. I understand it is not      14   exchange with the same back end. We are seeking
     15   exact, but you told us between 600-750,000          15   court orders at the moment to get the names of the
     16   Bitcoin, so for the purposes of this conversation   16   people involved in that theft.
     17   I am going to say approximately 700,000, which is   17         Q. How much Bitcoin is that?
     18   the midway point on that range; do you understand   18         A. Approximately 100,000.
     19   that?                                               19         Q. Is that the same 100,000 that
     20          A. Yes. Until January of this year           20   Ritzela De Gracia has?
     21   I had no access to any accounts associated with     21         A. No.
     22   Tulip Trading, so any amounts or particular         22             MR. RIVERO: Object to the form.
     23   addresses or whatever else I have been guessing     23   BY MR. FREEDMAN:
     24   at. Until that time I was not able to give you      24         Q. When you spent the Bitcoin that was
     25   any accurate answer, as I said, just to guess at    25   held in Tulip Trading, how did you give




                                                                              35 (Pages 134 to 137)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page36
                                                                          39of
                                                                            of
                                      114
                                      117
                                                Page 138                                                  Page 140
      1   HighSecured instructions on how to spend it?          1         A. I have no reason to believe it is
      2             MR. RIVERO: Object to form.                 2   not the correct invoice at the moment. I have not
      3        A. I had discussions with a Panamanian           3   noticed anything that is out of place, but
      4   lawyer. They went to other people in exchanges        4   I cannot see all the fine print, I cannot check
      5   and moved Bitcoin.                                    5   anything more. It look is like the invoice.
      6   BY MR. FREEDMAN:                                      6         Q. It appears to be authentically what
      7        Q. Those discussions, were they                  7   you received from HighSecured?
      8   telephonic or were they via e-mail?                   8         A. Yes.
      9        A. Generally verbal, so a variety of             9         Q. Can I assume that before you swore
     10   different verbal means.                              10   it was authentic to the court you did conduct that
     11        Q. Did you ever communicate with the            11   he detailed analysis?
     12   HighSecured people via e-mail or other written       12         A. No. When we had a document on the
     13   medium to give them instructions on how to ----      13   system that looked like that then I am going to,
     14        A. Yes.                                         14   unless I can see anything wrong, say it is right.
     15        Q. Sorry, I will finish the question.           15   But what I have noticed in this litigation is a
     16   Did you ever correspond with the individuals of      16   lot of things have been changed in my company
     17   HighSecured, via written medium, to give them        17   files in the past, so sitting there and trying to
     18   instructions on how to spend the Bitcoin?            18   remember whether it was 32 supplied or 36, or the
     19        A. Not really on how to spend the               19   exact price rate at the time, or anything like
     20   Bitcoin. We, basically, instructed our lawyers to    20   this, I am not able to do.
     21   conduct an assignment and transact. It is not how    21         Q. Is it accurate to say you received
     22   to spend the Bitcoin per se. The company spends      22   something that looked like this from HighSecured
     23   the Bitcoin, or the rights to, and other people      23   and you are not at the moment able to check every
     24   enact what they are told.                            24   single detail; is that accurate?
     25        Q. These lawyers are lawyers of                 25         A. Yes.
                                                Page 139                                                  Page 141
      1   HighSecured, correct?                                 1          Q. Dr. Wright I am going to now share
      2         A. They are lawyers associated with             2   with you what has been produced in this litigation
      3   HighSecured.                                          3   as Defense 51013. Do you recognise this invoice?
      4         Q. Do you have any receipts reflecting          4         (Exhibit Defense 51013 referred to)
      5   the expenditure of this approximately 700,000         5          A. Can you zoom in, please?
      6   Bitcoin, or 600,000 Bitcoin?                          6          Q. Yes.
      7         A. I don't, but the companies do.               7          A. It looks right. Again, I don't
      8         Q. Was Dave involved in the                     8   remember the exact details.
      9   acquisition of the 750 Bitcoin into Tulip Trading?    9          Q. I am not trying to trick you. This
     10         A. No, Dave was never involved with            10   is again a copy of an invoice you swore was
     11   any of that. The acquisition was made using a        11   authentic in your May 13th declaration.
     12   Liberty Reserve account that was linked to me. It    12          A. Yes. We did have such an
     13   turns out I think I am the only person in Liberty    13   agreement. It looks right, is the best I can say.
     14   Reserve's history who ever completed AML.            14          Q. Dr. Wright, I am going to share
     15         Q. Dr. Wright, I am going to share             15   with you now what you have produced in this
     16   with you now what has been produced in this          16   litigation as Defense 1588028. Let me know if you
     17   litigation as Defense 51010. Do you recognise        17   can read that?
     18   this invoice?                                        18        (Exhibit Defense 1588028 referred to)
     19        (Exhibit Defense 51010 referred to)             19          A. Zoom in one more time, please.
     20         A. Yes, it looks like an invoice.              20          Q. How is that?
     21         Q. Do you recognise it?                        21          A. That looks about right.
     22         A. I don't memorize the invoices, no           22          Q. Is this authentically an e-mail you
     23   but it looks familiar, yes.                          23   received from HighSecured that went to Andrew
     24         Q. You swore this as authentic in your         24   Sommer or either May 3rd or March 3rd, I am not
     25   May 13th declaration; do you recall that?            25   sure because I don't know which it is. 2015,




                                                                               36 (Pages 138 to 141)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page37
                                                                          40of
                                                                            of
                                      114
                                      117
                                                Page 142                                                  Page 144
      1   let's say -- strike that. Does this authentically     1         Q. Absent this being an altered
      2   look like an e-mail that you received from            2   document you still believe that it is; is that
      3   HighSecured that you received on 5/3/2015 at about    3   correct?
      4   2.16am, with a cc to your wife and addressed          4         A. Yes.
      5   directly to Andrew Sommer?                            5         Q. I am going to bring up on the
      6              MR. RIVERO: Object to the form.            6   screen now what has been produced in this
      7         A. It looks like a communication that           7   litigation as Defense 1616105. Do you recognise
      8   was being held between HighSecured and Andrew, in     8   this as a communication from Ritzela De Gracia at
      9   negotiation of an agreement that Andrew Sommer was    9   HighSecured to Andrew Sommer, with a cc to you and
     10   creating. Andrew Sommer was in our office at the     10   also it is addressed to Ms. Watts?
     11   time, so if you could scroll back up for me          11       (Exhibit Defense 1616105 referred to)
     12   please. Yes, this looks like one that was            12         A. It looks correct.
     13   received while we were in a meeting in the offices   13         Q. In it, Ritzela De Gracia identifies
     14   in New South Wales.                                  14   her PGP key; do you see that?
     15   BY MR. FREEDMAN:                                     15         A. That is what it is doing, yes.
     16         Q. In this e-mail it is signed down            16         Q. At the time you believe this was an
     17   here by Ritzela De Gracia; do you see that?          17   authentic e-mail from HighSecured?
     18         A. I do.                                       18         A. Yes.
     19         Q. As you noted. It discusses the              19         Q. And you still believe it is an
     20   fact that you have -- it confirms that you paid a    20   authentic e-mail from HighSecured?
     21   2014 invoice on May 10th 2014; do you see that?      21         A. I have no reason not to, but
     22         A. Yes.                                        22   I cannot validate that any more. The American
     23              MR. RIVERO: Object to the form.           23   government arrested the principals of HighSecured
     24   BY MR. FREEDMAN:                                     24   on money laundering and the other people
     25         Q. At the time you received this did           25   disappeared, so no reason to -- well, no way of
                                                Page 143                                                  Page 145
      1   you believe it was authentically received from        1   actually being able to follow any of that up.
      2   HighSecured?                                          2         Q. Okay. Dr. Wright, I am putting on
      3        A. Ramona, John Chesher, Andrew Sommer           3   the screen for you what has been produced as
      4   and myself were all in a board room in my New         4   Defense 1591420, which again is an e-mail from
      5   South Wales office when this was received and         5   Ritzela De Gracia from yourself and your wife Ms.
      6   Andrew got a copy. We were on the phone to some       6   Watts. Do you recognise this as an authentic
      7   of the people in HighSecured at the time.             7   e-mail you received from Ritzela De Gracia?
      8        Q. So the answer is, yes, you believe            8        (Exhibit Defense 1591420 referred to)
      9   you authentically received it from HighSecured?       9         A. Yes, it looks like further
     10        A. I cannot say -- I have not seen              10   communications between them and my lawyers.
     11   anything to say that this is altered or anything     11         Q. In it, Ritzela De Gracia confirms
     12   else at the moment.                                  12   that the Bit-message address listed in this e-mail
     13        Q. At the time you received it --               13   starting, with BM-2cW belongs to HighSecured.
     14   maybe I was not precise. Let me clarify. At the      14         A. That is what they told us, yes.
     15   time you received it you believed this was           15         Q. This e-mail is also signed with
     16   authentically from HighSecured; is that a correct    16   Ritzela De Gracia or HighSecured's PGP key;
     17   statement?                                           17   correct?
     18        A. If that is the unaltered document.           18         A. I cannot tell that without
     19   I helped Andrew install PGP earlier, so Andrew       19   verifying the signature. I cannot look at a
     20   then validated that the PGP signature was correct.   20   signature block and it is correct.
     21   More than that, we are on the phone to people and    21         Q. But at the time you did verify it?
     22   I had no other reason to doubt it.                   22         A. I verified some of them. I don't
     23        Q. Okay. And you believed this was              23   know if I verified this one but I definitely did
     24   HighSecured or Ritzela's PGP to you, correct?        24   ----
     25        A. Correct.                                     25         Q. Do you have any reason to believe




                                                                               37 (Pages 142 to 145)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page38
                                                                          41of
                                                                            of
                                      114
                                      117
                                                Page 146                                                  Page 148
      1   that this is not an authentic e-mail?                 1   no reason to believe whatsoever that it did not
      2         A. It was going to Andrew Sommer.               2   come from HighSecured; is that accurate?
      3   Andrew Sommer was our solicitor at the time.          3         A. Yes. No one at HighSecured told me
      4   Andrew had been taught how to validate PGP            4   that they had had keys compromised or anything
      5   signatures. I am assuming that Andrew or his firm     5   like this. It is not impossible but we had phone
      6   did everything correctly. No one came back and        6   conversations with HighSecured, Andrew had other
      7   told me that there were any errors.                   7   conversations with HighSecured, so I don't believe
      8         Q. Did you communicate with this                8   that anyone ever mentioned that they were
      9   Bit-message address with HighSecured?                 9   compromised.
     10         A. I cannot remember if I communicated         10         Q. I am going to bring up another
     11   to that address with HighSecured. I know Andrew      11   e-mail, Defense 1588062 from again Ritzela De
     12   Sommer did.                                          12   Gracia to Andrew Sommer, with cc to you. It says
     13         Q. You believe that that message               13   "Mr Please find our letter. We have attached it,
     14   address was associated with HighSecured?             14   forwarded and sent it in many formats. I am sure
     15         A. It was definitely communicated from         15   you will be able to interpret one. If not Dr
     16   a person who worked at HighSecured.                  16   Wright has a use here as well. Ritzela". Do you
     17         Q. I am now putting on the screen              17   see that?
     18   Defense 1587950. Do you recognise this also as an    18       (Exhibit Defense 1588062 referred to)
     19   e-mail that you received from HighSecured?           19         A. Yes, I do.
     20       (Exhibit Defense 1587950 referred to)            20         Q. So if you take a look, the Bates
     21         A. It looks familiar. Again, I cannot          21   label on this document ends in 01588064. I am
     22   validate the actual content of everything or if it   22   going to bring up its attachment in a minute but,
     23   has not been changed. We were in communication.      23   before I do that, do you have any -- sorry. Is
     24   Mr. Sommer and others were communicating with the    24   this authentically an e-mail you believe you
     25   Australian Tax Office. We had set up                 25   received from HighSecured?
                                                Page 147                                                  Page 149
      1   communications when HighSecured were still            1          A. Nobody ever informed me that there
      2   operating with the tax office, which did -- well,     2   was anything wrong with it. The communications
      3   let's just say it did not gain any further trust      3   between Mr. Sommer and other parties, no one ever
      4   between HighSecured, who wanted extra money.          4   told me that it was not correct.
      5          Q. In fact, HighSecured put the                5          Q. You have no reason to believe that
      6   Australian Tax Office on this e-mail; do you see      6   it is not HighSecured, correct?
      7   that?                                                 7          A. I believe my lawyer would have told
      8          A. That is correct yes. The tax                8   me there is a problem if there was a problem.
      9   office wanted evidence that we had been dealing       9          Q. I am going to bring up the
     10   with HighSecured and the only way we could do that   10   attachment now to that letter. This is from
     11   is to actually have the HighSecured people talk to   11   HighSecured. They tell Mr. Sommer that they
     12   the tax office. They even gave direct e-mail         12   confirm, moving down to that paragraph ----
     13   addresses and phone numbers, but I don't know what   13              MR. RIVERO: What is the number on
     14   happened with the phone calls between the tax        14   the attachment.
     15   office and HighSecured. I wasn't on those.           15              MR. FREEDMAN: 1590093.
     16          Q. It again acknowledges that this is         16              MR. RIVERO: Thank you.
     17   a Bit-message address; do you see that?              17   BY MR. FREEDMAN:
     18          A. Yes.                                       18          Q. Do you see the paragraph here that
     19          Q. And signed again with the PGP key.         19   starts with "we confirm"?
     20   Did you believe and do you believe that this came    20        (Exhibit Defense 1590093 referred to)
     21   from HighSecured?                                    21          A. Which one? There are multiple.
     22          A. I had not been told by Andrew              22          Q. Yes, there are a lot of them. Let
     23   Sommer that it did not match the signature, so       23   me direct you to this one: "We confirm the
     24   I was never informed that it was not signed.         24   payment from Dr. Wright". Do you see that?
     25          Q. If it in fact matches then you have        25          A. Yes. "We confirm the payment from




                                                                               38 (Pages 146 to 149)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page39
                                                                          42of
                                                                            of
                                      114
                                      117
                                                Page 150                                                  Page 152
      1   Dr Wright via W&K through Mr. Kleiman of ,000,000     1   other "than Dr. Wright, unrelated to him, without
      2   USD for the provision of a SGI Ultra ICEX system      2   his knowledge." I have no knowledge of any ASIC
      3   known as C01N".                                       3   system that Dave may have had.
      4         Q. Is that a typo Dr Wright?                    4          Q. Was this e-mail also authentically
      5         A. It says zero dollars.                        5   received from HighSecured? Do you believe it was
      6         Q. It does not say zero, it says                6   authentically received from HighSecured?
      7   ,000,000.                                             7          A. Unless you have anything that shows
      8         A. Other ones don't say zeros like              8   that it was not. No one has never told me that it
      9   that, it just says USD 50 million. It says zero.      9   was not. The parties involved, including my
     10              MR. RIVERO: Objection. The                10   lawyers, have never come back to me and said, "Hey
     11   document speaks for itself.                          11   Craig, someone forged an e-mail". Everyone, right
     12   BY MR. FREEDMAN:                                     12   up until the end, has been telling me that this is
     13         Q. Did you actually pay -- is it your          13   correct, they have been put into the company
     14   testimony that that is in fact what happened, that   14   accounts. My lawyers have told me everything is
     15   there was a zero dollar payment from yourself via    15   there and they had filed them. I believe my
     16   W&K, through Mr. Kleiman, for this system known as   16   lawyers and I believe my accounts.
     17   C01N?                                                17          Q. I am going to bring up one more
     18              MR. RIVERO: Object to the form.           18   document. This has been Bates label produced
     19         A. That's not what the document says.          19   Defense 173776 but I took the liberty of getting
     20   It says that W&K paid nothing. The provision of      20   the native because it is a lot easier to read.
     21   payment was done through my companies because        21   I am going to bring you down to the last page of
     22   Mr. Kleiman did not pay.                             22   this document. It is a printout. Unfortunately,
     23   BY MR. FREEDMAN:                                     23   it is not very clear to read do you see up here it
     24         Q. This is HighSecured saying that             24   say -- it appears to be a Bit-message printout to
     25   Mr. Kleiman did not pay anything, but nevertheless   25   Craig Wright, from HighSecured, on 13th May 2013?
                                                Page 151                                                  Page 153
      1   the system is littered ----                           1        (Exhibit DEF_00013376 referred to)
      2             MR. RIVERA: Object to the form.             2         A. That is what it says, yes.
      3             THE COURT REPORTER: Can you repeat          3         Q. Do you have any reason to believe
      4   that? You broke up a little bit.                      4   this is not an authentic Bit-message received from
      5   BY MR. FREEDMAN:                                      5   HighSecured? Given the form it is presented in,
      6         Q. Withdraw the question. Dr. Wright,           6   do you believe this is an authentic Bit-message
      7   can you also take a look at this paragraph that is    7   received from HighSecured?
      8   says "we lastly confirm". Can you read that for       8         A. I do not have the original so
      9   the record?                                           9   I cannot validate anything. For the moment I will
     10         A.    "We lastly confirm that the ASIC         10   assume, unless I see anything that I can pull up,
     11   system used by Mr. Kleiman to 'mine' Bitcoin was     11   that this is an unaltered document and thus true;
     12   sold to a party other than Dr. Wright and            12   is that acceptable?
     13   unrelated to him without his knowledge in early      13         Q. Yes.
     14   2013".                                               14         A. I just cannot read it, sorry.
     15         Q. So Mr. Kleiman was using an ASIC            15         Q. Let me make it easy for us. For
     16   system to mine Bitcoin?                              16   the documents we have just reviewed, is it your
     17         A. As this document says, a party, not         17   testimony -- strike that. Dr. Wright, did you
     18   Dr. Wright and unrelated to him. You are asking      18   create the invoices that we just reviewed from
     19   me to confirm that someone told the tax office       19   HighSecured?
     20   that anything to do with Dave was sold without my    20         A. No. Those invoices were actually
     21   knowledge. I cannot confirm something that was       21   pulled up directly from HighSecured servers while
     22   sold without my knowledge.                           22   the Australian Tax Office were in our office while
     23         Q. Do you have any knowledge of the            23   our lawyers were there, while external accountants
     24   ASIC system being referred to by HighSecured?        24   were there.
     25         A. Just as you see there, it says              25         Q. Let me just re-ask the question on




                                                                               39 (Pages 150 to 153)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page40
                                                                          43of
                                                                            of
                                      114
                                      117
                                                Page 154                                                 Page 156
      1   a clear way. Did you or did you instruct anyone       1   faked documents at any point. During the sending
      2   to create the invoices that we reviewed today?        2   of some of those e-mails I was sitting with
      3         A. We had gone through purchasing and           3   counsel Andrew Sommer in Australia and with the
      4   invoicing processes through the company accounts,     4   accountants that ran this. I did not even touch
      5   so the accounts system in DeMorgan and the payment    5   the computer, I was not there, but Ali Lodey --
      6   -- what do you call it? There was a client            6   I don't know how to spell the last name -- the
      7   interface on the Panamanian servers, so we did our    7   account and other people demonstrated access to
      8   orders on that.                                       8   the server directly from HighSecured to the ATO,
      9         Q. Dr. Wright, that was not my                  9   where the information was downloaded. I watched
     10   question. My question was did you or did you         10   that happen.
     11   direct anyone to create the invoices we looked at    11         Q. Were you ever pretending to be
     12   today?                                               12   Ritzela De Gracia in these communications?
     13         A. If you are asking did I say the             13         A. No. At one point Ritzela De Gracia
     14   purchase was to go through, then yes I told my       14   ----
     15   ----                                                 15         Q. Please finish your answer, but
     16         Q. Let me clarify the question.                16   I don't really need anything beyond yes or no.
     17         A. You said "or direct".                       17   I wanted to get us through this.
     18         Q. Yes. Did you or did you direct              18         A. That's fine. I can end there.
     19   anyone to create the actual invoice we saw, the      19              MR. RIVERO: Mr. Freedman, you
     20   document we saw? Did you direct or did you create    20   cannot ----
     21   the actual invoice we looked at?                     21              MR. FREEDMAN: I did say he can
     22         A. No. I don't create any documents            22   finish if he wants. I know it is not a
     23   to do with accounting. I am not the accountant,      23   comfortable line of questioning, I am trying to
     24   I don't run any accounts. I go to the accounting     24   get us through it.
     25   team and the other teams and I, basically,           25              MR. RIVERO: He is answering your
                                                Page 155                                                 Page 157
      1   instruct people if there is a large purchase that     1   questions. Let him finish. Go ahead, Doctor.
      2   has gone through board sign off and I say "please     2        A. No. I at one point I was on the
      3   do X".                                                3   phone with people from HighSecured and Andrew
      4         Q. Dr. Wright, I do not think you are           4   Sommer separately in the room.
      5   trying to be evasive here. I am just trying to        5   BY MR. FREEDMAN:
      6   get a clean record. Did you instruct somebody to      6        Q. Dr. Wright, were you pretending to
      7   create this invoice so it looked like it was from     7   be HighSecured in these communications?
      8   HighSecured when it was not really from               8        A. No. I was in the room with
      9   HighSecured?                                          9   multiple people and Andrew Sommer, receiving
     10         A. No.                                         10   e-mails that I was not sending because I was in a
     11              MR. RIVERO: Objection. I don't            11   meeting. So, no, that was never the case.
     12   want to interrupt Mr. Freedman's examination, but    12        Q. Did you instruct anyone to
     13   can you just answer whether you instructed anyone    13   masquerade as Ritzela or HighSecured for these
     14   to fake this invoice.                                14   communications?
     15         A. No one is instructed to fake an             15        A. No, at no point did I ever instruct
     16   invoice.                                             16   anyone to do that.
     17   BY MR. FREEDMAN:                                     17        Q. Did you ever control the
     18         Q. Did you instruct anyone or did you          18   Bit-message account we saw that was affiliated
     19   yourself fake the e-mail communications between      19   with HighSecured?
     20   the -- strike that. Did you or did you instruct      20        A. No, I did not.
     21   anyone to fake the e-mail communications we have     21        Q. Dr. Wright, did you ever register
     22   reviewed that purport to come from HighSecured or    22   www highsecured net?
     23   Ritzela De Gracia?                                   23        A. No.
     24         A. No. There was no point where                24        Q. Dr. Wright, did you ever have the
     25   anyone was instructed to make any fraudulent or      25   private key to the Bit-message address affiliated




                                                                               40 (Pages 154 to 157)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page41
                                                                          44of
                                                                            of
                                      114
                                      117
                                                Page 158                                                  Page 160
      1   with HighSecured in these communications?             1             (Exhibit Z16 referred to)
      2         A. No.                                          2              MR. RIVERO: Give us the number?
      3         Q. Have you ever used the private key           3   BY MR. FREEDMAN:
      4   to that Bit-message address to send e-mails or        4         Q. Z16.
      5   Bit-messages as if you were HighSecured or Ritzela    5         A. I have seen that page, yes.
      6   De Gracia?                                            6         Q. It is pretty short. Let's go ahead
      7         A. I cannot do that if I don't have             7   and have you -- let's review it together. In the
      8   the key, so no.                                       8   first instance do you see that this purports to be
      9              MR. FREEDMAN: Dr. Wright, are you          9   a transcript of the proceedings held before the
     10   aware that in -- I think I am basically done with    10   registrar on Wednesday 30th October 2013?
     11   this line of questioning. I have to use the rest     11         A. I see that.
     12   room. Can we take a three minute break?              12         Q. It says: "Plaintiff appeared in
     13              MR. RIVERO: Let's make it five or         13   person". Plaintiff is listed as Craig Steven
     14   10 minutes.                                          14   Wright. Is that accurate?
     15              MR. FREEDMAN: I just need three           15         A. That is not accurate. The actual
     16   and I know you guys to want to get out of there.     16   filing was done as Craig Steven Wright ABN. That
     17   But I'm happy to make it five so more people can     17   was actually listed, so this is not accurate on
     18   have time. Let's do five.                            18   that.
     19          (Recess at 4 p m. to 4.08 p.m.)               19         Q. Okay. Then it says "no appearance
     20   BY MR. FREEDMAN:                                     20   of or for the defendant". Do you see that?
     21         Q. Dr. Wright, are you aware that in           21         A. Yes, I do.
     22   the document production to us you produced a file    22         Q. Then you tell the registrar that
     23   that contains the private key to the Bit-message     23   you would like him to enter a consent judgment.
     24   account associated with HighSecured?                 24   Do you see that?
     25         A. Again, I did not provide that to            25         A. Yes.
                                                Page 159                                                  Page 161
      1   you. If you have that from one of the Australian      1         Q. So you say: "Plaintiff Craig
      2   machines then it had nothing to do with me.           2   Wright claims that the 49 and 51 registrar". Can
      3         Q. So you have no idea how that came            3   you read the rest of that quote for the record?
      4   to be in your possession?                             4         A. "I also note that the sole other
      5         A. Again, it is not in my possession.           5   director from the US of the defendant has filed
      6   It might be in yours, but machines captured in        6   interstate. Basically, there has been a
      7   Australia were nothing that I was ever on.            7   shareholder's meeting held in resolution to pass
      8         Q. Dr. Wright, do you recall filing             8   the matter has been obtained and the company will
      9   lawsuits in New South Wales against W&K?              9   be wound down straight after the matter".
     10         A. No. As I said, Craig Wright R&D             10         Q. The registrar says: "What do you
     11   filed lawsuits against W&K.                          11   want done today, Mr. Wright?" What do you respond
     12         Q. Were there any hearings held in             12   back?
     13   that case?                                           13         A. "Basically, just the orders that
     14         A. We had a few meetings before the            14   what we did by consent in the past and that they
     15   registrar Masters and things like this. I had to     15   are approved".
     16   provide evidence, we discussed it etc.               16         Q. The registrar says that he has a
     17         Q. Were you truthful with the                  17   copy of two filings. You say that is correct.
     18   registrar at those hearings?                         18   The registrar points out there is an
     19         A. I presented everything that I was           19   acknowledgment of liquidated claim that has been
     20   given, to the best of my knowledge.                  20   filed; do you see that?
     21         Q. Dr. Wright, I am going to share             21         A. Yes.
     22   with you now the transcript of a hearing before      22         Q. And then can you go ahead and read
     23   the New South Wales court, a registrar, on 30th      23   plaintiff starting at line -- I think it the 37 or
     24   October 2013. Can you take a moment to               24   38?
     25   familiarise yourself with this document?             25         A. "I am the sole director for the




                                                                               41 (Pages 158 to 161)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page42
                                                                          45of
                                                                            of
                                      114
                                      117
                                                Page 162                                                  Page 164
      1   company now but I am not a US director and I'm not    1         Q. Which company is that?
      2   a resident so I cannot act and take over the          2         A. The company that was assigned the
      3   company over there. I have appointed another          3   rights of Information Defense was Cloud Croft PTY
      4   person. I have 51% of the shares."                    4   Limited.
      5          Q. Dr. Wright, did you have 51% of the         5         Q. So Cloud Croft PTY Limited had 51%
      6   shares in W&K?                                        6   of the shares in W&K; is that an accurate
      7          A. No.                                         7   statement?
      8          Q. Why did you tell the registrar you          8         A. It controlled them. It did not
      9   had 51% of the shares?                                9   have them.
     10          A. As I noted, this is not Craig              10         Q. It did not own them?
     11   Wright in person, which is erroneous. If you         11         A. No, it did not own them. It had
     12   looked at it, it was Craig Wright ABN acts as a      12   rights to control them.
     13   trustee for trusts and companies, so where I said    13         Q. Who owned them?
     14   that I am not talking about Craig Wright that way.   14         A. Lynn Wright, but she had an
     15   It is confusing because it is saying Craig Wright,   15   incapacity financially where we had put it into
     16   not Craig Wright ABN number, on this transcript.     16   trust for her until she was able to act.
     17          Q. Is it your testimony today that            17         Q. Lynn Wright's ultimate beneficial
     18   Craig Wright R&D held 51% of the shares of W&K?      18   interest was 51%; is that accurate?
     19          A. No, that is not what I said as             19         A. No, the actual amount should have
     20   well. The company that was in trust was owning       20   been 66.7%.
     21   the shares and I had that, so the other              21         Q. Okay. So the actual amount that
     22   shareholder of W&K acted and had a shareholders      22   you should have told the registrar was 66.7%; is
     23   meeting, not a director's meet.                      23   that fair or accurate?
     24          Q. That is not what you told the              24         A. Yes, but as you will notice from
     25   registrar. You said "I have 51% of the shares";      25   the ellipses at the end of my thing, I would have
                                                Page 163                                                  Page 165
      1   isn't that true?                                      1   gone into further but the register interrupted, so
      2         A. I did not say I have 51% of the              2   "I have 51% of the shares ...". Basically, I was
      3   shares in W&K.                                        3   going to try and explain more but the registrar
      4         Q. The registrar then asked if you had          4   interrupted me before I got any further.
      5   any evidence -- strike that. Did the trust hold       5         Q. Were you going to tell the
      6   51% of the shares of W&K?                             6   registrar that you had 100% of the shares?
      7         A. Which trust?                                 7         A. No, at no point.
      8         Q. Why did you tell the registrar that          8         Q. Okay.
      9   you had 51% of the shares?                            9         A. Only that I had at least 51% of the
     10         A. I did not say I had 51% of the              10   shares and I don't know exactly how many more.
     11   shares in W&K. That is not what I said.              11         Q. Dr. Wright who authorised Craig
     12         Q. What did you say?                           12   Wright R&D to sue W&K?
     13         A. I was acting for other companies,           13         A. The authorisation was taken in
     14   as I've noted before. That included control of       14   conjunction. I told Lynn Wright that I would be
     15   Cloud Croft and the assignment of Lynn Wright.       15   protecting her assets and I discussed it with my
     16   They were the majority shareholders. The             16   solicitors.
     17   directorship I had -- director of the company was    17         Q. The registrar actually noted that
     18   appointed director of Cloud Croft. Cloud Croft       18   the -- strike that. If you come down with me the
     19   then called a shareholders meeting, using the        19   registrar says "I think before ..." -- I'm at line
     20   trust shares of Lynn Wright in trust and its own     20   11 on the page that says on the top 20014. "Mr.
     21   shares were that of Information Defense's that had   21   Wright, I think before I can enter these alleged
     22   been assigned. The 51% then comes through that,      22   consent judgments the court is going to need some
     23   so basically what I am saying is I am the sole       23   evidence in relation to those matters. How long
     24   director of the company now. The company that        24   do you need to be able to do that?" You said:
     25   owned W&K then has 51% of the shares.                25   "What would you like?" He responds: "I think you




                                                                               42 (Pages 162 to 165)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page43
                                                                          46of
                                                                            of
                                      114
                                      117
                                                Page 166                                                  Page 168
      1   are going to have to give some detailed affidavit     1   address your counsel's objection. You told the
      2   evidence with regard to it and also evidence in       2   registrar that you owned 51% of it, correct?
      3   relation to who exactly has authority to act on       3         A. No, I was in the midst of a
      4   behalf of this company and to sign these              4   sentence where I was cut off. I had said I had
      5   documents". Do you see that?                          5   51% and said no more.
      6         A. Correct.                                     6         Q. You were going to correct it to 66%
      7         Q. He asked you about how much time             7   and change; correct?
      8   you may need. You said you could get something in     8              MR. RIVERO: Object to the form.
      9   that afternoon, right?                                9         A. No, I was not going to do that.
     10         A. That is correct.                            10   BY MR. FREEDMAN:
     11         Q. He actually gave you until the 5th          11         Q. All right. What did you say in
     12   November, so five days, and then to reappear in      12   this affidavit, Dr. Wright?
     13   front of him on the 6th; is that accurate?           13         A. Which line do you want me to read?
     14         A. That is correct.                            14         Q. Please read paragraph 23 for the
     15         Q. Then, Dr. Wright, in between this           15   record.
     16   actually went ahead and filed a detailed affidavit   16         A. "On 1st August 2013 ----
     17   with the New South Wales court; is that correct?     17         Q. Let me clarify that. Just the last
     18         A. I believe so. I don't remember the          18   sentence of 23?
     19   exact date on the filing.                            19         A. "The shareholding of W&K info
     20         Q. Let me show you the affidavit you           20   Defense LLC was ...".
     21   submitted. Take a look here. Does that look like     21         Q. Keep going?
     22   your affidavit?                                      22         A. "... 1; Craig S. Wright, 50%. 2;
     23         A. That is the affidavit of myself,            23   David A. Kleiman, 50%".
     24   acting for Craig Wright R&D, ABN 97481146384, and    24         Q. That is good. Thank you. Why did
     25   us acting as the agent of that organisation.         25   you put in this affidavit that it was 50/50
                                                Page 167                                                  Page 169
      1        Q. This was filed with the court on              1   between you and Dave Kleiman if you had just told
      2   November 4, 2013. Do you see the stamp in the top     2   the registrar you controlled over 51% of it?
      3   right-hand corner?                                    3         A. Because if I have 50% plus and a
      4        A. Yes, I do.                                    4   debt then that is all I need to do. I did not
      5        Q. You swore or affirmed to all of the           5   want to presuppose anything without records.
      6   facts in this affidavit?                              6   I knew that the ownership between Lynn and her
      7        A. I am not sure whether I swore or              7   subsequent companies and other companies that had
      8   affirmed. I would have to look at the end. I am       8   inherited from Information Defense was more than
      9   happy to give an oath, but sometimes I affirm when    9   50%, but I did not think it was worth making an
     10   other people ask for affirmations. Yes, it is        10   argument saying 51%/49%, or 60.666% or any other
     11   affirmed.                                            11   particular thing, except that it was enough to
     12        Q. Do you stand by the facts in this            12   call a shareholders meeting and vote dissolution
     13   affidavit?                                           13   of the company.
     14        A. If the facts have changed it is              14             MR. RIVERO: I had an objection to
     15   because I have gained other knowledge afterwards.    15   that question.
     16        Q. You previously told the registrar            16   BY MR. FREEDMAN:
     17   you had 51% of W&K. You said to me just a moment     17         Q. At the end of the day Dr. Wright
     18   ago it should have been closer to 66%. In this       18   you told the registrar 51% and you put in this
     19   affidavit four or five days later you filed with     19   document 50%; is that correct?
     20   the court can you look at paragraph 23 for me and    20         A. No, that is not correct.
     21   read it for the record?                              21         Q. Dr. Wright, I would like you to
     22              MR. RIVERO: Object to the form of         22   take a look again at the transcript that we were
     23   the question.                                        23   looking at earlier. I want to go back to the
     24   BY MR. FREEDMAN:                                     24   October 30th transcript. Do you see that in front
     25        Q. Let me break that down for you, to           25   of you?




                                                                               43 (Pages 166 to 169)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page44
                                                                          47of
                                                                            of
                                      114
                                      117
                                                   Page 170                                              Page 172
      1         A.   I see the transcript in front of         1          A. Yes.
      2   me.                                                 2          Q. Let's take a look. This is the
      3         Q. I want to go back to where we left         3    transcript of the November 6th hearing?
      4   off. You said you can get it that day, he said he   4          A. Yes.
      5   would give you until the 6th. I want to go          5          Q. In it the registrar calls Craig
      6   specifically to line 21 where you say: "I can       6    Wright and says "You have put in an affidavit?"
      7   give you affidavit evidence today". Do you see      7    You say: "I have". Do you see that?
      8   that?                                               8          A. Yes.
      9         A. Yes. I believe it was a woman not          9          Q. He asked if you are going to be
     10   a man, so it was a she.                            10    dealing with both matters at the same time and you
     11         Q. We'll just refer to them as               11    say yes, right?
     12   "registrar" then. The registrar responds: "What    12          A. Yes.
     13   I might do, Mr. Wright, is stand them over for say 13          Q. And he says: "This is a matter
     14   a week. Can you file your affidavit evidence by    14    where we've got some consent orders". You say,
     15   then?" Do you see that?                            15    "Yes". Do you see that?
     16         A. I see that.                               16          A. Yes, that is correct.
     17         Q. Can you read what your response is,       17          Q. Can you go ahead and read for me --
     18   for the record?                                    18    the registrar says: "The registrar wanted more
     19         A. "Yes, definitely. We have actually        19    information before ...", then it looks like you
     20   taken control of the accounts and whatever else,   20    interject. Can you go ahead and read your
     21   which we have good stat decs for that, so          21    response at 36 in full for the record?
     22   effectively this is a formality because we have    22          A. Yes, I will read ----
     23   actually -- the company has control of all of the  23          Q. Actually, let me clarify that,
     24   accounts now".                                     24    actually, so we get a clearer record. Go ahead
     25         Q. You told the registrar that you had       25    and read until the "Australian Tax Office". Read
                                                   Page 171                                              Page 173
      1   taken control of all of W&K's accounts, did you      1   your response until the "Australian Tax Office",
      2   not?                                                 2   for the record.
      3         A. Yes.                                        3          A. Yes, I will read as the plaintiff,
      4         Q. How did you take control of W&K's           4   which was Craig Wright R&D that I was agent for.
      5   accounts?                                            5   "Yes, I'm not the sole shareholder of an American
      6         A. Jamie Wilson was the accountant.            6   company. I cannot act as director over there
      7   He did all of the things for the accounts. What      7   because of regulations. I own all the shares over
      8   we did notice was a few e-mails back and forwards    8   here and I want to bring everything back in. The
      9   between Dave and Lynn, and a few other basically     9   ..." ----
     10   historical documents between Lynn and Dave, some    10          Q. That is it.
     11   e-mails and set-up information between Lynn and     11          A. I thought you wanted me to read
     12   John Chesher. Jamie took those and constructed      12   that sentence as well.
     13   what he could from the accounts. What we had        13          Q. Sorry. Bad communication there.
     14   found was that Dave had not done anything; he had   14   Dr. Wright, you have now told the registrar that
     15   not filed with the IRS or done any of his state     15   you are the sole shareholder and you own all the
     16   taxes.                                              16   shares?
     17         Q. When you said "all of the accounts"        17          A. No. I, as agent of Craig Wright,
     18   did you include W&K's Bitcoin accounts?             18   R&D ABN ...
     19         A. There are no such thing as Bitcoin         19          Q. How did Craig Wright R&D get
     20   accounts.                                           20   control over the remaining 50-40 something per
     21         Q. Dr. Wright, after this hearing you         21   cent of W&K in two days?
     22   filed the affidavit we reviewed, right?             22             MR. RIVERO: Object to the form.
     23         A. Yes.                                       23          A. Because there was a shareholders
     24         Q. Then you came back in front of the         24   agreement that Lynn Wright had and the
     25   registrar in November 6th; do you recall that?      25   shareholders agreement basically called for if




                                                                              44 (Pages 170 to 173)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page45
                                                                          48of
                                                                            of
                                      114
                                      117
                                                Page 174                                                  Page 176
      1   anyone was to pass then there were rights to call     1         Q. So two thirds?
      2   shareholders meetings. I don't have a copy of the     2         A. Yes.
      3   shareholders agreement in front of me. I am not       3         Q. Dr. Wright, I am going to share
      4   sure if Lynn has given that to the lawyers or not,    4   with you now a document I believe you just
      5   but the shareholders agreement would allow me to      5   mentioned, which was produced in this litigation
      6   basically take over all the shares if there is no     6   as Defense 1854321. Tell me when you have that.
      7   value and it has been closed.                         7      (Exhibit Defense 1854321 referred to)
      8   BY MR. FREEDMAN:                                      8         A. That is not a document I have just
      9         Q. Okay. So is it your position,                9   mentioned.
     10   Dr. Wright, that Craig Wright R&D owns 100% of the   10         Q. Do you recognise this document?
     11   shares in W&K?                                       11         A. Yes, I have seen this document.
     12              MR. RIVERO: Object to the form.           12         Q. This purports to be a limited
     13         A. No, that is not what I said.                13   liability company agreement between the members of
     14   BY MR. FREEDMAN:                                     14   W&K Info Defense Research; do you see that?
     15         Q. Does Dave Kleiman's estate own any          15         A. Yes, I see that.
     16   of the shares or membership in W&K?                  16         Q. Is this an authentic document?
     17         A. By rights he should not. It should          17         A. Again, it is not my document so you
     18   not have been reactivated either, but Uyen Nguyen    18   are asking me about someone else's document and
     19   did that. The actual matter is that unless the       19   whether it is authentic.
     20   amounts owed etc. are paid then Ira Kleiman should   20         Q. How is this not your document?
     21   not own any of the shares.                           21         A. If I am not a shareholder, a member
     22         Q. Dr. Wright, you have now said that          22   or whatever else, then how is it my document? I'm
     23   W&K was 51% controlled by entities -- strike that.   23   sorry, I don't see how ----
     24   You've now said that W&K was owned by 51% of the     24         Q. How did you get this document?
     25   -- strike that. I am going to withdraw that.         25         A. This document is an operating
                                                Page 175                                                  Page 177
      1   Dr. Wright, what is the current shareholding of       1   agreement that was saved by, what do you call it,
      2   W&K?                                                  2   accounts of W&K and then other companies,
      3         A. I am not sure what the listed                3   including Cloud Croft.
      4   shareholding of W&K is. I don't act as a trustee      4         Q. Dr. Wright, how did you get your
      5   for Lynn Wright or any of the other companies         5   hands on this document?
      6   anymore. I have not kept up that position so          6             MR. RIVERO: Object to the form.
      7   I have not followed any changes. What I do know       7         A. I don't have my hands on this
      8   is Lynn Wright has full control of her own shares     8   document.
      9   and any associated with any of the other              9   BY MR. FREEDMAN:
     10   companies. If Ira Kleiman has any rights, which      10         Q. How did you get this document in
     11   is actually doubtful being that there is a           11   your possession?
     12   shareholders agreement that I have now witnessed     12         A. At present this document is not in
     13   from Lynn again and looked at, then it would only    13   my possession.
     14   be one-third. He is, basically, attempting to say    14         Q. Dr. Wright you are aware that your
     15   that other people involved in this company have no   15   lawyers produced this document to us, are you not?
     16   shares.                                              16         A. No, I am not.
     17         Q. So is it accurate to say you don't          17         Q. That is interesting because your
     18   actually have any personal knowledge of the          18   lawyers told me that you are the one that found
     19   current shareholding of W&K?                         19   these documents on external media, like CDs or
     20         A. I have spoken to Lynn Wright and            20   junk drives and you provided it in January 2020;
     21   I know that she is going to assert her rights and    21   is that not true?
     22   shares. The court will have to decide that. What     22             MR. RIVERO: Object to the form.
     23   I do know is Lynn Wright asserts one-third and       23         A. My lawyers were given external
     24   asserts, through her corporate ownership, another    24   devices and equipment from Lynn and other such
     25   third.                                               25   things. I don't know what is on any of those




                                                                               45 (Pages 174 to 177)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page46
                                                                          49of
                                                                            of
                                      114
                                      117
                                                Page 178                                                  Page 180
      1   devices, nor do I know what Lynn has given.           1         Q. What was the context in which you
      2   BY MR. FREEDMAN:                                      2   saw this document in 2011?
      3         Q. Did Lynn give you those devices?             3         A. Dave and Lynn Wright were setting
      4         A. I have not checked anything, so              4   up W&K. I left Lynn Wright and Dave Kleiman to go
      5   I don't know ----                                     5   through the administrative filings and other such
      6         Q. That is not what I asked you. I              6   things. I have also had discussions, post that,
      7   asked you if Lynn gave you those devices, not if      7   with my lawyers and I don't know if I can say
      8   you checked them. I asked you did Lynn give you       8   anything more about our discussions.
      9   those devices.                                        9         Q. I'm not asking about discussions
     10         A. I just made a statement. I said             10   with your lawyers.
     11   Lynn gave me some things, different equipment        11             MR. RIVERO: Dr. Wright, I am
     12   etc., and Lynn gave me access to other files and     12   instructing you don't go into conversations with
     13   I also had other files from company records.         13   us or with other lawyers. You allude sometimes to
     14   I did not check any of them so I cannot tell which   14   conversations. Don't go into such conversations.
     15   this is from.                                        15         A. Sorry.
     16         Q. When did you get these devices?             16   BY MR. FREEDMAN:
     17         A. The ones from Lynn I got -- I can't         17         Q. To be clear, I am not asking you
     18   remember exactly when. Not that long ago.            18   about conversations between you and your lawyers
     19         Q. Was it January of 2020?                     19   at Rivero Mestre. Dr. Wright, did you sign this
     20         A. I don't remember.                           20   document?
     21         Q. Was it December of 2019?                    21         A. I don't know. I cannot see.
     22         A. I don't remember.                           22         Q. Let me bring you down to the bottom
     23         Q. How did you know that you should            23   of the document so you can see, because that is
     24   provide these documents to your lawyers?             24   fair. Does that help refresh your recollection,
     25         A. I just provide everything to my             25   Dr Wright? Have you signed this document?
                                                Page 179                                                  Page 181
      1   lawyers. The reason you have a whole lot of           1          A. That is my signature, yes.
      2   documents that are prejudicial to me is I don't       2          Q. Do you remember putting that
      3   check anything. I just hand everything I have         3   signature on this document?
      4   got, as I am legally required to do. Not              4          A. No, I don't.
      5   filtering it first, not checking whether there is     5          Q. So it is possible this is just a
      6   something that looks like it might be altered or      6   forgery from a later date?
      7   might suit your client. My role, under law, is to     7          A. I do not think so. I do not
      8   take every document I get and hand it to my           8   believe Lynn would ever forge a document and it
      9   lawyers. I was told by my solicitors, any CDs         9   looks like my signature.
     10   I have given to my lawyers, so anything that was     10          Q. Is it your signature?
     11   not a music CD or DVD I basically piled up and       11          A. It is not an ink and pen thing so
     12   gave to my lawyers.                                  12   I cannot 100% say, but it looks like my signature.
     13              MR. RIVERO: Mr. Freedman, wait a          13          Q. You saw this document in February
     14   moment. Dr. Wright, I don't think you revealed       14   of 2011, right?
     15   anything privileged, but please be careful about     15          A. Yes.
     16   discussing any communications with us or other       16          Q. You signed it in February 2011,
     17   counsel.                                             17   most likely?
     18   BY MR. FREEDMAN:                                     18             MR. RIVERO: Object to the form.
     19         Q. Dr. Wright, is it accurate to say           19          A. It would have been around that time
     20   that prior to today you have never seen this         20   if I signed. I didn't have much to do with the
     21   document?                                            21   management after that of Information Defense.
     22         A. No.                                         22   Information Defense, in March 2011, was then
     23         Q. When did you see this document?             23   started to be -- it started to be assigned into
     24         A. I briefly saw this document in              24   Cloud Croft and then other companies.
     25   2011.                                                25   BY MR. FREEDMAN:




                                                                               46 (Pages 178 to 181)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page47
                                                                          50of
                                                                            of
                                      114
                                      117
                                                Page 182                                                  Page 184
      1         Q. If you signed this document it was           1   present date?
      2   signed in approximately February 2011; is that        2         A. I don't believe so.
      3   fair?                                                 3         Q. Did Dave Kleiman sign this
      4         A. Yes.                                         4   document?
      5         Q. If you did not sign this document            5         A. I didn't witness Dave Kleiman
      6   in February 2011 then that is not your signature;     6   signing the document so I cannot make a comment.
      7   is that fair?                                         7         Q. Why did Lynn Wright not sign the
      8              MR. RIVERO: Object to the form.            8   document?
      9         A. I would not have signed it after             9         A. If you do an exchange of documents
     10   that period.                                         10   then if Lynn Wright had this document then Lynn
     11   BY MR. FREEDMAN:                                     11   right would not be a signatory. Generally, the
     12         Q. So if your signature got placed on          12   way the document exchange works in Australia is
     13   the document after that period then someone else     13   the signatory signs a copy and is handed the other
     14   put it there; is that fair? Is that accurate?        14   one, so generally what you end up with is an
     15              MR. RIVERO: Object to the form.           15   unsigned copy. Even on my property that I've
     16         A. I would have signed around that             16   bought in Australia I have never had a copy even
     17   time if I signed this document.                      17   of my house deed that has my signature. In my
     18   BY MR. FREEDMAN:                                     18   deed for my house my copy does not have my
     19         Q. That is not what I am asking Dr.            19   signature, it has "Craig Wright" blank, and that
     20   Wright. Did you sign this document after February    20   is completely legal.
     21   2011?                                                21         Q. Would you feel comfortable relying
     22         A. I don't remember when I signed this         22   on this document, Dr. Wright?
     23   document, so I cannot say that.                      23         A. For what?
     24         Q. So it is possible you signed this           24         Q. Would you feel comfortable having
     25   document after February of 2011?                     25   the court rely on this document?
                                                Page 183                                                  Page 185
      1         A. I don't remember when I signed this          1              MR. RIVERO: Object to the form.
      2   document. I don't remember signing this document.     2          A. For what?
      3   I have seen this document, but I don't remember       3   BY MR. FREEDMAN:
      4   more.                                                 4          Q. For anything.
      5             MR. RIVERO: I have to have a                5          A. I would not say I would be
      6   chance to object. Dr. Wright, please pause for a      6   comfortable in having a document for anything that
      7   moment. It is not Mr. Freedman's fault. You have      7   I have not read and looked at and whatever else
      8   to give me a chance, you have to give me a moment.    8   when I am not a shareholder or anything like this.
      9   I objected to the last question.                      9   So, no, being that in March of 2011 I was no
     10   BY MR. FREEDMAN:                                     10   longer a director of Information Defense would
     11         Q. Dr. Wright, it is possible you              11   I sit there and want to rely on anything which --
     12   signed this operating agreement in January 2020,     12   "anything" is infinitely large. No, I would not
     13   isn't it?                                            13   sign, in front of 100 witnesses, my birth
     14         A. No, it is not.                              14   certificate saying that it was me with a photo and
     15         Q. Did you sign this operating                 15   say "Yes, I will rely on this for anything".
     16   agreement in January 2020?                           16          Q. Would you have the court rely on
     17         A. No, I did not.                              17   this to establish the ownership of W&K?
     18         Q. Did you sign this operating                 18          A. I would ----
     19   agreement in December of 2019?                       19              MR. RIVERO: Object to the form.
     20         A. No, I did not.                              20          A. I would ask Lynn Wright. If I was
     21         Q. Did you sign this operating                 21   going to rely on a document from a company that
     22   agreement in 2018?                                   22   another person owns I would ask generally how you
     23         A. No, I did not.                              23   attest to documents; you get a person to attest to
     24         Q. Did you sign this operating                 24   them.
     25   agreement at any time from 2012 through the          25   BY MR. FREEDMAN:




                                                                               47 (Pages 182 to 185)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page48
                                                                          51of
                                                                            of
                                      114
                                      117
                                                Page 186                                                  Page 188
      1         Q. I am going to put up on the screen           1   information for these boxes?
      2   for you what has been produced in this litigation     2        A. I have no idea what my attorneys
      3   as Defense 01854320. Do you see that document?        3   have on any of this.
      4       (Exhibit Defense 01854320 referred to)            4        Q. Dr. Wright, you are a forensic
      5         A. I see that document.                         5   examiner of evidence, right?
      6         Q. This is the document to which the            6        A. Not any more, no.
      7   operating agreement -- this is e-mail, sorry, to      7        Q. You were a forensic examiner of
      8   which the operating agreement was attached. Do        8   evidence, correct?
      9   you see that it appears to be sent on 4/1/11 to       9        A. Yes.
     10   Dave Kleiman with a cc to Craig Wright?              10        Q. You understand, do you not, the
     11         A. Yes.                                        11   importance of chain of custody, do you not?
     12              MR. RIVERO: Can we have the number        12        A. In this case no, because the chain
     13   again?                                               13   of custody would be going to Lynn Wright and
     14   BY MR. FREEDMAN:                                     14   getting the original.
     15         Q. 1854320. Do you remember receiving          15        Q. Are you aware that we asked Lynn
     16   this e-mail, Dr. Wright?                             16   Wright for all the documents relating to W&K and
     17         A. No, I don't.                                17   she told us she did not have any?
     18         Q. Was your e-mail address                     18        A. I don't know what Lynn Wright said.
     19   cwrigh20@postoffice.csu.edu.au ever hacked or        19        Q. Dr. Wright, did you forge these
     20   compromised, to your knowledge?                      20   documents?
     21         A. I don't know. I did not use it.             21        A. No.
     22   It was my university account and I never -- I        22        Q. Did you have somebody forge these
     23   hardly ever logged in and checked that. I had        23   documents?
     24   earlier -- up until 2006 or '7 I used it back when   24        A. No.
     25   I was working at BDO, but after that I hardly used   25        Q. Dr. Wright, have you tried to log
                                                Page 187                                                  Page 189
      1   that e-mail address.                                  1   into Satoshi's Bitcointalk account to collect
      2         Q. How did Lynn Wright know to give             2   documents for this case?
      3   you these documents in the recent past?               3         A. There is no Satoshi's Bitcointalk
      4         A. I spoke to her.                              4   account. The Bitcointalk account was created in
      5         Q. You asked her for any documents?             5   2011 after Satoshi left and stopped being involved
      6         A. Yes.                                         6   with Bitcoin. That is one of the things you seem
      7         Q. She sent you media via the post?             7   not to understand. Bitcoin.com/forums was the
      8         A. She sent me some media and she sent          8   source of what became Bitcointalk.
      9   me some other documents. She sent some e-mails        9         Q. The Bitcoin.org account, have you
     10   and I cannot remember what else she sent me.         10   tried to log into that to collect documents for
     11         Q. How did she get you the media?              11   this case?
     12         A. I get boxes all the time.                   12         A. There is no Bitcoin.org account to
     13         Q. Did she ship them to you?                   13   log into. What do you mean by a Bitcoin.org
     14         A. Quite possibly. I never paid any            14   account? That is a domain.
     15   attention to the boxes. When I get things            15         Q. Satoshi's account on Bitcoin.org.
     16   delivered they get delivered.                        16         A. There is no Satoshi's account at
     17         Q. Do you have a tracking number for           17   Bitcoin.org. The domain was first taken over by
     18   that box?                                            18   Theymos (Michael Marquardt). That was then moved
     19         A. No.                                         19   multiple times be between now and where it is.
     20         Q. Do you think Ms. Wright has a               20   The domain, web server and other things have no
     21   tracking number for that box?                        21   relevance to the original. There was no
     22         A. My ex-wife is horrible at                   22   Bitcoin.org website sort of being used to store
     23   administration so I very much doubt it. Sorry,       23   documents with companies.
     24   I don't want to sound mean, but she is.              24         Q. Sorry, I think I meant
     25         Q. Do your attorneys have the tracking         25   Bitcointalk.org. Do you recall having a user name




                                                                               48 (Pages 186 to 189)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page49
                                                                          52of
                                                                            of
                                      114
                                      117
                                                Page 190                                                  Page 192
      1   Satoshi on Bitcointalk.org?                           1         Q. Have you tried to collect e-mails
      2         A. As I just stated, Bitcointalk.org            2   from Satoshi's GMX account for this case?
      3   was not the original forum. The original forum        3         A. No. The GMX account was
      4   was Bitcoin.org/forums.                               4   compromised years ago.
      5         Q. Dr. Wright, Satoshi opened an                5         Q. Did you try to log in and get the
      6   account on what eventually became Bitcointalk.org     6   documents from it?
      7   November 19, 2019 at 7.12.39 p.m. Did you open        7         A. The GMX account was compromised
      8   that account?                                         8   years ago. The GMX account no longer exists. The
      9         A. No. Bitcoin.org/forums was                   9   compromise happened more than five years before
     10   originally that and that was migrated to a new       10   this case.
     11   site, so you are confusing the two. The old site     11         Q. "Compromised" meaning the password
     12   that had all my posts was migrated to a new site.    12   was changed?
     13         Q. So the account that now resides on          13         A. No, meaning totally taken over.
     14   Bitcointalk.org and reflects the name Satoshi that   14   After it was closed down a new Satoshi e-mail
     15   was registered on November 19th 2009, you did not    15   account was started.
     16   open that account?                                   16         Q. So the Satoshi GMX account no
     17         A. Bitcointalk was not the original            17   longer exists; is that accurate?
     18   forum site. Bitcointalk was formed to migrate the    18         A. No, there is a new Satoshi GMX
     19   forum site.                                          19   account.
     20         Q. So Dave opened that account?                20         Q. The original e-mails no longer
     21         A. No, Dave did not open that account.         21   reside in your Satoshi GMX account; is that
     22   Dave was not able to. Dave was actually in           22   accurate?
     23   hospital. Dave was under operations and              23         A. Yes.
     24   unconscious during some of the times when Satoshi    24         Q. Did you try to log into Satoshi's
     25   was communicating, when I was communicating. Dave    25   Vistomail account to collect documents for this
                                                Page 191                                                  Page 193
      1   was literally out. He was not available, not able     1   case?
      2   to talk because when you are under anaesthetic --     2        A. No, I did not.
      3   not local -- when he was knocked out, under full      3        Q. Why not?
      4   complete surgery, it is not possible to sit there     4        A. Because I have not logged into
      5   on your laptop and type messages.                     5   there for ages and Vistomail requires payment.
      6         Q. Have you tried to log into any of            6   Without payment the account goes into lockdown and
      7   the accounts you opened as Satoshi, on any forum,     7   basically you end up not being able to log in.
      8   to collect documents for this case?                   8        Q. Can you pay and log back in?
      9         A. No.                                          9        A. No. Vistomail is not a standard
     10         Q. Why not?                                    10   open thing where you can communicate with anyone
     11         A. Because Bitcoin.org/forums no               11   properly. It is run by a bunch of anarchists who
     12   longer exists. The original site, the original       12   -- yes, well, they are anarchists. On top of that
     13   SourceForge repository, were all disabled. It was    13   the site was taken over in 2013. A new company
     14   migrated in I believe 2013 at the latest, where      14   bought the site and re-enabled a new version, so
     15   Gavin Andreson and others stopped SourceForge,       15   the disabled accounts no longer exist.
     16   which I prefer, and started using Github. The        16        Q. Have you tried logging into
     17   website was migrated earlier than that. The          17   Satoshi's Anonymous Speech account to provide
     18   original forums were altered and changed so that     18   documents for this case?
     19   new administrators -- not me -- could be             19        A. Anonymous Speech and Vistomail are
     20   appointed.                                           20   the same server. If you have Satoshi@vistomail.
     21         Q. Dr. Wright, wouldn't your password          21   anything and Satoshi@anonymousspeech. anything,
     22   still open that account?                             22   they are the same account.
     23         A. No, they would not.                         23             MR. FREEDMAN: Can we take a two
     24         Q. Have you tried?                             24   minute break.
     25         A. Nope.                                       25        (Recess at 4.55 p m. to 5.04 p m.)




                                                                               49 (Pages 190 to 193)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page50
                                                                          53of
                                                                            of
                                      114
                                      117
                                                Page 194                                                 Page 196
      1             MR. FREEDMAN: I just got back.             1   e-mail, a printout of an e-mail bates labelled
      2   How much time have we been on the record for?        2   Defense 00027325. It appears to be a meeting note
      3             THE VIDEOGRAPHER: Four hours and           3   from Dave Kleiman to Craig@panopticrypt, dated
      4   eight minutes.                                       4   February 2nd 2013. Do you see that on the screen?
      5   BY MR. FREEDMAN:                                     5       (Exhibit Defense 00027325 referred to)
      6         Q. Dr. Wright, I am going to put up a          6         A. I see that.
      7   PDF of an e-mail for you. Can you let me know if     7         Q. Is this an e-mail Dave sent to you?
      8   you see it. It has been produced as Defense          8         A. I will assume that it is, for the
      9   46098. Dr. Wright, can you see that now?             9   moment. It looks familiar.
     10       (Exhibit Defense 46098 referred to)             10         Q. I actually need you to tell me if
     11         A. Yes, I see this now.                       11   you believe it is an e-mail.
     12         Q. Okay. Do you recognise this as an          12         A. I believe it is an e-mail.
     13   e-mail from you to Mark Italia at the Australian    13         Q. That you received from Dave
     14   Tax Office, with a cc to your wife?                 14   Kleiman?
     15         A. As a director and Jamie Wilson as          15         A. It looks familiar. It looks like
     16   the CFO at the time. That was something that was    16   something he would say. More than that, I cannot
     17   instructed to be sent.                              17   tell you.
     18         Q. Okay, but it is something that you         18         Q. I'm going to put up another e-mail
     19   sent?                                               19   on the screen for you. This Bates labelled DEFAUS
     20         A. It is something I instructed to be         20   00119167. I apologise, we have looked at this
     21   sent.                                               21   already. We can skip it. Did you ever tell Ira
     22         Q. Did you look it over before you            22   -- strike that. You entered into a contract for
     23   sent it?                                            23   Dave to develop software for you through W&K,
     24         A. I -- what do you call it --                24   isn't that right?
     25   dictated it, so ----                                25         A. Yes, I wanted Dave to extend the
                                                Page 195                                                 Page 197
      1         Q. Okay. Did you manage the private            1   software that I already had. It is not right to
      2   keys to any Bitcoin in 2013?                         2   say that I wanted him to develop by itself,
      3         A. Well, yes.                                  3   I wanted him to extend the development of code
      4         Q. Who were you managing the private           4   that I already had obtained.
      5   keys for?                                            5         Q. And did he actually extend that
      6         A. I had my own Bitcoin as well. I             6   software for you?
      7   mean, I still do now. I have Bitcoin; I use it.      7         A. No, Dave did not do any work on any
      8   I have never not used Bitcoin, so if you are         8   of that software.
      9   asking about my Bitcoin -- not trust bit or          9         Q. Did you tell Ira that Dave did work
     10   anything like this -- I had Bitcoin and was         10   on that software?
     11   occasionally buying and selling on Mt. Gox in       11         A. I was led to believe at first, and
     12   small amounts. I had stuff that I was               12   I did believe because Dave had told me he was
     13   experimenting with between the companies where we   13   working. Dave never returned the software and
     14   were sending transactions back and forwards,        14   with information that I now have I believe Dave
     15   generally in the order of around 14 to 15 Bitcoin   15   never did any work.
     16   at any time, and sometimes maybe up to 30 or 40.    16         Q. Did you receive Dave's software two
     17         Q. Just 30 or 40, not 30-40,000?              17   weeks before he died?
     18         A. 30-40. If I say 40,000 I mean              18         A. Dave did not send any software.
     19   that. I'm a mathematician so I do know the          19   There is no "Dave's software". What I, as I said,
     20   difference between 40K and 40.                      20   believed, because of what Dave was telling me, was
     21         Q. So we can assume when you say a            21   money that I was giving him to fund people that he
     22   number you mean what you say?                       22   was actually putting into Silk Road was not to buy
     23         A. Numbers, yes.                              23   coders, not to develop code, but to buy drugs.
     24         Q. Dr. Wright, I am going to share            24         Q. When did you find out that Dave had
     25   with you another e-mail. It's a copy of an          25   not been working on the software?




                                                                              50 (Pages 194 to 197)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page51
                                                                          54of
                                                                            of
                                      114
                                      117
                                                Page 198                                                  Page 200
      1         A. Last year.                                   1   call friends, passed away this year. David Reese
      2         Q. Did you ever tell the Australian             2   was a friend of my grandfather before he died of
      3   Tax Office that Dave sent you software -- strike      3   Parkinson's. David Kleiman was my best friend."
      4   that. Did you ever tell the Australian Tax Office     4         Q. Was this something that you
      5   that you received Dave's software two weeks before    5   dictated, Dr. Wright?
      6   he died?                                              6         A. Yes, this sounds like something
      7         A. No, I did not.                               7   I would dictate.
      8         Q. I'm going to share another e-mail            8         Q. What did you mean by "fate"?
      9   with you now. Let me know if it's up there. This      9         A. I mean exactly the meaning of the
     10   is Bates Defense 00027396. Let me know if you        10   word. Fate means circumstances beyond control, so
     11   recognise this e-mail?                               11   the fact that my best friend died is fate,
     12       (Exhibit Defense 00027396 referred to)           12   misfortune. It would not be a random occurrence.
     13         A. It is possible that it is one that          13   When someone commits suicide it is still fate.
     14   I transcribed. It looks like one -- negotiations     14         Q. What did you mean by "under the
     15   with Assistant Commissioner Hardy.                   15   circumstances"?
     16         Q. It is an e-mail from you to the             16         A. If you take a combination of
     17   Assistant Commissioner Michael Hardy at the          17   barbiturates, opiates and cocaine then either you
     18   Australian Tax Office that was cc'd to your wife     18   are intentionally committing suicide or you are
     19   and the CFO of your company; is that accurate?       19   really stupid. But with cocaine in one's system,
     20         A. Yes, my wife as a director though.          20   with alcohol in one's system, barbiturates in
     21             MR. RIVERO: I'll assert whatever           21   one's system I cannot preclude just being stupid.
     22   objections are appropriate, preserving those as to   22         Q. Dr. Wright, did you have control
     23   the communication. Go ahead and answer,              23   over these addresses when you wrote this e-mail to
     24   Dr. Wright.                                          24   the Australian Tax Office?
     25   BY MR. FREEDMAN:                                     25         A. Control, yes.
                                                Page 199                                                  Page 201
      1          Q. You bcc'd yourself on this                  1          Q. Do you still have control over
      2   communication; correct?                               2   these addresses?
      3          A. There is a bcc to my name, but I do         3          A. No. Most of those have been used.
      4   not know what the actual e-mail address and from      4          Q. By you or someone at -- Ritzela De
      5   or my name happens to be, so I cannot make any        5   Gracia?
      6   comment on that because you can put Craig S.          6          A. Ritzela De Gracia did not take all
      7   Wright and have it go to fake-mailaddress@fake.com    7   these addresses. As I said, we gave rights to the
      8   and have it display from, so I am assuming.           8   companies, through the trust arrangements, through
      9          Q. Do you have any reason to believe           9   the company arrangements, through the assignment
     10   that this is a faked e-mail?                         10   of rights. The rights assignment was all
     11          A. I have not read it all yet.                11   documented. All of the transactions, the
     12          Q. Okay. Why don't go ahead and read          12   transfers and the movement of every bit of rights
     13   it.                                                  13   were documented and the movement of C01N has
     14          A. It looks like the thing that we            14   nothing at all, contrary to what a whole lot of
     15   were sending off to Mr. Hardy before we had a        15   lying scumbags will tell you, about private keys.
     16   meeting with him. More than that I cannot say.       16   That is what people who have no idea about Bitcoin
     17          Q. Can you read for the record the            17   and those who seek to tell governments that they
     18   paragraph that starts off with "the addresses are    18   cannot control Bitcoin, that it is an anarchistic
     19   in my control"? I am going to mark it for you so     19   experiment, tell you.
     20   it is easier.                                        20          Q. Dr. Wright, as part of this e-mail
     21          A. Yes. "The addresses are in my              21   you see you attached a graphic. That graphic is
     22   control now as a matter of fate and other            22   pretty difficult to read so I went ahead and
     23   circumstances. David Reese and David Kleiman have    23   downloaded the native for us to look at. It's a
     24   both be essential parts of this project. Both of     24   little clearer, right?
     25   these gentleman, who I had the good fortune to       25          A. Yes, it is a little clearer.




                                                                               51 (Pages 198 to 201)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page52
                                                                          55of
                                                                            of
                                      114
                                      117
                                                Page 202                                                  Page 204
      1         Q. You told the ATO that these                  1   Dave Kleiman's name associated with; is that an
      2   addresses are in your control now as a matter of      2   accurate representation of this ----
      3   fate and other circumstances. You listed these        3        A. Not at all in one bit.
      4   addresses and you attached this image of all these    4        Q. Okay. Dr. Wright, can you tell me
      5   other addresses; is that a fair characterisation      5   everything that has ever told orally ----
      6   of this e-mail?                                       6        A. Can I tell you what, sorry?
      7         A. Yes. We were in negotiations,                7        Q. Can you tell me anything that Ira
      8   telling the ATO, "Look, we want to register           8   Kleiman has ever told you orally, via the phone,
      9   everything under capital gains and other such         9   Skype, oral conversations? Can you tell me
     10   things so that we will pay tax on all our            10   anything Ira has ever told you?
     11   Bitcoin".                                            11             MR. RIVERO: Object to the form.
     12         Q. Dr. Wright, in this graphic to the          12        A. Yes, I can tell you anything that
     13   ATO with addresses there is a list of addresses on   13   he has said. Not everything.
     14   the right-hand side. On the left-hand side there     14   BY MR. FREEDMAN:
     15   is a list of labels; do you see that?                15        Q. Please go ahead and try to tell me
     16         A. Yes, I do.                                  16   everything he said.
     17         Q. Do you see there is one address             17             MR. RIVERO: Object to the form.
     18   that is kind of redacted out from the picture?       18        A. Ira Kleiman has told me he wants me
     19         A. Yes, I do.                                  19   to hold his shares in my name because if I
     20         Q. Can you read the label of that              20   transferred them and put them in other names that
     21   address please?                                      21   would, basically, mean he had to pay tax and we
     22         A. CSW to Dave Kleiman - DV.                   22   would not want him paying tax, he said. Ira
     23         Q. You put the word "to" in there.             23   Kleiman said, "No, don't give those shares to my
     24   Can you read it again for the record?                24   father. My father's too old and senile. It is
     25         A. The dash is a "to", in my parlance.         25   better that I manage him". Then he corrected
                                                Page 203                                                  Page 205
      1         Q. Okay, but just read the -- you have          1   himself -- I remember this one -- and said "manage
      2   gone so far as to read full colons to me on the       2   it for him". Ira Kleiman had told me, "Look,
      3   record. Can you just read ----                        3   wouldn't it be better if we just put everything
      4         A. CSW - Dave K - DV.                           4   into Bitcoin accounts so that everyone can spend
      5         Q. What does DV mean?                           5   money without having to worry about the government
      6         A. DV was just a reference in accounts          6   finding what we own. Bitcoin is anonymous, isn't
      7   for payments I made to Dave Kleiman.                  7   it?" He asked me, "Can I buy goods and services
      8         Q. Why did you use the letters DV to            8   like even a house or a car, without telling the
      9   reference payments to Dave Kleiman?                   9   government, if I've got Bitcoin? So, how do
     10         A. Because it was under an account             10   I make sure that I make sure my Bitcoin is never
     11   field where it had DV.                               11   taxed?" Ira said lots of comments along these
     12         Q. Why not DK?                                 12   lines. He made sure that his father was locked
     13         A. Because it was Dave Kleiman on the          13   out of any shares, he tried to gain access to
     14   other part and DV was to do with the project. It     14   shares. He talked to me about an offer that I had
     15   was nothing to with the name. DV is not a name       15   to, basically, buy him out. I had an offer that
     16   marker, Dave Kleiman is.                             16   would have funded my companies, but they didn't
     17         Q. What did the project DV stand for?          17   want any problematic shareholders so they,
     18         A. It was my payments to Dave Kleiman.         18   basically, made me an offer saying look, "We'll
     19         Q. For what?                                   19   buy this guy out under the condition that he is
     20         A. Dave needed money quite often and           20   completely gone", to which I made Ira an offer for
     21   he also needed to, basically, hospital bills,        21   his Coin-Exch shares of $12 million paid over
     22   other such things. I sent him money on occasion.     22   three years. Ira said, basically, to the effect
     23         Q. Dr. Wright, it seems to me -- let           23   of, "Then I'm going to have to pay tax". Then
     24   me restate that. Dr. Wright, there is a Bitcoin      24   when he got that, "I think I'm worth more, Dave
     25   wallet address that you have both your name and      25   would have wanted more". I can keep going on




                                                                               52 (Pages 202 to 205)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page53
                                                                          56of
                                                                            of
                                      114
                                      117
                                                Page 206                                                  Page 208
      1   about these sorts of things. I found them             1         A. No, there were seven individuals.
      2   sickening.                                            2         Q. Who was the seventh individual that
      3         Q. Please do. I would like you to               3   is not listed?
      4   tell -- why don't we take one step back before you    4         A. There was another person from the
      5   continue and just tell me how many times have you     5   Australian Tax Office.
      6   spoken to Ira on the phone, or via Skype or any       6         Q. Was there a recording being done of
      7   other voice communication system?                     7   that interview?
      8         A. I don't know. Too many.                      8         A. No.
      9         Q. Please go ahead and continue. Tell           9         Q. Dr. Wright, I am going to show you
     10   me anything else you recall that he's told you?      10   another transcript which purports to be an
     11         A. That is basically the total of it.          11   Auscript transcript of a meeting with the
     12   The majority of what he wanted was him -- "How do    12   Australian Tax Office, between Andrew Miller, Des
     13   I get more money? How do I get money without         13   McMaster, Jennifer Trinh and yourself, John
     14   paying tax? How do I buy things without everyone     14   Chester and Andrew Sommer, dated 20th March 2014.
     15   knowing?" Fairly much the totality of most of my     15   Do you see that transcript? It bears the Bates
     16   communications with him were those.                  16   label Defense 00053142.
     17         Q. Okay. Thank you, Dr. Wright. I am           17       (Exhibit Defense 00053142 referred to)
     18   going to put on the screen for us some documents;    18         A. I see the document that said
     19   do you see this. Dr. Wright?                         19   "transcript of proceedings", that was basically
     20         A. I see that.                                 20   junked by the tax office because it was so badly
     21         Q. It purports to be an Auscript               21   recorded and -- sorry, transcribed.
     22   transcript of an Australian Taxation Office record   22         Q. The date on it, Dr. Wright -- was
     23   of interview between Des McMaster, Hoa Doa,          23   there a meeting with the Australian Tax Office and
     24   yourself, John Chester and Andrew Sommer, dated      24   those six individuals on 28th March 2014?
     25   18th February 2014 and bearing the Bates label       25         A. I would have to double check, but
                                                Page 207                                                  Page 209
      1   DEFAUS 00115520.                                      1   it looks about the right date. From my
      2       (Exhibit DEFAUS 00115520 referred to)             2   recollection that is the correct date.
      3              MR. RIVERO: Same position as               3          Q. Was this meeting recorded?
      4   previously noted.                                     4          A. Without authorisation and basically
      5   BY MR. FREEDMAN:                                      5   a little thing under the table. So not properly,
      6         Q. Dr. Wright, are you familiar with            6   no.
      7   this transcript?                                      7          Q. It was transcribed but it's your
      8         A. I am familiar with this erroneous            8   position that transcription is inaccurate; is that
      9   document that was basically put around Gizmodo and    9   an accurate characterisation of your position?
     10   other sources, yes.                                  10          A. It is not ----
     11         Q. Is it your position that an                 11               MR. RIVERO: Objection.
     12   interview occurred at this date, this is just not    12          A. It is so inaccurate that I could
     13   an accurate transcript of that interview?            13   not even call it inaccurate. If I randomly picked
     14         A. It is my statement that this was so         14   Scrabble characters and put them on a thing it
     15   badly done that Mr. Des McMaster was sent to Papua   15   would be more accurate than this document.
     16   New Guinea as punishment. They took him out of       16          Q. I will move to the next document.
     17   the country and shoved him into a rural area. The    17   On the screen now you will see an Auscript
     18   thing was actually a rural village in Papua New      18   transcript of proceedings that purports to be a
     19   Guinea as his punishment. The accuracy of this is    19   transcript of an interview that took place between
     20   less than if I get a dartboard and throw Scrabble    20   Greg O'Mahoney and yourself at the ATO's office on
     21   letters at it.                                       21   August 11th 2014. Do you see this document? It
     22         Q. Let me break down my question. Dr.          22   has the Bates label Defense 00068665.
     23   Wright, did a meeting between these six              23       (Exhibit Defense 00068665 referred to)
     24   individuals occur instantly on Tuesday 18th          24               MR. RIVERO: Object to the form.
     25   February 2014?                                       25               MR. FREEDMAN: Mr. Rivero, you can




                                                                               53 (Pages 206 to 209)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page54
                                                                          57of
                                                                            of
                                      114
                                      117
                                               Page 210                                                  Page 212
      1   make it on the record but you do have a standing     1   Australian Tax Office's office?
      2   objection to any ATO transcript.                     2        A. I recall multiple people, not just
      3              THE WITNESS: Can you zoom it in,          3   Greg. He had at least two other assistants so,
      4   please? It's really hard to read.                    4   no, this particular thing is not right at all. If
      5   BY MR. FREEDMAN:                                     5   they cannot even get the number of people correct
      6         Q. Is that better?                             6   then, no, I don't recognise a meeting that
      7         A. Yes, that's better.                         7   suddenly in parts gains people.
      8         Q. Have you reviewed this transcript           8        Q. Was the meeting you attended at
      9   before?                                              9   with Mr. O'Mahoney and Andrew Sommer recorded?
     10              MR. RIVERO: Same objection.              10        A. Not to my knowledge.
     11         A. No, I have not because I have never        11        Q. Was that meeting transcribed?
     12   had a single interview with a single person.        12             MR. RIVERO: Object to the form.
     13   There have never been any interviews between        13        A. Again, I was only in meetings with
     14   myself as a single person and one-on-one with the   14   O'Mahoney, and at least three other tax office
     15   ATO, so there is nothing to review.                 15   people, and my lawyer and others so this is not an
     16   BY MR. FREEDMAN:                                    16   accurate, in any way, transcription.
     17         Q. Is it your position, Dr. Wright,           17   BY MR. FREEDMAN:
     18   that this interview never happened?                 18        Q. Dr. Wright, I am now going to
     19         A. No. If it has happened there was           19   switch to another Auscript transcript between the
     20   no interview between myself and O'Mahoney           20   Australian Tax Office that purports to reflect an
     21   individually. There were group interviews, there    21   interview between Greg O'Mahoney yourself and
     22   is no individual interview, so if this is only a    22   Andrew Sommer at the Australian Tax Office tax
     23   two person interview it did not happen.             23   office offices on August 18, 2014. It bears the
     24         Q. I think actually, Dr. Wright, that         24   Bates label DEFAUS 560317. Do you see that?
     25   it says up here that the interview was for Greg     25       (Exhibit Defense 560317 referred to)
                                               Page 211                                                  Page 213
      1   O'Mahoney and Andrew Sommers.                        1         A. Yes, I see another terrible attempt
      2         A. Which shows it is already erroneous         2   at a transcription proceedings that does not
      3   if you have multiple people interviewing me and      3   reflect what actually happened.
      4   not in the beginning. Like I said, this document     4         Q. Do you recall a meeting with the
      5   is not worth used toilet paper.                      5   Tax Office representative Greg O'Mahoney, yourself
      6         Q. Dr. Wright, did the fact that               6   and Andrew Sommer on or about August 18, 2014?
      7   Mr. Sommers attended this interview refresh your     7         A. No, because the interviewer was not
      8   recollection that an interview did take place on     8   actually Greg O'Mahoney. Greg O'Mahoney was
      9   11th August 2014, it was transcribed but the         9   present.
     10   transcription is so bad that you don't think it     10         Q. Who was the interviewer?
     11   should be relied on.                                11         A. I don't remember her name, off the
     12             MR. RIVERO: Object to the form.           12   top of my head. A woman. She was an assistant
     13         A. No, I would say there is a meeting         13   commissioner.
     14   and then there is a whole lot of trash after on     14         Q. When the transcript goes through
     15   this thing that purports to be a meeting that has   15   showing O'Mahoney, Wright, O'Mahoney, Wright,
     16   nothing to do with it.                              16   O'Mahoney, Wright, you are saying that is
     17   BY MR. FREEDMAN:                                    17   incorrect?
     18         Q. Okay, but the meeting occurred on          18         A. I am saying nothing in any of these
     19   that date, on or about that date; is that           19   things is even remotely worth the paper it is
     20   accurate?                                           20   printed on.
     21         A. I am say a meeting occurred, not           21         Q. Is it your testimony, Dr. Wright,
     22   the one they are saying interviewer/interviewee.    22   that somebody just fabricated this entire
     23         Q. Was the meeting that occurred on --        23   transcript from whole cloth?
     24   strike that. Dr. Wright, do you recall meeting      24         A. I am saying that one of the tax
     25   with Greg O'Mahoney and Andrew Sommer at the        25   people actually got sent to a different country as




                                                                              54 (Pages 210 to 213)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page55
                                                                          58of
                                                                            of
                                      114
                                      117
                                                 Page 214                                                 Page 216
      1   punishment because of all these.                      1         A. The recording did not work in any
      2         Q. I understand that it is your                 2   of these things, as far as I know. As far as
      3   position that this transcript was extremely           3   I know, no they were not.
      4   inaccurate and not good, but I am trying to ask       4   BY MR. FREEDMAN:
      5   you is -- there are more documents, but so far we     5         Q. Does it help refresh your
      6   have looked at one transcript 41 pages, another       6   recollection that this was not a recording under
      7   transcript that is 97 pages, another transcript       7   the table without your knowledge?
      8   that is 46 pages. We are now on another 46 page       8             MR. RIVERO: Object to the form.
      9   transcript and I am trying to understand if it is     9         A. As I already said, this is not
     10   your position that somebody sat and fabricated       10   accurate so what you are saying is an inaccurate
     11   this entire back and forth between you and the tax   11   thing that was not reflecting -- the real thing is
     12   office, or if it's just your position that these     12   supposed to reflect my memory that I am going to
     13   meetings did occur but the transcription is          13   change and go, "Oh no, it is real". Sorry, no,
     14   horrendous and it should not be used. That is my     14   I won't. I didn't actually say I would accept
     15   question, so which is your position?                 15   being recorded and, no, they weren't meant to be.
     16              MR. RIVERO: Objection to the form         16   The fact that they've tacked in on the end, "Hey
     17   of the question. I will note a specific objection    17   we are recording", too bad.
     18   to the term "transcription" in this context, but     18   BY MR. FREEDMAN:
     19   go ahead and answer.                                 19         Q. I am going to bring you to the
     20         A. Being that one of the people in the         20   August 2011 transcript, Defense 68665. I'd like
     21   tax office and I had a personal disagreement that    21   to direct your attention to the first three
     22   goes back many years and that he didn't arrange in   22   sentences from Mr. O'Mahoney. Can you read that,
     23   all of this. I would actually say that not only      23   please, for the record?
     24   is terrible but it is intentionally terrible.        24        (Exhibit Defense 68665 referred to)
     25   BY MR. FREEDMAN:                                     25         A. Not unless you zoom in a little
                                                 Page 215                                                 Page 217
      1        Q. Okay. Dr. Wright, we are in the               1   bit.
      2   February 18th 2014 transcript. I am going to          2         Q. Absolutely. How is that?
      3   bring you back to that, the one bearing the Bates     3         A. That is better. Thank you. So the
      4   label DEFAUS 00115520. I am going to bring you to     4   first how many sentences?
      5   page 31 of that transcript. Do you see here           5         Q. Three, please.
      6   Mr. Dolevski at line 31. Can you read the record      6         A. "Thank you. I will start with the
      7   from here to the end of the page?                     7   formalities. I think the interview of Dr. Wright
      8        A. That is a Ms. Do you want me to               8   is informal, notwithstanding that it's been
      9   say the names as I read?                              9   recorded and it's set down for two afternoons -
     10        Q. Sure.                                        10   today 11 August and 18 August".
     11        A. Dolevski: "No, unfortunately."               11         Q. Does that help refresh your
     12   McMaster: "Now we are coming to the end of the       12   recollection that your interviews between Greg
     13   recording here." Sommer: "Yeah. Do you want to       13   O'Mahoney in the tax office on 11th August 2014
     14   change it and then I'll wrap up?" McMaster:          14   and 18th August 2014 were recorded?
     15   "Yeah, I'll wait till it stops first." Sommer:       15              MR. RIVERO: Object to the form.
     16   "Okay." McMaster: "It has got to go through the      16         A. No. The documents that
     17   process and then we can wrap. I know, I know."       17   Mr. McMaster and other people there wanted to say,
     18   Sommer: "Even the CDs are bureaucratic here.         18   so that this would be admissible when they were
     19   Sorry." McMaster: "Well, you've got to write         19   doing it, don't reflect reality, which has already
     20   them. What can I say?" Sommer: "Oh, that was         20   gone through. The tax office did not have any
     21   recorded too."                                       21   reality in these documents, so saying do
     22        Q. Dr. Wright, does this help refresh           22   I remember these being recorded now that I have
     23   your recollection that these transcripts were        23   seen someone falsely having mucked around with
     24   actually recorded?                                   24   things I said were totally false, no. They stay
     25             MR. RIVERO: Objection.                     25   totality false, they are totally false. They did




                                                                               55 (Pages 214 to 217)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page56
                                                                          59of
                                                                            of
                                      114
                                      117
                                                Page 218                                                  Page 220
      1   not reflect the meetings in any manner. Every         1   would have used them. The whole point here is
      2   second word in these damn things is false. I had      2   none of these were accurate. The transcripts were
      3   arguments with this. I threatened to bring suit       3   given to us so that we would sign off on them and
      4   against the tax office because of this and they       4   we told them where to go because they're not
      5   withdrew them all because practically not a letter    5   accurate.
      6   in these things reflected what actually happened.     6   BY MR. FREEDMAN:
      7   BY MR. FREEDMAN:                                      7        Q. Actually, Doctor, I want to bring
      8        Q. Dr. Wright, I am going to bring you           8   up one of those. This is an e-mail bearing a
      9   to the -- I believe we have already covered the       9   Bates label Defense 00053141. If you take a look
     10   August 18th transcript bearing Bates label Defense   10   you will see the bottom e-mail is from
     11   DEFAUS 560317 so I am going to bring you to the      11   johnchesher@hotwire to Craig Wright and
     12   transcript dated Monday 7th December 2015, which     12   ramonawatts@hotwire. He's forwarding on an e-mail
     13   was a transcript of a meeting with DeMorgan. Do      13   from Andrew Miller at the tax office, advising
     14   you recall this meeting with the tax office?         14   John that they are attaching the interview of 28th
     15        (Exhibit DEFAUS 560317 referred to)             15   March 2014 from Auscript and they are providing
     16        A. I had meetings with the tax office,          16   you with a copy for your records; do you see that?
     17   yes.                                                 17        A. Yes, and following that we
     18        Q. Do you recall meeting with them on           18   complained that they were horribly inaccurate.
     19   or about 7 December 2015?                            19        Q. So was this a real e-mail that John
     20              MR. RIVERO: Objection.                    20   Chesher sent to you and Ms. Watts?
     21        A. What date in 2015?                           21        A. I don't know. It is an e-mail that
     22   BY MR. FREEDMAN:                                     22   Andrew Miller had that was forwarded from John
     23        Q. 7th December 2015.                           23   Chesher. More than that I cannot say.
     24        A. No, I was not in the country.                24        Q. But it's an e-mail you received
     25        Q. There is another half of that                25   from John Chesher; is that fair?
                                                Page 219                                                  Page 221
      1   meeting, Dr. Wright, also bearing the bates label     1        A. No. As I said, this is the CEO
      2   Defense 57864, which is the second half of that       2   e-mail account so it is a jointly received e-mail.
      3   meeting. Do you recall meeting with the ATO on        3   Yes, we did receive transcript documents and then
      4   December 7, 2015?                                     4   we basically called up and said they are a bunch
      5         A. No, I was not meeting the ATO on             5   of shit. Des McMaster, as I said, ended up being
      6   7th December 2015.                                    6   sent to Papua New Guinea, which to the US would be
      7         Q. Is it your position that these two           7   the equivalent of being sent to a jungle swamp in
      8   transcripts are fabricated from whole cloth, or       8   Puerto Rico.
      9   just mis-stated?                                      9        Q. You are aware that the Australian
     10              MR. RIVERO: Objection.                    10   Tax Office denied all of your claims for refunds
     11         A. What you are saying now is, "Oh             11   and issued extensive documents with findings
     12   these bits are right". The fact that -- I think      12   citing these transcripts, and so I am at a loss
     13   was in either New Zealand or the Philippines or      13   for what your evidence is that they withdrew the
     14   Manila at that day. So you want to say that bits     14   transcripts and I would like you to tell me if you
     15   are right now? Do we cherry pick each line by        15   have any other evidence that they withdrew them?
     16   line until we construct a sentence that you like     16        A. The value of what the ATO say out
     17   out of the words? Do we play it like Scrabble?       17   of court is about zero. These are the same people
     18   BY MR. FREEDMAN:                                     18   who accused me of recklessly overclaiming and made
     19         Q. Dr. Wright, you just said that the          19   up other things to try and bankrupt me so that I
     20   ATO withdrew these transcripts. What evidence do     20   would not get into court. Basically, you're
     21   you have to support the fact that they've            21   saying they would not make things up. Actually,
     22   withdrawn the transcripts?                           22   I went to court and I won. The whole thing was
     23              MR. RIVERO: Object to the form.           23   they were attempting to bankrupt me so they
     24         A. I don't anymore. I'm not a                  24   couldn't get into court and win. So in this case
     25   director of those companies. If they hadn't they     25   what happened was I resigned as director, I moved




                                                                               56 (Pages 218 to 221)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page57
                                                                          60of
                                                                            of
                                      114
                                      117
                                                Page 222                                                  Page 224
      1   overseas and then after Mr. Ira started causing       1   with you a document ----
      2   problems then the funding for the Australian          2              MR. BRENNER: Can you just make
      3   companies was pulled because Ira, causing             3   clear on the record what the last document was?
      4   problems, basically made it impossible to run the     4   I don't think there is a record of what you were
      5   Australian companies. So without Andrew being         5   looking at.
      6   funded, without -- that's Sommer -- the               6   MR. FREEDMAN:
      7   accountants in KPMG and other places being funded,    7         Q. That was an e-mail bearing the
      8   the ATO decided just to walk in there and close       8   Bates label Defense 53141. I am now going to
      9   everything, and we were not going to fight it.        9   share with you an e-mail that has been produced in
     10   The simple answer here is the reason they are        10   this litigation as Kleiman 278248. It purports to
     11   closed is about 99% your client and his false        11   be an e-mail from your Craig Wright Hotwire
     12   statements that he made to the tax office.           12   account, to Ira Kleiman on February 8, 2014. It
     13             MR. RIVERO: I don't know if there          13   includes beneath it an e-mail that is signed by
     14   is a technical problem but I was really trying to    14   Dave and using Dave's PGP key. It is two pages.
     15   get an objection in to that question beforehand.     15   I have scrolled through them quickly for you, but
     16   I am not sure if I am being heard at all. I did      16   let me know if you want to go through anything
     17   state an objection before, to the question, for a    17   again. Do you see that?
     18   number of reasons.                                   18        (Exhibit Defense 53141 referred to)
     19             THE COURT REPORTER: When the               19         A. I see that.
     20   witness is peaking we don't hear any objection       20         Q. Is this an e-mail you forwarded or
     21   from you.                                            21   directed someone to forward to Ira?
     22             MR. RIVERO: Dr. Wright,                    22         A. It looks like an e-mail I directed
     23   I suspected there might be some issue like that      23   to be forwarded.
     24   because I was really having to raise my voice a      24         Q. Is this a true and correct copy of
     25   lot. Dr. Wright, you have to give me a moment        25   an e-mail you received from Dave Kleiman?
                                                Page 223                                                  Page 225
      1   because it may be that the court reporter says --     1          A. Without analysing the e-mail
      2   I know sometimes these microphones work one-to-one    2   I cannot say whether it has been changed at all.
      3   and once one engages you cannot hear the others so    3   It has a PGP signature but I don't know whether it
      4   I need a moment to state my objection. Thank you.     4   is correct, whether something has been changed.
      5   BY MR. FREEDMAN:                                      5   It is not possible just to look at a signature and
      6         Q. Did you have access to the                   6   say it is the same.
      7   craig.wright@hotwirepe.com account?                   7          Q. If the signature validates would
      8         A. Multiple people had access to the            8   that make you to feel comfortable to say that this
      9   craig.wright@hotwirepe.com account.                   9   is in fact an e-mail that you received from Dave
     10         Q. Dr. Wright, I had asked if you had          10   Kleiman?
     11   access to the account.                               11          A. It would make me much more
     12         A. Not on April 23rd I didn't.                 12   comfortable, yes.
     13         Q. You did not have access to that --          13          Q. Did you ever have the key to this
     14   strike that. Dr. Wright, did Robert Urquhart have    14   PGP key from Dave Kleiman?
     15   access to the Hotwire PE account?                    15          A. No, I did not.
     16         A. Yes, he would have.                         16          Q. I am going to share another
     17         Q. Is it your position then that when          17   document with you, Dr. Wright. This is produced
     18   this was sent, that Robert Urquhart was the one      18   to us by your lawyers as Defense 68505. I have
     19   who forwarded this e-mail to Ms. Watts?              19   included the native as well as the Bates label,
     20         A. No, it is not my position.                  20   but I will show you the Bates label down here.
     21         Q. Did you forward this e-mail to Ms.          21   There is the Bates. Is this an e-mail that you
     22   Watts?                                               22   recognise as having been sent from you to you,
     23         A. I did not forward any e-mail on the         23   that appears to be forwarding on ----
     24   23rd.                                                24         (Exhibit Defense 68505 referred to)
     25         Q. Dr. Wright, I am going to share             25          A. I don't know what the actual




                                                                               57 (Pages 222 to 225)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page58
                                                                          61of
                                                                            of
                                      114
                                      117
                                                 Page 226                                                 Page 228
      1   e-mails are, so I am not sure -- it is Craig          1         A. No, I never made any such thing.
      2   Wright to Craig Wright but that could be any          2         Q. Did you ever tell Ira that he would
      3   e-mail, so I can't comment on that. Anyone can        3   be waiving any claims against you if he accepted
      4   send an e-mail address to be anything, so the         4   shares in Coin-Exch?
      5   "from" name without the e-mail address means          5         A. No, I did not say anything like
      6   nothing and the "to" name without the e-mail          6   that.
      7   address means nothing.                                7         Q. Did you ever sell your shares in
      8         Q. So you don't recognise this e-mail           8   Coin-Exch?
      9   then?                                                 9         A. I did not sell my shares in
     10         A. I cannot say whether this is an             10   Coin-Exch, I still have them. I have not said
     11   e-mail that was forwarded to myself or which         11   anything about what Ira would or would not do
     12   particular e-mail that it might have been            12   because Ira is very simply a shareholder, so when
     13   forwarded to.                                        13   I was no longer a director I would not say
     14         Q. Okay. Dr. Wright I am going to              14   anything. Before, when I was a director, it is
     15   share with you another document; Defense 68503.      15   very simple; you don't tell shareholders about
     16   Do you see this document?                            16   claims or anything like this. You have a valuable
     17        (Exhibit Defense 68503 referred to)             17   asset; what you choose to do with it is up to you.
     18         A. I see a document, yes.                      18   It is not my place, as a director of a company, to
     19         Q. Do you recognise this document?             19   tell you what you should do with them, whether you
     20         A. It looks familiar, but I would have         20   should hold them, sell them or do anything else.
     21   to -- I cannot prove every line by looking at it.    21   My place as a director is to give you the books
     22         Q. It also has a history of e-mails            22   and accounts as they are signed off by the audit
     23   that appear to be between you and Dave, and they     23   committee, as the independent and external
     24   appear to be signed by PGP key. Do you see that?     24   auditors have signed them off, and hand them to
     25         A. I do.                                       25   the shareholders.
                                                 Page 227                                                 Page 229
      1         Q. Do these appear to be real e-mails           1         Q. Thank you. I am handing you
      2   between you and Dave? Sorry, did you answer that?     2   putting up on the screen what has been marked as
      3         A. Was that a question?                         3   Defense 46800. Do you agree with me that it
      4         Q. Do these appear to be real e-mails           4   appears to be an e-mail from you to Ms. Watts and
      5   before between you and Dave?                          5   Mr, Matthews, forwarding on an e-mail that you
      6         A. You did not say "do these", you              6   received from Patrick Paige?
      7   said "these appear". Yes, they appear reel.           7        (Exhibit Defense 46800 referred to)
      8         Q. Dr. Wright, is it your position              8         A. It is from my name so I cannot say
      9   that everything with the DEFAUS Bates stamp is        9   which e-mail account it is from. It says my name,
     10   fabricated?                                          10   but that does not mean the e-mail.
     11         A. I cannot say whether everything is,         11         Q. Let's go down to the original
     12   but you are talking about machines that are          12   e-mail from Patrick. Here at the bottom of the
     13   captured from my wife's e-mail and my e-mail when    13   first page of the e-mail on November 20, 2015 at
     14   we were no longer even in the country, so you are    14   3.50 Patrick wrote you: "High Craig, how goes it?
     15   talking about even our personal e-mails and our      15   I just wanted to touch base with you. I got a
     16   children's details on machines that, well, quite     16   call from a reporter who left a message about Dave
     17   simply should never have ever had access to that     17   and you". Do you recall receiving this message
     18   material. So if you have something there then you    18   from Patrick Paige?
     19   have effectively had machines that have been         19         A. Yes, I did.
     20   hacked, and I would not trust anything that has      20         Q. Did you respond back to Patrick
     21   been hacked other than to show that there has been   21   Paige with this e-mail that is in the middle of
     22   something hacked.                                    22   the first page, from Craig Wright to Patrick Paige
     23         Q. Dr. Wright, did you ever tell Ira           23   on November 19, 2015 at 1.06 p m.?
     24   that he would be releasing you from claims if he     24         A. Yes, I responded back because I was
     25   accepted shares in Coin-Exch?                        25   under the belief that reporters were calling up at




                                                                               58 (Pages 226 to 229)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page59
                                                                          62of
                                                                            of
                                      114
                                      117
                                                 Page 230                                                 Page 232
      1   about the computer designs and other things we        1   that?
      2   were doing that I had been talking about. I did       2        A. Which every document I have been
      3   not realise what the actual nosiness of these         3   able to find I have turned over.
      4   reporters was, in effect.                             4        Q. Who have you turned them over to?
      5         Q. That is an e-mail that sent?                 5        A. I turned them over to my US
      6         A. It looks like it, yes.                       6   counsel, but I also have another case on a
      7         Q. Then there is an e-mail from                 7   different matter running in the UK, so my UK
      8   Patrick back to you. Do you remember receiving        8   counsel have access to other documents. I am not
      9   that as at 5.26 a m. on November 24, 2015?            9   sure how the process works between UK counsel and
     10         A. Yes, I have read that I did receive         10   US counsel. I don't know if it goes from UK to
     11   that. I don't believe it has been changed. It        11   US, I don't know if it goes from UK to
     12   looks very familiar.                                 12   AlixPartners to -- I have no idea. I just give
     13              MR. FREEDMAN: I need another five         13   documents to lawyers and stuff happens.
     14   minute break.                                        14        Q. Have you provided documents to
     15         (Recess at 5.56 p.m. to 6.07 p m.)             15   anyone other than your UK lawyers and your US
     16   BY MR. FREEDMAN:                                     16   lawyers for the purposes of this case?
     17         Q. Dr. Wright, you previously                  17        A. As I said, I gave counsel these
     18   testified that you have not produced any documents   18   documents. I have given access, under
     19   and that your lawyers produced them; do you recall   19   instruction, to AlixPartners and accountants that
     20   that?                                                20   my lawyers are using. I don't know what then
     21         A. My lawyers were the ones that took          21   happens. For instance, there were web-based
     22   the boxes, took everything else, so yes. I have      22   accounts to do with Zero. I signed up the
     23   basically handed them access to all of the boxes     23   accounting forensic experts to Zero. They have an
     24   that I had from Australia and allowed them to take   24   account. I don't know how that now works.
     25   pretty much everything.                              25   I don't know if it goes directly -- I don't know.
                                                 Page 231                                                 Page 233
      1         Q. Have you given any documents                 1   It is people that my lawyers said to get access to
      2   directly to AlixPartners?                             2   things and I gave them access. More than that I
      3         A. For this case?                               3   have no idea.
      4         Q. Yes.                                         4         Q. You have given direct access to
      5         A. No, I have given documents to                5   your systems to AlixPartners?
      6   AlixPartners for a different case here in Britain.    6         A. I have given direct access to some
      7         Q. Is it fair to say that any                   7   systems. I don't know who the person is -- I got
      8   documents that you -- strike that. Is it accurate     8   an e-mail address from my counsel and, as I said,
      9   to say that any documents that have been provided     9   I have given access, magic happens.
     10   in this litigation have first gone through your      10         Q. Did you provide your lawyers with
     11   counsel before they went anywhere else?              11   hard copy documents?
     12         A. I don't know.                               12         A. We had boxes of documentation that
     13         Q. Have you provided documents to              13   came over from the closure of the companies
     14   anyone other than your counsel, as it relates to     14   Australia. There are hard copies in there. They
     15   this case?                                           15   came around to my house, they took copies, the UK
     16         A. I have given documents to ----              16   counsel took copies. I do not actually know what
     17         Q. That was a bad question. Let me             17   they took.
     18   clean that up for you. Dr. Wright, have you given    18         Q. How many boxes were there?
     19   documents, to be produced in this litigation to      19             MR. RIVERO: Can I just say on this
     20   Mr. Kleiman, to anyone other than your lawyer?       20   that with regard to, for example, hard copy
     21         A. Well, let's see --- I'm not sure            21   documents of Mr. Wright, so referring to your
     22   what you mean be that.                               22   question, I can tell you that in that instance Ms.
     23         Q. Do you recognise that you have to           23   McGovern and I initially reviewed a set ----
     24   have -- you were required by law to turn over        24             MR. FREEDMAN: I appreciate it, but
     25   documents in this litigation; do you understand      25   I don't want you to testify. I would like to hear




                                                                               59 (Pages 230 to 233)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page60
                                                                          63of
                                                                            of
                                      114
                                      117
                                                Page 234                                                  Page 236
      1   the answer from Dr. Wright. We have a limited         1         Q. Have you provided your lawyers or
      2   amount of time. I am happy to confer with you         2   AlixPartners with any devices containing
      3   after this deposition is over.                        3   electronically stored information?
      4              MR. RIVERO: I don't want him to            4         A. Yes.
      5   give misleading testimony about the production of     5         Q. Which devices did you provide
      6   documents that are guided by counsel. I object to     6   access to?
      7   the line of questioning. Ask your next question.      7         A. We had at least 20 laptops that
      8   BY MR. FREEDMAN:                                      8   were sent over from Australia, staff laptops that
      9         Q. How many boxes of hard copy                  9   came over. We did not have any of mine because
     10   documents were there?                                10   I destroyed my accounts in 2016. What else was
     11         A. I don't know. A lot.                        11   there? There were old hard drives, there were
     12         Q. Ten?                                        12   CDs, papers, USB sticks, all sorts of things.
     13         A. More.                                       13   Just tons of material.
     14              MR. RIVERO: Object to the form.           14         Q. When did they arrive?
     15   MR. FREEDMAN:                                        15         A. I don't remember.
     16         Q. 20?                                         16         Q. Who sent them to you?
     17              MR. RIVERO: Objection.                    17         A. Who sent what to me, sorry?
     18         A. I don't know.                               18         Q. Who sent the media devices to you?
     19   BY MR. FREEDMAN:                                     19         A. I don't know. I wasn't the
     20         Q. Where were these hard documents             20   director at the end. I didn't pay attention, they
     21   stored prior to being collected by your attorneys?   21   were just stored in my house.
     22         A. They were in sealed banker boxes            22         Q. How did you determine whether to
     23   that came over from Australia. The sealed banker     23   put a Defense Australia Bates stamp or just a
     24   boxes were in a storage room in our house.           24   Defense Bates stamp on documents?
     25         Q. Who sent them to you from                   25             MR. RIVERO: Objection. Answer if
                                                Page 235                                                  Page 237
      1   Australia?                                            1   you can, Dr. Wright.
      2         A. I don't know. Think it was either            2         A. I have no idea. I can only say
      3   Ali Lodey or someone acting under direction from      3   discussions I have had with my lawyers in the last
      4   either Alan Granger or Stefan Matthews.               4   few months. Before that I have no idea
      5         Q. When did those boxes arrive?                 5   whatsoever. I talked about some of this and I've
      6         A. End of 2016, beginning of 2017.              6   picked up and gleaned by talking to my lawyers,
      7         Q. So have you moved these between              7   but I did not put any defense labels on at all.
      8   10-20 boxes with you as you've moved around?          8   I have not been involved in producing evidence to
      9         A. They basically came into storage in          9   this court, other than to hand things to my
     10   -- we've moved once with those boxes, but I don't    10   lawyers and forensic people to do their job.
     11   know. It is more than 20 boxes, that is all          11   I have not touched, analysed, looked at, searched,
     12   I know. Ramona was the final director, so they       12   or anything, any device, any paper, anything.
     13   come for her, so they are not my boxes, they have    13             MR. RIVERO: Don't go over your
     14   just been in the house I share with my wife.         14   conversations with counsel.
     15         Q. Were the boxes labelled?                    15   BY MR. FREEDMAN:
     16         A. I don't know. I never had anything          16         Q. How can you tell the difference
     17   to do with them.                                     17   between an Australian device and a non-Australian
     18         Q. Were the documents in folders?              18   device?
     19         A. I don't know. I have believe some           19         A. I am not sure what you are asking.
     20   were. I watched as my counsel were working           20         Q. You have said that these documents
     21   through boxes, but I didn't interact with them       21   were in Australia or these were on machines that
     22   much.                                                22   reside in Australia, so I'm trying to understand
     23         Q. Where are those boxes now?                  23   how you know which documents came from Australia
     24         A. The boxes have been thrown away,            24   and which documents were never in Australia,
     25   I believe, but the contents are with lawyers.        25   outside of your supervision.




                                                                               60 (Pages 234 to 237)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page61
                                                                          64of
                                                                            of
                                      114
                                      117
                                                 Page 238                                                 Page 240
      1             MR. RIVERO: Objection.                      1       A.     My lawyers told me.
      2   Mr. Freedman, I believe you know that at your         2             MR. RIVERO: Don't respond with
      3   request we were asked to distinguish between          3   what your lawyers told you.
      4   documents ----                                        4   BY MR. FREEDMAN:
      5             MR. FREEDMAN: Please don't testify          5         Q. How would your lawyers know whether
      6   for your client or coach your client. I am asking     6   or not a device was in Australia or whether a
      7   questions. We have repeatedly tried to meet and       7   device was from the United Kingdom?
      8   confer with you on this and you have repeatedly       8             MR. RIVERO: Objection. I instruct
      9   told us to discuss this with your client at           9   you not to answer. I don't know if Judge
     10   deposition. I am now trying to do that and I         10   Reinhardt is available. I would like to have that
     11   would appreciate if you let me ask the questions     11   heard.
     12   and get answers. If you have an objection,           12             JUDGE REINHARDT: I am still here.
     13   object. If you want to instruct not to answer,       13   Is there an issue for me to rule on?
     14   instruct not to answer and we will bring it to the   14             MR. RIVERO: Mr. Freedman wants to
     15   court. Unless it is one of the two things I ask      15   go ahead and try to establish some basis ----
     16   you to please stay quiet while I ask my questions.   16             MR. FREEDMAN: Your Honour, what is
     17   Dr. Wright -- Mr. Rivero, please. Do you have an     17   going on is that the witness has said multiple
     18   objection to make or do you have an instruction to   18   times that documents that come from Australia are
     19   give?                                                19   potentially subject to forgeries or hacks. I had
     20             MR. RIVERO: I have an objection to         20   asked the witness how he was able to tell whether
     21   make and I reserve my instruction. Let's see what    21   the device was in Australia or United Kingdom, and
     22   happens. You requested that we distinguish           22   he said his lawyers told him. I would like to ask
     23   between documents that we obtained in UK and in      23   how his lawyers knew that, if he is aware, and
     24   ----                                                 24   Mr. Rivero instructed him not to answer the
     25             MR. FREEDMAN: This is not an               25   question.
                                                 Page 239                                                 Page 241
      1   appropriate objection and if you don't stop I'm       1             JUDGE REINHARDT: Well, Mr. Rivero,
      2   going to ask the court to intervene.                  2   I have been listening to the whole deposition.
      3             MR. RIVERO: You have to let me              3   Mr. Rivero, if you want to be heard I will hear
      4   finish.                                               4   you.
      5             MR. FREEDMAN: It is inappropriate.          5             MR. RIVERO: The Bates labelling is
      6             MR. RIVERO: You are speaking over           6   our Bates labelling, of course. The DEFAUS Bates
      7   me. You asked us to distinguish and identify what     7   label resulted specifically from a plaintiff
      8   we ----                                               8   request that we make sure to identify documents
      9             MR. FREEDMAN: I would ask that we           9   that we were asked, as part of these conferences
     10   allow the court to weigh in on whether or not this   10   and decisions, to obtain from sources in Australia
     11   is an appropriate objection before you continue      11   like counsel etc. That is how it came about. So
     12   because I believe that this has the unintended       12   to ask Dr. Wright anything about how we did that
     13   effect of guiding the witness in his answers and     13   is to evade the privilege right.
     14   it at a minimum should be held outside the           14             JUDGE REINHARDT: The ruling is
     15   witness's presence.                                  15   this; Dr. Wright, if you know the answers to these
     16             MR. RIVERO: Ask your next                  16   questions of your own personal knowledge, not
     17   question, please. This is really improper. Go        17   based upon information that was conveyed to you by
     18   ahead.                                               18   your lawyers, you should answer the question. If
     19   BY MR. FREEDMAN:                                     19   you only know the answer to the question because
     20          Q. Dr. Wright, how are you aware which        20   your lawyers told you something in confidence in
     21   devices resided in Australia and which devices did   21   your attorney-client relationship, then you don't
     22   not reside in Australia?                             22   have to answer the question. If you don't know
     23             MR. RIVERO: Same objection.                23   the answer to the question simply say you don't
     24          A. Do I respond?                              24   know the answer to the question. With that
     25             MR. RIVERO: Yes, respond.                  25   instruction I will allow -- Mr. Freedman, ask your




                                                                               61 (Pages 238 to 241)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page62
                                                                          65of
                                                                            of
                                      114
                                      117
                                                Page 242                                                  Page 244
      1   question and Dr. Wright you can respond               1   through discussions with your lawyers? You have
      2   accordingly.                                          2   no other knowledge of that; is that an accurate
      3             THE WITNESS: Thank you, sir.                3   statement?
      4   BY MR. FREEDMAN:                                      4        A. Through discussions with my lawyers
      5         Q. Dr. Wright, how do you know whether          5   and the forensic people that they are using,
      6   a document came from an Australian device?            6   I have come to determine information concerning
      7         A. Discussions with my lawyers.                 7   the machines in Australia.
      8         Q. How do you know that documents that          8        Q. Which machines in Australia are you
      9   came from an Australian device are untrustworthy?     9   referring to?
     10         A. Discussions with my lawyers.                10        A. I don't have that information in
     11         Q. How do you know that there is a             11   front of me. My lawyers have it.
     12   higher potential for documents that were in          12        Q. I need to know which machines you
     13   Australia -- strike that. How do you know that       13   claim have been manipulated, so I can identify
     14   documents that were in Australia were susceptible    14   documents that you cannot say are manipulated. We
     15   to being manipulated?                                15   need to have a common understanding of which
     16         A. I was not in Australia, so                  16   documents you think might be susceptible to
     17   therefore any machines that are being altered,       17   manipulation, so please tell me do you know any of
     18   accessing in my e-mail, my wife's e-mail, running    18   the Australian devices that have been manipulated?
     19   a thing -- Ramona copy -- that was sending all       19        A. I know some of the identifiers
     20   e-mails to and from her into other addresses,        20   associated with Australian devices, yes.
     21   could not be valid. If someone is accessing our      21        Q. Please give them to me.
     22   personal e-mails and doing that without              22        A. The HTC phone was actually a
     23   authorisation and it is going into machines that     23   company phone that was run by a number of people
     24   we had no idea were receiving and altering our       24   in the system engineering department. It was
     25   e-mails, then I would that they cannot be trust.     25   designed to have apps that we were developing run
                                                Page 243                                                  Page 245
      1        Q. If the documents that came from               1   on it. I did not realise that after I had given
      2   Australia came from your Australian counsel would     2   it back to the company, after doing some
      3   they then be trustworthy?                             3   demonstrations, that I had not wiped it, which
      4        A. No, because we were not in                    4   would allow people to keep using my e-mail and
      5   Australia at all at the end. If a machine has         5   have access to other such things. On top of that,
      6   been captured in 2016, purporting to be Craig         6   there are IP addresses associated with Big Pond
      7   Wright's machine, when Craig Wright had not been      7   and other accounts in Brisbane. The Brisbane IP
      8   in Australia and had no computers with him in         8   addresses are not mine. Some of those are
      9   Australia, then there is a real problem. Someone      9   associated with Jamie Wilson and other people.
     10   running a computer and e-mail as me, in Australia,   10   Jamie Wilson was working with a person that I
     11   ,was not authorised at any point.                    11   fired and also Jamie Wilson has fabricated a
     12        Q. But if you e-mailed an e-mail to             12   number of documents, such as a power of attorney
     13   your lawyer while you were still in Australia and    13   over the patent that I created. He has
     14   then your lawyers collected that e-mail last year    14   fraudulently created assignment documents to file
     15   from that lawyer, do you have any reason to          15   the patent in America and has actually used my
     16   suspect that that document would be manipulated?     16   signature, if we call it that, to file those
     17        A. Yes, I do.                                   17   documents.
     18        Q. Why?                                         18              Investigation of the documentation
     19        A. These came from discussions with my          19   from the lawyers has turned up that some of the
     20   lawyer.                                              20   signatures that are on some of my documents --
     21        Q. So is it an accurate statement that          21   'my' -- turn out to be signed by someone else's
     22   the only way you know that a document you sent to    22   hand. Some of that hand in some of the early ones
     23   your lawyers in Australia while you were in          23   also happens -- which I have not gone over with my
     24   Australia and was collected from those lawyers in    24   lawyers in full detail yet and I will not here --
     25   2019 would be susceptible to manipulation is         25   to match Mr. Wilson. Mr. Wilson seeks to keep IP




                                                                               62 (Pages 242 to 245)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page63
                                                                          66of
                                                                            of
                                      114
                                      117
                                                Page 246                                                  Page 248
      1   that is not his.                                      1         A. I see that is what it says.
      2             Other people in my company sought           2         Q. Do you see here it lists W&K Info
      3   to sell some of the intellectual property that I      3   Defense Research as trustee?
      4   was working on. We have documented exchanges          4         A. I see that is what it says.
      5   between some of the people who were let go and        5         Q. Do you see this annotation
      6   companies, including a French bank, for the sale      6   "movement of Bitcoin following ATO asset reversal
      7   of intellectual property. Jamie Wilson had            7   see CSW issues (2010)"?
      8   potentially a deal for $100 million. If that deal     8         A. Yes, I see that is what it says.
      9   had gone through and he had managed to get access     9         Q. That same annotation is on the
     10   to the intellectual property, some of the staff      10   Tulip Trust 2 document you handed up to the court;
     11   members, including some of the development and       11   do you recall that?
     12   coding staff, would have been cut in on the deal.    12         A. No. I don't recall everything that
     13   The IP addresses of each of those machines, of       13   is in the trust documents, no.
     14   course, is suspect.                                  14         Q. Is this a draft, an earlier draft
     15             Anything where it is a Ramona copy         15   of Tulip Trust 2?
     16   account for things rather than an exchange Ramona    16         A. No, this is not a trust document at
     17   account -- you see, if you are an exchange           17   all.
     18   administrator it is very simple to have a            18         Q. It is entitled Discretionary Trust
     19   completely copied e-mail account. You can            19   Deed.
     20   actually copy the mailbox and have everything        20         A. Can you go through the rest and
     21   sent. Unfortunately, when you run a company you      21   have a look? (Document scrolled through) Stop
     22   have to trust people who work for you. Ramona's      22   for a moment. Yes, can you go back up.
     23   account, where it was Ramona copy, was running       23         Q. Yes. Where would you like me to
     24   simultaneously to an account, Ramona Watts. All      24   go?
     25   of the e-mails in and out of Ramona copy were sent   25         A. The first page again. Yes, this is
                                                Page 247                                                  Page 249
      1   with the same e-mail address and everything would     1   a fabrication.
      2   be received. All of those things I know are           2         Q. This is a forgery?
      3   indicators.                                           3         A. There are multiple documents that
      4          Q. Dr. Wright, I am going to share             4   have been joined. If you look at the end you will
      5   with you a document that has been produced in this    5   see "page 1 of 2" at the end of the document.
      6   litigation, Defense 1674223. Do you see that          6         Q. They all say 1 of 2.
      7   document?                                             7         A. Then that is not correct. These
      8        (Exhibit Defense 1674223 referred to)            8   things are -- sorry. No, this is not correct.
      9          A. Can you zoom in a little bit,               9         Q. Dr. Wright, in this trust document,
     10   please?                                              10   which looks remarkably similar to Tulip Trust 2,
     11          Q. I can. How is that?                        11   you have the first appointer being Dave Kleiman of
     12          A. That is much better.                       12   W&K Info Defense Research.
     13          Q. Do you recognise this as an e-mail         13         A. No, this is not a trust document.
     14   you sent to Calvin Ayre, Stefan Matthews, Andrew     14   This is more likely something taking the trust
     15   Sommer and other individuals in mid-2015?            15   document and seeking to alter it.
     16          A. It looks very familiar to it, yes.         16         Q. Dr. Wright, I am showing you what
     17          Q. Take a look at it and let me know          17   has been produced as Defense 28003. It appears to
     18   if it is an exact copy of the e-mail you sent.       18   be an e-mail from you to yourself. You put an
     19          A. I cannot tell you whether it is an         19   annotation to yourself, "your eyes only - to
     20   exact copy but I can see whether it is familiar.     20   discuss". Below, you have forwarded on e-mails
     21   Yes, that looks familiar.                            21   between you and Dave Kleiman. Do you recognise
     22          Q. I am now going to show you DEFAUS          22   this?
     23   112094. Do you see this is a draft of a              23        (Exhibit DEF_00028003 referred to)
     24   discretionary trust deed?                            24         A. I recognise discussions at that
     25        (Exhibit Defense 112094 referred to)            25   time. As I said, certain things get burnt into my




                                                                               63 (Pages 246 to 249)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page64
                                                                          67of
                                                                            of
                                      114
                                      117
                                                Page 250                                                  Page 252
      1   mind. IFIP-WG11.9 is the 2013 conference to do        1   extra bits about Bitcoin. The original e-mail was
      2   with digital forensics that was to be held in         2   correct. "Call for papers for ICT" etc. was a
      3   Orlando, Florida. I was putting a paper in for        3   conference I was putting in and I likely did call
      4   that conference. The paper I didn't end up            4   Mr. McArdle a wanker. Again, some of this is
      5   finalising. I had made a promise to David Kleiman     5   correct but this has actually been edited.
      6   that I would put a paper in because I would be        6         Q. Do you know who edited it?
      7   attending and visiting in the January/February        7         A. I have my suspicions.
      8   period in Florida if I had presented that paper.      8             MR. FREEDMAN: I am going to grab a
      9   The tax deductible thing about that is why I had      9   tissue, so let's take that three to five minute
     10   done it, so I sent back communications with Dave.    10   recess.
     11   The fact that I had digital forensic                 11         (Recess at 6.36 p m. to 6.46 p.m.)
     12   qualifications meant that it would have been tax     12   BY MR. FREEDMAN:
     13   deductible, so it is a good way of having a quick    13         Q. Dr. Wright, before we went off the
     14   holiday, meeting up with a friend and being able     14   record you told me you had your suspicions about
     15   to claim the tax on it, which is what academics      15   who might have edited the documents. Can you tell
     16   do.                                                  16   me the names of who you suspect edited the
     17              Unfortunately though, the                 17   document?
     18   Australian Tax Office had not settled their          18         A. We had a number of people working
     19   information properly and what had occurred is that   19   in IT and whatever else. It is quite possible
     20   all of that fell through, so the IFIP material       20   that they were formed into a group. It could have
     21   does not match what you are calling for. We need     21   been one or more of them. It could have been
     22   to discuss -- the "trust" misspelt and whatever      22   someone starting, leaving and whatever else. The
     23   else is not the e-mail. The e-mail I have burnt      23   fact of the matter is that I know Phillip
     24   in my mind because I still feel guilty about it,     24   Monteselio was in communications with a French
     25   is a communication between myself and Dave Kleiman   25   bank to sell things, I know Jamie Wilson had
                                                Page 251                                                  Page 253
      1   where I was promising to attend and go to this        1   actively doctored documents to do with patents so
      2   conference so we would be able to catch up and        2   that he could lie and say everything was
      3   meet again, so this is not the original e-mail.       3   transferred into a company that he illegally
      4   The original e-mail was about the conference so       4   transferred shares in, and I know that a couple of
      5   this "we need to discuss the trust" is not, "a        5   other people in the IT team had access to all of
      6   good tax deductible way" is. This is an edited        6   this and could have given more access. I also
      7   document.                                             7   know definitively that Uyen Nguyen had signed and
      8          Q. Thank you, Dr. Wright, for                  8   allocated documents and did not realise at the
      9   answering my question at the very end. What about     9   time but had basically raised external capital and
     10   this, Dr. Wright; is this an accurate document,      10   loans personally in America, using documents
     11   Defense 13808? Is this an accurate reflection of     11   purporting to be signed by me as if the company
     12   e-mails between you and Dave Kleiman?                12   was doing this, which is not actually possible
     13         (Exhibit Defense 13808 referred to)            13   because with a public company group, an intern in
     14          A. It could be. I have to read the            14   the USA cannot just get a signature from another
     15   little print on the other bit. It is quite           15   director and say that she is a director or
     16   possible that I had a rant. That looks like one      16   anything of like this, or raise capital against
     17   of my rants. I don't remember all of my rants,       17   shares or sell shares just privately or anything.
     18   but that was a rant so it is quite possible that     18   The person throughout the whole time that I have
     19   that was.                                            19   noticed has done a whole lot of things that are
     20          Q. Okay. What about this document,            20   not legitimate would be Uyen, but there are a
     21   Dr. Wright, which you produced as Defense 22208,     21   couple of other people that I've mentioned as well
     22   do you recognise this as a communication from you    22   and it is likely that they helped.
     23   to Dave Kleiman?                                     23         Q. Dr. Wright, do you recall telling
     24          (Exhibit Defense 22208 referred to)           24   the court that you tasked Dave Kleiman to hire a
     25          A. This is once again edited to add           25   bonded courier to deliver necessary key slices to




                                                                               64 (Pages 250 to 253)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page65
                                                                          68of
                                                                            of
                                      114
                                      117
                                                Page 254                                                  Page 256
      1   you so you could access your trust?                   1              MR. RIVERO: Mr. Freedman, you
      2         A. That's not exactly what I said.              2   asked a question and you are not allowing him to
      3   I gave you an analogy. I tried to say that            3   finish that answer. It was your question so
      4   I've set up an arrangement which I was having a       4   I think he made to be able to finish his answer.
      5   problem getting you to understand, and the            5              MR. FREEDMAN: He is not answering
      6   definition was it is like a bonded courier. Where     6   my question, he is going on a speech that is
      7   I am saying this I tried to explain that multiple     7   unrelated to my question. I asked a yes or no
      8   people could hold multiple files, none of which       8   question.
      9   had anything to do with the property. Where you       9              MR. RIVERO: I am going to let it
     10   are going wrong is in the assumption that what we    10   go, but I don't agree. You asked a question. The
     11   call a trust in Australia or Britain is a trust      11   unanswered question is on you. Ask the next
     12   over there. That would be an arrangement, and not    12   question, please.
     13   for property. I hired, effectively, Dave under an    13   BY MR. FREEDMAN:
     14   arrangement that we would call a trust, and under    14         Q. Dr. Wright, you told the court that
     15   that arrangement Dave held other people's property   15   it was impossible for you to provide us with a
     16   to be delivered. Part of why he did that was the     16   list of your Bitcoin public addresses until the
     17   fact that I was paying some of his bills, like       17   bonded couriers key slice returned; do you recall
     18   many other people that you will probably find out.   18   that?
     19   Many of his friends helped him quite a lot.          19         A. That is not what I actually said.
     20         Q. This key slice was supposed to come         20   You are misquoting and misparaphrasing again.
     21   back to you in January 2020; is that accurate?       21         Q. So it was possible for you to
     22         A. It was supposed to be returned in           22   provide us with a list of the public addresses
     23   2020, yes.                                           23   before the bonded courier return?
     24         Q. Was it returned to you?                     24         A. Mr. Freedman, you very well know
     25         A. The key slices from Dave, no. We            25   that that is nothing to do with the answer I gave
                                                Page 255                                                  Page 257
      1   have had other information. We don't know -- we       1   you before and it does not follow so, no, what you
      2   cannot say, without all of the key slices, whether    2   are saying is unrelated.
      3   we have key slices. The problem with random 256       3             MR. RIVERO: Object to the last
      4   bit numbers is until you have the complete set you    4   question.
      5   don't know whether you have the complete set. We      5   BY MR. FREEDMAN:
      6   have received information. Do we have those           6         Q. Sitting here today are you able to
      7   numbers? I don't know unless we get all of them.      7   obtain a list of the public addresses that are the
      8   We have received access to accounts and other         8   subject of this case?
      9   things that were locked. Do we have access to the     9         A. I have already given a list of
     10   private keys? No. Do I actually need private         10   public keys which from the public keys you can
     11   keys? No.                                            11   calculate the addresses. Those have been given to
     12         Q. Can you access the Bitcoin without          12   the court.
     13   the private keys?                                    13         Q. When did it become possible for you
     14         A. Yes.                                        14   to provide that list of public keys?
     15         Q. How? Through court order?                   15         A. Beginning of this year.
     16         A. Yes, a court order can allocate             16         Q. What changed that made it possible
     17   these, so the judge in this case could actually      17   for you to provide that list?
     18   allocate these Bitcoin, knowing the addresses now.   18         A. The trust has enabled me to get
     19   The way that Bitcoin works is not ----               19   access to files again, I was not able to do that
     20         Q. I did not ask you how Bitcoin               20   before 2020. As I have said, I am not a trustee.
     21   works. I just asked if you could get them through    21   As someone who is not a trustee I have no control.
     22   a court order. Dr. Wright, you told the court        22   Whether you like the fact that until this point --
     23   that it was impossible for you to get a list of      23   where I said in January 2020 I would be able to
     24   your public addresses without the key slice; do      24   get access, I would be able to give you those
     25   you recall that?                                     25   files from whatever methodology, then it does not




                                                                               65 (Pages 254 to 257)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page66
                                                                          69of
                                                                            of
                                      114
                                      117
                                                Page 258                                                  Page 260
      1   matter whether you think that because I set up        1   go with which particular files, which particular
      2   something where it is a non-revocable trust where     2   people accessed which particular things. I do not
      3   the settler has no rights, where the settler          3   have a list of which accounts I can and cannot get
      4   cannot revoke anything, where I am not a trustee      4   access to at any particular time. I can get
      5   and where I cannot become a trustee under these       5   access to some accounts and I have given complete
      6   conditions, and I cannot even access based on         6   access now to the accounts that I have access to.
      7   certain conditions until a point in time, until       7   As of January I have been able to access accounts
      8   that point in time happens I am not able to do        8   associated with Wright and a number of the
      9   things. The point in time has happened, so now        9   Australian entities. We have access to accounts
     10   I am able to request from people, who have access    10   that have been given to lawyers from January --
     11   to those files, those files.                         11   sorry, as of this January, to many of the
     12         Q. I am going to share with you what           12   Australian entities and Australian trusts, some of
     13   your lawyers filed with the court, document entry    13   the overseas entities. That dates from the period
     14   376. It is called "Craig Wright's notice of          14   of 2012 or so, right up until 2015 or '16.
     15   compliance with the court's January 10, 2020         15             We have access now to the Wright
     16   order". Do you see that?                             16   International Investment accounts from the period
     17     (Exhibit "document entry 376" referred to)         17   of 2009 on. As soon as I was told that those
     18         A. Can you zoom in a little bit,               18   could be accessed, the access was granted and
     19   please?                                              19   given to the forensic people that the lawyers
     20         Q. Sure. Is that better?                       20   mentioned, that my counsel have sort of hired.
     21         A. It is. Thank you.                           21   I have no idea what they have done with them or
     22         Q. Do you see it says: "Specifically,          22   what has happened after that.
     23   Dr. Wright notifies the court that a third party     23         Q. Dr. Wright, you said "accounts"
     24   has provided the necessary information and key       24   here multiple times. What do you mean by you have
     25   slice to unlock the encrypted file"?                 25   access to the accounts?
                                                Page 259                                                  Page 261
      1         A. Yes. As I told my lawyers multiple           1         A. I mean the accounts, as in
      2   times and I have said in this case multiple times,    2   accounting software, general ledgers, balances,
      3   there is not 'an' encrypted file, there are           3   that sort of stuff.
      4   multiple encrypted files; some of which I cannot      4         Q. You have no access to the actual
      5   get access to at the moment, some of which I can.     5   Bitcoin -- strike that. Dr. Wright, where does
      6         Q. So it should have said, "and key             6   the 800,000 and change Bitcoin you mined between
      7   slice to unlock an encrypted file"?                   7   2009 and 2010 -- where is that currently? With
      8         A. No, it should not. Being that I've           8   what company?
      9   been given a file that is not decrypted and access    9              MR. RIVERO: Object to the form.
     10   to others files and not access to everything,        10         A. That is owned, as it always has
     11   I cannot go into any details what has happened in    11   been right from the beginning, by Wright
     12   the background. I don't have that information.       12   International Investments. That was mined, under
     13         Q. So the key slice reference here is          13   a warrant condition, by Information Defense in
     14   not the key slice you were discussing in court; is   14   Australia. That was registered and started in
     15   that accurate?                                       15   January 2009. On the creation of Wright
     16              MR. RIVERO: Object to the form.           16   International Investments that was done as a
     17   BY MR. FREEDMAN:                                     17   transfer agreement. The original trust that owned
     18         Q. Let me rephrase that. Is the key            18   those companies was Craig Wright R&D. The Craig
     19   slice that is referred to here the same key slice    19   Wright R&D trust entity was basically rolled into
     20   you were referring in your testimony before the      20   a new trust entity that was created to own the
     21   court?                                               21   companies. That was created because I started
     22         A. I said there are multiple key               22   relationship with Ms. Watts. My former trust, of
     23   slices and I said there are multiple encrypted       23   course, precluded that etc. So the Bitcoin, as I
     24   files. I have said that under my testimony.          24   said, have been in Wright International
     25   I don't have a list of which particular key slices   25   Investments the entire time.




                                                                               66 (Pages 258 to 261)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page67
                                                                          70of
                                                                            of
                                      114
                                      117
                                                Page 262                                                  Page 264
      1         Q. Dr. Wright, do you have a trust              1             MR. RIVERO: That is correct.
      2   document from July 7, 2017 that is a trust            2   BY MR. FREEDMAN:
      3   agreement for the Tulip Trust?                        3         Q. Dr. Wright, I'm showing you page 15
      4         A. I have been given a copy of that             4   of the trust. Is that your signature?
      5   document, yes.                                        5         A. Yes, it is.
      6         Q. Did you sign that document?                  6         Q. I would like to draw to your
      7         A. Yes, I signed the end of that                7   attention to schedule A. Does schedule A show
      8   document after negotiations with Baker & McKenzie,    8   ----
      9   who are my lawyers and whatever else here in the      9         A. Could you zoom in, please?
     10   UK. That was then given to Dennis and Ramona.        10         Q. Absolutely. How is that?
     11         Q. Did you read the trust document             11         A. One more time, please.
     12   before you signed it?                                12         Q. Schedule A shows the description,
     13         A. I went through multiple copies              13   the legal description of the trust property that
     14   I don't remember if I read the final one or not.     14   is contained within this 2017 trust document; do
     15         Q. Dr. Wright, I am going to share             15   you see that?
     16   with you the document that your lawyers have         16         A. Yes.
     17   produced to us as Defense HC1518378. I'll show       17         Q. And Wright International
     18   you the first page here, which is -- do you          18   Investments is owned by the trust, is that
     19   recognise this as that document?                     19   accurate?
     20       (Exhibit Defense HC1518378 referred to)          20         A. The shares in Wright International
     21         A. I do.                                       21   Investments are owned by the trust, yes.
     22         Q. Can I refer to this as Tulip Trust          22         Q. Okay. The shares in Tulip Trading
     23   3, just because I know we have Tulip Trust 1 and     23   -- let me ask; Wright International Investments
     24   Tulip Trust 2?                                       24   owns around 821,000 Bitcoin; is that accurate?
     25         A. It is not actually a trust                  25         A. I don't know.
                                                Page 263                                                  Page 265
      1   different -- everyone keeps saying "new trusts".      1        Q. Didn't you provide me a list of the
      2   There is Craig Wright R&D, that was rolled into       2   public addresses that are held by Wright
      3   Tulip ----                                            3   International Investments?
      4         Q. I just asked if I could refer to it          4        A. Yes, I did.
      5   as Tulip Trust 3. I did not ask anything else.        5        Q. Is that list an accurate
      6   Can I refer to it as Tulip Trust 3?                   6   representation of the Bitcoin that is held by
      7         A. I'd prefer not to, no. This leads            7   Wright International Investments?
      8   to a wrong idea so I am not going to refer to it      8        A. That is a list of public keys
      9   as trust 3. It is not trust 3.                        9   associated with Bitcoin mined in the period by
     10         Q. Give me a shorthand I can refer to          10   Wright International Investments, through
     11   it as?                                               11   Information Defense in Australia, by myself.
     12         A. The trust document.                         12        Q. Did you spend any of the Bitcoin
     13              MR. RIVERO: Before I forget,              13   you mined through Wright International Investments
     14   I just want to state the designation of this         14   by yourself?
     15   entire deposition as confidential. Please            15        A. No.
     16   proceed.                                             16        Q. So all the Bitcoin on that list
     17              MR. FREEDMAN: We dispute that, but        17   belonged to you; is that accurate?
     18   it will remain confidential during the times we      18        A. No. I ----
     19   have times to designate as confidential.             19        Q. Let me rephrase that. All the
     20              MR. RIVERO: I did not understand          20   Bitcoin on that list belonged to Wright
     21   your response.                                       21   International Investments; is that accurate?
     22              MR. FREEDMAN: There is a                  22        A. That is correct.
     23   protective order that governs how long this can      23        Q. You have not spent any of the
     24   stay confidential and you can abide by the terms     24   Bitcoin on that list; is that accurate?
     25   of the order.                                        25        A. There may have been one or two that




                                                                               67 (Pages 262 to 265)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page68
                                                                          71of
                                                                            of
                                      114
                                      117
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page69
                                                                          72of
                                                                            of
                                      114
                                      117
                                                Page 270                                                 Page 272
      1              MR. RIVERO: Object to the form.            1   of the question. Answer, Doctor.
      2         A. We had communications with                   2         A. Again, I told the court that there
      3   solicitors and I signed off a document and, no,       3   was a registration done on a particular date. You
      4   I have not actually read every bit of this trust.     4   were informed, the court was informed. Your
      5   I had not been in part of the final one and           5   inability to work out that the registration of a
      6   I resigned as trustee before it. As part of my        6   trust requires an updated trust deed is your
      7   resignation I signed it over blind, trusting my       7   ignorance.
      8   wife.                                                 8              MR. FREEDMAN: Let's take a three
      9   BY MR. FREEDMAN:                                      9   minute break. I might be done.
     10         Q. So you signed over all the assets           10         (Recess at 7.12 p m. to 7.15 p m.)
     11   you have ever owned, every trust for your benefit,   11   BY MR. FREEDMAN:
     12   into this document -- on this document in June       12         Q. Dr. Wright, have lawyers that act
     13   2017 and --                                          13   for your companies ever quit because you have
     14         A. No.                                         14   altered documents?
     15         Q. -- you just forgot about it?                15         A. No. There were no lawyers quitting
     16         A. That is not correct and you are             16   because I altered documents, ever.
     17   once again misquoting what I said, and I say         17         Q. Did lawyers ever quit representing
     18   intentionally.                                       18   companies you were affiliated with because there
     19              MR. RIVERO: I want to state an            19   were serious questions about the integrity of
     20   objection. Thank you.                                20   documents provided by Dr. Craig Wright both to
     21   BY MR. FREEDMAN:                                     21   that lawyer's office and to the Australian
     22         Q. Dr. Wright, why did you not even            22   Taxation Office?
     23   tell the court that there was a 2017 trust --        23         A. No. There were issues with the
     24   strike that. Why did you not even tell the court     24   lawyer involved being a -- having 40-50% of its
     25   that there was a trust update in 2017 that you       25   income from the Australian Tax Office and a
                                                Page 271                                                 Page 273
      1   could not provide?                                    1   managing partner putting pressure on another
      2             MR. RIVERO: Object to the form.             2   partner.
      3         A. I did tell the court.                        3         Q. Dr. Wright, have you ever altered
      4         Q. You did tell the court that there            4   documents and represented them as authentic to a
      5   was a 2017 trust document you could not provide?      5   court?
      6             MR. RIVERO: Objection to the form           6         A. No, I have not.
      7   of the question.                                      7         Q. Have you ever altered documents and
      8         A. As I said, I was not the trustee.            8   represented them as authentic to the Australian
      9   You refuse to believe this, but that is               9   Tax Office?
     10   irrelevant. If I am not the trustee, all I can       10         A. No, I have not.
     11   tell you is that there is a trust that was           11         Q. Has the Australian Tax Office ever
     12   registered, and you have the registration details.   12   accused you of forging documents?
     13   Registration details means a document needs to be    13             MR. RIVERO: Objection.
     14   filed and your incompetence in not being able to     14         A. I don't know. I have never been in
     15   figure out that a registration requires a formally   15   front of a court or anything like that because of
     16   filed document that is updated on that date is       16   such an allegation.
     17   your incompetence.                                   17   BY MR. FREEDMAN:
     18   BY MR. FREEDMAN:                                     18         Q. Has Andrew Sommer of Clayton Utz --
     19         Q. Dr. Wright, you did not answer the          19   strike that. Did Andrew Sommer of Clayton Utz
     20   question.                                            20   quick working for DeMorgan because he found it
     21         A. Yes, I did.                                 21   credible that you had forged documents and
     22         Q. When did you tell the court that            22   submitted them to the Australian Tax Office?
     23   there was a trust document you had updated in 2017   23         A. No.
     24   that you could not provide to it?                    24             MR. RIVERO: Object to the form.
     25             MR. RIVERO: Objection to the form          25   BY MR. FREEDMAN:




                                                                               69 (Pages 270 to 273)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page70
                                                                          73of
                                                                            of
                                      114
                                      117
                                                Page 274                                                  Page 276
      1         Q. Dr. Wright, did there come a time            1          Q. I mis-spoke. A list of public
      2   when, pursuant to a deed of loan, 650,000 Bitcoin     2   addresses; you produced that -- that was produced
      3   were transferred to Design By Human to be held in     3   on your behalf in January; are you aware of that?
      4   trust for you?                                        4          A. In January I gave a list of
      5         A. You mean the document that is not            5   addresses that I was given. Subsequent to that I
      6   signed by my signature. No.                           6   gave access to the accounts of Wright
      7         Q. I just asked you a question. I did           7   International Investments, documenting all the
      8   not talk about the document.                          8   purchases and whatever else of the company.
      9         A. No.                                          9   I don't know what has been done with any of that
     10         Q. Dr. Wright, did the 650,000 Bitcoin         10   so far.
     11   come from a Seychelles trust?                        11          Q. Did you produce that as soon as you
     12         A. No.                                         12   had that in your custody and control?
     13         Q. You wrote on a document "all                13          A. Not within seconds, but if you talk
     14   Bitcoin wallets to be held for Dave Kleiman and      14   about "as soon as" being a little more than
     15   Craig Wright". Do you recall doing that?             15   momentary, like I can get a cup of coffee and walk
     16         A. No, I did not.                              16   upstairs, then yes.
     17              MR. RIVERO: It is seven hours, if         17              MR. RIVERO: No further questions.
     18   I can ask the court reporter. Sorry, six hours.      18   Thank you sir and thank you to the court reporter
     19              THE VIDEOGRAPHER: We are actually         19   and the videographer. Me. Freedman, I think that
     20   at five hours, 59 minutes and 50 seconds.            20   is it.
     21              MR. RIVERO: Sorry, Mr. Freedman.          21              MR. FREEDMAN: The amount of time,
     22   Go ahead and ask your question.                      22   I will just reserve on the record our right to
     23   MR. FREEDMAN:                                        23   seek leave for more time due to what we perceive
     24         Q. Do you recall a handwritten                 24   to have been purposeful filibustering by
     25   annotation on a document, with your own              25   Dr. Wright and non-responsive answers, but we will
                                                Page 275                                                  Page 277
      1   handwriting, that said in sum or substance that       1   take a look at the transcript and make a
      2   all Bitcoin wallets were be to held until a joint     2   determination on that.
      3   company was set up between CSW and Dave K, and        3             MR. RIVERO: I don't want to
      4   what did you mean by that?                            4   prolong this but I think that is an unwarranted
      5          A. Two questions. One, it was not my           5   comment. I think Dr. Wright has answered every
      6   handwriting. Two, I did not mean anything because     6   single question with minimal objection, minimal
      7   it is not my handwriting.                             7   instruction. I think there are perhaps three
      8              MR. FREEDMAN: Are you going to let         8   times that we objected on relevance, and those
      9   me keep going, Mr. Rivero?                            9   were ruled on, and perhaps three assertions of
     10              MR. RIVERO: No, I don't think so.         10   privilege, so we disagree. That concludes the
     11   I do have a very brief redirect. I know it is        11   deposition. Thank you to everyone who has helped.
     12   getting late there. Famous last words, but I         12        (Deposition concluded at 7.21 p.m.)
     13   intend to only ask two questions.                    13
     14          REDIRECT EXAMINATION BY MR. RIVERO            14
     15          Q. Dr. Wright, did you produce, as            15
     16   reflected in the documents -- the notice shown to    16
     17   you by Mr. Freedman, did you produce key slices in   17
     18   approximately January of this year?                  18
     19          A. I produced everything I received to        19
     20   my lawyers and what gets put into court is up to     20
     21   them. I don't actually know what has been given      21
     22   into court. As I have received files, file           22
     23   slices, accounts, other things, I have immediately   23
     24   given it over to my lawyers. I don't know what       24
     25   has happened post giving it to my lawyers, sorry.    25




                                                                               70 (Pages 274 to 277)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page71
                                                                          74of
                                                                            of
                                      114
                                      117
                                                Page 278                                               Page 280
      1              CERTIFICATE OF WITNESS                   1                  ERRATA
      2                                                       2
      3   I, Craig Wright, am the witness in the foregoing    3           Deposition of Craig Wright
      4   deposition. I have read the foregoing and, having 4     (Please show all corrections on this page, not in
      5   made such changes and corrections as I desired, I   5             the transcript.)
      6   certify that the transcript is a true and accurate  6   Page/Line No.              Reason for change
      7   record of my responses to the questions put to me 7
      8   on 18 March, 2020.                                  8
      9                                                       9
     10                                                      10
     11                                                      11
     12                                                      12
     13    Signed: ...........                               13
     14                                                      14
     15    Name: ..........                                  15
     16                                                      16
     17                                                      17
     18                                                      18
     19                                                      19   Signed:.............
     20                                                      20
     21                                                      21   Name: ...........
     22                                                      22
     23                                                      23   Date: .............
     24                                                      24
     25                                                      25
                                                Page 279
      1           CERTIFICATE OF COURT REPORTER
      2
      3   I, Amy Coley, an Accredited Reporter, hereby
      4   certify that Craig Wright was duly sworn, that I
      5   took the Stenographic notes of the foregoing
      6   deposition and that the transcript thereof is a
      7   true and accurate record transcribed to the best
      8   of my skill and ability. I further certify that I
      9   am neither counsel for, related to, nor employed
     10   by any of the parties to the action in which the
     11   deposition was taken, and that I am not a relative
     12   or employee of any attorney or counsel employed by
     13   the parties hereto, nor financially or otherwise
     14   interested in the outcome of the action.
     15
     16
     20
     21   Signed:.............
     22   AMY COLEY
     23
     24
     25




                                                                               71 (Pages 278 to 280)
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page72
                                                                          75of
                                                                            of
                                      114
                                      117
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page73
                                                                          76of
                                                                            of
                                      114
                                      117
                                                                                            Page 2

   affidavit 166:1,16     91:14 94:25         272:16 273:3,7     144:9 146:2,3,4     88:10 91:14,15
     166:20,22,23         100:12 103:8,13   altering 99:17       146:5,11 147:22     100:5,7 103:8
     167:6,13,19          111:23 122:3        242:24             148:6,12 156:3      106:20 108:8
     168:12,25 170:7      126:8 157:1       alter-ego 44:12      157:3,9 206:24      109:8 111:23
     170:14 171:22        160:6 161:22      alter-egos 44:4      208:12,14 211:1     121:22 122:3
     172:6                166:16 172:17     America 245:15       211:25 212:9,22     135:25 143:8
   affiliated 97:25       172:20,24           253:10             213:6 220:13,22     155:13 156:15
     157:18,25            198:23 199:12     American 144:22      222:5 247:14        198:23 214:19
     272:18               201:22 204:15       173:5              273:18,19           222:10 227:2
   affirm 167:9           206:9 214:19      AML 139:14          Andrés 2:16 4:13     234:1 236:25
   affirmations           239:18 240:15     amount 7:12 79:8    Ang 266:20           238:13,14 240:9
     167:10               274:22              80:9,10 83:1      annotation 248:5     240:24 241:18
   affirmed 167:5,8     aid 21:18             85:5 114:20        248:9 249:19        241:19,22,23,24
     167:11             Alan 52:1 235:4       117:14 130:17      274:25              256:3,4,25
   afternoon 4:19,25    alcohol 200:20        130:20 131:22     announced 82:4       269:17,17
     5:1 166:9          Ali 156:5 235:3       133:2,15 164:19   anonymous            271:19 272:1
   afternoons 217:9     alive 95:6            164:21 234:2       193:17,19 205:6    answered 9:2
   agent 79:2 82:6      AlixPartners          276:21            answer 5:14 6:4,5    13:3,15,17 14:7
     82:18 166:25         231:2,6 232:12    amounts 12:3,9       6:6,11,16 7:11      17:19 20:24
     173:4,17             232:19 233:5        84:25 133:13,14    7:18 9:18,22        21:1 25:3 29:5
   agents 60:4 94:16      236:2               133:17,22 134:8    10:1,17,18          35:21,22 37:25
   ages 193:5           allegation 10:5       135:22 174:20      12:22 13:3,5,5,7    59:1,3 89:6
   ago 58:7 69:12         60:13 273:16        195:12             13:9,10,11 14:1     91:11 108:8
     120:12 167:18      alleged 38:12       Amy 1:22 2:20        14:5,7,13,17        111:22 277:5
     178:18 192:4,8       165:21              279:3,22           15:20 17:5,10      answering 156:25
   agree 30:15 62:3     alligator 10:5      anaesthetic 191:2    17:11,11,12,15      251:9 256:5
     67:22,25 229:3     allocate 255:16     analogy 254:3        17:16 20:14,23     answers 9:11,14
     256:10 268:23        255:18            analyse 56:15        28:8,9,10,14,16     9:21,24 30:6
   agreed 45:14         allocated 253:8     analysed 237:11      29:3 30:2,8,8,9     111:19,20
   agreement 8:2        allocation 16:20    analysing 225:1      30:10,11,13,14      238:12 239:13
     27:8 32:25 39:6      134:8             analysis 15:7,11     30:15,16,17         241:15 276:25
     55:20 141:13       allow 38:17 59:23     15:12 90:25        31:5,25 32:2       anticipate 5:19
     142:9 173:24,25      174:5 239:10        140:11             34:16,17,18        anymore 89:19
     174:3,5 175:12       241:25 245:4      anarchistic          35:23 36:5,7        175:6 219:24
     176:13 177:1       allowed 124:24        201:18             37:18,18 39:11     anyway 30:12
     183:12,16,19,22      230:24 268:6,15   anarchists 193:11    39:23,25 45:3       43:14
     183:25 186:7,8     allowing 16:22        193:12             46:5 47:12,16      apart 62:6
     261:17 262:3         130:13 256:2      Andreas 39:23        48:14,25 49:4,5    apologise 13:17
   agreements 36:14     allude 180:13       Andreson 191:15      57:18 59:24         68:22 196:20
     36:19 38:2,21      alter 12:5 249:15   Andrew 2:11 4:11     60:9 61:2 63:18    app 130:7
     39:1 43:3,5 45:6   altered 100:25        69:5 85:25         65:16 66:8         apparent 9:20
     47:22 48:3,18        143:11 144:1        141:23 142:5,8     73:21 80:6,7       appear 226:23,24
     49:16 93:21          179:6 191:18        142:9,10 143:3     81:20 85:12         227:1,4,7,7
   ahead 14:6 37:18       242:17 272:14       143:6,19,19        87:20,23,25        appearance
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page74
                                                                          77of
                                                                            of
                                      114
                                      117
                                                                                            Page 3

     160:19              207:17              255:21 256:2,7    assignment 35:12    attaching 220:14
   appearances 4:8     argument 169:10       256:10 263:4        77:11 79:1,6      attachment
   appeared 83:23      arguments 218:3       267:25 274:7        138:21 163:15       148:22 149:10
     160:12            Arivero@river...    asking 6:25 9:25      201:9,10 245:14     149:14
   appears 70:25         2:15                17:5 20:15 25:2   assignments         attachments
     71:1,23 97:18     arrange 82:16         27:22,23 28:13      133:9,11 134:7      126:12,14
     98:5 121:24         84:12 214:22        53:10 56:15       assistant 198:15    attempt 90:4
     140:6 152:24      arranged 84:18        61:11,12 79:7       198:17 213:12       213:1
     186:9 196:2         84:20 85:3,8        81:17 87:21       assistants 212:3    attempted 83:6
     225:23 229:4        88:23               122:14,16         associated 33:24    attempting 13:25
     249:17            arrangement           128:14 129:2        34:12 35:1,9        14:4 175:14
   application 51:14     254:4,12,14,15      131:5 151:18        47:8 82:10 92:1     221:23
     51:17,18,23         269:6               154:13 176:18       98:4 104:5        attend 251:1
     52:13 53:6,7      arrangements          180:9,17 182:19     105:1 107:22      attended 211:7
     130:13,24,24        201:8,9             195:9 237:19        109:12 110:23       212:8
   applications        arrested 120:11       238:6 268:10        135:21 137:10     attending 250:7
     51:19,25 52:17      144:23              269:17,20           139:2 146:14      attention 5:13 6:2
     52:22 53:16,22    arrive 235:5        aspects 56:15         158:24 175:9        25:1 134:18
   applies 34:16         236:14              77:6 109:4          204:1 244:20        187:15 216:21
     43:24             Asia 115:20         assert 175:21         245:6,9 260:8       236:20 264:7
   apply 5:7,10        ASIC 151:10,15        198:21              265:9 268:1       attest 86:24
   appoint 86:11         151:24 152:2      asserted 40:17      assume 120:1          185:23,23
   appointed 86:10     asked 5:13,15,25    asserting 57:25       134:12 140:9      attorney 54:3,12
     162:3 163:18        6:2 7:11 13:2     assertions 277:9      153:10 195:21       54:15 56:16
     191:20              17:4 19:18        asserts 175:23,24     196:8               58:19 245:12
   appointer 249:11      20:12 21:6        asset 228:17        assuming 128:1        279:12
   appreciate 74:2       29:22 30:1          248:6               146:5 199:8       attorneys 62:8
     233:24 238:11       34:15 35:20       assets 104:14,16    assumption            187:25 188:2
   appropriate           41:13 43:2          106:3,4,7,7         254:10              234:21
     59:13 198:22        45:11 51:23         107:2 165:15      assumptions 52:4    attorney-client
     239:1,11            61:21 67:18         266:19 267:4      ATO 18:12,15          241:21
   approved 161:15       73:20,22 74:6       270:10              19:14 20:18       attributed 69:13
   approximately         81:14,15 85:2     assign 27:9 32:25     21:7 69:4,22        72:13
     20:8 77:16,22       89:5 91:11 99:1     33:4 34:23          116:24 117:3,6    AUD 15:23 77:17
     78:3 79:12          99:5,9 100:4        35:18 36:1,2        117:8,19 126:7      77:22 78:3
     135:17 137:18       101:13 108:7        111:13 112:5        156:8 202:1,8     audio 109:22
     139:5 182:2         113:16,21         assigned 31:15,16     202:13 210:2,15   audit 228:22
     266:13 275:18       114:14 137:2        31:20 39:9,14       219:3,5,20        audited 11:15
   apps 244:25           163:4 166:7         43:6 45:10 46:2     221:16 222:8      auditors 86:9
   April 38:10 86:23     172:9 178:6,7,8     46:11 47:20         248:6               228:24
     96:6 99:19          187:5 188:15        48:1,8,23 49:20   ATO's 209:20        August 53:3,5
     123:24 223:12       205:7 223:10        53:2 55:18        attached 148:13       54:4,15 65:21
   Archer 72:3           238:3 239:7         134:3 163:22        186:8 201:21        70:16 79:3
   area 115:20           240:20 241:9        164:2 181:23        202:4               80:16 86:6
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page75
                                                                          78of
                                                                            of
                                      114
                                      117
                                                                                          Page 4

    110:18 168:16       208:23 212:1,20     276:3             Baker 14:22         174:6 175:14
    209:21 211:9        212:22 221:9      Ayre 7:15 23:9,19    45:18 46:9,16      179:11 193:7
    212:23 213:6        222:2,5 237:17      24:2,14 25:6,10    46:19,22 47:1,3    203:21 204:21
    216:20 217:10       242:6,9 243:2       25:19 59:19,25     47:6,18 65:9,11    205:15,18,22
    217:10,13,14        244:18,20           60:4,24 61:12      65:19,24,25        206:11 207:9
    218:10              250:18 260:9,12     247:14             66:1 262:8         208:19 209:4
   Auscript 206:21      260:12 272:21     Ayre's 26:1         balance 132:15      221:4,20 222:4
    208:11 209:17       272:25 273:8,11   a.m 96:24 98:11     balances 261:2      230:23 235:9
    212:19 220:15       273:22              114:12 230:9      ball 133:3          253:9 261:19
   Australia 8:1      authentic 127:6,7                       Bangkok 120:10      268:1
    10:16 26:25         127:10,11                 B            120:13,15         basis 41:8 44:14
    49:10 53:1          139:24 140:10     B 119:23 130:11     bank 24:20,20       61:5,7 66:4
    76:12 107:9         141:11 144:17     BAA 33:15 35:10      246:6 252:25       240:15
    118:10,10,11        144:20 145:6      back 6:8 9:8 30:6   banker 234:22,23   bates 71:13 72:3
    156:3 159:7         146:1 153:4,6      42:24 68:22,24     banking 17:8        114:10 148:20
    184:12,16           176:16,19 273:4    69:11,12 70:25      82:13,15,17,20     152:18 196:1,19
    230:24 233:14       273:8              75:11 77:2          83:9,12 84:14      198:10 206:25
    234:23 235:1      authentically        91:21 92:18         84:21,24 85:4,9    208:15 209:22
    236:8,23 237:21     140:6 141:22       95:18 103:22        88:24              212:24 215:3
    237:22,23,24        142:1 143:1,9      106:21 110:25      bankrupt 221:19     218:10 219:1
    239:21,22 240:6     143:16 148:24      112:2 120:16        221:23             220:9 224:8
    240:18,21           152:4,6            131:8 132:22,23    banks 24:18         225:19,20,21
    241:10 242:13     authorisation        134:18 137:14      banned 108:18       227:9 236:23,24
    242:14,16 243:2     165:13 209:4       142:11 146:6       barbiturates        241:5,6,6
    243:5,8,9,10,13     242:23             152:10 161:12       200:17,20         bcc 199:3
    243:23,24 244:7   authorise 15:25      169:23 170:3       base 229:15        bcc'd 122:6 199:1
    244:8 254:11        80:19,21 81:3      171:8,24 173:8     based 22:6 40:22   BDO 186:25
    261:14 265:11     authorised 80:24     186:24 193:8        58:18 106:11,12   bearing 58:8
   Australian 25:7      95:21 98:8,22      194:1 195:14        111:16 241:17      206:25 215:3
    25:11 32:19         165:11 243:11      206:4 214:11,22     258:6              218:10 219:1
    65:22 66:12,24    authorises 55:15     215:3 229:20,24    baseline 40:24      220:8 224:7
    69:2,3 70:6       authorising 81:5     230:8 245:2        basic 74:8         bears 208:15
    76:11 83:20       authority 166:3      248:22 250:10      basically 32:12     212:23
    103:4,18,23,25    autonomous           254:21              32:13 45:12,15    bedtime 45:16
    107:1,5,5           94:16             background           63:12 70:2        began 93:22
    108:15 112:14     available 90:19      259:12              72:17 86:11        124:13
    114:7 118:14        191:1 240:10      backlog 20:6         90:2 92:19        beginning 75:15
    125:11 126:2      average 76:20       bad 21:3 173:13      96:16 102:14,19    96:20 131:23
    146:25 147:6      aware 30:5 46:15     211:10 216:17       115:19 116:20      211:4 235:6
    153:22 159:1        97:11 123:1        231:17              118:13 130:8       257:15 261:11
    172:25 173:1        135:3 158:10,21   badly 207:15         138:20 154:25     behalf 2:20,21
    194:13 198:2,4      177:14 188:15      208:20              158:10 161:6,13    33:10 34:13
    198:18 200:24       221:9 239:20      bags 106:13,16,17    163:23 165:2       35:2 55:16
    206:22 208:5,12     240:23 269:21     baht 120:2           171:9 173:25       166:4 276:3
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page76
                                                                          79of
                                                                            of
                                      114
                                      117
                                                                                            Page 5

   belief 229:25       belonging 8:8        6:17 7:1,2,4,6      136:5,9,13,16        157:25 158:4,23
   believe 7:19 12:3     27:17,25 28:21     7:15,20 17:8        136:22 137:17      Bit-messages
    20:4 31:19 38:6      29:10,24 31:5      19:15 22:6 33:8     137:24 138:5,18      158:5
    39:21 41:23          31:11,15,19,24     33:10 51:6,8        138:20,22,23       blank 184:19
    43:8,10,12 44:2    belongs 71:18        66:13 69:18         139:6,6,9          blind 270:7
    46:24 47:3           133:8 145:13       70:10 74:12,17      151:11,16          block 94:16
    51:16 58:20          266:6              75:6,20,24 76:1     171:18,19 189:6      145:20
    60:24 61:24        beneath 224:13       77:16,18,19,22      195:2,6,7,8,9,10   blockchain 51:3
    62:25 72:16        beneficial 164:17    78:3,8,9,13,15      195:15 201:16        93:21 94:4
    78:11 80:14,25     beneficiaries        78:16,18,24,25      201:18 202:11        134:2
    81:19,21,22          104:2 269:11       79:4 80:6,9,19      203:24 205:4,6     bloody 69:20
    89:3,7,10,21       beneficiary 75:8     83:1 84:13          205:9,10 248:6     Bloom 9:12
    93:2,8 95:19         75:22 115:12       93:20 94:16         252:1 255:12,18    Blvd 2:4
    101:17 102:2         116:1              95:2 101:9,13       255:19,20          BM-2cW 145:13
    106:10 108:9       benefit 270:11       101:14,15,23        256:16 261:5,6     board 30:22
    113:10 119:18      best 5:14 8:19       102:1 104:8,10      261:23 264:24        143:4 155:2
    122:8 123:3,5,7      66:12 69:16        104:25 105:7,9      265:6,9,12,16      Bobby 72:2
    123:8 133:14         141:13 159:20      105:17,19,21,22     265:20,24          BOIES 2:8
    140:1 143:1,8        200:3,11 279:7     105:24 106:7,8      266:10,16          bond 96:13
    144:2,16,19        better 41:4,8 62:4   106:8,10,15         267:15,21,22,24    bonded 253:25
    145:25 146:13        135:14 204:25      107:13,18,24        274:2,10,14          254:6 256:17,23
    147:20,20 148:1      205:3 210:6,7      108:1,6 110:6,8     275:2              book 8:23
    148:7,24 149:5       217:3 247:12       110:10,12,17,19   Bitcoins 79:17       bookkeeper
    149:7 152:5,15       258:20 269:15      110:21,23 111:1     84:20 128:20         79:19
    152:16 153:3,6     beyond 37:19         111:3,7,8,11,12     134:6              books 228:21
    166:18 170:9         60:11 80:24        111:14 112:4,5    Bitcointalk 189:1    bot 75:8,22
    176:4 181:8          81:17,24 156:16    113:2,12,25         189:3,4,8          bottom 114:9
    184:2 191:14         200:10 269:18      114:19,22           190:17,18            119:11 180:22
    196:11,12          big 23:11 60:20      115:25 117:7,11   Bitcointalk.org        220:10 229:12
    197:11,12,14         245:6              118:4,16,21,23      189:25 190:1,2     bought 184:16
    199:9 218:9        bills 203:21         119:24 120:1        190:6,14             193:14
    230:11 235:19        254:17             122:22,24 123:2   Bitcoin.com/for...   Boulevard 2:14
    235:25 238:2       birth 185:13         123:4,6,10,17       189:7              boundaries 77:9
    239:12 271:9       Biscayne 2:4         126:25 127:2      Bitcoin.org 189:9    box 187:18,21
   believed 99:19      bit 24:11 94:6       128:7,9,15,24       189:12,13,15,17    boxes 187:12,15
    102:12 122:24        101:2 108:10       129:1,6,10          189:22               188:1 230:22,23
    143:15,23            125:20 133:11      130:14,17 131:2   Bitcoin.org/for...     233:12,18 234:9
    197:20               151:4 195:9        131:3,9,14,18       190:4,9 191:11       234:22,24 235:5
   believes 64:19        201:12 204:3       132:3,10,15,16    bits 219:12,14         235:8,10,11,13
   believing 99:16       217:1 247:9        132:18 133:1,5      252:1                235:15,21,23,24
   Belize 97:23 98:1     251:15 255:4       133:6,18,18       Bit-message          breach 27:5
    98:4                 258:18 270:4       134:1,10,21,22      145:12 146:9         268:20,22
   belonged 25:11      Bitcoin 5:21,24      134:23,25           147:17 152:24      break 35:5 83:11
    265:17,20            6:1,3,9,10,12,13   135:13,16 136:3     153:4,6 157:18       87:11 90:7
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page77
                                                                          80of
                                                                            of
                                      114
                                      117
                                                                                            Page 6

    91:20 136:9          40:6 41:18 42:2    107:21              116:3 133:15         186:23 266:2
    158:12 167:25        43:22,22 108:22 capitalized 18:22      249:25 258:7       checking 179:5
    193:24 207:22      buy 83:3,6 197:22 capture 114:8          268:7              cherry 219:15
    230:14 272:9         197:23 205:7,15    267:8             certainly 5:5 58:9   Chesher 69:5
   Brenner 2:11          205:19 206:14    captured 39:17        266:3                143:3 171:12
    4:11,11 224:2      buying 24:10         159:6 227:13      certificate 185:14     220:20,23,25
   brief 275:11          25:6,10 195:11     243:6               278:1 279:1        Chester 206:24
   briefly 43:16                          car 205:8           certificates 12:17     208:14
    179:24                      C         card 90:8 91:20     certify 278:6        chief 28:4 38:4,23
   bring 68:10,24      C 2:1              care 20:25 63:19      279:4,8            children 101:3
    69:11 144:5        Cafe 25:25         careful 45:19       CFO 69:5 194:16      children's 227:16
    148:10,22 149:9    Cain 2:19 4:20,21    91:11 179:15        198:19             choice 32:18
    152:17,21 173:8      90:7,12          case 1:3 37:13,15   chain 96:20 97:18    choose 228:17
    180:22 215:3,4     Cal 24:9             37:20 38:7          119:2,12 188:11    Christian 80:25
    216:19 218:3,8     calculate 12:18      42:17 57:7,11       188:12             circumstances
    218:11 220:7         257:11             57:25 58:5 59:8   challenge 23:22        199:23 200:10
    238:14             call 154:6 169:12    60:6,10,11,15     challenges 23:10       200:15 202:3
   Brisbane 245:7,7      174:1 177:1        60:20 61:16,23    chance 183:6,8       citing 221:12
   Britain 231:6         194:24 200:1       66:8 103:24       change 14:24         claim 41:6 161:19
    254:11               209:13 229:16      157:11 159:13       119:25 168:7         244:13 250:15
   broke 151:4           245:16 252:2,3     188:12 189:2,11     215:14 216:13      claims 16:22 37:8
   broker 26:10          254:11,14          191:8 192:2,10      261:6 280:6          161:2 221:10
   brokers 26:8          267:17             193:1,18 221:24   changed 12:4           227:24 228:3,16
   brother 64:20       called 10:15 52:1    231:3,6,15          89:11,12 140:16    clarified 109:6
   BTC 85:3,8 88:21      76:8 98:4          232:6,16 255:17     146:23 167:14      clarify 14:14
    88:23                108:22 129:22      257:8 259:2         191:18 192:12        143:14 154:16
   build 18:22 32:12     131:14 163:19    cash 117:7            225:2,4 230:11       168:17 172:23
   building 18:17,19     173:25 221:4     casting 26:10         257:16 269:12      clarity 108:10
    19:15                258:14           catch 251:2         changes 64:7         class 8:3
   bunch 193:11        calling 42:12      causing 222:1,3       89:24 175:7        clause 56:3 267:7
    221:4                63:21 229:25     cc 85:25 117:19       278:5              Clayton 273:18
   burden 41:6,7         250:21 269:7       126:2 142:4       changing 89:15         273:19
    44:15,20           calls 147:14 172:5   144:9 148:12      characterisation     clean 5:17 75:14
   bureaucratic        Calvin 7:15 23:9     186:10 194:14       202:5 209:9          155:6 231:18
    215:18               23:19 24:2,7,14 cc'd 198:18          characters           clear 31:8 87:12
   burnt 249:25          25:6,9,19,22     CD 179:11             209:14               112:1 129:4
    250:23               26:1 59:19 60:3 CDs 177:19 179:9     charge 8:11 64:12      152:23 154:1
   business 24:2,5       61:12 247:14       215:18 236:12     charged 120:11         180:17 224:3
    26:1,5,17 40:7     cancelled 16:21    cell 130:20         check 11:20          clearer 172:24
    40:25 41:13,20     capacity 92:4      cent 173:21           12:15 65:8,11        201:24,25
    42:4,6,9 43:18     capital 26:2         266:23              140:4,23 178:14    clearly 17:19
    44:8 45:1 63:21      130:20 202:9     CEO 221:1             179:3 208:25         30:18 31:8 85:6
    108:15 109:12        253:9,16         certain 12:21       checked 12:9         client 10:1 13:10
   businesses 25:7     capitalisation       32:15 62:25         13:11 178:4,8        29:2 58:11
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page78
                                                                          81of
                                                                            of
                                      114
                                      117
                                                                                           Page 7

     101:16 106:19       23:6,7 27:17         205:11            48:19 49:1,2,3,5     130:22 133:14
     154:6 179:7         28:1,22 29:10      commissioner        49:9,12,13,15        137:9 138:22
     222:11 238:6,6      29:25 31:5,11        198:15,17         49:16 65:23          140:16 152:13
     238:9               31:16 50:13,22       213:13            76:12 77:10          154:4 161:8
   close 50:4 86:16      52:18,20 62:16     commit 268:10       78:14 79:20          162:1,3,20
     86:17 222:8         63:8,10,17 64:4    commits 200:13      81:7 90:23 92:1      163:17,24,24
   closed 17:24          64:8 104:17,18     committed 16:12     101:21 105:8,17      164:1,2 166:4
     77:11 174:7         205:21 227:25        104:23 123:25     108:21 110:10        169:13 170:23
     192:14 222:11       228:4,8,10         committee 228:23    110:11,12,15         173:6 175:15
   closer 167:18       Coley 1:22 2:20      committing          111:9,11,13,14       176:13 178:13
   closure 233:13        279:3,22             200:18            112:4,6 118:7        185:21 193:13
   cloth 53:19         collect 189:1,10     common 8:6          118:12 132:3         198:19 201:9
     213:23 219:8        191:8 192:1,25       36:16 244:15      133:9,12 134:3       228:18 244:23
   Cloud 21:21         collected 60:19      commonly 76:8       139:7 150:21         245:2 246:2,21
     31:24 52:22,24      61:11,23 71:2      communicate         162:13 163:13        253:3,11,13
     53:9,17,19          234:21 243:14        138:11 146:8      169:7,7 175:5        261:8 266:17
     163:15,18,18        243:24               193:10            175:10 177:2         267:24 269:8
     164:3,5 177:3     collecting 60:5      communicated        181:24 189:23        275:3 276:8
     181:24            collection 60:5,22     78:20 81:23       195:13 201:8       company's 32:25
   coach 238:6           61:10,13 62:6        99:15 146:10,15   205:16 219:25        34:24 99:8
   cocaine 102:18      colons 203:2         communicating       222:3,5 233:13       100:8
     200:17,19         combination            78:21 146:24      246:6 261:18,21    competing 47:24
   code 19:3 21:17       78:25 115:18         190:25,25         269:9 272:13,18    complained 66:25
     21:18 33:8,23       200:16             communication     company 8:20           220:18
     34:10,20,25       come 60:21 70:13       43:21 142:7       10:15,19,24        complete 16:23
     51:1 82:19          91:21 99:21          144:8 146:23      11:11,12,14,16       18:10 19:10
     94:18 102:21        102:2 148:2          173:13 198:23     11:19 12:9,15        35:7 84:4
     197:3,23            152:10 155:22        199:2 206:7       16:1,4,16 21:14      112:23 191:4
   coders 197:23         165:18 235:13        250:25 251:22     23:4 24:9,23         255:4,5 260:5
   coding 51:6           240:18 244:6       communications      26:2,23,24         completed 33:16
     246:12              254:20 274:1,11      86:8 100:22       27:19,20 29:12       34:6 104:21
   coffee 276:15       comes 118:2            145:10 147:1      29:13,14 33:6        139:14
   Coin 10:14,15,18      163:22               149:2 155:19,21   44:7 53:1,3        completely 35:15
     10:19,20,22       comfortable            156:12 157:7,14   64:16 74:18          93:12 184:20
     21:24 32:3,4        156:23 184:21        158:1 179:16      76:8 77:7,8          205:20 246:19
     53:23 129:22        184:24 185:6         206:16 250:10     78:17 83:4,14      completeness
   Coin-Exch 7:24        225:8,12             252:24 270:2      83:21 86:18          71:7
     8:1,18,23,25      coming 215:12        companies 15:1      104:17,25          completing 35:8
     10:12,16,23,24    comment 67:4           25:11 27:7 39:6   105:13,13,15,23    compliance
     10:25 11:5,9,25     76:24 107:6          40:3,8,15 41:21   105:24 107:8,11      258:15
     12:2,13 13:1,14     111:18 184:6         42:7 43:4,18      107:23 108:1       complicates
     13:23 14:20,23      199:6 226:3          44:3 45:7,13,24   110:20,20 111:5      77:13
     15:7 18:12,17       277:5                47:23 48:4,10     111:6 112:21,23    comprehension
     18:18,20 21:10    comments 74:5          48:12,14,15,16    114:8 130:8,22       13:16 21:2
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page79
                                                                          82of
                                                                            of
                                      114
                                      117
                                                                                            Page 8

   compromise          confirm 149:12      continue 81:1         45:23 65:17         122:22 123:24
     192:9               149:19,23,25        206:5,9 239:11      148:6,7 180:12      124:4 127:1,1
   compromised           151:8,10,19,21    continued 4:2         180:14,14,18        127:24 128:2,8
     90:20 100:24      confirmation        contract 16:14        204:9 237:14        131:2 132:5
     148:4,9 186:20      94:3                17:24 19:9 38:3   conveyed 241:17       139:1 140:2
     192:4,7,11        confirmed 30:2        38:22 39:3        convince 101:4        143:16,20,24,25
   computer 119:21       119:23              83:23 93:20       copied 246:19         144:3,12 145:17
     156:5 230:1       confirms 142:20       105:19 108:24     copies 83:2           145:20 147:8
     243:10              145:11              109:1,2 196:22      233:14,15,16        149:4,6 152:13
   computers           conflicts 56:5      contracts 31:20       262:13 267:14       161:17 166:6,10
     102:20 243:8      confusing 162:15      78:7 86:13 95:3   copy 16:2 141:10      166:14,17 168:2
   con 87:19 90:2        190:11            contractual 38:8      143:6 161:17        168:6,7 169:19
     92:11             conjunction         contrary 101:15       174:2 184:13,15     169:20 172:16
   concerning 66:2       165:14              201:14              184:16,18           188:8 199:2
     244:6             connect 36:25       control 56:21         195:25 220:16       209:2 212:5
   concluded 277:12    connected 95:3        58:21 84:5          224:24 233:11       224:24 225:4
   concludes 277:10    connection 48:7       107:15,16 128:9     233:20 234:9        249:7,8 252:2,5
   condition 205:19      48:22 49:20         128:13,22,24,25     242:19 246:15       264:1 265:22
     261:13              56:10               129:1,2 134:13      246:20,23,25        266:4,7 268:17
   conditions 258:6    consent 160:23        134:21,23,24        247:18,20 262:4     270:16
     258:7 268:2         161:14 165:22       135:4 157:17      Core 51:2 82:12     corrected 70:1
     269:14              172:14              163:14 164:12       82:15,17 83:9       127:15 204:25
   conduct 138:21      conservations         170:20,23 171:1     83:12 84:13,21    correction 129:3
     140:10              62:7                171:4 173:20        84:24 85:4,9      corrections 278:5
   conducted 33:10     consider 56:10        175:8 199:19,22     88:24               280:4
     33:25 34:13         65:2                200:10,22,25      corner 167:3        correctly 10:17
     35:2 94:11        constantly 67:23      201:1,18 202:2    corporate 27:6        34:5 113:23
   confer 234:2        constitute 44:6       257:21 267:20       44:25 45:1,1        146:6
     238:8             construct 219:16      268:16,17,18        65:24 77:7,25     correspond
   conference 250:1    constructed           269:16 276:12       78:2,20 92:5        138:16
     250:4 251:2,4       171:12            controlled 34:3       113:22 133:11     correspondence
     252:3             consulting 41:13      107:14,20 108:6     175:24              100:1
   conferences         contact 124:14,17     117:11,14         corporation 92:4    cost 15:15,22
     241:9             contacted 66:24       136:13,16 164:8   corporations 92:4   counsel 4:7,22
   confidence          contained 264:14      169:2 174:23        92:7                57:22 60:9 66:7
     241:20            containing 236:2    controlling 59:4    correct 5:11          91:12,16,16
   confidential        contains 158:23       118:14              10:13 12:8 14:5     156:3 179:17
     40:24 41:2        contend 37:3        controls 118:3        14:21 30:3,16       231:11,14 232:6
     44:22 45:2 63:5   content 146:22      conversation          40:10 62:1 70:3     232:8,9,10,17
     63:11 263:15,18   contents 122:17       40:15,16 44:24      70:19 79:8 81:2     233:8,16 234:6
     263:19,24           235:25              135:16              85:5 87:14          235:20 237:14
   confidentiality     context 40:25       conversations         100:17 109:18       241:11 243:2
     28:15 57:21,24      75:18 180:1         30:23 40:1,18       113:11 115:1        260:20 279:9,12
     58:2,10             214:18              40:21,23 41:24      116:13,17         counsel's 168:1
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page80
                                                                          83of
                                                                            of
                                      114
                                      117
                                                                                         Page 9

   countries 77:4        258:15 268:4        153:18 154:2,11   damn 218:2        120:25 121:4,7
   country 207:17      cover 7:13 9:23       154:19,20,22      dartboard 207:20  121:8,11,12,19
     213:25 218:24     covered 218:9         155:7             dash 202:25       121:21 122:10
     227:14            coverup 38:11       created 8:2 19:15   date 54:18 69:22  122:16,21,23
   couple 111:2        co-workers 105:6      85:14 125:11       79:5,23,25       123:1,3,6,7,9,11
     128:5 253:4,21    Craig 1:9,12 3:6      189:4 245:13,14    80:14 86:5       123:15,15,20,23
     266:1               4:3,15 40:5         261:20,21          89:15 113:4      123:25 125:4,6
   courier 253:25        54:15,21 69:4     creating 52:24       131:16 166:19    125:7,9 139:8
     254:6 256:23        71:2,25 72:13       93:12 129:21       181:6 184:1      139:10 151:20
   couriers 256:17       72:16 87:15         142:10             207:12 208:22    152:3 169:1
   course 43:15          96:24 98:6,15     creation 33:8        209:1,2 211:19   171:9,10,14
     241:6 246:14        98:20 103:22        261:15             211:19 218:21    174:15 180:3,4
     261:23              108:11,11,12,14   credible 273:21      271:16 272:3     184:3,5 186:10
   court 1:1,22 2:20     108:14,22,22,24   criminal 268:8,11    280:23           190:20,21,22,22
     10:3 16:10,19       108:25,25           268:14,22         dated 196:3       190:23,25 196:3
     19:11 40:4          109:11 114:11     criminals 106:9      206:24 208:14    196:7,13,23,25
     42:21 43:25         116:8 119:13      Croft 21:21 31:24    218:12           197:7,9,12,13
     44:2 87:22 90:3     120:18,25 121:6     52:22,24 53:9     dates 79:21 86:4  197:14,18,20,24
     103:24 106:22       121:11,15,15        53:17,19 163:15    89:11 260:13     198:3 202:22
     135:9 137:11,15     152:11,25           163:18,18 164:3   Dave 7:23 18:16   203:4,7,9,13,16
     140:10 151:3        159:10 160:13       164:5 177:3        18:18 19:21      203:18,20 204:1
     159:23 165:22       160:16 161:1        181:24             20:12,19 21:7    205:24 224:14
     166:17 167:1,20     162:10,12,14,15   crosstalk 39:17      32:20 36:7 58:6  224:25 225:9,14
     175:22 184:25       162:16,18         CROSS-EXA...         80:13,18,20      226:23 227:2,5
     185:16 221:17       165:11 166:24       4:17               81:6,9,13,15,23  229:16 249:11
     221:20,22,24        168:22 172:5      CSW 202:22           84:12,16,18,20   249:21 250:10
     222:19 223:1        173:4,17,19         203:4 248:7        85:7 88:22       250:25 251:12
     237:9 238:15        174:10 184:19       275:3              93:11,16,16,19   251:23 253:24
     239:2,10 248:10     186:10 199:6      cup 276:15           93:23 94:1,15    254:13,15,25
     253:24 255:15       220:11 224:11     currency 120:4       95:4 96:25       269:6 274:14
     255:16,22,22        226:1,2 229:14    current 20:6         97:25 98:3       275:3
     256:14 257:12       229:22 243:6,7      32:10 175:1,19     101:8,10,11     Dave's 10:10,11
     258:13,23           258:14 261:18     currently 261:7      102:1,3,4,6,25   11:3 113:1,8
     259:14,21           261:18 263:2      custody 188:11       103:1,2,2,21     116:24 119:17
     267:14 269:1,22     267:5 272:20        188:13 276:12      104:1,5,14,15    197:16,19 198:5
     270:23,24 271:3     274:15 278:3      cut 168:4 246:12     104:17,20 106:3  224:14
     271:4,22 272:2      279:4 280:3       cwrigh20@post...     106:4 107:3,10 David 1:5 8:8
     272:4 273:5,15    craig.wright@...      186:19             112:17,19        16:11 18:21
     274:18 275:20       223:7,9           CYRULNIK 2:3         113:14,23,25     32:12,17 33:16
     275:22 276:18     Craig@panopti...    C01N 130:9           114:16 115:12    168:23 199:23
     279:1               196:3               150:3,17 201:13    115:14,25 116:2  199:23 200:1,3
   courtesy 6:24,24    create 18:16,18                          118:15,20,22     250:5
     9:6                 52:14 94:15               D            119:2,13,15     day 9:20 45:16
   court's 46:20         125:4,7,13        D 3:1                120:4,8,18,21    61:21 86:7,8,15
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page81
                                                                          84of
                                                                            of
                                      114
                                      117
                                                                                           Page 10

    86:20,21 90:19    declaration          141:4,16,18          254:16             designation
    169:17 170:4       126:18,21           144:7,11 145:4      demonstrate          263:14
    219:14             130:16 134:19       145:8 146:18,20      78:18              designed 53:21
   days 16:13          139:25 141:11       148:11,18           demonstrated         244:25
    104:24 166:12     decrypted 259:9      149:20 152:19        89:23 128:2,12     designing 22:5
    167:19 173:21     decs 170:21          164:3 168:20         156:7              designs 230:1
   de 2:14 132:8      deductible 250:9     169:8 176:6,7       demonstrations      desirable 56:10
    134:13,22 135:3    250:13 251:6        176:14 181:21        245:3              desired 278:5
    136:6 137:20      deed 54:21 125:5     181:22 185:10       DeMorgan 22:12      destroy 32:17
    142:17 144:8,13    125:7,12,14         186:3,4 194:8        22:14,22,24        destroyed 236:10
    145:5,7,11,16      184:17,18           194:10 196:2,5       23:2,4,8 26:24     detail 76:6 140:24
    148:11 155:23      247:24 248:19       198:10,12            27:3 39:2 46:25     245:24
    156:12,13 158:6    272:6 274:2         208:16,17            47:4 65:13         detailed 140:11
    201:4,6           deeper 44:10 61:1    209:22,23            154:5 218:13        166:1,16
   dead 22:19 80:20   DEF 3:3,3,5,7,8,8    212:25 216:20        266:21 273:20      details 43:8 77:3
    80:21 84:16        3:9,9,10,10,11      216:24 218:10       denied 221:10        141:8 227:16
   deal 24:3,5 26:5    3:11,12,12,13       219:2 220:9         Dennis 262:10        259:11 271:12
    26:17 27:13,14     3:13,14,15,15       224:8,18 225:18     deny 10:5,5          271:13
    27:16,20,24        3:16,16,17,18       225:24 226:15       department          determination
    28:20 29:8,11      3:18,19,20,20       226:17 229:3,7       33:18,23 34:11      277:2
    29:15,23 31:3,9    3:21,21,22,22       236:23,24 237:7      34:25 35:10        determine 44:12
    31:13,22 32:5      3:23,23,24,25       247:6,8,25           115:18 244:24       56:13 236:22
    33:7,22 34:9,19   defamation 87:18     248:3 249:12,17     depends 26:8         244:6
    34:21,22 35:19    DEFAUS 3:7,17        251:11,13,21,24     Depo 3:6            Deutsche 24:20
    37:3 50:2,5        3:19 114:3,5        261:13 262:17       deposition 1:11      24:20
    81:10,12,16        196:19 207:1,2      262:20 265:11        4:2,4 9:20 47:14   develop 93:24
    246:8,8,12         212:24 215:4       Defense's 163:21      74:21 96:6,7        196:23 197:2,23
   dealing 147:9       218:11,15 227:9    define 26:9           99:1 100:3,15      developed 32:16
    172:10             241:6 247:22       definitely 80:17      106:22 234:3        32:20 33:9,25
   dealings 45:13     defeat 44:16         145:23 146:15        238:10 241:2        34:12 35:2 95:4
   deals 26:8 81:25   defendant 1:9        170:19               263:15 277:11       95:6
   death 32:9 81:1     160:20 161:5       definition 254:6      277:12 278:4       developers 77:6
    102:5 116:24      Defendants 2:12     definitively 253:7    279:6,11 280:3     developing
   debt 169:4         defense 1:6 15:15   defrauding 87:17     depositions 10:7     102:21 130:7,23
   decades 75:8,22     33:11 34:1,13      DEF_00013376          131:12              244:25
   December 72:1       35:3 48:6,21        153:1               Des 69:3 206:23     development 19:2
    178:21 183:19      49:18 54:8,9       DEF_00028003          207:15 208:12       19:3 23:16 33:9
    218:12,19,23       57:11,12 67:11      249:23               221:5               64:4 130:9
    219:4,6 268:7      67:13 76:9         deliver 16:24        described 22:11      197:3 246:11
   decide 175:22       85:19,21 115:9      19:11,12 32:23      describing 39:25    device 237:12,17
   decided 86:11       117:17,21 119:1     92:11 253:25        description          237:18 240:6,7
    222:8              119:4 125:17,19    delivered 19:8        264:12,13           240:21 242:6,9
   decisions 41:20     126:11,15,16        83:10 92:2,9        Design 274:3        devices 177:24
    58:21 241:10       139:17,19 141:3     187:16,16           designate 263:19     178:1,3,7,9,16
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page82
                                                                          85of
                                                                            of
                                      114
                                      117
                                                                                         Page 11

     236:2,5,18         directly 37:7       discuss 25:16      93:11 157:1         247:7 248:10,16
     239:21,21            57:15 79:1 82:5     26:23 63:6,9,11  220:7 272:1         248:21 249:5,9
     244:18,20            82:7 142:5          63:15 238:9     doctored 253:1       249:13,15 251:7
   Devin 2:6              153:21 156:8        249:20 250:22   document 3:24        251:10,20
   devised 55:17          231:2 232:25        251:5            51:15,21,23         252:17 258:13
   dictate 200:7        director 16:1       discussed 23:13    53:11 54:17,20      258:17 262:2,5
   dictated 194:25        27:19 28:2,7        30:25 78:15      55:2,4,9,11 56:7    262:6,8,11,16
     200:5                29:12 30:24         90:17 95:5       56:14,16 58:19      262:19 263:12
   dictionary 7:4         39:11 41:18         159:16 165:15    67:1,3,18 68:6,7    264:14 266:24
   died 38:10 80:13       42:11,12,14       discusses 142:19   68:20,25 69:16      268:4,5,6,16,25
     81:13 93:25          44:25 45:13       discussing 179:16  70:1,3 71:7,22      269:15,22 270:3
     94:12,19 123:23      64:11,16 65:6       259:14           72:7 73:2 88:2      270:12,12 271:5
     197:17 198:6         65:22 66:3        discussion 29:2    88:13,20 89:11      271:13,16,23
     200:2,11             161:5,25 162:1      42:15 43:19      92:15 97:14         274:5,8,13,25
   differed 89:16         163:17,18,24      discussions 24:2   122:1 127:6,8      documentation
   difference 15:2        173:6 185:10        24:6,14,25 25:6  127:10,12,13        104:4 233:12
     18:1 111:19          194:15 198:20       25:9,14,16 26:4  129:14 140:12       245:18
     195:20 237:16        219:25 221:25       26:13,16,21      143:18 144:2       documented
   different 21:6         228:13,14,18,21     28:6,24,25       148:21 150:11       201:11,13 246:4
     58:1 76:13 77:4      235:12 236:20       30:21 39:19,20   150:19 151:17      documenting
     78:21 104:21         253:15,15           40:5 41:14 42:1  152:18,22           276:7
     133:8,9,12,12      directors 23:21       42:3 43:7 63:5   153:11 154:20      documents 11:20
     133:13,13            27:20 29:13,14      66:3,6,7 91:12   158:22 159:25       12:10 28:6
     138:10 178:11        30:1,22 42:10       91:16 138:3,7    169:19 176:4,8      33:20 46:18
     213:25 231:6         42:16               180:6,8,9 237:3  176:10,11,16,17     60:5,18,19,20
     232:7 263:1        directorship          242:7,10 243:19  176:18,20,22,24     61:10,11,13,22
   differential 8:4       48:11 163:17        244:1,4 249:24   176:25 177:5,8      63:23 85:14
   differentiated 8:6   director's 162:23   display 199:8      177:10,12,15        87:3 89:10,22
   difficult 80:21      disabled 191:13     displayed 73:3     179:8,21,23,24      89:23 91:2,4,9
     105:10 110:13        193:15            dispute 263:17     180:2,20,23,25      92:18 99:17
     201:22             disagree 277:10     disputes 56:5      181:3,8,13          153:16 154:22
   difficulties 23:14   disagreement        dissolution        182:1,5,13,17       156:1 166:5
   dig 61:1               214:21              169:12           182:20,23,25        171:10 177:19
   digital 250:2,11     disappeared         distinction 137:5  183:2,2,3 184:4     178:24 179:2
   direct 45:3,21         132:24 144:25     distinguish 238:3  184:6,8,10,12       184:9 185:23
     47:12,15 79:1      disclose 268:3        238:22 239:7     184:22,25 185:6     187:3,5,9
     134:17 147:12      disclosed 268:25    distributed 93:20  185:21 186:3,5      188:16,20,23
     149:23 154:11      discovered 116:4    distributing       186:6 207:9         189:2,10,23
     154:17,18,20         122:7               268:13           208:18 209:15       191:8 192:6,25
     216:21 233:4,6     discovery 38:15     DISTRICT 1:1,1     209:16,21 211:4     193:18 206:18
   directed 224:21        47:14 58:3 91:6   DK 114:15,16       224:1,3 225:17      214:5 217:16,21
     224:22             discretion 56:9       203:12           226:15,16,18,19     221:3,11 230:18
   direction 105:20     discretionary       Doa 69:4 206:23    232:2 242:6         231:1,5,8,9,13
     235:3                247:24 248:18     Doctor 7:10        243:16,22 247:5     231:16,19,25
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page83
                                                                          86of
                                                                            of
                                      114
                                      117
                                                                                      Page 12

    232:8,13,14,18 downloaded            98:25 100:3,11     217:7 218:8       duped 83:22
    233:11,21 234:6   156:9 201:23       100:12 101:8       219:1,19 222:22   DV 202:22 203:4
    234:10,20        Dr 1:12 4:3,14,15   104:12,13 106:2    222:25 223:10      203:5,6,8,11,14
    235:18 236:24     4:18,22,24 5:21    107:12,17 108:8    223:14,25          203:15,17
    237:20,23,24      5:25 6:4 8:21      109:5,10 112:3     225:17 226:14     DVD 179:11
    238:4,23 240:18   9:2,3,11,21        112:25 114:1,25    227:8,23 230:17   D'Emilio 128:10
    241:8 242:8,12    10:22 11:7,22      116:7,14,15,23     231:18 234:1      D'Emilio's
    242:14 243:1      12:11,22 13:8      117:15 118:15      237:1 238:17       127:17 129:15
    244:14,16         13:18,22 14:6      118:20,24          239:20 241:12
    245:12,14,17,20   14:18,22 15:6      120:16 122:3,14    241:15 242:1,5             E
    248:13 249:3      17:3,5 20:18,23    122:20 123:23      247:4 249:9,16    E 2:1,1 3:1 280:1
    252:15 253:1,8    21:10 24:1,24      125:15 126:10      251:8,10,21       earlier 64:18,20
    253:10 267:15     25:5,25 26:20      128:14 129:13      252:13 253:23       143:19 169:23
    267:20 268:1      27:7,22 28:11      130:15 131:8       255:22 256:14       186:24 191:17
    272:14,16,20      28:20 29:22        139:15 141:1,14    258:23 260:23       248:14
    273:4,7,12,21     30:7,13,18 31:2    145:2 148:15       261:5 262:1,15    early 27:8 31:4,10
    275:16            31:22 32:24        149:24 150:1,4     264:3 266:18        94:10 102:3
   dodgy 78:12,13     33:22 34:9         151:6,12,18        267:3,13 268:24     109:17 151:13
   doing 17:18 23:15  36:13,18 37:7      152:1 153:17       269:20 270:22       245:22
    25:3,25 28:24     37:11,17 38:1,8    154:9 155:4        271:19 272:12     earned 78:6
    52:10 87:5        38:20 39:5,24      157:6,21,24        272:20 273:3      easier 152:20
    88:22 102:3,21    40:9,12,18,21      158:9,21 159:8     274:1,10 275:15     199:20
    102:22,25 103:1   41:7,12 43:2,16    159:21 162:5       276:25 277:5      easy 153:15
    116:21 124:19     44:4,5 45:3 46:5   165:11 166:15     draft 64:1 92:15   economic 41:21
    130:23 144:15     46:9 47:6,16       168:12 169:17      92:17 93:7        EC1N 1:18 4:6
    217:19 230:2      48:18 49:8,15      169:21 171:21      247:23 248:14     Edison 20:9,11
    242:22 245:2      49:24 50:6 54:2    173:14 174:10      248:14            edited 251:6,25
    253:12 274:15     54:19 55:12        174:22 175:1      drafted 63:25        252:5,6,15,16
   Dolevski 69:4      56:17 57:10,14     176:3 177:4,14    drafts 92:21,25    editions 35:9
    215:6,11          57:23 58:6,15      179:14,19          93:2,4            Edwin 72:3
   dollar 150:15      59:19 60:3,17      180:11,19,25      drag 32:17         effect 16:21 41:21
   dollars 83:18      61:21 62:12        182:19 183:6,11   draw 264:6           205:22 230:4
    150:5             64:25 65:8,15      184:22 186:16     drives 177:20        239:13
   domain 89:18,19    66:5,11 67:9       188:4,19,25        236:11            effectively 99:13
    189:14,17,20      70:5,22 71:18      190:5 191:21      drop 22:19           102:18 110:24
   domiciled 103:25   71:19,24 73:17     194:6,9 195:24    Dropbox 97:9         111:1 170:22
   donated 110:24     74:12,19 75:3      198:24 200:5,22   drug 32:14           227:19 254:13
   door 58:17         76:23 77:15        201:20 202:12      120:14            effectuate 125:10
   double 208:25      80:18 85:7,12      203:23,24 204:4   drugs 102:22       eight 107:13,19
   doubt 36:10 61:5   85:17 86:25        206:17,19 207:6    122:8 197:23        194:4
    93:10 143:22      87:20 88:7,9,10    207:22 208:9,22   due 16:13 86:12    either 31:6 44:14
    187:23            89:1 90:14 91:7    210:17,24 211:6    276:23              64:13 97:5 98:8
   doubtful 175:11    91:11,24 95:7      211:24 212:18     duly 279:4           109:2 141:24
   download 97:14     96:4 97:17         213:21 215:1,22   dumb 122:7           174:18 200:17
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page84
                                                                          87of
                                                                            of
                                      114
                                      117
                                                                                             Page 13

     219:13 235:2,4    enquire 268:9         185:17 240:15        233:20               229:7 247:8,25
   electronically      enquiry 44:10       established 266:4    exceeded 267:23        249:23 251:13
     236:3             ensure 45:19        establishing 17:7      267:24               251:24 258:17
   ellipses 164:25       63:13 65:10,13      44:21 103:12       Excel 51:14            262:20
   else's 52:10 71:4   enter 27:8,13       estate 1:5 8:8,11    exchange 10:14       exhibits 72:8
     176:18 245:21       160:23 165:21       8:12,19 10:11        10:15,18,19,21     exist 10:21 36:3
   Email 2:5,10        entered 32:24         11:4,24 12:2,3,7     10:23 18:19          62:24 63:2,4
   emotionally           34:22 196:22        12:13,25 13:14       19:16 27:10          193:15 267:8
     79:24 86:3,5      entire 73:2 86:8      13:23 15:5 19:8      33:10 82:25        existed 36:6,11,11
   employed 55:9         86:14 124:19        174:15               83:1 89:21 95:2      53:15 268:25
     105:23 279:9,12     213:22 214:11     estimate 70:2          95:13 96:11          269:23
   employee 55:13        261:25 263:15     estimation 15:15       113:13 129:8       existence 57:4
     105:18 279:12     entities 86:10      Europe 268:12          137:12,14 184:9    existing 72:16
   employees 55:20       104:4 107:14,19   evade 241:13           184:12 246:16      exists 40:4 46:20
     105:16 130:21       108:6,16,21       evasive 111:20         246:17               191:12 192:8,17
   employee's            118:13,14,14        155:5              exchanges 33:13      exit 22:11,13,17
     129:19 130:20       174:23 260:9,12   events 38:9            78:10 113:15         22:18,20
   employer 55:21        260:13            eventually 190:6       137:9 138:4        expanding 53:13
   employment 55:8     entitled 54:11      evidence 38:16         246:4              expect 6:25 53:14
   employs 105:23        248:18              41:1 90:6,14,20    exclude 67:20,25     expenditure
   enable 94:8         entity 17:22 18:9     90:21 91:4,7       execute 55:11          135:13 139:5
   enabled 257:18        38:9 104:1          147:9 159:16       executed 48:5,20     experience 44:12
   enact 138:24          261:19,20           163:5 165:23         49:17 77:10        experiment
   encrypted 258:25    entries 72:2          166:2,2 170:7      executor 8:11          201:19
     259:3,4,7,23      entry 3:24 258:13     170:14 188:5,8     exhibit 3:2,6 54:9   experimented
   ended 11:11           258:17              219:20 221:13        67:13 70:23          94:22
     16:25 25:18       equipment             221:15 237:8         71:1,13 72:4,10    experimenting
     32:13 37:6          177:24 178:11     exact 7:11 79:21       72:23 74:23          195:13
     81:12 102:9       equivalent 106:13     80:10 113:4          85:21 95:11        experts 232:23
     129:11 131:9        221:7               133:2,16,22          96:5,9 97:10       explain 76:7 77:3
     132:1 221:5       erroneous 49:3        135:15 140:19        114:5 117:21         77:13 105:11
   ends 148:21           69:15 70:1          141:8 166:19         119:4 125:19         127:3 165:3
   enforcement           162:11 207:8        247:18,20            126:16 139:19        254:7
     106:10 115:16       211:2             exactly 63:18          141:4,18 144:11    explains 111:22
     115:21            error 11:16           66:15 136:11         145:8 146:20       explanation
   engage 63:3           101:12 106:5        165:10 166:3         148:18 149:20        76:16
   engaged 32:22       errors 126:19,20      178:18 200:9         153:1 160:1        expose 51:2
   engages 223:3         126:24 127:4,14     254:2 266:12         176:7 186:4        extend 196:25
   engineer 94:20        127:16 146:7      exaggerated            194:10 196:5         197:3,5
   engineering         especially 78:21      102:17               198:12 207:2       extensive 47:7
     244:24            Esq 2:6,11,16,17    examination            208:17 209:23        221:11
   English 4:22 77:5     2:19                155:12 275:14        212:25 216:24      extent 126:7
   enhance 17:2        essential 199:24    examiner 188:5,7       218:15 224:18        134:20
     21:15             establish 44:16     example 134:17         225:24 226:17      external 86:9,11
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page85
                                                                          88of
                                                                            of
                                      114
                                      117
                                                                                            Page 14

     86:18 89:20         199:4,10 200:23     214:10 219:8         207:8 226:20         109:3 158:22
     134:5,7 153:23      201:20 202:6        227:10 245:11        230:12 247:16        170:14 245:14
     177:19,23           220:8,10,12,19    fabricating 63:23      247:20,21            245:16 258:25
     228:23 253:9        220:21,24 221:2   fabrication 249:1    familiarise            259:3,7,9
   extra 147:4 252:1     221:2 223:19,21   Facebook 23:15         159:25               275:22
   extremely 76:25       223:23 224:7,9      71:2,4,18 72:9     family 19:13        filed 19:25 20:2,3
     214:3               224:11,13,20,22     72:13                24:22 105:3,4        42:13 91:25
   ex-wife 187:22        224:25 225:1,9    facilities 76:14       118:10 124:3,7       92:3,5,24 93:3
   eyes 105:11           225:21 226:3,4    fact 16:9 20:25        124:9,14,17,20       105:15 152:15
     249:19              226:5,6,8,11,12     33:13 40:25        Famous 275:12          159:11 161:5,20
   e-mail 2:15 85:24     227:13,13 229:4     66:13 69:17        far 31:12 132:24       166:16 167:1,19
     86:22 87:1,13       229:5,9,10,12       90:18 99:12          135:3 203:2          171:15,22
     88:8,18 89:2,4      229:13,21 230:5     111:21 142:20        214:5 216:2,2        258:13 271:14
     89:14 90:16         230:7 233:8         147:5,25 150:14      276:10               271:16
     95:10,12,24,25      242:18,18           200:11 211:6       fate 199:22 200:8   files 101:14,14
     96:10,13,17,18      243:10,12,14        216:16 219:12        200:10,11,13         106:7 140:17
     96:23 97:1,6,17     245:4 246:19        219:21 225:9         202:3                178:12,13 254:8
     97:20 98:5,7,7      247:1,13,18         250:11 252:23      father 8:17            257:19,25
     98:10,12,14,14      249:18 250:23       254:17 257:22        204:24 205:12        258:11,11 259:4
     98:16,19,19,22      250:23 251:3,4    facts 111:21         father's 204:24        259:10,24 260:1
     99:2,20,24          252:1               167:6,12,14        fault 183:7            275:22
     100:16,19,22      e-mailed 243:12     factual 41:8         February 69:22      filibuster 10:2
     114:11,24 116:8   e-mails 63:24         44:15                94:11 96:24       filibustering
     116:11 117:18       64:1,23 86:22     fair 129:20            98:6 114:12          276:24
     117:23 119:2,12     89:18 90:19         134:12 164:23        115:2 116:16      filing 11:15 159:8
     119:13,14,19,22     95:13,21 96:11      180:24 182:3,7       124:3,17 181:13      160:16 166:19
     120:17,18,21,25     96:25 97:2          182:14 202:5         181:16 182:2,6    filings 161:17
     121:3,6,8,10,12     99:11,14,25         220:25 231:7         182:20,25 196:4      180:5
     121:14,16,18,19     100:1 114:4       Fairly 206:15          206:25 207:25     filtering 179:5
     121:21 122:15       156:2 157:10      fake 66:22 155:14      215:2 224:12      final 27:20 31:3
     122:21 126:1,12     158:4 171:8,11      155:15,19,21       feel 81:3 184:21       59:14 92:23
     126:14 138:8,12     187:9 192:1,20    faked 156:1            184:24 225:8         132:11 235:12
     141:22 142:2,16     226:1,22 227:1      199:10               250:24               262:14 270:5
     144:17,20 145:4     227:4,15 242:20   fake-mailaddre...    fell 250:20         finalising 250:5
     145:7,12,15         242:22,25           199:7              Ferrier 81:10       finally 124:16
     146:1,19 147:6      246:25 249:20     false 217:24,25,25     82:10,12,14,16    financially
     147:12 148:11       251:12              218:2 222:11         82:18 83:4,19        164:15 279:13
     148:24 152:4,11                       falsely 217:23         83:22 84:1 92:1   find 7:4 59:6
     155:19,21 186:7           F           familiar 46:13         92:8,11              72:25 124:8
     186:16,18 187:1   F 266:19              117:22,24          field 203:11           148:13 197:24
     192:14 194:7,13   fabricate 89:9        119:10 120:23      fight 222:9            232:3 254:18
     195:25 196:1,1    fabricated 87:6,9     121:2,5 122:19     figure 271:15       finding 26:11
     196:7,11,12,18      88:13,20 89:2,3     139:23 146:21      file 33:17 72:7        40:22 46:20
     198:8,11,16         90:15 213:22        196:9,15 207:6        73:5 92:21,25       205:6
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page86
                                                                          89of
                                                                            of
                                      114
                                      117
                                                                                           Page 15

   findings 221:11        2:14 250:3,8         82:23 84:15,22      223:21,23          21:4 22:3 28:19
   fine 140:4 156:18    fluffy 26:6            85:11 92:21         224:21             29:1,7,17,20
   finish 6:23 9:5,16   flying 65:3            93:12,14,21       forwarded 96:15      30:14 31:1
     37:10 87:23        focused 22:4           109:13 111:16       121:18 148:14      35:25 37:2,9,23
     88:5 103:2         focusing 61:15         113:3 118:17        220:22 223:19      38:19 40:2 41:2
     138:15 156:15      folders 235:18         123:19 125:1        224:20,23          41:11 42:18
     156:22 157:1       follow 97:11           131:20 132:6,17     226:11,13          43:2 44:1,16
     239:4 256:3,4        145:1 257:1          134:4,14 135:1      249:20             45:5 46:8,14,18
   finished 6:22 36:8   followed 175:7         135:6 136:17      forwarding           46:24 47:3,17
   finishing 9:7        following 86:6         137:22 138:2        220:12 225:23      49:7 50:10 51:9
   Finney 110:25          97:8 99:5 100:4      142:6,23 150:18     229:5              57:9,17 58:12
     266:1                100:5 220:17         151:2 153:5       forwards 6:8 9:8     58:14 59:10,15
   fired 87:4 89:8        248:6 266:20         167:22 168:8        77:2 92:18         59:18 60:2,16
     245:11             follows 30:7           173:22 174:12       171:8 195:14       61:18,19 62:4
   firm 131:13 146:5    follow-up 5:18         177:6,22 181:18   found 44:3 73:6      62:11 66:10
   first 8:7 9:20       force 63:7,12,16       182:8,15 185:1      102:8,13 124:21    67:8,22 68:2
     28:16 58:15        foregoing 278:3,4      185:19 204:11       171:14 177:18      69:10 70:4,9
     60:8 61:4 71:23      279:5                204:17 209:24       206:1 273:20       71:9,11,16 72:5
     73:14 77:5         forensic 90:24         211:12 212:12     founded 18:20        72:20 73:2,8,24
     83:12 87:12          91:17 188:4,7        214:16 216:8        49:10,13,15,16     74:4,7 76:22
     88:17 97:10          232:23 237:10        217:15 219:23       65:23 105:1,22     84:17 85:1,16
     99:10,14,24          244:5 250:11         234:14 259:16       110:8              88:4,16 90:10
     101:6 124:2,6        260:19               261:9 269:2       founder 7:24 8:3     90:13 91:19,23
     160:8 179:5        forensically 89:15     270:1 271:2,6       8:17,20 10:11      93:18 94:25
     189:17 197:11      forensics 115:22       271:25 273:24       11:4,9 14:19,23    95:1 97:13,16
     215:15 216:21        250:2              formalities 217:7     15:4,4             100:14 103:9,16
     217:4 229:13,22    forge 181:8          formality 170:22    four 33:15 35:10     104:7 106:18,25
     231:10 248:25        188:19,22          formally 271:15       72:2 104:23        109:9,15,24
     249:11 262:18      forged 60:18         formation 267:5       167:19 194:3       110:4 111:24
   five 38:3,22 90:12     89:23 152:11       formats 148:14      fraud 38:12 57:5     112:9 113:6
     158:13,17,18         273:21             formed 51:5           62:24 90:3         117:5 118:19
     166:12 167:19      forgeries 240:19       190:18 252:20     fraudulent           121:23 122:13
     192:9 230:13       forgery 181:6        former 23:20          155:25             123:22 125:3
     252:9 274:20         249:2                41:18 48:19       fraudulently         126:9 131:24
   flag 91:21           forget 263:13          49:2 261:22         88:13 99:17        132:7,20 134:9
   flags 39:8,13 43:5   forging 273:12       formulate 28:6        245:14             134:16 135:2,11
     43:15 45:1,9       forgot 270:15        formulated 269:9    free 35:16           136:19 137:23
     46:1,10,19 47:8    form 17:9,21         forth 30:6 214:11   Freedman 2:3,6       138:6 142:15,24
     47:19                20:22 22:1         fortune 199:25        4:9,9,17,23 6:14   149:15,17
   fled 84:1 132:14       39:15 43:13        forum 76:24 77:1      7:21 9:10,15,19    150:12,23 151:5
   Fleet 2:21             46:4 48:24 51:4      190:3,3,18,19       10:4,8 13:8,19     155:17 156:19
   FLEXNER 2:8            56:20,24 57:16       191:7               13:21 14:11        156:21 157:5
   Float 137:12,13        65:1 66:21 70:7    forums 191:18         17:14 18:11        158:9,15,20
   Florida 1:1 2:4,9      72:14 76:3         forward 7:13          19:20 20:17        160:3 167:24
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page87
                                                                          90of
                                                                            of
                                      114
                                      117
                                                                                          Page 16

     168:10 169:16       106:21 132:13     generally 76:21        9:21 30:14         193:6 213:14
     174:8,14 177:9      166:13 169:24       138:9 184:11,14      67:16 197:21       214:22 229:14
     178:2 179:13,18     170:1 171:24        185:22 195:15        267:22,23          232:10,11,25
     180:16 181:25       174:3 185:13      gentleman 199:25       275:25           going 5:12,16 6:7
     182:11,18           244:11 273:15     getting 69:18        Gizmodo 66:23        6:8 7:10,14
     183:10 185:3,25   full 55:3 69:13       152:19 188:14        68:8 207:9         18:22 19:10
     186:14 193:23       76:6 128:12         254:5 275:12       gleaned 237:6        23:3 30:6 32:13
     194:1,5 198:25      132:21 172:21     GICSR 97:22,25       global 84:7          36:24 37:15
     204:14 207:5        175:8 191:3         98:4 115:10,12       117:11 118:3       39:4 41:5 44:18
     209:25 210:5,16     203:2 245:24        115:15,15,24       globally 115:16      46:14 48:14
     211:17 212:17     fully 31:21 76:19     116:14,16          GMX 192:2,3,7,8      49:6 50:18 53:1
     214:25 216:4,18   function 82:6       Github 191:16          192:16,18,21       54:6,19 59:12
     218:7,22 219:18   fund 110:11         give 14:25 19:7      go 9:8 14:6 22:23    63:21 65:16
     220:6 223:5         111:13,14 112:4     52:5 73:6 115:9      22:25 27:19        68:9,10,20,24
     224:6 230:13,16     112:5 115:16        135:24 137:25        37:18 39:19        69:11,20 70:22
     233:24 234:8,15     197:21              138:13,17 160:2      42:24 43:7 61:2    72:6 74:19
     234:19 237:15     funded 34:5,18        166:1 167:9          62:8 66:6,6 68:9   75:15 77:2
     238:2,5,25          35:6 107:13,19      170:5,7 178:3,8      70:25 75:11        81:12 85:17
     239:5,9,19          108:6 116:2         183:8,8 187:2        76:7 91:12,13      86:16 87:24
     240:4,14,16         205:16 222:6,7      204:23 222:25        94:25 96:19        90:9 91:15
     241:25 242:4      funding 57:2,7        228:21 232:12        100:12 103:7,13    92:18 95:7,18
     252:8,12 256:1      58:16,22 59:19      234:5 238:19         110:13 111:23      96:4 97:11,15
     256:5,13,24         59:25 102:24        244:21 257:24        119:11 120:16      103:22 106:21
     257:5 259:17        111:9 116:21,25     263:10 268:16        120:24 122:3       111:24 112:2
     263:17,22 264:2     117:7 118:2         268:21               125:20 126:8       114:1,17 116:20
     269:19 270:9,21     222:2             given 6:21 12:16       131:8 154:14,24    117:15 118:24
     271:18 272:8,11   funds 90:4 111:11     16:23 17:1           157:1 160:6        120:16,24
     273:17,25         funny 50:3            32:12 34:7           161:22 169:23      125:15 126:13
     274:21,23 275:8   further 61:17         35:11 55:9           170:3,5 172:17     130:10 133:16
     275:17 276:19       66:9 145:9          63:12 82:8 84:4      172:20,24 180:4    135:17 139:15
     276:21              147:3 165:1,4       102:9 124:21         180:12,14          140:13 141:1,14
   Freedman's            276:17 279:8        153:5 159:20         198:23 199:7,12    144:5 146:2
     155:12 183:7                            174:4 177:23         204:15 206:9       148:10,22 149:9
   freely 33:21 34:7          G              178:1 179:10         214:19 215:16      152:17,21
     35:11             G 267:3               220:3 231:1,5        216:13 220:4       159:21 165:3,5
   French 246:6        gain 121:2 147:3      231:16,18            224:16 229:11      165:22 166:1
     252:24              205:13              232:18 233:4,6       237:13 239:17      168:6,9,21
   frequently 59:5     gained 167:15         233:9 245:1          240:15 246:5       172:9 174:25
   Friday 98:6         gains 202:9 212:7     253:6 257:9,11       248:20,22,24       175:21 176:3
   friend 19:6 200:2   gambling 22:6         259:9 260:5,10       251:1 256:10       185:21 186:1
     200:3,11 250:14   gaming 78:7           260:19 262:4,10      259:11 260:1       188:13 194:6
   friends 105:5       gathered 60:12        268:2 275:21,24      274:22             195:24 196:18
     200:1 254:19      Gavin 191:15          276:5              goal 75:5,17,19      198:8 199:19
   front 42:15         general 261:2       giving 6:23,24 9:6   goes 37:16 58:23     205:23,25
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page88
                                                                          91of
                                                                            of
                                      114
                                      117
                                                                                          Page 17

     206:18 208:9         201:21 202:12      52:25 69:19         199:15            High 229:14
     212:18 215:2,4     grave 80:24 81:18    218:25 219:2      HC1518378 3:25      higher 242:12
     216:12,19 218:8      81:24             Halton 1:17 4:5      262:17,20         HighSecured
     218:11 222:9       great 49:14 75:7    hand 179:3,8       head 84:24            131:14,17 132:9
     223:25 224:8         75:21 129:3        228:24 237:9        213:12              132:10 135:12
     225:16 226:14      greedy 23:17         245:22,22         headers 89:14         138:1,12,17
     239:2 240:17         25:24              268:17            hear 85:6 109:22      139:1,3 140:7
     242:23 247:4,22    Greg 209:20         HandCash             109:24 222:20       140:22 141:23
     252:8 254:10         210:25 211:25      130:11              223:3 233:25        142:3,8 143:2,7
     256:6,9 258:12       212:3,21 213:5    handed 184:13        241:3               143:9,16,24
     262:15 263:8         213:8,8 217:12     230:23 248:10     heard 222:16          144:9,17,20,23
     268:14 275:8,9     ground 5:6 7:13     handing 15:3         240:11 241:3        145:13 146:9,11
   gold 83:18             9:23               229:1             hearing 30:15         146:14,16,19
   good 4:18,18,24      grounds 57:20       hands 177:5,7        44:11 159:22        147:1,4,5,10,11
     4:24 5:1,1 24:19   group 11:12         handwriting          171:21 172:3        147:15,21 148:2
     24:21 52:3,6         22:23 26:1,5,8     275:1,6,7         hearings 159:12       148:3,6,7,25
     68:11 71:11          49:9,13 62:17     handwritten          159:18              149:6,11 150:24
     168:24 170:21        62:22 75:1         274:24            Hearn 110:25          151:24 152:5,6
     199:25 214:4         82:25 83:1        happen 156:10        266:2               152:25 153:5,7
     250:13 251:6         117:10,12 118:3    210:23            heavy 44:15           153:19,21 155:8
   goods 205:7            118:6,7 210:21    happened 18:4      held 40:4 45:20       155:9,22 156:8
   gotten 16:2            252:20 253:13      33:19 81:13         50:8 107:13,18      157:3,7,13,19
     269:15             groups 133:12        93:15 102:13        108:5 109:19        158:1,5,24
   government           guarantor 112:10     109:21 120:14       110:5,7 136:23    HighSecured's
     101:17 144:23      guess 135:25         147:14 150:14       137:25 142:8        145:16
     205:5,9            guessing 52:5,6      192:9 210:18,19     159:12 160:9      hire 253:24
   governments            135:23             213:3 218:6         161:7 162:18      hired 254:13
     115:21 201:17      guided 234:6         221:25 258:9        239:14 250:2        260:20
   governs 263:23       guiding 239:13       259:11 260:22       254:15 265:2,6    hiring 102:10
   Gox 195:11           guilty 250:24        275:25              266:19,24 274:3     122:10
   grab 252:8           Guinea 207:16,19    happening            274:14 275:2      historical 171:10
   Gracia 132:8           221:6              267:18            help 21:18 26:7     history 74:15
     134:13,22 135:4    gullible 102:12     happens 44:11        28:4,5 46:21,23     139:14 226:22
     136:6 137:20       guy 66:2 205:19      86:4 199:5          97:14 115:9       Hoa 69:4 206:23
     142:17 144:8,13    guys 158:16          232:13,21 233:9     180:24 215:22     Holborn 1:18 4:6
     145:5,7,11,16                           238:22 245:23       216:5 217:11      hold 91:10 101:14
     148:12 155:23              H            258:8             helped 143:19         105:8 111:24
     156:12,13 158:6    habit 32:14         happy 59:17          253:22 254:19       124:8 125:23
     201:5,6             108:19              158:17 167:9        277:11              133:13 163:5
   grandfather          hacked 186:19        234:2             hereto 279:13         204:19 228:20
     200:2               227:20,21,22       hard 44:23 210:4   Hey 152:10            254:8 267:1
   Granger 235:4        hacks 240:19         233:11,14,20        216:16            holding 38:21
   granted 260:18       Hal 110:25 266:1     234:9,20 236:11   hid 32:15             106:13 267:16
   graphic 201:21       half 10:11 11:4,6   Hardy 198:15,17    hide 66:13 69:17      267:21
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page89
                                                                          92of
                                                                            of
                                      114
                                      117
                                                                                           Page 18

   Holdings 25:25       96:1,3,14 98:23     16:8                177:3 246:6,11       185:10 188:1
    27:10,14 29:8       98:24,24 99:13    implying 5:16       income 272:25          197:14 236:3
    29:23 31:9,23       101:1 126:22        35:23             incompetence           241:17 244:6,10
    33:1,3 36:14,16     127:20 129:14     import 89:18          271:14,17            250:19 255:1,6
    36:19 38:2 39:2     244:22            importance          incorporated           258:24 259:12
    39:7 43:4 45:8     Human 274:3          188:11              59:11                261:13 265:11
    47:24 48:4,20      husband 40:16      important 5:16      incorrect 14:1,9,9   informed 23:3
    49:17               42:4 43:20          49:25               14:13,14,17          64:16,18,21
   holds 7:2 110:8,9                      importantly           213:17               102:5,6,10
    110:17 111:7                 I          58:18             incorrectly 66:16      147:24 149:1
   holiday 250:14      ICEX 150:2         impossible 148:5    increase 75:5,20       272:4,4
   Homeland 33:18      ICT 252:2            222:4 255:23        106:1              inherited 169:8
    33:24 34:11        idea 83:14 95:3      256:15            independent          initial 36:20
    35:1,10 115:19        122:10 159:3    imprecise 76:24       228:23             initially 233:23
   honestly 10:17         188:2 201:16      76:25             indicators 247:3     ink 181:11
   Honour 29:17,21        232:12 233:3    improper 14:16      individual 106:15    inside 134:21
    30:20 38:6 40:2       237:2,4 242:24    100:11 239:17       109:1 208:2        insider 27:1
    40:13 43:15           260:21 263:8    improperly 67:7       210:22             install 143:19
    46:13 57:19        ideas 52:17 53:8   inability 272:5     individually         instance 60:12
    58:15 60:7,16         53:16,20 95:5   inaccuracies          109:12 210:21        160:8 232:21
    61:4,19 240:16     identified 39:13     66:25             individuals            233:22
   honoured 104:19        74:20           inaccurate 209:8      117:20 126:3       instantly 207:24
   hope 67:25          identifiers 244:19   209:12,13 214:4     138:16 207:24      instruct 7:23 8:16
   hopeful 9:25        identifies 144:13    216:10 220:18       208:1,24 247:15      8:22 10:10 11:3
   horrendous          identify 39:7 43:5 inadequate 21:3     indivisible 106:15     11:8,23 12:12
    214:14                45:25 46:10,19 inappropriate        industry 22:9          12:24 30:7 80:5
   horrible 187:22        47:18,24 71:12    239:5               76:11                80:8 115:16,20
   horribly 69:25         72:6 239:7      incapable 102:16    infinitely 185:12      154:1 155:1,6
    220:18                241:8 244:13    incapacity 164:15   info 1:6 33:11         155:18,20
   hospital 190:23     identifying 109:3 include 27:16          34:1,13 35:3         157:12,15
    203:21             IFIP 250:20          28:20 29:9          48:5,21 49:18        238:13,14 240:8
   Hotwire 16:4,16     IFIP-WG11.9          31:10,23 32:5       115:9 168:19       instructed 13:13
    17:6 50:7,8,20        250:1             34:19,24 53:8       176:14 248:2         97:2,4,5 126:4
    86:10,12 89:19     ignorance 272:7      171:18              249:12               138:20 155:13
    118:9 223:15       ignorant 122:11    included 27:24      inform 64:9            155:15,25
    224:11             ignore 66:2          29:23 31:4 33:7   informal 217:8         194:17,20
   hours 6:8 194:3     illegal 115:23       33:22 34:9        information            240:24
    274:17,18,20       illegally 253:3      163:14 225:19       11:13,13 15:15     instructing 92:19
   house 1:17 4:6      image 202:4        includes 224:13       64:15,20 76:9        180:12
    102:14 184:17      immediately        including 42:16       96:15 113:10       instruction
    184:18 205:8          275:23            45:18 52:24         156:9 163:21         232:19 238:18
    233:15 234:24      Impeachment          57:2 67:7 78:10     164:3 169:8          238:21 241:25
    235:14 236:21         100:12            84:6 91:13,13       171:11 172:19        277:7
   HTC 95:16,19,20     implemented          126:3 152:9         181:21,22          instructions
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page90
                                                                          93of
                                                                            of
                                      114
                                      117
                                                                                              Page 19

     138:1,13,18          24:18 77:9           261:12,16,25      IPO 22:23,25           60:20 94:2
   integrity 272:19       110:16,17,24         264:18,21,23        23:2,6               222:23 240:13
   intellectual 25:10     260:16 261:12        265:3,7,10,13     Ira 1:5 7:22,23,25   issued 8:14 12:9
     27:9,17,25           261:16,24            265:21 276:7        8:7,10,15,16,16      36:15 94:3
     28:21 29:9,24        264:17,20,23       investors 22:22       8:21,22 9:3 10:9     221:11
     31:4,10,13,17        265:3,7,10,13        25:17,17 26:11      10:10 11:2,3,7,8   issues 248:7
     31:23 33:1           265:21 276:7         27:5                11:22,23,24          272:23
     34:23,24 37:4,5    interpret 148:15     invited 93:16,23      12:4,12,13,24      Italia 117:18
     37:8 39:8,13       interrupt 9:11,13      94:18               12:25,25 13:13       126:1 194:13
     43:6 45:9 46:1       155:12             invoice 139:18,20     13:13,22 14:19     items 113:18,20
     46:10 47:8,19      interrupted 165:1      140:2,5 141:3       14:23 15:6,11
     47:25 48:7,22        165:4                141:10 142:21       15:14,21 23:1,3             J
     49:19,25 50:7      interrupting 9:7       154:19,21 155:7     23:5 25:14,15      Jamie 171:6,12
     50:12,21 51:3      interstate 161:6       155:14,16           25:20,21 26:13       194:15 245:9,10
     54:3 55:17,20      intervene 239:2      invoices 139:22       26:21 27:4           245:11 246:7
     55:23 56:6,11      interview 69:2         153:18,20 154:2     32:10 62:13,16       252:25
     56:22 62:16          206:23 207:12        154:11              62:21,25 63:7,9    January 73:19
     246:3,7,10           207:13 208:7       invoicing 154:4       63:16,24 64:3,6      76:10 120:19
   intend 67:24           209:19 210:12      invoked 43:1          64:23 65:3,7,10      121:1,7,11,15
     275:13               210:18,20,22,23    involve 44:10         65:12 84:18,19       121:20 135:20
   intended 40:23         210:25 211:7,8       105:4,5,5,6         85:2,7,24 87:16      177:20 178:19
     41:1 44:21 45:2      212:21 217:7       involved 10:3         88:13 89:1,3,7       183:12,16
   intentionally          220:14               20:1 22:15          90:15 91:8           254:21 257:23
     200:18 214:24      interviewer 213:7      39:10 44:8          95:14 96:11,15       258:15 260:7,10
     270:18               213:10               45:17 53:12         97:6,18,20 98:3      260:11 261:15
   interact 235:21      interviewer/int...     56:25 60:4          98:10,12,15,17       275:18 276:3,4
   interaction 39:21      211:22               61:12 65:6 81:6     98:20,22 99:15     January/Febru...
     120:9              interviewing           87:8 88:14          99:16,20 174:20      250:7
   interactions 22:8      211:3                89:24 99:17         175:10 196:21      Jennifer 208:13
   interception         interviews 210:13      105:2 115:14,18     197:9 204:7,10     job 22:20 52:10
     115:23               210:21 217:12        117:13 120:4,7      204:18,22 205:2      237:10
   interest 22:13       introduce 25:22        120:10 137:16       205:11,20,22       jobs 116:3
     58:24 60:25        invention 78:9         139:8,10 152:9      206:6 222:1,3      Joe 2:20 4:21
     79:22 164:18         114:23               175:15 189:5        224:12,21            72:2
   interested 12:19     invest 74:8            237:8 272:24        227:23 228:2,11    John 69:5 143:3
     279:14             Investigation        involvement 57:7      228:12               171:12 206:24
   interesting            245:18               64:19 113:2,14    Ira's 11:9 65:2        208:13 220:14
     177:17             investing 24:8,9     involving 88:13       99:1                 220:19,22,25
   interface 154:7        25:23              IP 23:10 48:8,23    irrelevant 38:13     johnchesher@...
   interfering 63:21    investment 24:22       49:20 51:1 53:4     61:14 271:10         220:11
   interject 6:7          25:22 78:22          62:21 65:14       IRS 12:6 63:14       joined 249:4
     172:20               110:24 260:16        245:6,7,25          171:15             joint 275:2
   intern 253:13        Investments            246:13            Islamic 82:20        jointly 221:2
   international          110:16,17          iPhone 101:3        issue 28:15 60:14    Jones 120:11
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page91
                                                                          94of
                                                                            of
                                      114
                                      117
                                                                                      Page 20

   judge 2:19 9:12     226:24 253:25       91:5,8 93:25      28:18,23 29:20     243:22 244:12
     29:18,19 30:4     254:20,25 255:2     94:12,17,18       30:8,9,10,11,16    244:17,19 247:2
     38:8,14 40:20     255:3,24 256:17     95:4,6,9,11,14    30:17,21,21,23     247:17 252:6,23
     42:23 43:9,12     258:24 259:6,13     96:11 97:20       31:2,7,12 39:12    252:25 253:4,7
     44:12,18 46:21    259:14,18,19,22     101:8,18 102:4    47:21 48:2 52:2    255:1,5,7
     47:11 57:24       259:25 275:17       102:6,10 104:1    52:3,8,12,21       256:24 262:23
     58:7,12,25      keys 82:3 101:14      104:5,23 114:16   53:14 54:5 57:1    264:25 273:14
     59:15,23 60:11    106:6,7,8,17        118:20,22 119:3   60:19 61:14        275:11,21,24
     61:17,20 240:9    129:1,5 136:12      119:13 120:4,18   63:14 64:24        276:9
     240:12 241:1,14   136:16,21,22        120:22,25 121:4   66:18 67:11       knowing 206:15
     255:17            137:3,7,10          122:8,16 123:6    69:20 74:21        255:18
   judgment 160:23     148:4 195:2,5       124:3,7,9,14,17   80:10 83:13,17    knowledge 8:20
   judgments           201:15 255:10       124:20 125:4,6    84:10 85:13,19     19:10,24 53:13
     165:22            255:11,13           125:7,9 150:1     93:6 95:20         56:1 61:22,25
   Julio 2:17 4:14     257:10,10,14        150:16,22,25      121:17,24,25       62:5 113:13
   July 78:6 262:2     265:8               151:11,15         122:4,4 123:20     114:19,21
   jump 61:7         kicked 102:14         168:23 169:1      123:25 125:2,17    151:13,21,22,23
   June 270:12       kind 44:24            174:20 175:10     132:24 133:2,21    152:2,2 159:20
   jungle 221:7        202:18              180:4 184:3,5     133:22 136:11      167:15 175:18
   junk 177:20       Kingdom 1:19          186:10 196:3,14   136:20,21 137:1    186:20 212:10
   junked 208:20       4:7 240:7,21        199:23 200:3      137:6 141:16,25    216:7 241:16
                     Kleiman 1:5,6 3:6     202:22 203:7,9    145:23 146:11      244:2 269:18
           K           7:22,23,25 8:7,9    203:13,16,18      147:13 156:6,22   known 8:3 87:9
   K 203:4 275:3       8:15,16,22,22       204:8,18,23       158:16 165:10      150:3,16
   keep 6:8 9:18       9:4 10:9,10 11:2    205:2 224:10,12   175:7,21,23       knows 30:2
    10:14 14:8 36:3    11:3,8,8,23,23      224:25 225:10     177:25 178:1,5    KPMG 86:10
    48:13 49:2,4,5     12:12,24,25         225:14 231:20     178:23 180:7,21    222:7
    63:21 64:7         13:13 15:6,11       249:11,21 250:5   186:21 187:2      Kraken 57:3
    70:24 97:11,15     15:14,21 16:11      250:25 251:12     188:18 194:7
    106:6 114:22       16:12 18:16,18      251:23 253:24     195:19 198:9,10           L
    168:21 205:25      18:21,21 19:2,4     274:14            199:4 206:8       label 114:10
    245:4,25 269:4     19:9,15,21,23      Kleiman's 32:17    215:17,17 216:2     148:21 152:18
    269:4 275:9        20:12,19 21:7       174:15 204:1      216:3 220:21        202:20 206:25
   keeps 263:1 269:6   23:1,5 25:14,20    knew 89:10         222:13 223:2        208:16 209:22
   kept 12:4 16:10     26:13,21 32:7       103:21 107:9      224:16 225:3,25     212:24 215:4
    63:19 107:6        32:10,12,14,20      118:15 123:23     231:12 232:10       218:10 219:1
    116:4,20,20        33:16 34:5 35:7     137:2,4 169:6     232:11,20,24,25     220:9 224:8
    123:1,6,8 175:6    38:10 57:2 58:6     240:23            232:25 233:7,16     225:19,20 241:7
   key 119:17,19       63:19 64:23        knocked 191:3      234:11,18 235:2   labelled 196:1,19
    131:1 144:14       80:18,20 81:6,9    know 5:15,15       235:11,12,16,19     235:15
    145:16 147:19      81:13,15,23         6:11 7:1 15:12    236:19 237:23     labelling 241:5,6
    157:25 158:3,8     85:13,25 87:2,6     23:21 25:15       238:2 240:5,9     labels 202:15
    158:23 224:14      87:16 89:2,3,7      26:15 27:24,24    241:15,19,22,24     237:7
    225:13,14          89:25 90:15         28:9,13,16,16     242:5,8,11,13     land 78:13
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page92
                                                                          95of
                                                                            of
                                      114
                                      117
                                                                                             Page 21

   language 77:5         237:10 240:1,3       158:13,18 160:6   liquidated 161:19       209:5 216:25
   laptop 191:5          240:5,22,23          160:7 172:2       liquidation 50:6        247:9 251:15
   laptops 236:7,8       241:18,20 242:7      229:11 231:21        50:11,15,17,18       258:18 276:14
   large 83:1 155:1      242:10 243:14        238:21 252:9         50:20,24 86:17     living 112:20
     185:12              243:23,24 244:1      272:8             list 22:22,24 23:4    LLC 1:6 33:11
   lastly 151:8,10       244:4,11 245:19   liability 176:13        28:4 113:7,17        34:1,14 35:3
   late 27:8 31:3,9      245:24 258:13     liberty 27:21,23        114:17 202:13        48:6,21 49:18
     275:12              259:1 260:10,19      78:10 129:9          202:15 255:23        115:9 168:20
   latest 191:14         262:9,16 272:12      139:12,13            256:16,22 257:7    LLP 2:3,8,13
   laundering            272:15,17            152:19               257:9,14,17        load 126:13
     115:23 144:24       275:20,24,25      licence 35:16           259:25 260:3       loan 107:14,16,19
   law 40:17 58:1      lawyer's 272:21     licences 31:14          265:1,5,8,16,20      108:2,3,4 274:2
     106:10 113:24     lay 41:3            licensed 21:15          265:24 276:1,4     loans 107:16,21
     115:16,21         lead 13:25          licenses 16:21       listed 15:3 83:20       107:22 253:10
     131:13 179:7      leading 14:4 20:3   lie 253:2               104:2 108:24       local 191:3
     231:24 268:8,19   leads 263:7         life 19:24 20:8,11      127:23 145:12      location 114:15
   lawsuit 17:24       leaked 66:23           75:5,17,19           160:13,17 175:3    lockdown 193:6
     83:25             leap 65:3              79:23 122:10         202:3 208:3        locked 205:12
   lawsuits 159:9,11   leave 72:18         light 60:21          listened 123:12         255:9
   lawyer 18:2 56:12     129:13 276:23     limit 106:19         listening 30:5        Lodey 156:5
     65:2 69:6 125:6   leaving 252:22      limited 7:12 8:1        241:2                235:3
     138:4 149:7       led 12:3 20:1          10:16,23,25       lists 248:2           lodged 11:13
     212:15 231:20       197:11               26:24 27:3        literally 191:1       log 188:25 189:10
     243:13,15,20      ledgers 261:2          28:13 55:15          267:12               189:13 191:6
     272:24            left 71:23 136:9       111:6,6 164:4,5   litigation 54:7         192:5,24 193:7
   lawyers 11:20         170:3 180:4          176:12 234:1         56:18,22 57:1        193:8
     28:5 45:18          189:5 229:16      Linda 2:21              57:22 58:17,21     logged 186:23
     57:13,14 59:6     left-hand 202:14    line 29:18 36:24        58:22,23 59:4        193:4
     62:1 65:20,21     legal 2:20,21          38:17 42:21          59:20,25 60:17     logging 193:16
     66:4 67:15          56:15 57:11,12       58:17 61:3           60:25 67:11        London 1:18 4:6
     86:14 114:7         64:13,21 77:6        68:14,15,17,18       85:18 95:9           4:20 91:13
     138:20,25,25        184:20 264:13        68:18,19,19          114:2 117:16       long 63:20 101:2
     139:2 145:10      legally 179:4          69:12,14 71:23       118:25 125:16        101:5,5 120:12
     152:10,14,16      legitimate 253:20      118:1 156:23         139:17 140:15        165:23 178:18
     153:23 174:4      lengthy 111:20         158:11 161:23        141:2,16 144:7       263:23
     177:15,18,23      Leon 2:14              165:19 168:13        176:5 186:2        longer 42:17
     178:24 179:1,9    letter 148:13          170:6 215:6          224:10 231:10        64:12 87:8,24
     179:10,12 180:7     149:10 218:5         219:15,16            231:19,25 247:6      110:9 185:10
     180:10,13,18      letters 203:8          226:21 234:7      littered 151:1          191:12 192:8,17
     225:18 230:19       207:21            lines 205:12         little 24:4,11 94:6     192:20 193:15
     230:21 232:13     letting 9:5         link 116:5              108:10 114:18        227:14 228:13
     232:15,16,20      let's 10:6 28:11    linked 139:12           125:20 128:22      longer-winded
     233:1,10 235:25     28:14 109:8       linking 78:9            132:2,15,25          9:22
     236:1 237:3,6       142:1 147:3       links 91:8              151:4 201:24,25    look 55:3 67:18
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page93
                                                                          96of
                                                                            of
                                      114
                                      117
                                                                                      Page 22

     73:4 79:10        lot 7:12 9:22,23 mailbox 246:20     mark 72:8 81:10      229:5 235:4
     84:11,25 115:17     56:17 60:18    maintain 51:13      82:10,12,14,16      247:14
     119:20 121:8,21     83:22 87:7,24  maintained 53:11    82:18 83:19        McArdle 252:4
     127:25 133:10       102:4 115:8     113:23             92:1,8,11          McGovern
     140:5 142:2         120:8,13 122:9 maintenance         117:18 126:1        233:23
     145:19 148:20       140:16 149:22   53:12              194:13 199:19      McGrathNicol
     151:7 166:21,21     152:20 179:1   majority 163:16    marked 96:5          86:9
     167:8,20 169:22     201:14 211:14   206:12             229:2              McKenzie 14:22
     172:2 194:22        222:25 234:11  making 26:9        marker 203:16        45:19 46:9,17
     201:23 202:8        253:19 254:19   58:21 63:22       market 117:11        46:19,22 47:1,4
     205:2,18 220:9    lots 205:11       87:3 90:3          118:4               47:6,18 65:9,12
     225:5 247:17      Louis 8:7 11:24   101:12 105:24     Marquardt            65:19,25 66:1,1
     248:21 249:4        12:13,25 13:14  106:6 169:9        189:18              262:8
     268:5 277:1         13:22          malleable 93:12    masquerade          McMaster 69:3
   looked 99:14        lower 74:4       man 87:19 90:2      157:13              206:23 207:15
     134:19 140:13     lying 201:15      92:11 170:10      massively 86:19      208:13 215:12
     140:22 154:11     Lynn 163:15,20   manage 86:12       master 51:14,17      215:14,16,19
     154:21 155:7        164:14,17       135:12 195:1       51:18,24 52:13      217:17 221:5
     162:12 175:13       165:14 169:6    204:25 205:1       53:7               mean 6:22 7:8
     185:7 196:20        171:9,10,11    managed 76:14      Masters 159:15       10:23 24:5,6,7
     214:6 237:11        173:24 174:4    81:18 131:14,18   match 147:23         57:6 76:5
   looking 67:19         175:5,8,13,20   246:9              245:25 250:21       105:22 134:1,2
     71:12 118:9         175:23 177:24  management         matches 147:25       187:24 189:13
     120:17 122:18       178:1,3,7,8,11  84:6 181:21       material 12:17       195:7,18,22
     169:23 224:5        178:12,17 180:3manager 52:4,7      64:7 227:18         200:8,9,14
     226:21              180:4 181:8    managers 42:10      236:13 250:20       203:5 204:21
   looks 96:23 115:1     184:7,10,10    managing 91:17     materially 269:12    229:10 231:22
     116:13 117:22       185:20 187:2    132:9 195:4       mathematician        260:24 261:1
     117:24 120:23       188:13,15,18    273:1              195:19              274:5 275:4,6
     121:2,3,5,13                       Manila 219:14      matter 35:15        meaning 81:3
     122:19 126:4             M         manipulated         57:24 61:15         192:11,13 200:9
     139:20,23 141:7   machine 90:9      242:15 243:16      101:18 116:24      means 35:14,14
     141:13,21 142:7    105:20 243:5,7   244:13,14,18       161:8,9 172:13      56:14 59:5
     142:12 144:12     machines 76:15   manipulation        174:19 199:22       127:9 138:10
     145:9 146:21       87:8 90:20,21    243:25 244:17      202:2 232:7         200:10 226:5,7
     172:19 179:6       94:19,21 100:25 manner 218:1        252:23 258:1        271:13
     181:9,12 196:9     102:6,16,17     March 1:14 4:3     matters 55:23       meant 16:8 17:2
     196:15,15          123:8 159:2,6    78:6 97:18         56:5,6 77:13        83:19 112:16
     198:14 199:14      227:12,16,19     98:11,15,20        165:23 172:10       189:24 216:15
     209:1 224:22       237:21 242:17    99:2,6 100:6      Matthews 14:19       250:12
     226:20 230:6,12    242:23 244:7,8   141:24 181:22      22:11,16 26:17     mechanism
     247:16,21          244:12 246:13    185:9 208:14,24    26:18 51:10         102:24
     249:10 251:16     magic 233:9       220:15 278:8       63:16,25 64:2      media 177:19
   loss 221:12         Magna 2:20,21    Marina 69:3         64:25 65:5          187:7,8,11
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page94
                                                                          97of
                                                                            of
                                      114
                                      117
                                                                                          Page 23

    236:18              260:20              83:20 100:7,16    misparaphrasing       252:24
   medium 138:13       mentor 23:13         100:20,22 104:8    256:20              months 124:16
    138:17             merging 77:12        104:10 105:24     misquoting            237:4
   meet 162:23         merits 37:1,2        126:23 151:11      256:20 270:17       morning 4:18,24
    238:7 251:3        message 77:14        151:16 236:9      misread 75:10         5:1
   meeting 7:9 68:23    128:19 146:13       245:8             misrepresentati...   mouth 6:22
    69:1 142:13         229:16,17          mined 73:15         106:9               move 7:14 10:6
    157:11 161:7       messages 65:9,12     74:16,18 75:6     missed 128:5          37:25 59:13
    162:23 163:19       191:5               75:20 76:1,18     misspelt 250:22       67:24 74:5
    169:12 196:2       Mestre 2:13          78:18 105:7,8     mis-spoke 276:1       120:12 134:8
    199:16 207:23       180:19              110:18 123:4      mis-stated 219:9      209:16
    208:11,23 209:3    methodology          133:18 261:6,12   MIT 35:16            moved 51:6
    211:13,15,18,21     257:25              265:9,13 267:22   MJF 78:23 79:3        106:16 110:21
    211:23,24 212:6    Miami 2:4,9,14       267:24             79:17 80:9           116:19 138:5
    212:8,11 213:4     Michael 189:18      minimal 48:11       81:11 82:2,5,9       189:18 221:25
    218:13,14,18        198:17              277:6,6            82:10 83:4           235:7,8,10
    219:1,3,3,5        microphones         minimum 15:23      mobile 127:20        movement 201:12
    250:14 268:21       223:2               239:14             129:14               201:13 248:6
   meetings 30:22      middle 229:21       mining 70:10,18    moment 20:4          moving 6:22 7:13
    42:5,7,9,10,10     midst 168:3          70:20 72:18,22     36:24 57:2 67:5      9:18 14:8 67:20
    42:12,13 86:24     midway 135:18        73:19 74:9         69:12 129:24         134:6 149:12
    159:14 174:2       mid-2015 247:15      78:23 79:4,17      137:15 140:2,23     Mt 195:11
    212:13 214:13      migrate 190:18       80:9 81:11 82:2    143:12 153:9        MT4 18:24
    218:1,16           migrated 190:10      82:5,9,10 83:4     159:24 167:17       mucked 217:23
   member 105:18        190:12 191:14       83:20,21 102:1     179:14 183:7,8      multiple 29:22
    176:21              191:17              105:17,19,21,21    196:9 222:25         105:14 108:21
   members 129:16      Mike 110:25          107:11 123:2,10    223:4 248:22         110:14 149:21
    176:13 246:11       266:2               123:17             259:5                157:9 189:19
    268:14,23          Military 33:23      minor 268:13       momentary             211:3 212:2
   membership           34:10,25           minus 99:7 100:7    276:15               223:8 240:17
    174:16             Miller 208:12       minute 148:22      Monday 5:8,9          249:3 254:7,8
   member's 130:2       220:13,22           158:12 193:24      114:12 218:12        259:1,2,4,22,23
    130:5              million 8:24 18:6    230:14 252:9      monetised 37:6        260:24 262:13
   memorize 139:22      18:14 27:11         272:9             money 23:18 78:6     music 179:11
   memory 128:7         36:20 38:3,22      minutes 42:12       87:6 90:2 93:13
    216:12              39:3 77:17,23       90:12 158:14       102:8,15 115:23             N
   mentally 86:20       78:4 150:9          194:4 274:20       116:2 120:13        N 2:1 3:1
   mention 25:13,19     205:21 246:8       MIR 78:11           123:6 129:8         Nakamoto 51:2
    26:12,20 45:8      millions 83:18      misapprehend        144:24 147:4        name 33:5 54:18
    62:13 103:17       mind 9:5 53:20       111:21             197:21 203:20        55:16 72:7
   mentioned            250:1,24           misfortune          203:22 205:5         108:20 109:12
    103:23 104:2       minds 53:13          200:12             206:13,13            129:17,24 156:6
    135:13 148:8       mine 73:18 74:12    misheard 21:5      monies 32:11          189:25 190:14
    176:5,9 253:21      74:14 77:20        misleading 234:5   Monteselio            199:3,5 203:15
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page95
                                                                          98of
                                                                            of
                                      114
                                      117
                                                                                        Page 24

    203:15,25 204:1     223:4 230:13        89:18,21 92:13       167:2 171:25     150:18 151:2
    204:19 213:11       244:12,15           92:21 107:11         172:3 190:7,15   167:22 168:8
    226:5,6 229:8,9     250:21 251:5        116:19,22            229:13,23 230:9  173:22 174:12
    278:15 280:21       255:10 267:23       142:14 143:4       NSA 115:19         177:6,22 181:18
   names 132:12        needed 12:18         159:9,23 166:17    number 12:14,20    182:8,15 183:6
    137:15 204:20       99:7 100:8          190:10,12            16:12 19:22      185:1,19 204:11
    215:9 252:16        203:20,21           191:19 192:14        20:13,19 21:8    204:17 209:24
   naming 108:18       needs 29:3 59:8      192:18 193:13        24:18 70:23      211:12 212:12
    108:19              271:13              193:14 207:16        71:14 72:3,4     216:8 217:15
   NASA 115:18         negative 14:10,17    207:18 219:13        78:7,10 86:1     219:23 234:6,14
   native 152:20        17:20               221:6 261:20         96:23 106:9,14   238:13 257:3
    201:23 225:19      negotiating 77:2     263:1                108:12,15,15,25  259:16 261:9
   nChain 38:4,23      negotiation 142:9   Nguyen 174:18         109:1,3 118:11   269:2 270:1
    50:2 51:13 54:3    negotiations         253:7                128:11 130:3,4   271:2 273:24
    55:10,14 56:17      198:14 202:7       non-Australian        149:13 160:2    objected 43:13
    56:21,25 57:5       262:8               237:17               162:16 186:12    59:1,2 183:9
    58:16,20 59:3      neither 73:15       non-responsive        187:17,21        277:8
    62:18,22 266:19     279:9               276:25               195:22 212:5    objecting 71:6
   nChain's 65:13      net 26:10           non-revocable         222:18 244:23   objection 7:17
   nCrypt 27:10,14     network 128:18       258:2                245:12 252:18    13:2 18:7 19:18
    29:8,23 31:9,23    never 16:9 17:20    Nope 191:25           260:8            20:16,21,22
    33:1,3 36:14,14     19:10,23 21:16     normal 8:6          numbers 147:13     35:20 36:23
    36:16,19,19         34:4,5 35:6,8      nosiness 230:3        195:23 255:4,7   37:10 38:18
    37:11 38:2,2,4      36:5,7,8,9 63:14   note 39:16 65:1                        39:16 43:25
    38:21,21,23         83:19,22 92:2,8     108:17 121:23              O          44:19 45:3 46:4
    39:2,2,7,7 43:4     93:16 95:21         122:2 161:4        Oaky 137:12,13     46:12 47:12
    45:7,7 47:23,23     101:10,11,18,20     196:2 214:17       oath 5:4 76:6,17   59:1,9,17,21,22
    48:4,4,19,19        101:23 102:15      noted 115:24          76:18 167:9      62:9 66:21
    49:17,17 50:1       104:15,21 105:1     128:6 142:19       object 17:9 22:1   67:23 68:4 69:8
    51:13 55:10,13      110:7,20 111:4      162:10 163:14        36:24 37:15      69:24 89:5
    55:15,18 56:4       112:22 139:10       165:17 207:4         39:15 48:24      91:10 94:23,24
    62:13,17,22         147:24 152:8,10    notes 29:15 279:5     51:4 56:20       100:10,11,18
   necessary 9:22       157:11 179:20      notice 16:10          57:16,19 67:23   103:6,10 108:7
    253:25 258:24       184:16 186:22       95:15 96:16          70:7 72:14 76:3  111:15 112:7
   need 9:13,24 19:7    187:14 195:8        98:2 126:10          84:15,22 85:11   117:1,2 135:10
    19:12 30:1,12       197:13,15           164:24 171:8         88:7 93:14       150:10 155:11
    31:2 41:8 60:18     205:10 210:11       258:14 275:16        109:13 111:15    168:1 169:14
    60:21 61:1          210:13,18          noticed 140:3,15      113:3 118:17     209:11 210:2,10
    67:22 71:21         227:17 228:1        253:19               123:19 125:1     214:16,17
    84:24 90:7          235:16 237:24      notifies 258:23       126:6 131:20     215:25 218:20
    131:21 135:9        273:14             noting 54:18          132:6,17 134:4   219:10 222:15
    156:16 158:15      nevertheless        notwithstanding       134:14 135:1,6   222:17,20 223:4
    165:22,24 166:8     150:25              217:8                136:17 137:22    234:17 236:25
    169:4 196:10       new 24:8 64:3       November 166:12       138:2 142:6,23   238:1,12,18,20
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                          06/19/2020 Page
                                                                     Page96
                                                                          99of
                                                                            of
                                      114
                                      117
                                                                                              Page 25

     239:1,11,23          151:19 153:22     ones 128:12 150:8     258:16 263:23     overseas 84:1
     240:8 270:20         153:22 172:25       178:17 230:21       263:25 268:4        101:22 118:12
     271:6,25 273:13      173:1 194:14        245:22            ordered 267:13        222:1 260:13
     277:6                198:3,4,18        one's 200:19,20       267:19            overvalued 24:21
   objections 67:21       200:24 206:22       200:21            orders 137:11,15    over-assume
     198:22               208:5,12,20,23    one-on-one            154:8 161:13        114:20
   objective 17:7         209:20 212:1,14     210:14              172:14            owed 133:17,17
   objects 59:16          212:20,22,23      one-third 175:14    organisation          174:20
   obligations 19:6       213:5 214:12,21     175:23              52:23 76:11       owned 8:17,19
   obtain 128:20,22       217:13,20 218:4   one-to-one 223:2      89:9 92:10          15:8 21:14 23:7
     128:23 129:5         218:14,16         one-way 123:12        108:13 115:15       49:19 55:17
     241:10 257:7         220:13 221:10     ongoing 43:18         116:19,19,22        101:11,22,23,23
   obtained 161:8         222:12 250:18       45:24               166:25              104:16 105:14
     197:4 238:23         272:21,22,25      online 29:21        organisations         106:5 113:25
   occasion 203:22        273:9,11,22         130:14              117:13              163:25 164:13
   occasionally         officer 16:1        Ontier 1:17 2:19    origin 78:9           168:2 174:24
     195:11             offices 1:16 4:5      2:20 4:5,21       original 16:20,25     261:10,17
   occur 50:24 80:12      142:13 212:23     open 34:8 35:11       21:16,17 91:4       264:18,21 266:9
     207:24 214:13      Office's 212:1        93:12 190:7,16      115:17 122:1        267:4 270:11
   occurred 42:14       officials 63:22       190:21 191:22       134:12 153:8      owner 12:2
     83:19,24 104:18    Oh 102:10 215:20      193:10              188:14 189:21     ownership 23:20
     207:12 211:18        216:13 219:11     opened 58:17          190:3,3,17          37:11 77:7
     211:21,23          okay 5:19 125:23      190:5,20 191:7      191:12,12,18        101:20 112:22
     250:19               127:4 137:6       openly 36:12          192:20 229:11       169:6 175:24
   occurrence             143:23 145:2      operated 76:14        251:3,4 252:1       185:17
     200:12               160:19 164:21     operates 106:11       261:17            owning 74:18
   October 118:9          165:8 174:9       operating 118:8     originally 103:23     130:25 162:20
     127:18 159:24        194:12,18 195:1     147:2 176:25        190:10              269:8
     160:10 169:24        199:12 203:1        183:12,15,18,21   Orlando 250:3       owns 105:12
   offence 268:11,11      204:4 206:17        183:24 186:7,8    outcome 60:25         133:12,13
     268:14               211:18 215:1,16   operations 84:7       279:14              174:10 185:22
   offer 205:14,15        226:14 251:20       120:13 190:23     outside 105:4         264:24
     205:18,20            264:22 266:18     opiates 102:18        237:25 239:14     o'clock 98:21
   offered 18:20        old 190:11 204:24     200:17            outstanding           99:6
   office 32:20 63:22     236:11            opportunity 88:6      36:15             O'Mahoney
     66:12,24 69:2,3    Oliver 2:19 4:21    opposed 5:18        overall 41:5          209:20 210:20
     70:6 103:5,18      once 14:3 26:6,9    oral 204:9          overarching           211:1,25 212:9
     103:21 107:2,5       26:22 35:4 36:2   orally 204:5,8        267:7               212:14,21 213:5
     107:5,9 112:14       44:13 48:25       order 16:10 19:11   overclaiming          213:8,8,15,15
     125:11 126:2         53:10 64:11         44:3,16 59:12       221:18              213:16 216:22
     127:18 129:15        67:14 94:6          71:1,12 79:15     overcome 58:3,9       217:13
     142:10 143:5         223:3 235:10        80:2 90:4         overrule 38:18
     146:25 147:2,6       251:25 269:23       195:15 255:15       44:19 45:2                  P
     147:9,12,15          270:17              255:16,22           47:11             P 2:1,1
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document590-13
                                 511-1 Entered on FLSD Docket 05/18/2020
                                                              06/19/2020 Page 97
                                                                              100ofof
                                        114
                                        117
                                                                                         Page 26

   Pacific 115:20       213:19 237:12       279:10,13           206:14 254:17      212:2,5,7,15
   package 15:16,22     250:3,4,6,8        partner 273:1,2     payment 22:5        213:25 214:20
    16:5,7,7,17,19     papers 20:5         partnership 58:6     36:20 80:19        217:17 221:17
    18:6,9,13 21:22     236:12 252:2       parts 96:12 99:12    149:24,25          223:8 233:1
    21:25 49:25        Papua 207:15,18      199:24 212:7        150:15,21 154:5    237:10 244:5,23
    50:4 62:22,24       221:6              party 30:23 31:18    193:5,6            245:4,9 246:2,5
   Paez 2:17 4:14      paragraph 73:14      53:11 58:24        payments 16:15      246:22 252:18
   page 3:2 54:20       75:4 119:22         81:7 83:24          116:6 203:7,9      253:5,21 254:8
    68:9,21,24          127:24 149:12       151:12,17           203:18             254:18 258:10
    97:10 116:8         149:18 151:7        258:23             pays 59:5           260:2,19 268:12
    119:13 152:21       167:20 168:14      pass 161:7 174:1    PDF 194:7           268:19
    160:5 165:20        199:18             passed 200:1        PE 223:15          people's 53:15
    214:8 215:5,7      paraphrase 17:18    password 191:21     peaking 222:20      254:15
    229:13,22          park 133:3           192:11             Pederson 52:2      perceive 276:23
    248:25 249:5       Parkinson's         pastor 80:25        pen 181:11         percentage 37:11
    262:18 264:3        200:3              patent 19:24,25     pending 13:19      percentages
    280:4              parlance 202:25      19:25 20:2,3        110:2              12:19
   pages 126:11        part 11:12 35:18     51:19,24 52:16     people 23:14,15    Perfect 90:14
    214:6,7,8           36:13,18 37:3       52:22 53:16,20      27:4 32:15        period 64:11
    224:14              38:1,20 39:1,5      53:22 245:13,15     42:16 45:18        70:21 182:10,13
   Page/Line 280:6      43:4 45:6 46:19    patenting 56:1       52:14 53:14        250:8 260:13,16
   paid 57:12,22,23     47:22 65:20        patents 19:22        57:1 63:1 76:7     265:9 268:7
    58:7 78:25 79:9     67:16 83:5          20:5,7,13,20        77:3 78:21 80:4   periods 109:17
    82:22 83:8 84:9     92:14 93:23         21:8 51:14,17       80:5,8 83:22      permit 37:17
    91:25 92:7          96:16,18,19         51:18,23 52:13      87:4 88:14 89:8   person 2:19,20
    104:3 105:16,16     99:14,24,25         52:14,24 53:4,6     89:13 90:1,24      8:10 23:12 28:3
    116:2 142:20        100:19 117:10       53:7 253:1          91:1,17 93:21      28:24 52:1
    150:20 174:20       131:1 201:20       Patrick 113:1,7      94:10 99:18        76:20 80:21
    187:14 205:21       203:14 241:9        114:4,11,14,19      101:16,16 102:7    92:24 95:20
   Paige 113:1 114:4    254:16 267:20       114:25 116:9,12     102:11 105:9,14    104:20 109:2
    114:11,19,25        270:5,6             229:6,12,14,18      105:23 106:6       112:23 132:11
    116:9,12 229:6     participated 61:1    229:20,22 230:8     110:25 111:2       135:4 139:13
    229:18,21,22       particular 42:20    pause 59:12          114:21,23          146:16 160:13
   Pain 83:20,23        53:2 56:14          183:6               116:20 120:9       162:4,11 185:22
   Panama 5:22 6:1      79:21,22 86:7      pay 5:12 6:1 12:5    122:11 123:21      185:23 208:4
    6:3,10 7:16,20      135:22 169:11       25:1 57:14          132:12 134:6       210:12,14,23
    102:23 104:9,11     212:4 226:12        78:23 79:3,6        137:12,16 138:4    233:7 245:10
    131:13              259:25 260:1,1      82:21 150:13,22     138:12,23 143:7    253:18
   Panamanian           260:2,4 272:3       150:25 193:8        143:21 144:24     personal 1:5 19:6
    138:3 154:7        parties 4:7 31:15    202:10 204:21       147:11 155:1       61:25 62:5
   Panopticrypt         31:19 33:24         205:23 236:20       156:7 157:3,9      65:19,20 66:3
    112:10,16,18,19     34:12 35:1 82:8    paying 57:10 59:2    158:17 167:10      175:18 214:21
    118:11              82:19 86:12,14      79:13 101:16        175:15 197:21      227:15 241:16
   paper 20:2 211:5     149:3 152:9         102:7 204:22        201:16 211:3       242:22
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document590-13
                                 511-1 Entered on FLSD Docket 05/18/2020
                                                              06/19/2020 Page 98
                                                                              101ofof
                                        114
                                        117
                                                                                            Page 27

   personally 45:21    plainly 40:17        point 12:6 15:24      38:12 75:7,21      prejudice 67:1
     47:2,6 65:25        61:14               16:2 23:24 41:5      78:5 80:11         prejudicial 59:7
     79:6 80:7         plains 47:25          42:22 43:22          94:13 97:3          179:2
     108:16 253:10     plaintiff 4:10        46:14 50:15          123:16 181:5       preliminary
   personnel 91:18       61:14 160:12,13     62:12,15,20          182:24 183:11       60:23
   perspective           161:1,23 173:3      65:5,16 74:15        191:4 198:13       prepare 22:10
     101:20              241:7               81:4,6 104:1         225:5 251:16,18    preparing 22:15
   PGP 119:17,19       plaintiffs 1:7 2:2    105:7 118:8          252:19 253:12      presence 239:15
     119:20 143:19       4:12 37:3           135:18 155:24        256:21 257:13      present 2:18 4:7
     143:20,24         plan 37:3 62:16       156:1,13 157:2       257:16              44:11 177:12
     144:14 145:16       62:21 88:21         157:15 165:7        possibly 60:10       184:1 213:9
     146:4 147:19      planned 22:22         220:1 243:11         187:14              266:25
     224:14 225:3,14     94:9                257:22 258:7,8      post 43:16 71:20    presentation
     226:24            plants 84:6           258:9 269:11         72:9,13,15          22:10,16
   Philippines         platform 18:19       points 48:9 128:6     74:25 75:4,17      presented 58:20
     219:13              18:22,23,24,25      161:18               180:6 187:7         153:5 159:19
   Phillip 252:23        19:1,3,4,16 22:7   police 91:25 92:3     275:25              250:8
   phone 2:15 96:1,1   play 219:17           92:5,14,22,24       posts 190:12        preserved 68:4
     96:2 126:22       please 5:12 6:1,5     93:1,3,5,8          Post-it 121:25      preserving
     127:20 129:19       6:12,20,23 7:18    Ponce 2:14           potential 22:21      198:22
     130:3,4,6,8,12      9:12,16 12:22      Pond 245:6            23:2,6 25:17       pressed 44:23
     130:20 143:6,21     13:9,19 17:4,17    Ponzi 57:4            26:11 27:5         pressure 273:1
     147:13,14 148:5     20:14 24:11        pop 23:17             47:24 242:12       presuppose 169:5
     157:3 204:8         25:1 29:2 37:22    porn 22:6            potentially 10:3    pretending
     206:6 244:22,23     40:12 55:4         pornography           44:4 50:11,21       156:11 157:6
   phones 101:2          65:15,18 66:5       22:9                 51:2 94:3          pretty 160:6
   photo 185:14          73:21 75:4,16      portion 75:16         240:19 246:8        201:22 230:25
   photographs 72:1      87:20 88:10        posed 106:20          268:20,22          previous 13:6
   pick 101:6 219:15     100:11 103:13      position 18:3        power 54:2,11,14     43:24 46:3
   picked 94:24          106:19,23           40:14 43:16          56:16 58:19         111:16 131:12
     209:13 237:6        125:22 141:5,19     60:17 65:14          84:6 245:12         131:25
   picture 72:17         142:12 148:13       86:25 87:2          practically 218:5   previously 43:19
     202:18              155:2 156:15        102:17 174:9        precise 128:22       49:10 103:7
   piled 179:11          168:14 179:15       175:6 207:3,11       143:14              122:21 126:8
   pipeline 20:5         183:6 202:21        209:8,9 210:17      preclude 80:23       132:1 167:16
   place 4:5 29:16       204:15 206:3,9      214:3,10,12,15       200:21              207:4 230:17
     86:17 140:3         210:4 216:23        219:7 223:17,20     precluded 261:23    price 140:19
     209:19 211:8        217:5 238:5,16      227:8               predicate 7:18      principal 26:18
     228:18,21           238:17 239:17      positive 17:16        41:3,9 42:19        58:22
   placed 20:10          244:17,21           25:3                 43:21 44:15        principals 144:23
     182:12              247:10 256:12      possession 159:4      61:8               print 140:4
   places 78:12,13       258:19 263:15       159:5 177:11,13     prefer 191:16        251:15
     222:7               264:9,11 280:4     possibility 123:14    263:7              printed 213:20
   placing 20:7        plus 169:3           possible 24:19       preferential 8:5    printout 85:23
Case
 Case9:18-cv-80176-BB
      9:18-cv-80176-BB Document
                        Document590-13
                                 511-1 Entered on FLSD Docket 05/18/2020
                                                              06/19/2020 Page 99
                                                                              102ofof
                                        114
                                        117
                                                                                         Page 28

    114:4 117:18       processes 154:4      35:10               236:5 256:15,22   purchasing 24:17
    119:2 125:25       processing 22:5     prolong 277:4        257:14,17 265:1    154:3
    152:22,24 196:1    produce 33:12       promise 104:19       267:19 268:9      purport 155:22
   prior 21:6 39:16     67:15 114:8         250:5               271:1,5,24        purportedly 48:8
    40:20 41:25         267:14 275:15      promised 19:13      provided 18:23      48:23 49:20
    74:9 111:18         275:17 276:11       102:21 104:22       177:20 231:9,13   purporting 89:22
    179:20 234:21      produced 33:14       104:25              232:14 236:1       243:6 253:11
   private 42:3 82:3    35:6 54:7 60:18    promising 251:1      258:24 267:16     purports 68:23
    129:1,5 131:1       61:23 67:10,15     proper 30:11,15      269:21 272:20      68:25 69:7,9
    136:12,15,21,22     85:18 92:16        properly 28:12      providing 220:15    71:17 85:24
    137:3,7 157:25      95:8 114:2,7        74:6 111:22        proving 90:25       88:18 160:8
    158:3,23 195:1      117:16 118:25       193:11 209:5       provision 150:2     176:12 206:21
    195:4 201:15        125:16 126:13       250:19              150:20             208:10 209:18
    255:10,10,13        139:16 141:2,15    property 25:10      PSO's 94:21         211:15 212:20
   privately 253:17     144:6 145:3         27:9,17,25         PTY 8:1 10:16,23    224:10
   privilege 40:4,18    152:18 158:22       28:21 29:9,24       10:25 164:3,5     purpose 11:18
    41:6,7 42:25        176:5 177:15        31:4,10,14,17      public 11:12,13     45:15 75:9,13
    43:25 44:17,20      186:2 194:8         31:23 33:1          11:14,16,18        75:24 269:14
    46:13,20 57:25      224:9 225:17        34:23,24 37:4,5     23:4 26:24        purposeful
    241:13 277:10       230:18,19           37:8 39:8,14        86:23 90:22        276:24
   privileged 39:22     231:19 247:5        43:6 45:9 46:1      253:13 255:24     purposes 7:13
    40:7,17 62:7        249:17 251:21       46:10 47:8,19       256:16,22 257:7    38:15 47:13
    179:15              262:17 275:19       47:25 48:7,22       257:10,10,14       74:20 135:16
   probably 36:9        276:2,2             49:19 50:1,8,12     265:2,8 276:1      232:16
    52:6 62:2          producing 33:20      50:22 51:3 54:4    published 34:4     pursuant 274:2
    254:18              60:5 237:8          55:17,20,24         67:7              pushing 268:19
   problem 36:4        product 23:17        56:6,11,23         Puerto 221:8       put 7:6 28:3 50:7
    149:8,8 222:14      53:15               62:17 101:11,15    pull 153:10         50:11,21,25
    243:9 254:5        production 60:14     184:15 246:3,7     pulled 153:21       54:6 70:22
    255:3               122:2 158:22        246:10 254:9,13     222:3              74:19 91:3
   problematic          234:5               254:15 264:13      punishment          101:25 104:14
    205:17             products 63:3       proponent 44:20      207:16,19 214:1    104:24 114:17
   problems 86:2,12    proffaustus 73:10   proportional 59:7   purchase 16:16      130:19 147:5
    222:2,4             73:12              protected 65:10      16:18 18:2,5,8     152:13 164:15
   proceed 88:11       profile 71:2,5,18    65:13               21:21,24 78:8      168:25 169:18
    97:9 263:16        profitable 74:10    protecting 165:15    154:14 155:1       172:6 182:14
   proceedings 69:1    program 93:20       protection 58:2     purchased 17:6      186:1 194:6
    160:9 208:19       progress 51:19,24   protective 263:23    17:23,25 18:13     196:18 199:6
    209:18 213:2        52:9               prove 226:21         18:24,25 78:16     202:23 204:20
   process 56:1        project 33:9,25     provide 22:17        83:16 101:13,24    205:3 206:18
    60:22 62:6          34:12 35:2 52:4     82:24 91:6          111:7,8 129:7      207:9 209:14
    64:17 76:10         52:7 199:24         158:25 159:16       133:18 134:11      236:23 237:7
    86:15 122:2         203:14,17           178:24,25          purchases 78:17     249:18 250:6
    215:17 232:9       projects 33:15       193:17 233:10       95:18 276:8        267:9 275:20
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page100
                                                                           103of
                                                                               of
                                      114
                                      117
                                                                                      Page 29

     278:7            61:2,8,9 62:10      273:20           read 31:21 68:11      140:1 143:22
   putting 5:23 29:6  65:16 66:18        quickly 44:2        68:21 69:13,15      144:21,25
     67:10 94:5       73:21 74:1,6        224:15             72:12 73:13         145:25 148:1
     145:2 146:17     80:5 85:6,12       quiet 238:16        75:4,16,19          149:5 153:3
     181:2 197:22     87:21,23,25        quit 272:13,17      88:17,20 99:1,5     179:1 199:9
     229:2 250:3      88:6,10 94:25      quite 6:25 57:5     100:5 112:2         222:10 243:15
     252:3 273:1      100:4,5 104:13      80:11 87:7 90:8    141:17 151:8        280:6
   p.m 4:4 91:22,22   106:20,24           97:3 124:9         152:20,23         reasons 71:8
     97:19 98:21      107:17 109:7,8      187:14 203:20      153:14 161:3,22     222:18
     99:6 100:7       109:22 110:3,3      227:16 251:15      167:21 168:13     rebuild 89:17
     115:3 116:9      111:16 112:2        251:18 252:19      168:14 170:17     rebuilt 90:22
     121:1 158:19,19  128:21 129:5        254:19             172:17,20,22,25   recall 15:8,10
     190:7 193:25,25  138:15 151:6       quitting 272:15     172:25 173:3,11     61:20 65:6
     229:23 230:15    153:25 154:10      quote 69:13 70:5    185:7 199:11,12     79:12 96:6
     230:15 252:11    154:10,16           75:16 161:3        199:17 201:22       98:25 99:4,4
     252:11 272:10    167:23 169:15                          202:20,24 203:1     100:9 112:25
     272:10 277:12    183:9 207:22               R           203:2,3 210:4       113:16 119:6
                      214:15,17          R 2:1 280:1,1       215:6,9 216:22      139:25 159:8
           Q          222:15,17 227:3    raise 46:15 87:6    230:10 251:14       171:25 189:25
   qualifications     231:17 233:22        222:24 253:16     262:11,14 270:4     206:10 211:24
    250:12            234:7 239:17       raised 253:9        278:4               212:2 213:4
   question 5:13,14   240:25 241:18      Ramona 112:20     real 13:11 23:16      218:14,18 219:3
    6:2,5,5,6,9 7:11  241:19,22,23,24      143:3 235:12      58:24 67:3 97:1     229:17 230:19
    7:14,18 9:3,6,7   242:1 251:9          242:19 246:15     99:20 114:24        248:11,12
    9:17,23 10:2,6    256:2,3,6,7,8,10     246:16,23,24,25   119:14 121:3        253:23 255:25
    10:20 12:23       256:11,12 257:4      262:10 266:20     216:11,13           256:17 267:18
    13:10,15,17,19    271:7,20 272:1     ramonawatts@...     220:19 227:1,4      274:15,24
    13:20 14:4,7,13   274:7,22 277:6       220:12            243:9             receipt 17:25
    14:14,16 17:5    questioner 109:7    Ramona's 246:22 realise 32:9 99:21      82:3
    17:12,12,17      questioning 30:5    ran 52:2 76:14      114:18,22         receipts 139:4
    20:14,14,22,23    36:25 38:18          156:4             137:13 230:3      receive 82:17
    20:24 21:1,2,6    58:18 156:23       random 200:12       245:1 253:8         130:13 197:16
    26:6 28:9,12      158:11 234:7         255:3           reality 217:19,21     221:3 230:10
    29:3,5 30:1,9,11 questions 5:18      randomly 7:7      really 9:24 20:25   received 17:21,22
    34:15,19 37:15    9:24 41:9,17         209:13            63:19 87:21,22      17:25 36:15,20
    37:19,21,25       46:16 57:20        range 135:18        109:11 138:19       38:3,22 39:2
    38:1,17 39:16     58:4 60:23         rant 251:16,18      155:8 156:16        82:4,7 97:20
    39:25 40:13,24    61:21 74:3         rants 251:17,17     200:19 210:4        98:12,17 114:24
    41:3 42:25        111:19,20 157:1    rate 140:19         222:14,24           121:12 122:15
    43:10,13,14       238:7,11,16        rationale 43:23     239:17              140:7,21 141:23
    45:4 46:4 47:12   241:16 272:19      reach 124:2,7     real-time 43:15       142:2,3,13,25
    47:16 57:23       275:5,13 276:17    reaching 112:25   reappear 166:12       143:1,5,9,13,15
    58:13 59:2,3,11   278:7              reactivated       reason 19:5 58:1      145:7 146:19
    59:14,16,24      quick 250:13          174:18            89:12,22 120:3      148:25 152:5,6
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page101
                                                                           104of
                                                                               of
                                      114
                                      117
                                                                                           Page 30

     153:4,7 196:13      13:6 14:15 31:8   redacted 202:18     reflected 218:6     regulation 27:6
     198:5 220:24        44:22 60:8        redirect 73:25        275:16            regulations 173:7
     221:2 224:25        71:15,22 72:12      275:11,14         reflecting 139:4    Reinhardt 2:19
     225:9 229:6         73:13 75:3,14     reel 227:7            216:11              29:18,19 30:4
     247:2 255:6,8       75:16 103:13      Reese 199:23        reflection 251:11     38:14 40:20
     275:19,22           109:6,23 111:25     200:1             reflects 112:1        42:23 43:9
   receiving 116:6       112:2 121:23      refer 49:9 68:20      190:14              44:18 46:21
     157:9 186:15        122:3 129:4         100:16 170:11     refresh 42:24         47:11 58:12,25
     229:17 230:8        151:9 155:6         262:22 263:4,6      180:24 211:7        59:15,23 61:17
     242:24              161:3 167:21        263:8,10            215:22 216:5        61:20 240:10,12
   recess 91:22          168:15 170:18     reference 203:6,9     217:11              241:1,14
     158:19 193:25       172:21,24 173:2     259:13            refunds 221:10      reiterate 10:13
     230:15 252:10       194:2 199:17      referred 54:9       refuse 271:9          29:11 57:6
     252:11 272:10       202:24 203:3        67:13 72:10,23    regard 54:3 67:6    relate 37:13 38:7
   reciprocal 103:25     206:22 210:1        74:23 85:21         166:2 233:20        38:11 40:6,7
   recklessly 221:18     215:6 216:23        95:11 96:9        regardless 122:20     41:17
   recognise 68:5        224:3,4 252:14      114:5 117:21      register 15:1,3     related 43:14
     71:10,19 72:8       276:22 278:7        119:4 125:19        157:21 165:1        44:25 55:23
     73:9 74:25          279:7               126:16 139:19       202:8               60:15 61:15
     85:23 96:10,12    recorded 11:14        141:4,18 144:11   registered 76:9       267:15 279:9
     96:14 97:19         11:16 12:16         145:8 146:20        76:12 190:15      relates 37:12 40:3
     98:7,11,16,21       42:13 104:3         148:18 149:20       261:14 271:12       127:7 231:14
     100:21 106:12       111:4 208:21        151:24 153:1      registrar 159:15    relating 40:21
     114:3,6 117:17      209:3 212:9         160:1 176:7         159:18,23           56:5 188:16
     119:1,12 125:25     215:21,24           186:4 194:10        160:10,22 161:2   relation 55:16
     126:18 130:15       216:15 217:9,14     196:5 198:12        161:10,16,18        165:23 166:3
     139:17,21 141:3     217:22              207:2 208:17        162:8,25 163:4    relationship 38:9
     144:7 145:6       recording 208:6       209:23 212:25       163:8 164:22        58:10 241:21
     146:18 176:10       215:13 216:1,6      216:24 218:15       165:3,6,17,19       261:22
     194:12 198:11       216:17              224:18 225:24       167:16 168:2      relative 279:11
     212:6 225:22      records 75:11         226:17 229:7        169:2,18 170:12   released 33:21
     226:8,19 231:23     78:16 86:23         247:8,25 249:23     170:12,25           36:12
     247:13 249:21       87:12 90:22         251:13,24           171:25 172:5,18   releasing 227:24
     249:24 251:22       95:17 105:15        258:17 259:19       172:18 173:14     relevance 57:20
     262:19              112:24 113:22       262:20            registration 35:8     58:4,9,13
   recollect 99:10       113:23,24 116:3   referring 10:24       271:12,13,15        189:21 277:8
   recollection 62:2     133:11 169:5        71:15 77:25         272:3,5           relevant 37:7,17
     99:11 180:24        178:13 220:16       233:21 244:9      registrations         57:21 59:6
     209:2 211:8         266:15              259:20              33:17               60:10 61:6
     215:23 216:6      recovered 136:5     reflect 111:25      registry 51:14,18   reliance 103:7
     217:12            red 39:8,13 43:5      112:24 212:20       51:19,24 52:13    relied 211:11
   recommended           43:14 45:1,9,25     213:3 216:12        52:17 53:8        rely 184:25
     24:22               46:10,19 47:8       217:19 218:1      regular 43:21         185:11,15,16,21
   record 4:2 5:17       47:18               266:15            regularly 42:2,6    relying 184:21
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page102
                                                                           105of
                                                                               of
                                      114
                                      117
                                                                                           Page 31

   remain 40:23        reporter 1:22         103:1 176:14        268:4               152:11 166:9
     41:1 45:2           2:20 135:9          248:3 249:12      responses 278:7       168:11 171:22
     116:25 263:18       151:3 222:19      reserve 37:16       rest 45:22 158:11     172:11 181:14
   remaining 173:20      223:1 229:16        67:6,21 78:10       161:3 248:20        184:11 188:5
   remains 13:7          274:18 276:18       129:9 139:12      restate 203:24        196:24 197:1
     17:12               279:1,3             238:21 276:22     restructure 86:19     201:24 209:1
   remarkably          reporters 229:25    Reserve's 139:14    resulted 241:7        212:4 219:12,15
     249:10              230:4             reside 110:19       return 16:14          241:13 260:14
   remember 33:5       reports 92:20         192:21 237:22       256:23              261:11 276:22
     55:1 64:24 79:5   repository 191:13     239:22            returned 16:11      rights 8:4,5,9,12
     79:20,22,25       represent 4:8       resided 239:21        21:16 197:13        8:13 12:21
     83:25 86:4,20       55:22 56:4        resident 162:2        254:22,24           16:20,20 18:25
     113:4 116:18      representation      resides 190:13        256:17              25:15 31:18
     129:17,23           57:15 204:2       resignation 42:8    revealed 179:14       36:20 48:7,22
     140:18 141:8        265:6               42:17 43:17       reversal 248:6        49:19 64:13
     146:10 166:18     representative        44:5,7 116:16     review 128:3          67:6 77:8 83:24
     178:18,20,22        1:5 92:6 213:5      270:7               160:7 210:15        101:20 107:22
     181:2 182:22      represented 47:2    resigned 27:18      reviewed 92:12        110:19 111:13
     183:1,2,3           47:4,6 65:24,25     29:15 40:11         128:5 153:16,18     112:5,22 131:3
     186:15 187:10       273:4,8             48:12 64:11         154:2 155:22        133:15 138:23
     205:1 213:11      representing          116:14 221:25       171:22 210:8        164:3,12 174:1
     217:22 230:8        46:22 272:17        270:6               233:23              174:17 175:10
     236:15 251:17     represents 66:19    resigning 42:1      revoke 258:4          175:21 201:7,10
     262:14 268:24     reputation 32:17    resolution 161:7    re-ask 153:25         201:10,12 258:3
     269:24            request 64:13       respect 55:23       re-enabled          right-hand 167:3
   remotely 103:15       238:3 241:8         56:22 64:8          193:14              202:14
     213:19              258:10            respond 44:2        re-scanning         risk 50:7,12,21,25
   remove 23:20        requested 238:22      64:23 111:25        89:25             Ritzela 132:8
   remuneration        requests 66:1         161:11 229:20     rib 101:3             134:13,22 135:3
     82:23 83:7 84:8   required 11:14        239:24,25 240:2   rice 106:13           136:6 137:20
   renegotiating         16:13 33:17         242:1             Rico 221:8            142:17 144:8,13
     86:13               91:4,5 104:24     responded 113:17    right 5:10 7:24       145:5,7,11,16
   reorganised 94:4      113:24 179:4        115:3 123:13        13:24 14:20,24      148:11,16
   repeat 13:4 17:10     231:24 267:25       229:24              17:18 19:5          155:23 156:12
     46:3 67:23 68:1   requirements        responding 65:9       26:14 44:23         156:13 157:13
     68:3 151:3          26:25               65:12               51:20 56:4,6,8      158:5 201:4,6
   repeatedly 29:25    requires 57:4       responds 121:19       56:11 59:13       Ritzela's 143:24
     238:7,8             64:20 193:5         165:25 170:12       64:10 68:17       RIVERA 151:2
   rephrase 85:6         271:15 272:6      response 58:16        77:11 81:4        Rivero 2:13,16
     107:17 129:4      research 1:6 20:1     65:2 99:6 100:6     95:18 96:18         4:13,13 6:4 7:17
     259:18 265:19       20:6 33:11 34:1     100:23 111:17       109:14 118:16       9:10,15,17,19
   report 12:6 91:25     34:13 35:3 48:6     115:5,7 170:17      121:13 127:18       10:4 13:2,9,18
     92:3,5,14,23        48:21 49:18         172:21 173:1        127:21 140:14       14:6 17:9 18:7
     93:1                73:5 102:24         263:21 267:16       141:7,13,21         19:18 20:16,21
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page103
                                                                           106of
                                                                               of
                                      114
                                      117
                                                                                          Page 32

     22:1 28:11 29:1     198:21 204:11       59:17 240:13       101:2,5              99:7 118:2
     29:4 35:20          204:17 207:3      ruled 43:19 277:9  sat 53:21 98:11        119:23 148:12
     36:23 37:9 38:6     209:11,24,25      rules 5:7            214:10               150:5,6,9,9,19
     39:15,24 40:12      210:10 211:12     ruling 30:19       Satoshi 51:2           150:20 151:8,17
     43:11,12 44:9       212:12 214:16       38:12,15 40:20     74:13,14,17          151:25 153:2
     46:3,12 48:24       215:25 216:8        42:21 43:24        75:6,20 76:2,18      160:12,19
     51:4 56:20,24       217:15 218:20       47:15 241:14       189:5 190:1,5        161:10,16
     57:16,19 59:16      219:10,23         rulings 46:14,16     190:14,24 191:7      165:19,20 172:6
     59:21 60:7 61:4     222:13,22           47:13,14           192:14,16,18,21      172:13,18
     62:3 65:15 66:5     233:19 234:4,14   run 76:15 90:9     Satoshi's 189:1,3      210:25 223:1
     66:21 67:5,17       234:17 236:25       94:18,21 154:24    189:15,16 192:2      229:9 248:1,4,8
     69:8,24 70:7        237:13 238:1,17     193:11 222:4       192:24 193:17        258:22 266:18
     71:6,11,21          238:20 239:3,6      244:23,25        Satoshi@anony...       267:4 268:6
     72:14,25 73:6       239:16,23,25        246:21             193:21             SCA 1:17 2:19,20
     73:23,24 74:2,4     240:2,8,14,24     running 45:24      Satoshi@visto...       4:5,21
     76:3 84:15,22       241:1,3,5 256:1     66:13 69:17        193:20             SCADA 34:3 84:3
     85:11 88:3,5,9      256:9 257:3         91:17 94:20      Saturday 97:18         84:3
     89:5 91:10          259:16 261:9        102:5,16,16,20     98:20              scan 127:11
     93:14 94:23         263:13,20 264:1     123:7 129:23     Saudi 83:1           scarring 79:24
     97:8,15 100:10      269:2 270:1,19      232:7 242:18     saved 177:1            86:3,5,19
     100:18 103:6,12     271:2,6,25          243:10 246:23    saw 154:19,20        schedule 264:7,7
     106:18,23 108:7     273:13,24         runs 105:20,22       157:18 179:24        264:12
     109:5,13,21,25      274:17,21 275:9   rural 207:17,18      180:2 181:13       SCHILLER 2:8
     110:2 111:15        275:10,14         Russian 129:8      saying 6:9 7:2,2,4   scientist 28:4
     112:1,7 113:3       276:17 277:3      R&D 103:23           10:14 17:19          38:4,23
     117:1 118:17      Rivero's 41:6         108:11,14,23       23:17 30:13,21     Scrabble 207:20
     121:22 123:19     Road 32:13 102:9      109:11 159:10      48:13 49:2,5         209:14 219:17
     125:1 126:6         102:11 120:9,10     162:18 165:12      76:23 80:3,6       screen 54:6 67:10
     131:20 132:6,17     120:13,14           166:24 173:4,18    85:14 88:21          70:23 73:3,4
     134:4,14 135:1      122:11 197:22       173:19 174:10      97:3 108:12          74:20 85:20,22
     135:6 136:17      Robert 129:25         261:18,19 263:2    150:24 162:15        95:10,12 97:9
     137:22 138:2        223:14,18                              163:23 169:10        97:12 125:18
     142:6,23 149:13   Roberts 129:18               S           185:14 205:18        126:15 144:6
     149:16 150:10     ROCHE 2:3           S 2:1,4,11 71:3,25   211:22 213:16        145:3 146:17
     150:18 155:11     role 105:24           72:13,16 87:15     213:18,24            186:1 196:4,19
     156:19,25           115:19 179:7        96:24 98:6,20      216:10 217:21        206:18 209:17
     158:13 160:2      roll 105:11           108:11 168:22      219:11 221:21        229:2
     167:22 168:8      rolled 261:19         199:6              254:7 257:2        scriptable 93:13
     169:14 173:22       263:2 267:11      sail 84:13           263:1 268:20       scroll 54:19
     174:12 177:6,22   room 143:4 157:4    sale 63:3 84:20      269:4,4              142:11
     179:13 180:11       157:8 158:12        85:3,8 88:23     says 54:21 56:7      scrolled 224:15
     180:19 181:18       234:24              246:6 266:20       71:18,22,25          248:21
     182:8,15 183:5    royal 78:1          Samsung 95:17        87:16 95:16        scumbags 201:15
     185:1,19 186:12   rule 41:4,10          95:18,18 96:1,2    97:22 98:24        SD 90:8 91:20
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page104
                                                                           107of
                                                                               of
                                      114
                                      117
                                                                                           Page 33

   SDK 33:10             172:7,15 176:14     87:1 92:20 93:4     80:16 119:14         195:24 198:8
   se 2:8 138:22         176:15,23           95:21,24,25       series 61:9 111:18     223:25 224:9
   sealed 234:22,23      179:23 180:21       115:6 117:23      serious 272:19         225:16 226:15
   seance 81:18          180:23 186:3,5      120:21 128:18     serve 38:4,23          235:14 247:4
   seances 81:19         186:9 194:8,9       158:4 197:18      server 89:21           258:12 262:15
   search 113:21         194:11 196:4,6      226:4               156:8 189:20       shared 93:7
   searched 237:11       201:21 202:15     sending 88:15         193:20             shareholder 8:2
   searching 113:9       202:17 206:19       90:19 156:1       servers 89:17          16:3 26:23
     124:20              206:20 208:15       157:10 195:14       153:21 154:7         64:10,14,17
   second 52:25 73:7     208:18 209:17       199:15 242:19     services 2:21,22       162:22 173:5,15
     218:2 219:2         209:21 212:24     senile 204:24         39:3 81:11 82:2      176:21 185:8
     267:20              213:1 215:5       sense 65:24           82:10 205:7          228:12
   seconds 6:21          220:10,16         sent 15:6 85:14     set 5:7 8:1,3 75:8   shareholders
     274:20 276:13       224:17,19           86:22 87:13         75:23 76:8,12        64:15 162:22
   secrecy 116:25        226:16,18,24        88:8 95:16 96:2     84:4 89:20 96:2      163:16,19
   secret 123:2,6,8      231:21 238:21       96:13,14 97:1,2     101:21,25            169:12 173:23
   sectors 22:6          246:17 247:6,20     97:4,4,5,6 98:8     102:23 103:5,19      173:25 174:2,3
   security 33:18,24     247:23 248:1,2      98:8,22,22,23       103:25 107:8,10      174:5 175:12
     34:11 35:1,11       248:4,5,7,8         99:11,13,25         109:17 112:19        205:17 228:15
     94:8 115:19         249:5 258:16,22     101:7 115:7,25      112:21 115:15        228:25
   see 37:16 38:8        264:15 267:3        116:11 121:4,8      129:18 137:11      shareholder's
     54:8,11,14,17     seeing 51:5           121:16,20,21        146:25 217:9         161:7
     54:21 60:14         108:13              126:1,5 130:11      233:23 254:4       shareholding
     62:8 67:12        seek 57:3 94:15       148:14 186:9        255:4,5 258:1        12:16 48:10
     68:13,15,15,25      106:10 201:17       187:7,8,8,9,10      268:2 275:3          168:19 175:1,4
     71:3,4,24 72:15     276:23              194:17,19,21,23   setting 24:8 58:3      175:19
     95:9,12 97:10     seeking 22:24         196:7 198:3         180:3              shareholdings
     97:22 100:21        137:14 249:15       203:22 207:15     settled 250:18         76:13
     108:10,13 114:9   seeks 245:25          213:25 220:20     settlement 269:12    shares 7:24 8:3,3
     114:14,17 115:3   seen 44:13 57:5       221:6,7 223:18    settler 258:3,3        8:4,5,6,9,12,13
     115:10 116:7        68:7 143:10         225:22 230:5      set-up 171:11          8:17,20 10:11
     118:1 120:18        160:5 176:11        234:25 236:8,16   seven 58:7 107:13      11:4,9,10 12:14
     125:17,24           179:20 183:3        236:17,18           107:19 208:1         12:19,20 14:19
     126:13,15           217:23              243:22 246:21       274:17               14:23 15:4,4
     131:21 140:4,14   sell 62:16,21,23      246:25 247:14     seventh 208:2          18:21 24:10,17
     142:17,21           63:1,2,7,10,12      247:18 250:10     Seychelles 112:11      27:2 63:7,10,13
     144:14 147:6,17     63:16 88:22       sentence 168:4,18     268:8 274:11         63:16,19,20
     148:17 149:18       228:7,9,20          173:12 219:16     SGI 150:2              104:18 105:8,13
     149:24 151:25       246:3 252:25      sentences 88:18     share 15:1,3 19:7      105:13,25,25
     152:23 153:10       253:17              216:22 217:4        85:17 95:7 96:4      107:7,8 110:9
     160:8,11,20,24    selling 195:11      separate 42:5         114:1 117:15         110:10 162:4,6
     161:20 166:5      send 15:10,14,18      62:6 137:10         118:24 125:15        162:9,18,21,25
     167:2 169:24        15:21,24 63:24    separately 157:4      139:15 141:1,14      163:3,6,9,11,20
     170:1,7,15,16       82:12,14 86:22    September 79:16       159:21 176:3         163:21,25 164:6
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page105
                                                                           108of
                                                                               of
                                      114
                                      117
                                                                                           Page 34

     165:2,6,10        signature 54:24      simplified 105:9    slices 253:25         270:3
     173:7,16 174:6      87:5 119:20          130:12              254:25 255:2,3    solution 22:5
     174:11,16,21        143:20 145:19      simplifying 76:20     259:23,25           93:24 94:7
     175:8,16,22         145:20 147:23      simply 6:25 12:8      275:17,23         solving 94:2
     204:19,23           181:1,3,9,10,12      19:4 20:11 30:7   small 71:24 78:11   somebody 30:12
     205:13,14,21        182:6,12 184:17      30:9,16 35:4        78:13 100:23        124:7 155:6
     227:25 228:4,7      184:19 225:3,5       40:16 47:14         119:5 195:12        188:22 213:22
     228:9 253:4,17      225:7 245:16         57:5 62:3         smart 95:3            214:10
     253:17 264:20       253:14 264:4         227:17 228:12     snapshot 71:2,24    Sommer 69:6
     264:22 266:8,19     274:6                241:23            software 15:7,11      85:25 141:24
     266:23 269:8      signatures 90:25     simultaneously        15:16,22 16:5,6     142:5,9,10
   ship 187:13           146:5 245:20         246:24              16:14,17,19,21      143:3 144:9
   shit 221:5          signed 31:3 54:2     Singaporean           16:24,25 17:1,7     146:2,3,12,24
   shocking 47:5         54:21 91:1           133:14              17:21,22,23         147:23 148:12
   short 24:20 160:6     119:17,19 128:4    single 19:7 52:23     18:3,6,9,10,13      149:3,11 156:3
   shorthand 263:10      130:16 142:16        53:20 64:17         18:23,24 19:1       157:4,9 206:24
   shortly 90:8          145:15 147:19        86:22 140:24        21:11,13,14,20      208:14 211:25
   shoved 207:17         147:24 180:25        210:12,12,14        21:22,25 31:18      212:9,22 213:6
   show 96:20            181:16,20 182:1      277:6               31:18 32:5,6,8      215:13,15,18,20
     166:20 208:9        182:2,9,16,17      sir 242:3 276:18      32:12,16,20,23      222:6 247:15
     225:20 227:21       182:22,24 183:1    sit 77:1 185:11       33:7,20,23 34:3     273:18,19
     247:22 262:17       183:12 224:13        191:4               34:3,7,10,19,24   Sommers 211:1,7
     264:7 280:4         226:24 228:22      site 190:11,11,12     35:5 49:24 50:7   son 70:21
   showed 127:20,23      228:24 232:22        190:18,19           50:12,21 62:21    soon 260:17
     128:10              245:21 253:7,11      191:12 193:13       62:23 82:13,15      268:18 276:11
   showing 213:15        262:7,12 270:3       193:14              82:17,20,21,22      276:14
     249:16 264:3        270:7,10 274:6     sitting 53:12         82:24 83:2,9,12   sorry 5:9 34:21
   shown 275:16          278:13 279:21        140:17 156:2        84:3,3,5,5,6,14     42:23 51:18
   shows 37:24           280:19               257:6               84:21,24 85:4       53:25 68:22
     111:19 152:7      significant 130:17   situation 41:22       85:10 88:25         75:12 129:23
     211:2 264:12        130:19               111:23              129:23 196:23       138:15 148:23
   shut 57:3 90:21     signing 55:1 87:5    six 207:23 208:24     197:1,6,8,10,13     153:14 173:13
   sickening 206:2       183:2 184:6          274:18              197:16,18,19,25     176:23 180:15
   side 91:3 202:14    signs 184:13         sixth 118:1           198:3,5 261:2       186:7 187:23
     202:14            Silk 32:13 102:9     skill 279:8         sold 27:2 63:19       189:24 204:6
   Siemens 84:4,5        102:11 120:9,10    skip 196:21           88:21 151:12,20     208:21 215:19
   sign 128:19 155:2     120:12,14          Skype 204:9           151:22              216:13 227:2
     166:4 180:19        122:11 197:22        206:6             sole 161:4,25         236:17 249:8
     182:5,20 183:15   similar 55:14        Slack 75:1 76:24      163:23 173:5,15     260:11 269:8
     183:18,21,24        130:10 249:10        77:1              solely 45:15          274:18,21
     184:3,7 185:13    simple 12:15         slice 254:20        solicitor 146:3       275:25
     220:3 262:6         48:16 76:15          255:24 256:17     solicitors 90:18    sort 16:19 23:13
   signatory 184:11      77:14 222:10         258:25 259:7,13     92:16,18 165:16     23:16 27:3
     184:13              228:15 246:18        259:14,19,19        179:9 267:6         78:11 81:13
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page106
                                                                           109of
                                                                               of
                                      114
                                      117
                                                                                           Page 35

     189:22 260:20     spent 75:24         starts 68:14 75:17   stock 36:16           257:8
     261:3               102:19 133:24       129:24 149:19      stood 45:14,22      submission 44:6
   sorts 108:16          133:25 137:24       199:18             stop 70:15 101:17   submit 40:6
     206:1 236:12        265:23 266:1,5    stat 170:21            239:1 248:21      submitted 92:13
   sought 67:1 246:2   sphere 38:7         state 4:8 9:17       stopped 70:13,17      166:21 273:22
     268:9             spoke 187:4           14:3 67:14,19        72:18,21 189:5    subsequent 30:23
   sound 187:24        spoken 175:20         171:15 222:17        191:15              32:8 169:7
   sounds 28:14          206:6               223:4 263:14       stops 215:15          276:5
     65:4 200:6        spouse 44:25          270:19             storage 234:24      subsequently
   source 51:1 82:19   spreadsheet 52:2    stated 37:12           235:9               99:21
     189:8             staff 76:13,14        69:25 70:20        store 106:8         subset 27:3
   sourced 34:8          86:7 105:18         111:21 126:8         189:22            subsidiary 118:12
     35:12 52:17,20      129:16 130:2,5      190:2              stored 234:21       substance 69:22
     52:22 53:8,17       236:8 246:10,12   statement 13:25        236:3,21            70:6 275:1
     53:18,22 106:3    stage 11:21 45:14     14:4 81:25         story 107:6         substantive
     107:3               102:7 113:10        92:12 131:9        straight 161:9        124:24
   SourceForge           115:25 117:14       143:17 164:7       strategy 22:12,14   suddenly 212:7
     191:13,15           131:22              178:10 207:14        22:18,18,20       sue 87:17 165:12
   sources 32:14       stake 56:18           243:21 244:3       stream 100:21       suicide 16:12
     207:10 241:10     stamp 167:2         statements           street 2:8 123:12     104:23 123:25
   South 92:13,21        227:9 236:23,24     127:13 222:12      strike 18:17 53:7     200:13,18
     142:14 143:5      stand 167:12        STATES 1:1             65:11 66:18       suit 179:7 218:3
     159:9,23 166:17     170:13 203:17     stating 13:6 19:11     74:5 82:9 84:19   Suite 2:4,8,14
   SOUTHERN 1:1        standard 55:8,19      98:3                 89:2 104:13       sum 69:21 70:6
   speak 77:5 88:10      56:2,16 193:9     statutory 134:19       111:11 116:15       79:4 275:1
   speaking 6:20       standing 103:10     stay 217:24            123:15 125:10     Sunday 98:15
     239:6               210:1               238:16 263:24        128:21,23         supervision
   speaks 150:11       start 6:20 18:17    steal 90:4,4           133:24 136:21       237:25
   specific 24:5,12      18:18 19:15       Stefan 14:18           142:1 153:17      supplied 140:18
     41:3 60:14          23:11 53:4          22:11,16 26:17       155:20 163:5      supply 32:14
     214:17              61:10 62:2          51:10 63:15,25       165:18 174:23     support 219:21
   specifically 40:3     75:15 217:6         64:2,25 65:4         174:25 196:22     supposed 216:12
     91:8 170:6        started 36:9          235:4 247:14         198:3 211:24        254:20,22
     241:7 258:22        52:24 70:20       Stenographic           223:14 231:8      supposedly
   speech 20:22          77:7 93:25 94:7     279:5                242:13 261:5        100:22
     193:17,19 256:6     94:9 107:11       step 68:22 206:4       269:21 270:24     sure 18:1 29:6
   spell 156:6           112:20 181:23     steps 56:9             273:19              40:14 42:18
   spend 42:20           181:23 191:16     step-by-step         strip 37:4            45:21 46:15
     130:13 138:1,18     192:15 222:1        65:17              strong 58:2 60:24     47:4 59:11
     138:19,22 205:4     261:14,21         Sterling 26:1,5,7    struck 81:10          70:23 82:7
     265:12              269:13              26:19 62:17,22     stuff 195:12          117:25 127:9
   spending 86:15      starting 69:16      Steven 54:16,22        232:13 261:3        133:15 141:25
     132:2               72:2 145:13         160:13,16          stupid 200:19,21      148:14 167:7
   spends 138:22         161:23 252:22     sticks 236:12        subject 240:19        174:4 175:3
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page107
                                                                           110of
                                                                               of
                                      114
                                      117
                                                                                            Page 36

     205:10,10,12        74:21,23           tasks 35:8            29:9,24 31:5,11      14:12 15:2
     215:10 222:16     take 9:12 28:17      taught 146:4          31:24 62:17          24:11 27:4
     226:1 231:21        56:8 65:3,17       tax 12:5 32:20        94:22,22             152:12 197:20
     232:9 237:19        68:18,22 75:7        63:22 66:12,24    Tel 2:9                202:8 205:8
     241:8 258:20        75:18,22 87:24       69:2,3 70:6       telephone 2:2,5        253:23
     266:12 267:7        90:2,7 91:19         103:5,18,21         2:12,19            ten 124:16 234:12
   surgery 191:4         119:24 129:15        104:3 107:2,5,5   telephonic 138:8     tendered 116:15
   susceptible           130:2,5 132:21       107:9 109:3       tell 6:12 7:15,22    tens 83:17
     242:14 243:25       148:20 151:7         112:14 125:11       7:23 8:15,16,21    term 214:18
     244:16              158:12 159:24        126:2 146:25        8:22 9:3 10:9,10   terminology
   suspect 120:3         162:2 166:21         147:2,6,8,12,14     11:2,3,7,8,22,23     49:11 66:15
     243:16 246:14       169:22 171:4         151:19 153:22       12:11,12,23,24     terms 263:24
     252:16              172:2 174:6          172:25 173:1        12:24 13:13        terrible 213:1
   suspected 222:23      179:8 193:23         194:14 198:3,4      14:2 18:12           214:24,24
   suspicions 252:7      200:16 201:6         198:18 200:24       19:14 20:18        tested 128:11
     252:14              206:4 211:8          202:10 204:21       22:21 23:1,5,9     testified 122:21
   sustain 41:7          220:9 230:24         204:22 205:23       23:19 32:19          132:1 230:18
     43:25 58:25         247:17 252:9         206:14 208:5,12     51:10 59:12        testify 233:25
     59:8 62:9           272:8 277:1          208:20,23 212:1     62:15,20 64:3,6      238:5
   swamp 221:7         taken 1:21 87:7        212:14,20,22,22     64:22 65:1         testimony 40:13
   switch 91:20          132:15,18            213:5,24 214:11     66:11 77:21          61:24 87:13,15
     212:19              165:13 170:20        214:21 217:13       81:4 84:18,19        88:1,7,12 90:5
   swore 139:24          171:1 189:17         217:20 218:4,14     85:7 103:4,18        90:24 95:23
     140:9 141:10        192:13 193:13        218:16 220:13       107:1 112:13         111:17 150:14
     167:5,7             279:11               221:10 222:12       118:21 123:9,16      153:17 162:17
   sworn 279:4         takes 62:9             250:9,12,15,18      123:17 125:10        213:21 234:5
   system 17:8 33:8    talk 29:13 45:15       251:6 272:25        128:7 145:18         259:20,24
     74:9 94:20          45:16 147:11         273:9,11,22         149:11 160:22      testing 130:24
     106:12 140:13       191:2 274:8        Taxation 206:22       162:8 163:8        Tether 57:3
     150:2,16 151:1      276:13               272:22              165:5 176:6        Thai 120:2
     151:11,16,24      talked 23:12         taxed 205:11          178:14 196:10      Thailand 120:5,7
     152:3 154:5         24:17,19 26:11     taxes 105:15          196:17,21 197:9    thank 60:3 73:7
     200:19,20,21        46:6 94:10           171:16              198:2,4 201:15       119:8 122:20
     206:7 244:24        205:14 237:5       teach 70:21           201:17,19 204:4      149:16 168:24
   systems 233:5,7     talking 15:13          115:20,22           204:6,7,9,12,15      206:17 217:3,6
                         24:7,8,9,10 27:4   team 154:25           206:4,5,9            223:4 229:1
            T            39:22 40:10          253:5               221:14 227:23        242:3 251:8
   T 280:1               89:14 110:14,15    teams 154:25          228:2,15,19          258:21 270:20
   table 43:10 209:5     113:13 162:14      technical 7:3         233:22 237:16        276:18,18
     216:7               227:12,15 230:2      222:14              240:20 244:17        277:11
   tacked 122:5          237:6              technically 7:5       247:19 252:15      Thanks 77:15
     216:16            task 16:23 34:6        113:11              270:23,24 271:3    theft 137:8,16
   tag 3:4,4,5 72:7      104:21             technology 27:10      271:4,11,22        theory 37:12,14
     72:10,23 73:1     tasked 253:24          27:25 28:21       telling 11:17          37:14 38:11
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page108
                                                                           111of
                                                                               of
                                      114
                                      117
                                                                                            Page 37

   thereof 279:6         260:2 275:23         277:7,9           today 4:3 5:4         165:20 167:2
   Theymos 189:18      think 5:15 11:17    throw 207:20           154:2,12 161:11     193:12 213:12
   thing 7:3 9:9         28:12 29:4        thrown 235:24          162:17 170:7        245:5
     23:25 63:13         37:16,18,19       till 215:15            179:20 217:10     total 20:8,11 83:7
     75:19 81:4          41:8 43:23 44:9   time 4:4 7:12          257:6               84:8 206:11
     108:20 124:19       44:13,19 56:13       10:18 12:4        toilet 211:5        totality 206:15
     130:22 164:25       56:14 57:25          13:11 23:4        tokens 106:14,14      217:25
     169:11 171:19       62:4 68:20           27:14,18 28:5     told 7:19 8:7,7     totally 192:13
     181:11 193:10       69:18,19 75:10       31:8 32:10          12:7 13:12,22       217:24,25
     199:14 207:18       75:11 87:18          41:10 42:20         14:18,22 18:15    touch 156:4
     209:5,14 211:15     94:5 99:12           43:20 46:23         21:7,12 29:25       229:15
     212:4 216:11,11     100:23 109:6,23      62:10 70:13         32:22 85:2 86:7   touched 237:11
     221:22 228:1        111:18 129:8         73:25 78:15         89:13 102:3       tough 70:24
     242:19 250:9        130:1,25 139:13      87:22 90:10         107:4 116:23      touting 63:3
     268:17 269:5        155:4 158:10         92:17 96:14         117:3,6,8         traced 137:9
   things 14:8 23:11     161:23 165:19        99:10,16 101:3      118:22 122:22     tracing 137:9
     27:2 36:11          165:21,25 169:9      101:5 106:22        122:23 123:9,11   track 70:24
     40:11 42:15         179:14 181:7         108:13 122:17       123:21 131:13       137:11
     45:16 52:15         187:20 189:24        122:24 123:5        131:17 135:15     tracked 51:19,24
     53:21 76:4,20       205:24 210:24        124:1,2,6,9,11      138:24 145:14       52:3,9 84:2
     77:12 78:8          211:10 217:7         130:16 135:24       146:7 147:22      tracking 187:17
     79:21 83:8,10       219:12 224:4         140:19 141:19       148:3 149:4,7       187:21,25
     83:15 84:9 87:5     235:2 244:16         142:11,25 143:7     151:19 152:8,14   trading 18:24
     87:7 89:14 90:3     256:4 258:1          143:13,15           154:14 162:24       22:7 26:25 27:1
     90:17 99:9          275:10 276:19        144:16 145:21       164:22 165:14       111:5,6,12
     102:4,19 103:24     277:4,5,7            146:3 158:18        167:16 168:1        112:3 129:11
     107:16 108:19     thinking 99:24         166:7 172:10        169:1,18 170:25     131:10 134:11
     120:15 122:5,9      106:6 114:22         181:19 182:17       173:14 177:18       135:22 136:3,10
     129:18 136:1      third 31:15,18,19      183:25 187:12       179:9 188:17        136:13,16,23
     140:16 159:15       53:11 83:24          194:2,16 195:16     197:12 202:1        137:25 139:9
     171:7 177:25        175:25 258:23        234:2 249:25        204:5,8,10,18       264:22 266:6,8
     178:11 180:6      thirds 176:1           253:9,18 258:7      205:2 206:10        266:11
     187:15 189:6,20   Thomas 20:9            258:8,9 260:4       220:4 238:9       Trading's 133:6
     202:10 203:22     thought 24:18,20       261:25 264:11       240:1,3,22        transact 138:21
     206:1,14 213:19     24:21 99:23          269:15,21 274:1     241:20 252:14     transacted
     216:2 217:24        100:25 101:1,6       276:21,23           255:22 256:14       110:22
     218:2,6 221:19      104:20 114:16     timeline 71:25         259:1 260:17      transaction 83:5
     221:21 230:1        122:12 173:11     times 21:12 29:22      267:6 272:2         94:2,8 128:18
     233:2 236:12      thread 100:1           105:10 111:7      Tom 20:11           transactions 44:8
     237:9 238:15      threatened 218:3       189:19 190:24     tone 74:5             81:5 111:2,4
     245:5 246:16      three 158:12,15        206:5 240:18      tons 236:13           128:15 195:14
     247:2 249:8,25      205:22 212:14        259:2,2 260:24    top 84:23 114:10      201:11
     252:25 253:19       216:21 217:5         263:18,19 277:8     116:8 118:2       transcribed 66:16
     255:9 258:9         252:9 272:8       tissue 252:9           121:10,14           198:14 208:21
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page109
                                                                           112of
                                                                               of
                                      114
                                      117
                                                                                           Page 38

     209:7 211:9         47:15               257:18 258:2        63:13 72:25         275:13
     212:11 279:7      trick 141:9           261:17,19,20,22     76:7 77:3,12,14   type 191:5
   transcript 29:21    tried 76:11           262:1,2,3,11,22     78:19 100:20      typical 56:2
     37:24 66:19,23      115:22 120:12       262:23,24,25        101:4 107:6       typo 150:4
     67:3 68:23 69:1     188:25 189:10       263:5,6,9,9,12      124:8,14 127:3
     159:22 160:9        191:6,24 192:1      264:4,13,14,18      129:17 140:17             U
     162:16 169:22       193:16 205:13       264:21 266:4,7      141:9 155:5,5     U 129:24
     169:24 170:1        238:7 254:3,7       266:9,9,20,24       156:23 214:4,9    Uh-huh 74:24
     172:3 206:22      Trinh 208:13          267:5,10,12,15      222:14 237:22     UK 2:19,20 232:7
     207:7,13 208:10   true 17:6 44:6        267:17,17 268:1     238:10              232:7,9,10,11
     208:11,15,19        74:2 76:1           268:4,25 269:1    Tuesday 86:6          232:15 233:15
     209:18,19 210:2     118:15,18           269:3,5,8,22        121:1 207:24        238:23 262:10
     210:8 212:19        127:14 153:11       270:4,11,23,25    Tulip 111:5,6,12    ultimate 164:17
     213:14,23 214:3     163:1 177:21        271:5,11,23         112:3 129:11      Ultra 150:2
     214:6,7,7,9         224:24 278:6        272:6,6 274:4       131:9 133:6       unaltered 143:18
     215:2,5 216:20      279:7               274:11              134:11 135:22       153:11
     218:10,12,13      trust 5:22 6:1,3    trustee 110:9         136:3,10,13,16    unanswered
     221:3 277:1         6:10,10,12,13       124:23 136:15       136:23 137:25       256:11
     278:6 279:6         6:17 7:1,2,5,6      162:13 175:4        139:9 248:10,15   unclear 14:12
     280:5               7:15,20 97:23       248:3 257:20,21     249:10 262:3,22   unconscious
   transcription         98:1,4 101:9,11     258:4,5 268:21      262:23,24 263:3     190:24
     209:8 211:10        101:11,25           270:6 271:8,10      263:5,6 264:22    underlying 42:25
     212:16 213:2        102:23 103:5,19   trustees 268:13       266:6,7,8,10      underneath 72:1
     214:13,18           103:21 104:1,9      269:13              267:17,17         understand 5:3,6
   transcripts 67:7      104:11,12,14      trusting 102:11       268:25 269:3,5      6:15,16,17,18
     67:21,24 68:5       105:2,12,12,22      270:7             turn 22:18 231:24     6:19 7:7 13:16
     103:7,14,17         106:1,2 107:2,7   trusts 101:19         245:21              18:1 40:14
     215:23 219:8,20     107:7,12,18,23      103:22 105:3,3    turned 232:3,4,5      43:23 44:24
     219:22 220:2        107:25 108:5        105:7,8 106:5       245:19              56:2 60:22 68:4
     221:12,14           109:19 110:5,7      162:13 260:12     turns 83:21           110:3 111:3
   transfer 50:5         110:8 112:11        263:1 267:4         104:19 139:13       114:23 133:20
     79:17 80:1,5,8      115:10,13,24      trustworthy         tweet 73:9,11,14      133:23 135:14
     111:10,12 112:3     118:10 124:24       243:3               73:16               135:18 188:10
     261:17              125:5,7,12,13     truth 101:18        two 6:21 7:6 39:2     189:7 214:2,9
   transferred 50:1      147:3 162:20      truthful 76:19        48:9 58:14          231:25 237:22
     77:8 78:14          163:5,7,20,20       159:17              88:17 126:11        254:5 263:20
     134:1 204:20        164:16 195:9      truthfully 10:17      128:13 161:17     understanding
     253:3,4 274:3       201:8 227:20      try 9:18 20:14        173:21 176:1        8:10 31:12,17
   transfers 78:17       242:25 246:22       41:2 56:13          190:11 193:23       32:7 244:15
     80:12 83:18         247:24 248:10       69:17 109:8         197:16 198:5      Understood 67:9
     134:5 201:12        248:13,15,16,18     111:2 165:3         210:23 212:3      undertakings
     266:1               249:9,10,13,14      192:5,24 204:15     217:9 219:7         40:8
   trash 211:14          250:22 251:5        221:19 240:15       224:14 238:15     unduly 59:7
   trial 9:12 38:16      254:1,11,11,14    trying 5:18 12:4      265:25 275:5,6    unfortunately
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page110
                                                                           113of
                                                                               of
                                      114
                                      117
                                                                                        Page 39

    33:19 63:1            71:7 78:1 81:2    145:23            wanker 252:4       Watts 40:5,8,22
    82:11 83:21           99:8 100:8      verify 119:18       want 6:7 9:8        41:12 44:4 63:7
    84:1 86:21 91:2       101:4 122:8       122:18 145:21      10:16 23:10,17     64:22 117:19
    93:24 104:23          130:3 148:16    verifying 145:19     26:8 29:12         126:3 144:10
    108:17 114:20         158:11 186:21   version 21:16,17     32:16 39:22        145:6 220:20
    119:5,20 122:25       195:7 203:8       92:23 129:22       41:2 42:20         223:19,22 229:4
    152:22 215:11       user 189:25         193:14             46:15 48:13,16     246:24 261:22
    246:21 250:17       uses 110:23       versions 269:22      49:2 50:15,18     way 12:20 14:5
   unimpeded 74:3       utterly 51:7      video 4:4 90:8       56:12 67:19        37:19 45:11,20
   unintended           UTXO 106:11       videographer         73:25 81:2         45:24 57:1,21
    239:12              Utz 273:18,19       2:21 4:1 194:3     87:11,21,22        62:2,4 68:19
   United 1:1,19 4:6    Uyen 95:20          274:19 276:19      96:19 101:16       94:5 111:22
    240:7,21              174:18 253:7,20 VIDEO-TAPED          111:17 119:11      144:25 147:10
   university 103:3     Uzbekistan 35:15    1:11               129:14 131:8       154:1 162:14
    186:22                                village 207:18       133:23 134:17      184:12 212:16
   unlock 258:25                V         villains 96:13       155:12 158:16      243:22 250:13
    259:7               v 1:8             visiting 250:7       161:11 168:13      251:6 255:19
   unrelated 51:7       valid 242:21      Vistomail 192:25     169:5,23 170:3     269:4
    151:13,18 152:1     validate 119:21     193:5,9,19         170:5 173:8       ways 93:19
    256:7 257:2           144:22 146:4,22 voice 206:7          185:11 187:24     web 189:20
   unsigned 184:15        153:9             222:24             202:8 204:22      website 115:17
   untrustworthy        validated 143:20 voluntary 50:16       205:17 215:8,13    189:22 191:17
    242:9               validates 225:7   vote 169:12          219:14 220:7      web-based
   unwarranted          valuable 105:25   voting 8:4 12:21     224:16 233:25      130:12 232:21
    277:4                 106:1 228:16      36:15              234:4 238:13      Wednesday 1:14
   update 64:14         valuation 15:22                        241:3 263:14       160:10
    270:25              value 8:23 35:13           W           270:19 277:3      week 170:14
   updated 16:8,9         75:6,20 77:16   wait 135:10         wanted 11:19       weeks 197:17
    17:1 21:18            77:22 78:2,20     179:13 215:15      23:20 88:22        198:5
    35:17 64:7 67:2       83:25 106:1     waiving 228:3        107:10,10 147:4   weigh 239:10
    67:2 269:9,10         111:1,4 174:7   Wales 92:13,22       147:9 156:17      went 16:19 76:10
    269:10,23,24          221:16            142:14 143:5       172:18 173:11      102:15,19,22
    271:16,23 272:6     valued 15:23        159:9,23 166:17    196:25 197:2,3     137:12 138:4
   upmost 116:25        variety 77:4      walk 222:8           205:25 206:12      141:23 166:16
   upstairs 276:16        120:11 138:9      276:15             217:17 229:15      201:22 221:22
   Urquhart 129:25      various 111:7     wallet 77:16,18     wants 32:10         231:11 252:13
    223:14,18             113:9 132:3       77:19,22,25        35:13 156:22       262:13
   USA 253:14             134:3             78:3 126:25        204:18 240:14     weren't 216:15
   USB 236:12           Velvel 2:6 4:9      127:2 129:21,23   warrant 77:9,10    we'll 70:25 91:21
   USD 150:2,9          Vel@rcfllp.com      130:10,10          261:13             170:11 205:18
   use 16:4,6 21:1,10     2:5               203:25            wasn't 130:4       we're 106:13
    21:21,24 35:13      venture 26:2      wallets 134:12,18    147:15 236:19     we've 58:19
    49:10,14 67:1       verbal 138:9,10     134:20 274:14     watched 156:9       172:14 235:10
    67:20,24 68:5       verified 145:22     275:2              235:20            whatsoever 57:7
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page111
                                                                           114of
                                                                               of
                                      114
                                      117
                                                                                     Page 40

    58:8 148:1         woman 132:9        worth 84:2 169:9    76:23 77:15       165:11,12,14,21
    237:5               170:9 213:12       205:24 211:5       80:18 85:7,12     166:15,24
   wide 26:10          won 221:22          213:19             85:17 86:25       168:12,22
   wife 30:24 39:19    Woodward 2:20      wouldn't 191:21     87:16,20 88:7,9   169:17,21
    39:20,21 40:1       4:21               205:3              88:10 89:1        170:13 171:21
    40:16,19 42:1,4    word 6:15 68:14    wound 161:9         90:14 91:7,11     172:6 173:4,14
    42:14 43:7,20       70:2 81:2         wrap 215:14,17      91:24 95:7 96:4   173:17,19,24
    45:8,15,25 46:6     100:16 200:10     Wright 1:9,12 3:6   96:25 97:17       174:10,10,22
    63:6,10 65:21       202:23 218:2       4:3,14,15,18,22    98:7,20,25        175:1,5,8,20,23
    101:3 112:21       words 6:19 7:6      4:24 5:21,25 6:4   100:3,11,12       176:3 177:4,14
    126:3 142:4         219:17 275:12      8:21 9:2,3,21      101:8 103:22      179:14,19 180:3
    145:5 194:14       work 9:25 10:7      10:22 11:7,22      104:12,13 106:2   180:4,11,19,25
    198:18,20           12:20 19:21        12:11,22 13:8      107:12,18 108:8   182:20 183:6,11
    235:14 270:8        20:8,11 32:8       13:18,22 14:6      108:11,11,12,14   184:7,10,19,22
   wife's 227:13        33:13,19 34:2      14:18,22 15:6      108:14,22,22,24   185:20 186:10
    242:18              36:12 53:15        17:3,5 20:18,23    108:25,25 109:5   186:16 187:2,20
   willing 38:11        76:21 90:1         21:10 24:1,24      109:10,11         188:4,13,16,18
   Wilson 171:6         93:16,22 94:11     25:5,25 26:20      110:16,17 112:3   188:19,25 190:5
    194:15 245:9,10     107:10 116:6       27:7,22 28:11      112:25 114:1,11   191:21 194:6,9
    245:11,25,25        197:7,9,15         28:20 29:22        114:25 116:7,8    195:24 198:24
    246:7 252:25        216:1 223:2        30:7,13,18 31:2    116:14,15,23      199:7 200:5,22
   win 221:24           246:22 272:5       31:22 32:24        117:15 118:10     201:20 202:12
   wiped 245:3         worked 19:23        33:22 34:9         118:15,20,24      203:23,24 204:4
   wish 9:11            20:12,19 21:8      36:13,18 37:7      119:14 120:16     206:17,19 207:6
   withdraw 151:6       28:3 87:4 89:7     37:17 38:1,20      120:18,25 122:3   207:23 208:9,22
    174:25              90:1 93:16         39:5,24 40:9,12    122:14,20         210:17,24 211:6
   withdrawn            111:3 124:22       40:18,21 41:12     123:23 125:15     211:24 212:18
    219:22              146:16             43:2 44:4,5 45:3   126:10 128:14     213:15,15,16,21
   withdrew 218:5      working 22:19       46:5,9 47:6,16     129:13 130:15     215:1,22 217:7
    219:20 221:13       28:5 36:10 40:9    48:18 49:8,15      131:8 139:15      218:8 219:1,19
    221:15              53:4 80:4 93:11    49:24 50:6 54:2    141:1,14 145:2    220:11 222:22
   witness 4:15 26:1    93:19 94:1,7,13    54:16,19,22        148:16 149:24     222:25 223:10
    30:20 47:1          105:19 112:21      55:12 56:17        150:1,4 151:6     223:14,25
    73:25 92:12         186:25 197:13      57:10,14,23        151:12,18 152:1   224:11 225:17
    135:10 184:5        197:25 235:20      58:6 59:19 60:3    152:25 153:17     226:2,2,14
    210:3 222:20        245:10 246:4       60:17 61:21        154:9 155:4       227:8,23 229:22
    239:13 240:17       252:18 273:20      62:12 64:25        157:6,21,24       230:17 231:18
    240:20 242:3       works 184:12        65:8,15 66:5,11    158:9,21 159:8    233:21 234:1
    278:1,3             232:9,24 255:19    67:9 68:14,16      159:10,21         237:1 238:17
   witnessed 175:12     255:21             69:5,14,16 70:5    160:14,16 161:2   239:20 241:12
   witnesses 185:13    world 69:19         70:22 71:3,18      161:11 162:5,11   241:15 242:1,5
   witness's 9:14      worldwide 17:8      71:19,24,25        162:12,14,15,16   243:7 247:4
    239:15             worried 102:7       72:13 73:17        162:18 163:15     249:9,16 251:8
   WKID 15:16,22       worry 205:5         74:12,19 75:3      163:20 164:14     251:10,21
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page112
                                                                           115of
                                                                               of
                                      114
                                      117
                                                                                        Page 41

    252:13 253:23       33:11,12,14          266:25 267:1      72:10 168:22      12.09 4:4
    255:22 256:14       34:1,4,13 35:3     zeros 150:8         249:5,6 262:23    12.53 97:19
    258:23 260:8,15     37:4,5 48:5,21     zoom 55:6 119:7     267:17 269:1,3    12.54 96:24
    260:23 261:5,11     49:18,24 51:1,5      125:21 141:5,19   269:7             12:33:11 116:9
    261:15,18,19,24     51:7 62:21           210:3 216:25    1st 73:19 97:18     120 22:18
    262:1,15 263:2      78:11 113:20,21      247:9 258:18      100:6 168:16      125 3:8
    264:3,17,20,23      115:9 150:1,16       264:9           1,000 20:4          126 3:9
    265:2,7,10,13       150:20 159:9,11    Z16 3:14 160:1,4 1,600 20:5           13th 139:25
    265:20 266:18       162:6,18,22                          1.01 114:12           141:11 152:25
    267:3,5,13          163:3,6,11,25               $        1.06 229:23         135,100.10 79:17
    268:24 269:20       164:6 165:12       $1 36:20          1.58 91:22          13808 3:23
    270:22 271:19       167:17 168:19      $1.5 27:10        10 68:16,18           251:11,13
    272:12,20 273:3     173:21 174:11      $100 246:8          158:14 258:15     139 3:9
    274:1,10,15         174:16,23,24       $12 205:21        10th 142:21         14 68:14,15
    275:15 276:6,25     175:2,4,19         $2.5 38:3,22      10-20 235:8           195:15
    277:5 278:3         176:14 177:2       $4.5 39:3         100 2:8 70:3        141 3:10,10
    279:4 280:3         180:4 185:17       $5-7 8:23           77:17,23 78:3     144 3:11
   Wrights 110:23       188:16 196:23      $55 18:6,14         185:13            145 3:11
   Wright's 9:11        248:2 249:12                         100% 47:5 165:6     146 3:12
    37:11 38:8 41:7    W&KIR 129:8                  0          174:10 181:12     148 3:12
    43:16 58:15        W&K's 171:1,4       000,000 150:1,7   100,000 132:2,16    149 3:13
    72:16 164:17        171:18             00013376 3:13       132:21,25 133:4   15 195:15 264:3
    243:7 258:14                           00027325 3:16       133:25 137:18     15th 79:16 121:15
   write 32:23 74:1            X             196:2,5           137:19            15the 121:11
    215:19             X 3:1 19:15 155:3   00027396 3:16     1000 2:14           1500 72:16
   write-ups 47:7                            198:10,12       11 68:19 165:20     153 3:13
   written 19:25               Y           00028003 3:23       217:10            1587950 3:12
    76:4 138:12,17     Yeah 215:13,15      00053141 220:9    11th 127:18           146:18,20
   wrong 96:17,19      year 38:3,22 39:3   00053142 3:17       209:21 211:9      1588028 3:10
    140:14 149:2         124:12 135:20       208:16,17         217:13              141:16,18
    254:10 263:8         198:1 200:1       00068665 3:18     11.48 121:1         1588062 3:12
   wrote 73:16,20        243:14 257:15       209:22,23       11.57 121:7           148:11,18
    96:25 200:23         275:18            00115520 3:17     110,000 266:14      1590093 3:13
    229:14 274:13      years 44:13 58:7      207:1,2 215:4   112094 3:22           149:15,20
   www.highsecur...      192:4,8,9         00119167 3:5        247:23,25         1591420 3:11
    157:22               205:22 214:22       85:19,21 196:20 11297 114:10          145:4,8
   W&K 1:6 15:15       yesterday 5:7       01074241 3:3      112977 3:7 114:3    16 115:2 260:14
    16:5,6,8,9,17,18     92:13               54:8,9            114:5             16th 121:20
    16:22,22 17:1,7                        01588064 148:21 112978 114:10         160 3:14
                               Z           01854320 3:15
    17:21 18:5,6,8,9                                         114 3:7             1616105 3:11
                       Zealand 219:13        186:3,4
    18:13,13 21:11                                           117 3:7               144:7,11
                       zero 32:15 111:1    08 3:6 96:9
    21:13,15,19,19                                           119 3:8             1674223 3:22
                         111:4 150:5,6,9
    21:22,24 32:5,6                                 1        12 68:17,19 69:12     247:6,8
                         150:15 221:17
    32:8,16,21                                                 69:14             17the 114:12
                         232:22,23         1 3:4 68:24 72:7
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page113
                                                                           116of
                                                                               of
                                      114
                                      117
                                                                                         Page 42

   173776 152:19        70:11 74:13,17      98:15,20 99:2,6   208 3:17            3JD 1:18 4:6
   176 3:14             76:8,10 110:18      100:6 113:1       209 3:18            3rd 141:24,24
   18 1:14 212:23       190:15 260:17       114:12 115:2      21 170:6            3.41 115:2
     213:6 217:10       261:7,15            124:3,17 142:21   212 3:18            3.50 229:14
     278:8            2009/2010 75:6        142:21 206:25     216 3:19            30 52:16 79:3
   18th 4:3 69:23       75:21 76:2          207:25 208:14     218 3:19              195:16,17
     206:25 207:24    2010 70:16 74:13      208:24 209:21     22 54:15            30th 159:23
     215:2 217:14       74:17 77:11         211:9 212:23      22208 3:24            160:10 169:24
     218:10             110:18 248:7        213:6 215:2         251:21,24         30-40 195:18
   1854320 186:15       261:7               217:13,14         224 3:20            30-40,000 195:17
   1854321 3:14       2011 34:4 51:5        220:15 224:12     225 3:20            300,000 101:9
     176:6,7            72:22 73:15,18      269:10,24         225K 75:9,11          118:16,21,23
   186 3:15             73:19 78:5        2015 23:9 24:1      226 3:21              122:22,23
   19 190:7 229:23      94:10 95:16         25:5 26:4,16      229 3:21            305 2:5
   19th 190:15          101:13 107:11       27:8 31:3,9       23 167:20 168:14    305-539-8400 2:9
   194 3:15             111:8 179:25        52:25 53:3,5        168:18            305.445.2500
   196 3:16             180:2 181:14,16     62:12,15,20       23rd 86:5,23          2:15
   198 3:16             181:22 182:2,6      65:22 124:25        223:12,24         31 215:5,6
   1996 103:22          182:21,25 185:9     125:2 141:25      24 230:9            32 140:18
     109:18             189:5 216:20        218:12,19,21,23   245,103.89 79:4     320,832.1 119:24
                        266:4 269:9         219:4,6 229:13    247 3:22,22         33 44:12
            2         2012 35:17 70:18      229:23 230:9      249 3:23            33131 2:4,9
   2 3:4 72:23 99:2     72:18 94:10         260:14            251 3:23,24         33134 2:14
     168:22 248:10      116:16 119:14     2016 27:8 31:4,10   2525 2:14           357-3861 2:5
     248:15 249:5,6     183:25 260:14       54:4,15 235:6     256 255:3           36 140:18 172:21
     249:10 262:24      269:10,23           236:10 243:6      258 3:24            37 161:23
     267:17 269:1,3   2013 32:8 34:4      2017 235:6 262:2    262 3:25            37% 36:15
     269:7              38:10 77:15         264:14 266:24     27 68:10,13         376 3:24 258:14
   2IC 120:9            78:4 79:3,16        267:10 268:3      276,268,599           258:17
   2nd 2:8 98:15        80:16 94:13         269:25 270:13       15:23             38 161:24
     196:4              118:9 120:19        270:23,25 271:5   278248 224:10
   2.16am 142:4         121:1,7,11,15       271:23            28th 98:6 208:24             4
   2.29 91:22           121:20 123:24     2018 183:22           220:14            4 98:11,20 99:6
   20 96:24 229:13      124:13 127:18     2019 96:6 99:19     2800 2:8              158:19 167:2
     234:16 235:11      151:14 152:25       178:21 183:19     28003 249:17          269:7
     236:7              159:24 160:10       190:7 243:25                          4-4-19 3:6
   20th 208:14          167:2 168:16        267:14 268:7               3          4.08 158:19
   20-23 1:18 4:6       191:14 193:13     2020 1:14 4:3       3 3:5 74:21,23      4.55 193:25
   200 2:4              195:2 196:4         177:20 178:19       95:19 98:6,21     4/1/11 186:9
   20014 165:20         250:1               183:12,16           99:6 100:7        40 195:16,17,20
   2003 103:24        2014 69:23 71:25      254:21,23           127:24 128:11     40K 195:20
   2006 186:24          74:9 89:11 94:7     257:20,23           262:23 263:5,6    40% 11:24 12:1,7
   2008 102:4           94:9,11 96:24       258:15 278:8        263:9,9 266:7,9   40,000 195:18
   2009 66:14 69:18     97:19 98:6,11     207 3:17              269:7             40-50 272:24
Case
Case9:18-cv-80176-BB
     9:18-cv-80176-BB Document
                      Document590-13
                               511-1 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/18/2020
                                                           06/19/2020 Page
                                                                      Page114
                                                                           117of
                                                                               of
                                      114
                                      117
                                                                        Page 43

   41 3:8 119:1,4     51%/49 169:10      7 186:24 218:19
     214:6            51010 3:9 139:17     219:4 262:2
   45457 3:8 125:17     139:19           7th 119:14 218:12
     125:19           51013 3:10 141:3     218:23 219:6
   45458 126:11         141:4            7% 12:13,25
   45461 3:9 126:15   51780 3:3 67:11      13:14,23
     126:16             67:13            7.12 272:10
   46 214:8,8         53141 3:20 224:8   7.12.39 190:7
   46093 3:7 117:17     224:18           7.15 272:10
     117:21           54 3:3             7.21 277:12
   46098 3:15 194:9   5500 2:4           700 133:24
     194:10           560317 3:18,19     700,000 135:17
   46800 3:21 229:3     212:24,25          139:5
     229:7              218:11,15        72 3:4,4
   49 161:2           561744 3:6 95:9    74 3:5
   49.4 8:17            95:11            750 139:9
   49.5 8:19 11:6     57864 219:2
                      59 274:20                  8
          5                              8 96:5 224:12
   5 269:7                     6         8th 120:19 121:1
   5th 166:11         6th 166:13 170:5     121:7
   5% 117:11 118:3      171:25 172:3     800,000 261:6
   5.04 193:25        6,000 20:7         821,000 264:24
   5.26 230:9         6.07 230:15        825K 75:12,23
   5.56 230:15        6.36 252:11        85 3:5
   5/3/2015 142:3     6.42 98:15
   50 150:9 274:20    6.46 252:11                 9
   50% 168:22,23      60.666 169:10      9.23 98:11
     169:3,9,19       600,000 139:6      9:18-cv-80176-...
   50-40 173:20       600-750,000          1:3
   50/50 168:25         131:18 135:15    95 3:6
   500% 20:8          650,000 274:2,10   96 3:6
   500,000 84:13,20   66% 167:18         97 214:7
     84:23 85:3,8       168:6            97481146384
     88:23            66.7 164:20,22       166:24
   51 161:2           67 3:3             99% 222:11
   51% 162:4,5,9,18   68503 3:21
     162:25 163:2,6     226:15,17
     163:9,10,22,25   68505 3:20
     164:5,18 165:2     225:18,24
     165:9 167:17     68665 3:19
     168:2,5 169:2      216:20,24
     169:18 174:23
     174:24                  7
